Case 1:21-cv-00707-JPB Document 1-1 Filed 02/18/21 Page 1 of 239




                       EXHIBIT A
             Case 1:21-cv-00707-JPB Document 1-1 Filed 02/18/21 Page 2 of 239

                                                                            CLERK OF SUPERIOR COURT
                                                                             HENRY COUNTY, GEORGIA
                                            Henry                           SUCV2021000137
                                                                                      PP
                                                                             JAN 15, 2021 01:48 PM

               01-15-2021                            SUCV2021000137




KISNA ENTERPRISES LLC                       AUTO-OWNERS INSURANCE COMPANY


                                            PROPERTY-OWNERS INSURANCE COMPANY




                 Merlin, Jr., William                   510879
        Case 1:21-cv-00707-JPB Document 1-1 Filed 02/18/21 Page 3 of 239

                                                                                    CLERK OF SUPERIOR COURT
                                                                                     HENRY COUNTY, GEORGIA
                                                                                  SUCV2021000137
                    IN THE SUPERIOR COURT OF HENRY COUNTY                                     PP
                                                                                     JAN 15, 2021 01:48 PM
                               STATE OF GEORGIA

KISNA ENTERPRISES, LLC
DBA LA QUINTA INN & SUITES,

       Plaintiff,

v.                                                    CIVIL ACTION NO.:

AUTO-OWNERS INSURANCE
COMPANY AND PROPERTY-OWNERS
INSURANCE COMPANY,

       Defendant.
                                                  /

                 COMPLAINT FOR BREACH OF CONTRACT AND
              BAD FAITH DAMAGES WITH DEMAND FOR JURY TRIAL

       Plaintiff, KISNA ENTERPRISES DBA LA QUINTA INN & SUITES (“Plaintiff”), by and

through the undersigned counsel, files this Complaint for Breach of Contract and Bad Faith

Damages with Demand for Jury Trial against Defendants, AUTO-OWNERS INSURANCE

COMPANY and PROPERTY-OWNERS INSURANCE PROPERTY (“Defendants”) and as

grounds therefore, states as follows:

                                           PARTIES

       1.      Plaintiff was and is a corporation in good standing, operating and existing under

the laws of the State of Georgia with its principal place of business located at 3581 Cameron

Parkway, Henry County, Stockbridge, Georgia 30281. Plaintiff submits itself to the jurisdiction of

this Court, and the damages exceed $15,000.00.

       2.      Defendant Auto-Owners Insurance Company was and is a corporation in the

business of insurance, conducting business in Henry County, Georgia and throughout the State of

Georgia.
        Case 1:21-cv-00707-JPB Document 1-1 Filed 02/18/21 Page 4 of 239




       3.      Defendant Property-Owners Insurance Company was and is a corporation in the

business of insurance, conducting business in Henry County, Georgia and throughout the State of

Georgia.

       4.      Defendant Auto-Owners Insurance Company is a foreign corporation with its

principal place of business located at 6101 Anacapri Boulevard, Lansing, Michigan 48917 engaged

in the business of insurance in the State of Georgia.

       5.      Defendant Property-Owners Insurance Company is a foreign corporation with its

principal place of business located at 6101 Anacapri Boulevard, Lansing, Michigan 48917 engaged

in the business of insurance in the State of Georgia.

                                JURISDICTION AND VENUE

       6.      This Court has subject matter jurisdiction over this action, and the Court has

personal jurisdiction over Defendants because Defendants are transacting business and insuring

properties in the State of Georgia and have appointed a registered agent for service of process in

Georgia pursuant to O.C.G.A. § 33-4-1, O.C.G.A. § 33-4-4.

       7.      Venue is proper in this Court because the property covered by the insurance policy

at issue is located in Henry County pursuant to O.C.G.A. § 33-4-1.

                                  GENERAL ALLEGATIONS

       8.      This is an action for Breach of Contract and Bad Faith Damages against

Defendants, Auto-Owners Insurance Company and Property-Owners Insurance Company.

       9.      In consideration of the premium paid to them by Plaintiff, Defendants issued a

commercial insurance policy, bearing policy number 114618-80881833-18 (the “Policy”) to

Plaintiff, which was in full force and effect at the time of Plaintiff’s loss. (See attached Exhibit

“A,” a copy of the subject Policy).



                                                 2
          Case 1:21-cv-00707-JPB Document 1-1 Filed 02/18/21 Page 5 of 239




          10.   The Policy insures against all direct physical loss to the property located at 3581

Cameron Parkway, Henry County, Stockbridge, Georgia 302811 (the “Insured Property”), except

as provided in the Policy. The Policy further provides for a $1,000 deductible.

          11.   The Policy was in full force and effect from June 30, 2018 to June 30, 2019.

          12.   On January 15, 2019, Plaintiff suffered a fire loss to its hotel. During the fire’s

spread and during the actions to extinguish the fire, the sprinkler system discharged, resulting in

extensive water damages to the building and rooms within the hotel. Plaintiff further suffered loss

of business income during the period of restoration.

          13.   At all times material to the claim, the Policy provided Building, Business Income

(and Extra Expense) and Business Personal Property coverage for the insured Property and was in

full force and effect at the time of the loss.

          14.   Plaintiff promptly submitted the claim to Defendants for the damages caused by the

covered loss during the subject policy period, and immediately began mitigating its damages and

losses.

          15.   Defendants acknowledged the claim and assigned Claim Number 300-0018468-

2019 to Plaintiff’s loss for damages to the Property.

          16.   Despite Plaintiff’s well-documented presentation of its damages, to date,

Defendants have not issued full payment of this loss.

          17.   Defendants have a contractual obligation to investigate all possible bases which

might support Plaintiff’s claim and cannot deny a claim or part of a claim without thoroughly

investigating the foundation for their denial or basis for withholding insurance benefits.

          18.   Defendants have not properly investigated or adjusted Plaintiff’s claim.

          19.   Defendants have not properly paid Plaintiff’s claim.



                                                 3
          Case 1:21-cv-00707-JPB Document 1-1 Filed 02/18/21 Page 6 of 239




          20.   Defendants have a contractual obligation not to look the other way when confronted

with facts revealing the possibility of coverage and resisting reasonable interpretations of the

Policy.

          21.   Defendants have a contractual obligation not to deny or devalue the claim based on

standards known to be impermissible or on an interpretation contrary to established law.

          22.   Plaintiff has provided Defendants with all requested documents in its possession to

assist Defendants in the adjustment of its claim. In addition, Defendants have all the documents

they needed to tender insurance benefits for this loss.

          23.   Defendants have wrongfully denied and withheld full payment of Plaintiff’s claim

for damages resulting from this covered loss.

                                             COUNT I
                                       (BREACH OF CONTRACT)

          24.   Plaintiff re-alleges paragraphs 1 through 23 as if fully set forth herein.

          25.   This is an action for damages for breach of contract against Defendants, arising out

of a commercial insurance policy, bearing policy number 114618-80881833-18 that was in full

force and effect at the time of the loss.

          26.   Plaintiff’s commercial Property suffered a fire loss on January 15, 2019. The fire

traveled up the wall cavity and ignited the roof eaves, soffits, and interior attic space. Fire

extinguishment efforts caused substantial damage to the exterior and interior of the building,

including, but not limited to, damage to approximately seventy-one (71) hotel rooms, hallways,

stairwells, and common areas as well as business personal property.

          27.   Plaintiff promptly submitted the claim to Defendants for the damages to the

dwelling, business personal property, and loss of business income caused by the fire and ensuing

loss.


                                                  4
        Case 1:21-cv-00707-JPB Document 1-1 Filed 02/18/21 Page 7 of 239




       28.      Plaintiff immediately began mitigating its damages and losses and has incurred

approximately $356,410.29 for mitigation repairs.

       29.     At all times, Plaintiff made the Property available to, and fully cooperated with

Defendants and their representatives to inspect and investigate the damage.

       30.     Upon being notified of the loss, Defendants assigned a field claim representative,

Matt Marden to adjust and investigate Plaintiff’s claim.

       31.     Defendants further retained Shamrock Salvage to inspect Plaintiff’s business

personal property located in the hotel at the time of the fire.

       32.     During the claim adjustment, Defendants’ adjusters and representatives inspected

the hotel and damages on multiple occasions.

       33.     On February 12, 2019, Defendants issued a payment for elevator repairs in the

amount of $18,122.22 and mitigation repairs to the Property in the amount of $356,410.29.

       34.     On or about March 8, 2019, Matt Marden prepared an inaccurate and incomplete

damage repair estimate.

       35.     Based on Mr. Marden’s estimate, on April 11, 2019, Defendants issued an

inadequate and improper payment for building repairs to Plaintiff in the amount of $634,729.79

actual cash value after application of the recoverable depreciation and deductible.

       36.     Plaintiff disputed Defendants’ valuation of the loss and through its public adjuster

promptly supplement its claim with damage repair estimate, contractors’ bids, photographs,

replacement invoices for business personal property, documentation relating to loss of business

income, and additional supporting documents evidencing the damage to Plaintiff’s Property was

in excess of Defendants’ estimate.




                                                  5
        Case 1:21-cv-00707-JPB Document 1-1 Filed 02/18/21 Page 8 of 239




       37.     Most of the dispute between the parties boils down to the discarded room

furnishings under business personal property coverage despite Defendants having received a

salvage inspection report performed by Shamrock Salvage on behalf of Defendants.

       38.     Upon information and belief, Shamrock Salvage discarded Plaintiff’s damaged

business personal property. Having learned that the items were no longer available for re-

inspection, Defendant allege that it could not determine whether Plaintiff was asserting that all of

the items of business personal property were completely damaged or whether Plaintiff was

claiming these items simply because these items had been discarded. This is an inaccurate position.

       39.     Plaintiff, through its public adjuster, communicated with Defendants on numerous

occasions regarding the outstanding scope, pricing based on its contractor’s bid, business income

loss, and business personal property damages, receiving no timely reply. Plaintiff further

encouraged Defendants to attend a joint re-inspect with its representatives to assist them in the

prompt adjustment of Plaintiff’s claim.

       40.     Having not heard from Defendants, on September 25, 2019, Plaintiff invoked the

policy’s appraisal provision and nominated its appraiser. However, Defendants failed to timely

respond to Plaintiff’s demand for appraisal.

       41.     On October 8, 2019, Defendants acknowledged Plaintiff’s appraisal demand and

stated that it would formally respond.

       42.     On October 14, 2019, Plaintiff again provided Defendants with its damage estimate

and supporting documents outlining the differences in scope between the parties. Plaintiff’s public

adjuster further inquired whether Textile Restoration’s invoice for services agreed upon months

ago had been paid.

       43.     On October 29, 2019, Defendants’ field claim representative, Matt Marden,

responded to Plaintiff’s public adjuster, stating in pertinent part:
                                                   6
        Case 1:21-cv-00707-JPB Document 1-1 Filed 02/18/21 Page 9 of 239




               After reviewing the prior payments and documents from Textile
               Restoration, we had not included this invoice in prior payments as we
               thought… The one area on the estimate I had not accounted for initially was
               the roof portion due to the damage in the middle section of the building…In
               reviewing the estimate, you have the entire metal roofing being replaced
               and not the middle section that was affected…I had also not accounted for
               the interior doors for each room and locksets that were affected which need
               to be included.

       44.     Plaintiff and Defendants disagreed that the entire roof required full replacement.

Defendants maintains that the damaged portion of the roof directly affected by the fire could be

repaired. Plaintiff contends that the materials used to construct the roof were unique and could not

be recreated. Thus, Plaintiff asserts that the entire roof would need to be replaced. However,

Defendant failed to issue undisputed payment regarding the damaged portion of the roof and

refused to submit the difference in scope to the appraisal panel.

       45.     On November 12, 2019, Plaintiff contacted Matt Marden requesting a status update

regarding its September 25, 2019, demand for appraisal.

       46.     On November 13, 2019, Defendants improperly informed Plaintiff that it is not in

agreement to go to appraisal as no formal written demand has been received by Plaintiff outlining

what is being disputed and the reason why.

       47.     On December 30, 2019, Plaintiff informed Defendant that communication

regarding Plaintiff’s loss has been difficult and that the building damages were not fully addressed.

Plaintiff further stated that it had also provided damage photographs, a repair damage estimate

outlining the areas of dispute, and roof replacement estimate.

       48.     At all times material hereto, Plaintiff has satisfied all post-loss obligations accorded

in the Policy, including but not limited to: (i) making reasonable and necessary repairs to protect

the Property from further damage; (ii) keeping an accurate record of the expenses and providing

Defendants with all documents in Plaintiff’s possession, custody or control substantiating that


                                                  7
       Case 1:21-cv-00707-JPB Document 1-1 Filed 02/18/21 Page 10 of 239




covered benefits were due and owing under the Policy; (iii) providing prompt notice of the loss;

(iv) showing the damaged property to Defendants’ representatives as often as they required; and

(v) timely submitting a Sworn Statement in Proof of Loss with supporting documents.

       49.     Plaintiff attempted to resolve the disputes with Defendants for nearly two years,

Despite Plaintiff’s repeated pleas and the ample opportunity Defendants had to fully investigate

the loss, to date, Defendants have failed and/or refused to provide Plaintiff with all Policy

insurance proceeds and benefits due and owing to repair the Property despite knowing that it

sustained covered damages.

       50.     Due to Defendant’s failure to properly adjust the claim and pay the full amount of

the damages cause by the loss sustained by the Plaintiff, Plaintiff had to retain the services of the

undersigned counsel and are now obligated to pay a reasonable fee for his services.

       51.     On November 14, 2020, Plaintiff sent a demand letter to Defendants, pursuant to

O.C.G.A. §33-6-34 and O.C.G.A. § 33-4-6.

       52.     On January 8, 2021, Defendants rejected Plaintiff’s demand. However, Defendants

issued an undisputed payment, nearly two years after the loss, in the amount of $88,854.39 for

cleaning of electronics and replacement of business personal property.

       53.     This payment only accounts for a fraction of what Plaintiff incurred to replace its

contents within the hotel rooms. The replacement cost value Plaintiff is claiming for business

personal property is $630,336.58.

       54.     By same correspondence, Defendants further issued an undisputed payment in the

amount of $44,616.23 under dwelling coverage for recoverable depreciation and costs to repair the

damage to the roof area which was directly damaged by fire.

       55.     Plaintiff’s position is that the roof requires full replacement and disagrees with

Defendants’ valuation of its loss.
                                                 8
        Case 1:21-cv-00707-JPB Document 1-1 Filed 02/18/21 Page 11 of 239




        56.      Defendants further informed Plaintiff that it rejected its demand for loss of business

income because Defendants had issued payment regarding the same for twelve-month period

following the date of loss.

        57.      Plaintiff has paid high premiums to Defendants to ensure it had adequate coverage

for the insured Property. However, Defendants have refused to honor this contract and pay the

claim in full.

        58.      In response to the submission of Plaintiff’s insurance claim, Defendants failed to

send a properly trained insurance adjuster and/or representative to inspect, investigate, provide a

coverage opinion, and evaluate the extent and nature of the claimed damages, resulting in

Defendants’ failure to properly evaluate the entire claim. Instead, Defendants looked for ways to

lowball and deny the claim.

        59.      Plaintiff suffered a substantial loss to the insured Property and continues to suffer

the loss.

        60.      Defendants have failed and/or refused full payment of insurance proceeds that are

due and owing to Plaintiff.

        61.      Plaintiff has repeatedly requested that Defendants do a complete evaluation of the

claim and pay to return the Property back to its pre-loss condition. Defendants have failed and/or

refused to indemnify.

        62.      Plaintiff has performed all the requirements under the Policy, or alternatively, is

excused from performance of the acts due to the waiver, representations, misrepresentations,

omissions, and/or conduct of Defendants.

        63.      As a direct result of Defendants’ breach of their insurance contract, Plaintiff has

lost benefits of the insured Property, and continues to suffer the loss.



                                                   9
        Case 1:21-cv-00707-JPB Document 1-1 Filed 02/18/21 Page 12 of 239




        64.     As a result of its breach of the Policy, Defendants are liable to Plaintiff in an amount

to be determined at trial, including applicable interest.

        65.     Documentation of the damages has been submitted and resubmitted to Defendants

by Plaintiff; however, Defendants have breached the insurance Policy contract by failing to issue

full payment to Plaintiff as of the date of this filing.

        66.     Plaintiff has shown Defendants’ adjusters and representatives the direct physical

damage to the Property and the impact of the continued suffered loss.

        67.     Defendants have failed and/or refused, and continue to refuse, to pay the full

damages, despite knowing they are required to do so.

        68.     Defendants have breached the insurance contract by failing to pay the full benefits

for Plaintiff’s claim due and owing under the Policy.

        69.     Defendants have conducted an improper and incomplete claim investigation and

have incorrectly alleged that the damages claimed are not subject to payment.

        70.     On the contrary, Plaintiff’s Policy provides coverage for the damages, and the

claimed losses are not excluded under the Policy. The coverage is clear and well-documented by

Plaintiff.

        71.     Plaintiff has provided Defendants with all requested documents and information

needed for Defendants to tender all owed insurance benefits, including detailed information

regarding the damages sustained.

        72.     Plaintiff has cooperated with all reasonable and relevant requests made by

Defendants in their investigation of the loss.

        73.     Defendants have failed to properly pay Plaintiff’s claim, and this is a wrongful

material breach of the Policy.



                                                   10
       Case 1:21-cv-00707-JPB Document 1-1 Filed 02/18/21 Page 13 of 239




       74.     A material breach by one party excuses the other party from further performance

under the contract.

       75.     Defendants’ breach is a continuing breach of the Policy. As a direct result of

Defendants’ breach of the insurance contract, Plaintiff has lost benefits of the insured Property,

and continues to suffer the loss.

       76.     Defendants have breached the insurance contract by, among other things, delaying

Plaintiff’s claim, failing to provide a proper adjustment and scope of Plaintiff’s loss, and failing

and refusing to make prompt and proper insurance benefit payments to Plaintiff, issuing a low-ball

payment, failing to tender additional indemnity after being presented with the supporting

documentation, and failing to pay that which is now past due and owing under the Policy.

       77.     Defendants are contractually required to timely tender owed insurance benefits.

Defendants failed to do so.

       78.     Defendants have a contractual obligation to conduct a proper claim investigation

and not to ignore evidence that would support Plaintiff’s claim.

       79.     An insurance contract is a contract of adhesion and should be construed in a light

most favorable to the insured.

       80.     Plaintiff has satisfied all conditions precedent to recover the full amount of damages

caused by the covered cause of loss from Defendants under the subject Policy.

       81.     Plaintiff has complied with all conditions precedent to bringing all causes of action

alleged in this Complaint, or Defendants have waived or is estopped from asserting the same.

       82.     As a result of the breach of the subject policy, Defendants are liable to Plaintiff in

an amount to be determined at trial, including applicable interest.

       83.     Due to Defendants denial of the full policy benefits, Plaintiff is entitled to recover

pre-judgment interest from the date of loss.
                                                11
       Case 1:21-cv-00707-JPB Document 1-1 Filed 02/18/21 Page 14 of 239




       84.      Plaintiff is entitled to prevailing party costs.

       85.      Plaintiff demands a jury trial on all triable issues.

       WHEREFORE, Plaintiff, KISNA ENTERPRISES, LLC DBA LA QUINTA INN &

SUITES, demands judgement against Defendants AUTO-OWNERS INSURANCE COMPANY

and PROPERTY-OWNERS INSURANCE COMPANY as follow:

       a. Judgment against Auto-Owners and Property-Owners, for this Complaint for Breach

             of Contract of the Policy for all amounts due and owing under the Policy, including

             pre- and post-judgment interest, for its claims in an amount to be determined at trial;

       b. That Plaintiff be awarded its costs of suit incurred, pursuant to O.C.G.A. §13-6-11;

       c. That judgment be entered against Auto-Owners and Property-Owners for Plaintiff’s

             reasonable attorney’s fees and expenses of litigation in this action, pursuant to

             O.C.G.A. §13-6-11; and

       d. That Plaintiff recover such other and further relief as this Court may deem just and

             proper.

                                      COUNT II
                        (BAD FAITH DAMAGES AGAINST INSURER
                        PURSUANT TO O.C.G.A. §13-6-11 and §33-4-6)

       86.      Plaintiff re-alleges paragraphs 1 through 85 as if fully set forth herein.

       87.      Defendants’ conduct in refusing to fully indemnify Plaintiff for its loss under Policy

No. 114618-80881833-18 constitutes bad faith under Georgia law, specifically O.C.G.A. §13-6-

11 and O.C.G.A. §33-4-6. Plaintiff is entitled to extra contractual damages under O.C.G.A. §33-

4-6 and Georgia law, including the penalties and fees provided for under Georgia statute, in an

amount to be determined at trial.




                                                   12
       Case 1:21-cv-00707-JPB Document 1-1 Filed 02/18/21 Page 15 of 239




        88.      Defendants have acted in bad faith, have been stubbornly litigious, or have caused

the Plaintiff unnecessary trouble and expense by their breach of the insurance contract. Pursuant

to O.C.G.A. §13-6-11, Plaintiff is entitled to recover expenses of this litigation.

        89.      Defendants have a duty to attempt, in good faith, to settle claims when, under all

these circumstances, they could and should have done so, had they acted fairly and honestly

towards their insured, and with due regard for the insured’s interest.

        90.      Defendants have wrongfully failed and/or refused, in good faith, to settle Plaintiff’s

claim when under all circumstances they could and should have done so had they acted fairly and

honestly towards their insured, thereby failing to settle or pay the subject claim when the obligation

to settle and pay had become more than reasonably clear. Upon information and belief, Defendants

breached this duty in claims handling of Plaintiff’s loss, for, inter alia, financial gain and profit.

        91.      Defendants could have and/or should have timely tendered the full insurance

benefits that were due and owing to Plaintiff had they conducted a fair and reasonable claim

investigation.

        92.      Defendants have a duty not to misrepresent pertinent facts or insurance policy

provisions relating to coverages at issue. Defendants breached this duty in the adjustment of

Plaintiff’s insurance claims for, inter alia, financial gain and profit.

        93.      Defendants made material misrepresentations to Plaintiff regarding relevant facts

and policy terms, conditions, and coverages relating to owed insurance benefits.

        94.      Defendants have failed to acknowledge with reasonable promptness pertinent

communications with respect to claims arising under the Policy.

        95.      Defendants have a duty to adopt and implement standards for the proper

investigation and settlement of claims. Upon information and belief, Defendants breached this duty

in the adjustment of Plaintiff’s insurance claims for, inter alia, financial gain and profit.
                                                  13
       Case 1:21-cv-00707-JPB Document 1-1 Filed 02/18/21 Page 16 of 239




        96.     Following the timeline of this claim as set forth in Count I of this Complaint,

Defendants did not conduct a proper investigation and settlement of Plaintiff’s claims. The

improper claims handling began from the onset when Defendants assigned an improperly trained

field claim adjuster to investigate and adjust Plaintiff’s loss.

        97.     It was only after Plaintiff retained a public adjuster that Defendants responded to

Plaintiff’s several requests to address the damages to the exterior and interior of the dwelling.

        98.     Even though Defendants’ representatives and salvage company inspected

Plaintiff’s damages on numerous occasions, Defendant improperly claimed that there is no

coverage for the business personal property Defendant’s salvage company discarded.

        99.     Defendants continued to mishandle Plaintiff’s claim for nearly two years and it is

obvious that Defendants were not sure how to conduct a proper claim investigation for this loss,

and this caused delays with Plaintiff’s claim.

        100.    Defendants have refused to take ownership for their delay of Plaintiff’s claim.

Plaintiff did not have the ability or training to inspect its own loss, adjust the damages, and pay the

amounts needed to return the Property to its pre-loss status. That is why Plaintiff purchased

insurance from Defendants.

        101.    Defendants have a duty not to deny claims without conducting reasonable

investigations based upon available information. Defendants breached this duty in the adjustment

of Plaintiff’s insurance claims.

        102.    Upon information and belief, as a general business practice, Defendants

intentionally and/or in such reckless disregard for the rights of the insureds, utilizes unfair claims

handling practices for financial gain and profit.

        103.    Upon information and belief, Defendants have financially benefitted from their

unfair claims handling practices, and as such, Defendants should be made to disgorge all unlawful
                                                    14
       Case 1:21-cv-00707-JPB Document 1-1 Filed 02/18/21 Page 17 of 239




or illegitimate monies it profited from such bad faith claims handling practices, including but not

limited to, any interest or monies Defendants made from such unlawful or illegitimate monies.

       104.    Plaintiff is entitled to extra contractual damages under Georgia law, including the

penalties and fees provided for under Georgia Statute, in an amount to be determined at trial.

       105.    In order to pursue its claim against Defendants, Plaintiff has been required to

engage the services of attorneys, for which it shall continue to incur fees and expenses in the pursuit

of its claims herein against Defendants.

       WHEREFORE, Plaintiff, KISNA ENTERPRISES, LLC DBA LA QUINTA INN &

SUITES, prays to this Honorable Court:

     a. That Plaintiff be awarded extra contractual damages pursuant to O.C.G.A. §33-4-6 upon

         this Court’s determination that the failure and delay of Auto-Owners and Property-

         Owners to indemnify Plaintiff for its covered losses and damages was in bad faith under

         Georgia law;

     b. That Auto-Owners and Property-Owners be required to disgorge all unlawful or

         illegitimate monies Defendants profited from their bad faith claims handling practices of

         unfair insurance claims practices utilized against its insureds including but not limited to,

         any interest or monies Defendants made from such unlawful or illegitimate monies;

     c. That Plaintiff be awarded its costs of suit incurred, pursuant to O.C.G.A. §33-4-6 and

         §13-6-11;

     d. That judgment be entered against Auto-Owners and Property-Owners for Plaintiff’s

         reasonable attorneys’ fees and expenses of litigation in this action, pursuant to O.C.G.A.

         §33-4-6 and §13-6-11; and

     e. That Plaintiff have and recover such other and further relief as this Court may deem just

         and proper.
                                                  15
       Case 1:21-cv-00707-JPB Document 1-1 Filed 02/18/21 Page 18 of 239




                                     JURY TRIAL DEMAND

       Plaintiff, KISNA ENTERPRISES, LLC DBA LA QUINTA INN & SUITES, requests a

jury trial on the issues as joined by the pleadings.

       Respectfully submitted this 14th day of January, 2021.

                                                       /s/William F. Merlin, Jr.
                                                       WILLIAM F. MERLIN, JR., ESQUIRE
                                                       GEORGIA BAR NO. 510879
                                                       MERLIN LAW GROUP, P.A.
                                                       777 S. Harbour Island Blvd., Ste. 950
                                                       Tampa, Florida 33602
                                                       Phone: 813-229-1000
                                                       Fax: 813-229-3692
                                                       Email: cmerlin@merlinlawgroup.com
                                                       ssmith@merlinlawgroup.com
                                                       ikuhn@merlinlawgroup.com
                                                       mwilliams@merlinlawgroup.com
                                                       Attorney for Plaintiff




                                                  16
                Case 1:21-cv-00707-JPB Document 1-1 Filed 02/18/21 Page 19 of 239
                                                                                                                 59511 (7-15)



        18-0067-00
        HUTCHINSON-TRAYLOR INSURANCE AGENCY
        PO BOX 1049
        LAGRANGE GA 30241-0019




                                                                        Property-Owners Insurance Company
        02-13-2019




                                                                Remember, you can view your policy, pay your bill or
        KISNA ENTERPRISES LLC                                   change your paperless options any time online, at
        DBA LA QUINTA INN & SUITES                              www.auto-owners.com. If you have not already
        3581 CAMERON PKWY                                       enrolled your policy, you may do so using policy number
        STOCKBRIDGE GA 30281-7817                               114618-80881833-18 and Personal ID Code (PID) 68C
                                                                6X4 K2N.

                                                                Your agency's phone number is 404-249-9633.




RE: Policy 114618-80881833-18

Thank you for selecting Auto-Owners Insurance Group to serve your insurance needs! Feel free to contact your
independent Auto-Owners agent with questions you may have.

Auto-Owners and its affiliate companies offer a variety of programs, each of which has its own eligibility requirements,
coverages and rates. In addition, Auto-Owners also offers many billing options. Please take this opportunity to review
your insurance needs with your Auto-Owners agent, and discuss which company, program, and billing option may be
most appropriate for you.

Auto-Owners Insurance Company was formed in 1916. The Auto-Owners Insurance Group is comprised of five property
and casualty companies and a life insurance company. Our A++ (Superior) rating by A.M. Best Company signifies that
we have the financial strength to provide the insurance protection you need.




                             ~ Serving Our Policyholders and Agents Since 1916 ~



                                                                                                      EXHIBIT "A"
                   Case 1:21-cv-00707-JPB Document 1-1 Filed 02/18/21 Page 20 of 239
                                                                      Page 1
                                                                                                                         Issued   02-13-2019

INSURANCE COMPANY                                                                         TAILORED PROTECTION POLICY DECLARATIONS
6101 ANACAPRI BLVD., LANSING, MI 48917-3999
AGENCY    HUTCHINSON-TRAYLOR INSURANCE AGENCY                                                      Change Endorsement Effective   02-06-2019
          18-0067-00       MKT TERR 124     404-249-9633                                           POLICY NUMBER         114618-80881833-18
INSURED   KISNA ENTERPRISES LLC                                                                    Company Use                80-46-GA-1106
          DBA LA QUINTA INN & SUITES
                                                                                               Company                 Policy Term
ADDRESS   3581 CAMERON PKWY                                                                      Bill          12:01 a.m.      12:01 a.m.
                                                                                                                           to
          STOCKBRIDGE GA 30281-7817                                                                           06-30-2018       06-30-2019




Description of Change

COMMERCIAL COVERAGE PART-
AMEND MORTGAGEE/LOSS PAYEE AND ADD 55205 FOR THE FOLLOWING:


KEYBANK NATIONAL ASSOCIATION AS SERVICER ON BEHALF OF
SUTHERLAND COMMERCIAL MORTGAGE TRUST 2018-SBC7 AND
SUTHERLAND 2018-SBC7 REO I LLC
11501 OUTLOOK STREET SUITE 300
OVERLAND PARK, KS 66211



Transaction Number: 006


  Endorsement Premium:                                                                                                             $50.00
  PAID IN FULL DISCOUNT APPLIES                                                                                               ADDITIONAL
                                                              (THIS IS NOT A BILL)
  The Paid in Full Discount does not apply to fixed fees, statutory charges or minimum premiums.
                 Case 1:21-cv-00707-JPB Document 1-1 Filed 02/18/21 Page 21 of 239

Property-Owners Ins. Co.                                                           Issued     02-13-2019
AGENCY    HUTCHINSON-TRAYLOR INSURANCE AGENCY            Company   POLICY NUMBER   114618-80881833-18
          18-0067-00       MKT TERR 124                    Bill                         80-46-GA-1106
INSURED   KISNA ENTERPRISES LLC                                        Term 06-30-2018 to 06-30-2019




                                                                                            55056 (07-87)


                                  SUPPLEMENTAL DECLARATIONS

MORTGAGEE/ASSIGNEE/RECEIVER FORM 55174 FOR:

ASCENTIUM CAPITAL LLC ISAOA
PO BOX 979059
MIAMI FL 33197

APPLIES TO LOC 1-1 AT 3581 CAMERON PKWY, STOCKBRIDGE GA 30281




MORTGAGEE/LOSS PAYEE/ ADD'L INS 55205:

KEYBANK NATIONAL ASSOCIATION AS SERVICER ON BEHALF OF
SUTHERLAND COMMERCIAL MORTGAGE TRUST 2018-SBC7 AND
SUTHERLAND 2018-SBC7 REO I LLC
11501 OUTLOOK STREET SUITE 300
OVERLAND PARK, KS 66211
LOAN #10187600
Agency Code     18-0067-00
                 Case 1:21-cv-00707-JPB                                         Policy
                                                 Document 1-1 Filed 02/18/21 Page 22 Number
                                                                                       of 239                  114618-80881833



                                                                                    COMMERCIAL GENERAL LIABILITY
                                                                                                    55174 (12-04)


          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                      ADDITIONAL INSURED -
                 MORTGAGEE, ASSIGNEE OR RECEIVER
This endorsement modifies insurance provided under the following:

    COMMERCIAL GENERAL LIABILITY COVERAGE PART.

                                                         SCHEDULE

Name of Person or Organization:
KEYBANK NATIONAL ASSOCIATION, AS SERVICER ON BEHALF OF SUTHERLAND
COMMERCIAL MORTGAGE TRUST 2018-SBC7 AND SUTHERLAND 2018-SBC7 REO I LLC



Designation of Premises:
3581 CAMERON PKWY STOCKBRIDGE GA 30281




(If no entry appears above, information required to complete this endorsement will be shown in the Declarations as
applicable to this endorsement.)


A. SECTION II - WHO IS AN INSURED is amended to                   C. Under SECTION III - LIMITS OF INSURANCE, the
   include as an additional insured the person(s) or                 following is added:
   organization(s) shown in the Schedule but only with
   respect to their liability as mortgagee, assignee, or              The limits of liability for the additional insured are
   receiver and arising out of the ownership, mainte-                 those specified in the written contract or agreement
   nance, or use of the premises by you and shown in                  between the insured and the mortgagee, assignee
   the Schedule.                                                      or receiver, not to exceed the limits provided in this
                                                                      policy. These limits are inclusive of and not in
B. This insurance does not apply to structural altera-                addition to the limits of insurance shown in the
   tions, new construction and demolition operations                  Declarations.
   performed by or for that person or organization.




                   Includes copyrighted material of Insurance Services Office, Inc., with its permission.
55174 (12-04)                    Copyright, Insurance Services Office, Inc., 1984, 2003.                         Page 1 of 1
Agency Code     18-0067-00
                 Case 1:21-cv-00707-JPB                                           Policy
                                                   Document 1-1 Filed 02/18/21 Page 23 Number
                                                                                         of 239                114618-80881833



                                                                                     COMMERCIAL GENERAL LIABILITY
                                                                                                     55205 (12-04)


          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                      ADDITIONAL INSURED
This endorsement modifies insurance provided under the following:

    COMMERCIAL GENERAL LIABILITY COVERAGE PART.

                                                         SCHEDULE

Name of Person or Organization (Additional Insured):
KEYBANK NATIONAL ASSOCIATION AS SERVICER ON BEHALF OF SUTHERLAND
COMMERCIAL MORTGAGE TRUST 2018-SBC7 AND SUTHERLAND 2018-SBC7 REO I LLC




(If no entry appears above, information required to complete this endorsement will be shown in the Declarations as
applicable to this endorsement.)

A. Under SECTION II - WHO IS AN INSURED, the                          policy. These limits are inclusive of and not in
   following is added:                                                addition to the limits of insurance shown in the
                                                                      Declarations.
    The person or organization shown in the above
    Schedule is an Additional Insured, but only with re-          C. Under SECTION IV - COMMERCIAL GENERAL
    spect to liability arising out of "your work" for that           LIABILITY CONDITIONS, 4. Other Insurance, the
    insured by or for you.                                           following is added:

B. Under SECTION III - LIMITS OF INSURANCE, the                       This insurance is primary for the person or organi-
   following is added:                                                zation shown in the Schedule, but only with respect
                                                                      to liability arising out of "your work" for that person
    The limits of liability for the Additional Insured are            or organization by or for you. Other insurance
    those specified in the written contract or agreement              available to the person or organization shown in the
    between the insured and the owner, lessee or con-                 Schedule will apply as excess insurance and not
    tractor, not to exceed the limits provided in this                contribute as primary insurance to the insurance
                                                                      provided by this endorsement.




                   Includes copyrighted material of Insurance Services Office, Inc., with its permission.
55205 (12-04)                    Copyright, Insurance Services office, Inc., 1984, 2003.                         Page 1 of 1
                Case 1:21-cv-00707-JPB Document 1-1 Filed 02/18/21 Page 24 of 239
                                                                                                                 59511 (7-15)



        18-0067-00
        HUTCHINSON-TRAYLOR INSURANCE AGENCY
        PO BOX 1049
        LAGRANGE GA 30241-0019




                                                                        Property-Owners Insurance Company
        08-02-2018




                                                                Remember, you can view your policy, pay your bill or
        KISNA ENTERPRISES LLC                                   change your paperless options any time online, at
        DBA LA QUINTA INN & SUITES                              www.auto-owners.com. If you have not already
        3581 CAMERON PKWY                                       enrolled your policy, you may do so using policy number
        STOCKBRIDGE GA 30281-7817                               114618-80881833-18 and Personal ID Code (PID) 68C
                                                                6X4 K2N.

                                                                Your agency's phone number is 404-249-9633.




RE: Policy 114618-80881833-18

Thank you for selecting Auto-Owners Insurance Group to serve your insurance needs! Feel free to contact your
independent Auto-Owners agent with questions you may have.

Auto-Owners and its affiliate companies offer a variety of programs, each of which has its own eligibility requirements,
coverages and rates. In addition, Auto-Owners also offers many billing options. Please take this opportunity to review
your insurance needs with your Auto-Owners agent, and discuss which company, program, and billing option may be
most appropriate for you.

Auto-Owners Insurance Company was formed in 1916. The Auto-Owners Insurance Group is comprised of five property
and casualty companies and a life insurance company. Our A++ (Superior) rating by A.M. Best Company signifies that
we have the financial strength to provide the insurance protection you need.




                             ~ Serving Our Policyholders and Agents Since 1916 ~
                   Case 1:21-cv-00707-JPB Document 1-1 Filed 02/18/21 Page 25 of 239
                                                                      Page 1
                                                                                                                         Issued   08-02-2018

INSURANCE COMPANY                                                                         TAILORED PROTECTION POLICY DECLARATIONS
6101 ANACAPRI BLVD., LANSING, MI 48917-3999
AGENCY    HUTCHINSON-TRAYLOR INSURANCE AGENCY                                                      Change Endorsement Effective   07-10-2018
          18-0067-00       MKT TERR 124     404-249-9633                                           POLICY NUMBER         114618-80881833-18
INSURED   KISNA ENTERPRISES LLC                                                                    Company Use                80-46-GA-1106
          DBA LA QUINTA INN & SUITES
                                                                                               Company                 Policy Term
ADDRESS   3581 CAMERON PKWY                                                                      Bill          12:01 a.m.      12:01 a.m.
                                                                                                                           to
          STOCKBRIDGE GA 30281-7817                                                                           06-30-2018       06-30-2019




Description of Change

AMENDED ADDITIONAL INSURED ON FORM 55174 (MORTGAGEE/ASSIGNEE/RECEIVER)
MORTGAGEE (#001), AND LOSS PAYEE (#002) TO READ AS FOLLOWS:

FROM - BUSINESS PROPERTY LENDING INC, ON BEHALF OF WELLS FARGO INC,
    AS TRUSTEE, 3581 CAMERCON PKWY, STOCKBRIDGE, GA 30281
TO - KEYBANK NATIONAL ASSOCIATION, AS SERVICER FOR SUTHERLAND GRANTOR
  TRUST SERIES V, 11501 OUTLOOK ST, STE 300, OVERLAND PARK, KS
  66211 (LOAN #: 10187600)




Transaction Number: 005


  Endorsement Premium:                                                                                                              $0.00
  PAID IN FULL DISCOUNT APPLIES                                                                                               NO CHANGE

  The Paid in Full Discount does not apply to fixed fees, statutory charges or minimum premiums.
Agency Code     18-0067-00
                 Case 1:21-cv-00707-JPB                                         Policy
                                                 Document 1-1 Filed 02/18/21 Page 26 Number
                                                                                       of 239                  114618-80881833



                                                                                    COMMERCIAL GENERAL LIABILITY
                                                                                                    55174 (12-04)


          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                      ADDITIONAL INSURED -
                 MORTGAGEE, ASSIGNEE OR RECEIVER
This endorsement modifies insurance provided under the following:

    COMMERCIAL GENERAL LIABILITY COVERAGE PART.

                                                         SCHEDULE

Name of Person or Organization:
KEYBANK NATIONAL ASSOCIATION, AS SERVICER FOR SUTHERLAND GRANTOR TRUST
SERIES V



Designation of Premises:
11501 OUTLOOK ST, STE 300, OVERLAND PARK, KS 66211




(If no entry appears above, information required to complete this endorsement will be shown in the Declarations as
applicable to this endorsement.)


A. SECTION II - WHO IS AN INSURED is amended to                   C. Under SECTION III - LIMITS OF INSURANCE, the
   include as an additional insured the person(s) or                 following is added:
   organization(s) shown in the Schedule but only with
   respect to their liability as mortgagee, assignee, or              The limits of liability for the additional insured are
   receiver and arising out of the ownership, mainte-                 those specified in the written contract or agreement
   nance, or use of the premises by you and shown in                  between the insured and the mortgagee, assignee
   the Schedule.                                                      or receiver, not to exceed the limits provided in this
                                                                      policy. These limits are inclusive of and not in
B. This insurance does not apply to structural altera-                addition to the limits of insurance shown in the
   tions, new construction and demolition operations                  Declarations.
   performed by or for that person or organization.




                   Includes copyrighted material of Insurance Services Office, Inc., with its permission.
55174 (12-04)                    Copyright, Insurance Services Office, Inc., 1984, 2003.                         Page 1 of 1
                Case 1:21-cv-00707-JPB Document 1-1 Filed 02/18/21 Page 27 of 239
                                                                                                                 59511 (7-15)



        18-0067-00
        HUTCHINSON-TRAYLOR INSURANCE AGENCY
        PO BOX 1049
        LAGRANGE GA 30241-0019




                                                                        Property-Owners Insurance Company
        06-25-2018




                                                                Remember, you can view your policy, pay your bill or
        KISNA ENTERPRISES LLC                                   change your paperless options any time online, at
        DBA LA QUINTA INN & SUITES                              www.auto-owners.com. If you have not already
        3581 CAMERON PKWY                                       enrolled your policy, you may do so using policy number
        STOCKBRIDGE GA 30281-7817                               114618-80881833-18 and Personal ID Code (PID) 68C
                                                                6X4 K2N.

                                                                Your agency's phone number is 404-249-9633.




RE: Policy 114618-80881833-18

Thank you for selecting Auto-Owners Insurance Group to serve your insurance needs! Feel free to contact your
independent Auto-Owners agent with questions you may have.

Auto-Owners and its affiliate companies offer a variety of programs, each of which has its own eligibility requirements,
coverages and rates. In addition, Auto-Owners also offers many billing options. Please take this opportunity to review
your insurance needs with your Auto-Owners agent, and discuss which company, program, and billing option may be
most appropriate for you.

Auto-Owners Insurance Company was formed in 1916. The Auto-Owners Insurance Group is comprised of five property
and casualty companies and a life insurance company. Our A++ (Superior) rating by A.M. Best Company signifies that
we have the financial strength to provide the insurance protection you need.




                             ~ Serving Our Policyholders and Agents Since 1916 ~
Agency Code     18-0067-00
                 Case 1:21-cv-00707-JPB                                           Policy
                                                   Document 1-1 Filed 02/18/21 Page 28 Number
                                                                                         of 239               114618-80881833


                                                                                                                 59349 (10-03)



                AVAILABILITY OF TERRORISM RISK INSURANCE COVERAGE

Dear Policyholder:

Our records indicate that you previously rejected our offer to provide coverage for certified acts of terrorism. The
enclosed policy does not provide coverage for certified acts of terrorism in accordance with your previous rejection of
coverage.

If you would like coverage for certified acts of terrorism, please contact us.

This notice is for informational purposes only.

If you have any questions concerning your policy or this notice, please contact your Auto-Owners agency.


59349 (10-03)                                                                                                      Page 1 of 1
Agency Code    18-0067-00
                Case 1:21-cv-00707-JPB                                           Policy
                                                  Document 1-1 Filed 02/18/21 Page 29 Number
                                                                                        of 239                 114618-80881833


                                                                                                                  59392 (1-15)



               NOTIFICATION OF POSSIBLE CHANGES IN COVERAGE FOR
                                   TERRORISM

Dear Policyholder:

The Terrorism Risk Insurance Act of 2002 (including ensuing Congressional actions pursuant to the Act) will expire on
December 31, 2020 unless the Federal government extends the Act. What this means to you is the following:

    1. This policy does not provide coverage for certified acts of terrorism, since you have previously declined this
       coverage.

    2. A conditional endorsement entitled, Conditional Exclusion Of Terrorism Involving Nuclear, Biological Or Chemical
       Terrorism (Relating To Disposition Of Federal Terrorism Risk Insurance Act) is enclosed. This conditional en-
       dorsement will only apply if the Act is not extended or if the Act is revised to increase statutory deductibles, de-
       crease the federal government's share in potential losses above the statutory deductibles, change the levels,
       terms or conditions of coverage and we are no longer required to make terrorism coverage available and elect not
       to do so. It will not apply if the Act is simply extended.

    3. The conditional endorsement will provide coverage for an incident of terrorism pursuant to the terms and condi-
       tions of the policy only if the incident does not involve nuclear, biological or chemical material.

    4. A premium charge will be made for this coverage after January 1, 2021. It will be prorated for the period begin-
       ning January 1, 2021 and ending on the expiration date of this policy term. However, it will only be made if the
       Terrorism Risk Insurance Act (including ensuing Congressional actions pursuant to the Act) is not extended. Re-
       vised Declarations will be mailed to you after January 1, 2021.

    5. If the Act is extended without any revision, the enclosed policy will continue to exclude coverage for certified acts
       of terrorism. The conditional endorsement will not be activated and the changes in coverage or premium refer-
       enced above will not apply.

    6. If the Act is extended with revisions or is replaced, and we are required or elect to continue to offer coverage for
       certified acts of terrorism, we may amend this policy in accordance with the provisions of the revised Act or its
       replacement.

This notice is for informational purposes only.

If you have any questions concerning your policy or this notice, please contact your Auto-Owners agency.




59392 (1-15)                                                                                                       Page 1 of 1
Agency Code    18-0067-00
                Case 1:21-cv-00707-JPB                                          Policy
                                                 Document 1-1 Filed 02/18/21 Page 30 Number
                                                                                       of 239                114618-80881833


                                                                                                                 64261 (9-16)



                    NOTICE OF CHANGE IN POLICY TERMS
       BUSINESS INCOME (AND EXTRA EXPENSE) ACTUAL LOSS SUSTAINED

Dear Policyholder,

With this renewal, Business Income (And Extra Expense) Actual Loss Sustained form 64014 (12-10) is being updated to
Business Income (And Extra Expense) Actual Loss Sustained form 64014 (2-16).

The limitation which states ordinary payroll expenses will only be paid for 60 days following the date of a direct physical
loss or damage has been removed from the Business Income (And Extra Expense) Actual Loss Sustained coverage form
64014 (2-16).

This notice is for informational purposes only. Your policy contains the specific terms and conditions of coverage.

If you have any questions regarding your policy or this notice, please contact your Auto-Owners agent.



64261 (9-16)                                                                                                      Page 1 of 1
Case 1:21-cv-00707-JPB Document 1-1 Filed 02/18/21 Page 31 of 239




         Tailored Protection
          Insurance Policy
               Case 1:21-cv-00707-JPB Document 1-1 Filed 02/18/21 Page 32 of 239
In witness whereof, we, the Property-Owners Insurance Company, have caused this policy to be issued and to be duly
signed by our President and Secretary.




                          Secretary                                              President




55004 (7-12)
                   Case 1:21-cv-00707-JPB Document 1-1 Filed 02/18/21 Page 33 of 239
                                                                      Page 1
                                                                                                                       Issued       06-25-2018

INSURANCE COMPANY                                                                         TAILORED PROTECTION POLICY DECLARATIONS
6101 ANACAPRI BLVD., LANSING, MI 48917-3999
AGENCY    HUTCHINSON-TRAYLOR INSURANCE AGENCY                                                                Reissue Effective      06-30-2018
          18-0067-00       MKT TERR 124     404-249-9633                                           POLICY NUMBER        114618-80881833-18
INSURED   KISNA ENTERPRISES LLC                                                                    Company Use               80-46-GA-1106
          DBA LA QUINTA INN & SUITES
                                                                                               Company                Policy Term
ADDRESS   3581 CAMERON PKWY                                                                      Bill         12:01 a.m.      12:01 a.m.
                                                                                                                          to
          STOCKBRIDGE GA 30281-7817                                                                          06-30-2018       06-30-2019



                                                                                                                                  55039 (11-87)
                                                       COMMON POLICY INFORMATION


Business Description:         Hotel

Entity:       Limited Liab Corp

Program:      Hotel Without Restaurant

Discount Applies For Affiliation With:        Henry County Chamber Of Commerce

  THIS POLICY CONSISTS OF THE FOLLOWING COVERAGE PART(S):                                                                        PREMIUM
  COMMERCIAL PROPERTY COVERAGE                                                                                                    $8,489.00
  COMMERCIAL GENERAL LIABILITY COVERAGE                                                                                           $7,763.00

                                                                                                     TOTAL                       $16,252.00

                                                                                PAID IN FULL DISCOUNT                             $1,557.00
                                                           TOTAL POLICY PREMIUM IF PAID IN FULL                                  $14,695.00

  THIS PREMIUM MAY BE SUBJECT TO ADJUSTMENT.
  The Paid in Full Discount does not apply to fixed fees, statutory charges or minimum premiums.

Premium shown above for commercial general liability coverage is an advanced premium deposit and may be subject to audit.


Forms that apply to all coverage part(s) shown above (except garage liability, dealer's blanket, commercial automobile, if applicable):
IL0017 (11-85)             59495 (08-11)            55004 (07-12)                55056 (07-87)             59392 (01-15)
59349 (10-03)
A 02% Cumulative Multi-Policy Discount applies. Supporting policies are marked with an (X):
Comm Umb( ) Comm Auto( ) WC( ) Life(X) Personal( ) Farm( ).
Countersigned By: COMPANY ISSUED
                  Case 1:21-cv-00707-JPB Document 1-1 Filed 02/18/21 Page 34 of 239
                                                               Page 2
Property-Owners Ins. Co.                                                                                         Issued     06-25-2018
AGENCY    HUTCHINSON-TRAYLOR INSURANCE AGENCY                                   Company      POLICY NUMBER        114618-80881833-18
          18-0067-00       MKT TERR 124                                           Bill                                 80-46-GA-1106
INSURED   KISNA ENTERPRISES LLC                                                                     Term 06-30-2018 to 06-30-2019



                                                                                                                          54104 (07-87)
                                               COMMERCIAL PROPERTY COVERAGE

                                                                                                                          55198 (12-10)
                           STANDARD HOTEL PROPERTY PLUS COVERAGE PACKAGE DECLARATIONS

The coverages and limits below apply separately to each location or sublocation that sustains a loss to covered property and is
designated in the Commercial Property Coverage Declarations.

**   The deductible (DED) which applies to each coverage indicated below is the same as the deductible which applies to each location
     and sublocation shown on the Commercial Property Coverage Declarations, unless otherwise indicated:

                               COVERAGE                                                           LIMIT                   DEDUCTIBLE
ACCOUNTS RECEIVABLE                                                                                           $100,000               **
BAILEES                                                                                                         $5,000               **
                                                                                                     $2,500 PER ITEM
BILLBOARDS OWNED BY THE INSURED                                                                                 $5,000               **
BUSINESS INCOME & EXTRA EXPENSE INCLUDING                                                 ACTUAL LOSS SUSTAINED                   NONE
     NEWLY ACQUIRED LOCATIONS
DEBRIS REMOVAL                                                                                                 $25,000            NONE
ELECTRONIC DATA PROCESSING EQUIPMENT                                                                           $25,000               **
EMPLOYEE DISHONESTY                                                                                            $15,000               **
EXPANDED BUILDING DEFINITION                                                                                INCLUDED              NONE
FINE ARTS, COLLECTIBLES AND MEMORABILIA                                                                        $10,000               **
                                                                                                     $2,500 PER ITEM
FIRE DEPARTMENT SERVICE CHARGE                                                                                  $5,000            NONE
FORGERY AND ALTERATION                                                                                         $10,000               **
HOUSEHOLD PERSONAL PROPERTY                                                                                     $5,000            NONE
INNKEEPERS LIABILITY                                                                                            $5,000            NONE
                                                                                                   $1,000 PER GUEST
MONEY AND SECURITIES INSIDE PREMISES                                                                           $15,000               **
MONEY AND SECURITIES OUTSIDE PREMISES                                                                          $15,000               **
NEWLY ACQUIRED BUSINESS PERSONAL PROPERTY                                                     $500,000 FOR 90 DAYS                   **
NEWLY ACQUIRED OR CONSTRUCTED PROPERTY                                                       $1,000,000 FOR 90 DAYS                  **
ORDINANCE OR LAW                                                                      SEE COMMERCIAL PROPERTY                        **
                                                                                                      DECLARATIONS
OUTDOOR PROPERTY                                                                                               $15,000               **
     TREES, SHRUBS OR PLANTS                                                                         $1,000 PER ITEM
RADIO OR TELEVISION ANTENNAS                                                                                   $10,000               **
PERSONAL EFFECTS AND PROPERTY OF OTHERS                                                                        $15,000               **
POLLUTANT CLEAN UP AND REMOVAL                                                                                 $25,000               **
PROPERTY IN TRANSIT                                                                                            $25,000               **
                   Case 1:21-cv-00707-JPB Document 1-1 Filed 02/18/21 Page 35 of 239
                                                               Page 3
Property-Owners Ins. Co.                                                                                          Issued     06-25-2018
AGENCY    HUTCHINSON-TRAYLOR INSURANCE AGENCY                                   Company      POLICY NUMBER         114618-80881833-18
          18-0067-00       MKT TERR 124                                           Bill                                  80-46-GA-1106
INSURED   KISNA ENTERPRISES LLC                                                                     Term 06-30-2018 to 06-30-2019



                                                                                                                           55198 (12-10)
                           STANDARD HOTEL PROPERTY PLUS COVERAGE PACKAGE DECLARATIONS

                               COVERAGE                                                           LIMIT                    DEDUCTIBLE
PROPERTY OFF PREMISES                                                                                          $25,000                **
REFRIGERATED PRODUCTS                                                                                          $10,000                **
SALESPERSON'S SAMPLES                                                                                          $10,000                **
UTILITY SERVICES FAILURE                                                                                       $50,000                **
VALUABLE PAPERS AND RECORDS ON PREMISES                                                                        $50,000                **
VALUABLE PAPERS AND RECORDS OFF PREMISES                                                                       $10,000                **
WATER BACK-UP FROM SEWERS OR DRAINS                                                                            $15,000           NONE


Forms that apply to this coverage part:
64014 (02-16)              54198 (12-10)             54334     (12-10)         64020     (12-10)          54189     (12-10)
54186 (12-10)              54218 (03-13)             54217     (03-13)         54216     (03-13)          54214     (03-13)
54221 (12-10)              54220 (06-00)             54219     (12-10)         54173     (05-15)          25006     (05-15)
54338 (03-13)              54339 (03-13)             64010     (12-10)         64000     (12-10)
Coverages Provided

Insurance at the described premises applies only for coverages for which a limit of insurance is shown.

LOCATION 0001 - BUILDING 0001

Location: 3581 Cameron Pkwy, Stockbridge, GA 30281-7817

Occupied As: Hotel
Secured Interested Parties: See Attached Schedule

Rating Information
Territory: 170                                                         County: Clayton
Program: Hotel Without Restaurant                                      Construction: Frame
Protection Class: 01                                                   Class Code: 0747
Specific Rate - Building: 0.122                                        Specific Rate - Pers Prop: 0.139


                   COVERAGE                         COINSURANCE DEDUCTIBLE                    LIMIT            RATE        PREMIUM
BUILDING                                                                                          $4,011,700
 Causes of Loss
   Basic Group I                                                 90%           $1,000                             0.082       $3,290.00
   Basic Group II                                                90%           $1,000                             0.050       $2,006.00
   Special                                                       90%           $1,000                             0.021         $842.00
   Theft                                                         90%           $1,000                                          Included
                  Case 1:21-cv-00707-JPB Document 1-1 Filed 02/18/21 Page 36 of 239
                                                            Page 4
Property-Owners Ins. Co.                                                                                 Issued    06-25-2018
AGENCY    HUTCHINSON-TRAYLOR INSURANCE AGENCY                          Company     POLICY NUMBER          114618-80881833-18
          18-0067-00       MKT TERR 124                                  Bill                                  80-46-GA-1106
INSURED   KISNA ENTERPRISES LLC                                                           Term 06-30-2018 to 06-30-2019



                 COVERAGE                           COINSURANCE DEDUCTIBLE          LIMIT               RATE      PREMIUM
 OPTIONAL COVERAGE
   Inflation Guard Factor Building 1.023
   Replacement Cost
   Equipment Breakdown                                                $1,000      See Form 54843                      $113.00
   Hotel Plus Coverage Package                                        $1,000     See 55198 (12-10)                    $445.00
   Tier: Standard
ORDINANCE OR LAW
  Coverage A-Undamaged Portion                                        $1,000       Incl in Bldg Limit                 Included
   Coverage B-Demolition                                              $1,000                $60,000                   Included
   Coverage C-Increased Cost                                          $1,000                $60,000                   Included
PERSONAL PROPERTY                                                                       $1,103,970
 Causes of Loss
   Basic Group I                                            100%      $1,000                             0.087         $960.00
   Basic Group II                                           100%      $1,000                             0.032         $353.00
   Special                                                  100%      $1,000                             0.030         $331.00
   Theft                                                    100%      $1,000                                          Included
 OPTIONAL COVERAGE
   Replacement Cost
   Inflation Guard Factor Personal Property 1.018
   Equipment Breakdown                                                $1,000      See Form 54843                       $30.00
   Hotel Plus Coverage Package                                        $1,000     See 55198 (12-10)                    $119.00
   Tier: Standard
ORDINANCE OR LAW
  Coverage D-Tenant's I&B                                             $1,000                $60,000                   Included


Forms that apply to this building:
IL0003 (07-02)             64021     (12-10)        64085   (10-13)   59352    (01-15)           54833     (07-08)
64062 (05-13)              IL0262    (02-15)        64224   (01-16)   CP0090   (07-88)           54402     (03-12)
64000 (12-10)              64013     (12-10)        64010   (12-10)   54843    (12-10)           64020     (12-10)
54173 (05-15)              25006     (05-15)        64014   (02-16)   64055    (12-10)           59392     (01-15)

COMMERCIAL PROPERTY COVERAGE - LOCATION 0001 SUMMARY                                                              PREMIUM
TERRORISM - CERTIFIED ACTS           SEE FORM: 59352                                                              EXCLUDED
TERRORISM COVERAGE
A PREMIUM CHARGE MAY BE MADE EFFECTIVE 01-01-21 SEE FORMS 54833, 59392
                                                                                 LOCATION 0001                       $8,489.00
                 Case 1:21-cv-00707-JPB Document 1-1 Filed 02/18/21 Page 37 of 239
                                                           Page 5
Property-Owners Ins. Co.                                                                      Issued     06-25-2018
AGENCY    HUTCHINSON-TRAYLOR INSURANCE AGENCY                       Company   POLICY NUMBER   114618-80881833-18
          18-0067-00       MKT TERR 124                               Bill                         80-46-GA-1106
INSURED   KISNA ENTERPRISES LLC                                                   Term 06-30-2018 to 06-30-2019



Secured Interested Parties and/or Additional Interested Parties
 Applies to Loc/Bldg(s):
 0001/001
 BUSINESS PROPERTY LENDING INC,
 ON BEHALF OF WELLS FARGO INC,
 Po Box 703387
 As Trustee
 Dallas, TX 75370
 Interest: Mortgagee
 Applies to Loc/Bldg(s):
 0001/001
 BUSINESS PROPERTY LENDING INC,
 ON BEHALF OF WELLS FARGO INC,
 Po Box 703387
 As Trustee
 Dallas, TX 75370
 Interest: Loss Payable
 Applies to Loc/Bldg(s):
 0001/001
 ASCENTIMUN CAPITAL LLC ISAOA
 Po Box 979059
 Miami, FL 33197-9059
 Interest: Lender's Loss Payable
 Applies to Loc/Bldg(s):
 0001/001
 US SMALL BUSINESS ADMINISTRATI
 C/O GA CERTIFIED DEVELOPMENT
 3405 Piedmont Rd Ste 500
 Corp
 Atlanta, GA 30305
 Interest: Mortgagee
 Applies to Loc/Bldg(s):
 0001/001
 LA QUINTA FRANCHISING LLC
 LQ MANAGEMENT LLC AND
 Po Box 140528
 La Quinta Holdings Inc
 Kansas City, MO 64114
 Interest: Loss Payable


                                                                                                       55040 (11-87)
                                      COMMERCIAL GENERAL LIABILITY COVERAGE



                                       COVERAGE                                        LIMITS OF INSURANCE
    General Aggregate                                                                 $2,000,000
      (Other Than Products-Completed Operations)
                    Case 1:21-cv-00707-JPB Document 1-1 Filed 02/18/21 Page 38 of 239
                                                                Page 6
Property-Owners Ins. Co.                                                                                         Issued   06-25-2018
AGENCY     HUTCHINSON-TRAYLOR INSURANCE AGENCY                                Company      POLICY NUMBER         114618-80881833-18
           18-0067-00       MKT TERR 124                                        Bill                                  80-46-GA-1106
INSURED    KISNA ENTERPRISES LLC                                                                  Term 06-30-2018 to 06-30-2019



                                             COVERAGE                                                     LIMITS OF INSURANCE
    Products-Completed Operations Aggregate                                                              $2,000,000
    Personal Injury and Advertising Injury                                                               $1,000,000
    Each Occurrence                                                                                      $1,000,000
    Hired Auto & Non-Owned Auto                                                                          $1,000,000 Each Occurrence

COMMERCIAL GENERAL LIABILITY PLUS ENDORSEMENT
    Damage to Premises Rented to You                                                                      $300,000 Any One Premises
          (Fire, Lightning, Explosion, Smoke or Water Damage)
    Medical Payments                                                                                       $10,000 Any One Person
    Expanded Coverage Details See Form:
      Extended Watercraft
      Personal Injury Extension
      Broadened Supplementary Payments
      Broadened Knowledge Of Occurrence
      Additional Products-Completed Operations Aggregate
      Blanket Additional Insured - Lessor of Leased Equipment
      Blanket Additional Insured - Managers or Lessors of Premises
      Newly Formed or Acquired Organizations Extension
      Blanket Waiver of Subrogation
Twice the "General Aggregate Limit", shown above, is provided at no additional charge for each 12 month period in
accordance with form 55300.

AUDIT TYPE: Annual Audit

Forms that apply to this coverage:
59351 (01-15)              55405      (07-08)        55146      (06-04)       55352    (10-08)           55165      (12-04)
55327 (12-04)              55300      (07-05)        IL0017     (11-85)       55028    (12-04)           55184      (11-95)
CG2416 (12-07)             55282      (04-05)        55296      (09-09)       55174    (12-04)           55181      (12-04)
IL0021 (07-02)             55513      (11-11)        55163      (12-04)       55372    (01-07)           55592      (02-14)
55637 (09-14)              IL0262     (02-15)        55718      (11-15)       59392    (01-15)

LOCATION 0001 - BUILDING 0001

Location: 3581 Cameron Pkwy, Stockbridge, GA 30281-7817
Territory: 003                                             County: Clayton

                      CLASSIFICATION                        CODE      SUBLINE         PREMIUM BASIS         RATE          PREMIUM

Commercial General Liability Plus Endorsement               00501                       Prem/Op Prem
Included At 7.5% Of The Premises Operation Premium                        Prem/Op            Included        Included          Included

Hired Auto & Non-Owned Liability                            04001
                                                                               Auto        Flat Charge                         $121.00

Hotels - With Pools Or Beaches - Four Stories Or More.      45191                         Gross Sales      Each 1000
                                                                          Prem/Op          $1,600,000          4.410          $7,056.00
                                                                     Prod/Comp Op          $1,600,000            .038            $61.00
                  Case 1:21-cv-00707-JPB Document 1-1 Filed 02/18/21 Page 39 of 239
                                                      Page 7
Property-Owners Ins. Co.                                                                        Issued    06-25-2018
AGENCY    HUTCHINSON-TRAYLOR INSURANCE AGENCY                       Company    POLICY NUMBER     114618-80881833-18
          18-0067-00       MKT TERR 124                               Bill                            80-46-GA-1106
INSURED   KISNA ENTERPRISES LLC                                                      Term 06-30-2018 to 06-30-2019



                   CLASSIFICATION                   CODE     SUBLINE       PREMIUM BASIS      RATE       PREMIUM

Additional Interests                                49950
Designated Per/Organization L
    1. Con-Way Enterprises                                      Prem/Op        Flat Charge                   $25.00
                                                            Prod/Comp Op       Flat Charge                   $25.00
Grantor Of Franchise
    1. Lq Management Llc                                        Prem/Op        Flat Charge                   $35.00
                                                            Prod/Comp Op       Flat Charge                   $40.00
    2. La Quinta Holdings                                       Prem/Op        Flat Charge                   $35.00
                                                            Prod/Comp Op       Flat Charge                   $40.00
    3. La Quinta Franchisin                                     Prem/Op        Flat Charge                   $35.00
                                                            Prod/Comp Op       Flat Charge                   $40.00
Blnkt Add'L Ins-Excl Prod/Cops                                  Prem/Op        Flat Charge                  $250.00

COMMERCIAL GENERAL LIABILITY COVERAGE - LOCATION 0001 SUMMARY                                            PREMIUM
TERRORISM - CERTIFIED ACTS        SEE FORM: 59351                                                        EXCLUDED
TERRORISM COVERAGE
A PREMIUM CHARGE MAY BE MADE EFFECTIVE 01-01-21 SEE FORMS 55405, 59392
                                                                              LOCATION 0001                $7,763.00
                 Case 1:21-cv-00707-JPB Document 1-1 Filed 02/18/21 Page 40 of 239

Property-Owners Ins. Co.                                                           Issued     06-25-2018
AGENCY    HUTCHINSON-TRAYLOR INSURANCE AGENCY            Company   POLICY NUMBER   114618-80881833-18
          18-0067-00       MKT TERR 124                    Bill                         80-46-GA-1106
INSURED   KISNA ENTERPRISES LLC                                        Term 06-30-2018 to 06-30-2019




                                                                                            55056 (07-87)


                                  SUPPLEMENTAL DECLARATIONS

MORTGAGEE/ASSIGNEE/RECEIVER FORM 55174 FOR:

ASCENTIUM CAPITAL LLC ISAOA
PO BOX 979059
MIAMI FL 33197

APPLIES TO LOC 1-1 AT 3581 CAMERON PKWY, STOCKBRIDGE GA 30281
Agency Code     18-0067-00
                 Case 1:21-cv-00707-JPB                                             Policy
                                                     Document 1-1 Filed 02/18/21 Page 41 Number
                                                                                           of 239               114618-80881833



                                                                                                                59495 (8-11)


           THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


               CANCELLATION OR NONRENEWAL
        DESIGNATED PERSON(S) OR ORGANIZATION(S)
             OTHER THAN THE NAMED INSURED
It is agreed:

This policy is subject to the following condition:

If this policy is canceled or nonrenewed, the designated person(s) or organization(s) shown in the SCHEDULE below
shall be notified at least:
1. 10 days prior to the effective date of cancellation if we cancel for nonpayment of premium; or
2. The number of days shown in the SCHEDULE prior to the effective date if we cancel for any other reason.
If the law of the state in which notice is mailed to requires a longer notice period, we will comply with those requirements.


                                                       SCHEDULE
Number of Days Notice _____________
                       030

   Name Of Designated Person(s) Or Organization(s)                                     Mailing Address
 LA QUINTA FRANCHISING LLC                                          PO BOX 140528
 NO 245 C/O CERTFOCUS
                                                                    KANSAS CITY         MO 64114-8528




(If no entry appears above, information required to complete this endorsement will be shown in the Declarations
as applicable to this endorsement.)

All other policy terms and conditions apply.




59495 (8-11)                                                                                                      Page 1 of 1
Agency Code     18-0067-00
                 Case 1:21-cv-00707-JPB                                             Policy
                                                     Document 1-1 Filed 02/18/21 Page 42 Number
                                                                                           of 239               114618-80881833



                                                                                                                59495 (8-11)


           THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


               CANCELLATION OR NONRENEWAL
        DESIGNATED PERSON(S) OR ORGANIZATION(S)
             OTHER THAN THE NAMED INSURED
It is agreed:

This policy is subject to the following condition:

If this policy is canceled or nonrenewed, the designated person(s) or organization(s) shown in the SCHEDULE below
shall be notified at least:
1. 10 days prior to the effective date of cancellation if we cancel for nonpayment of premium; or
2. The number of days shown in the SCHEDULE prior to the effective date if we cancel for any other reason.
If the law of the state in which notice is mailed to requires a longer notice period, we will comply with those requirements.


                                                       SCHEDULE
Number of Days Notice _____________
                       030

   Name Of Designated Person(s) Or Organization(s)                                     Mailing Address
 LA QUINTA FRANCHISING LLC                                          PO BOX 140528
 NO 245 C/O CERTFOCUS
                                                                    KANSAS CITY         MO 64114-8528




(If no entry appears above, information required to complete this endorsement will be shown in the Declarations
as applicable to this endorsement.)

All other policy terms and conditions apply.




59495 (8-11)                                                                                                      Page 1 of 1
Agency Code     18-0067-00
                 Case 1:21-cv-00707-JPB                                         Policy
                                                 Document 1-1 Filed 02/18/21 Page 43 Number
                                                                                       of 239                  114618-80881833



                                                                                     COMMERCIAL GENERAL LIABILITY
                                                                                                     55163 (12-04)


          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

      ADDITIONAL INSURED - CONTROLLING INTEREST
This endorsement modifies insurance provided under the following:

    COMMERCIAL GENERAL LIABILITY COVERAGE PART.


                                                       SCHEDULE

Name of Person or Organization:
LA QUINTA FRANCHISING LLC
LQ MANAGEMENT LLC
LA QUINTA HOLDINGS INC




(if no entry appears above, information required to complete this endorsement will be shown in the Declarations as
applicable to this endorsement.)


A. SECTION II - WHO IS AN INSURED is amended to                   C. Under SECTION III - LIMITS OF INSURANCE, the
   include as an additional insured the person(s) or                 following is added:
   organization(s) shown in the Schedule, but only with
   respect to their liability arising out of:                         The limits of liability for the additional insured are
                                                                      those specified in the written contract or agreement
        Their financial control of you; or                            between the insured and the controlling interest, not
                                                                      to exceed the limits provided in this policy. These
        Premises they own, maintain or control while                  limits are inclusive of and not in addition to the lim-
        you lease or occupy these premises.                           its of insurance shown in the Declarations.

B. This insurance does not apply to structural alter-
   ations, new construction and demolition operations
   performed by or for that person or organization.




                   Includes copyrighted material of Insurance Services Office, Inc., with its permission.
55163 (12-04)                    Copyright, Insurance Services Office, Inc., 1984, 2003.                         Page 1 of 1
Agency Code     18-0067-00
                 Case 1:21-cv-00707-JPB                                         Policy
                                                 Document 1-1 Filed 02/18/21 Page 44 Number
                                                                                       of 239                  114618-80881833



                                                                                    COMMERCIAL GENERAL LIABILITY
                                                                                                    55174 (12-04)


          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                      ADDITIONAL INSURED -
                 MORTGAGEE, ASSIGNEE OR RECEIVER
This endorsement modifies insurance provided under the following:

    COMMERCIAL GENERAL LIABILITY COVERAGE PART.

                                                         SCHEDULE

Name of Person or Organization:
BUSINESS PROPERTY LENDING INC, ON BEHALF OF WELLS FARGO INC,
AS TRUSTEE



Designation of Premises:
3581 CAMERON PKWY, STOCKBRIDGE GA 30281




(If no entry appears above, information required to complete this endorsement will be shown in the Declarations as
applicable to this endorsement.)


A. SECTION II - WHO IS AN INSURED is amended to                   C. Under SECTION III - LIMITS OF INSURANCE, the
   include as an additional insured the person(s) or                 following is added:
   organization(s) shown in the Schedule but only with
   respect to their liability as mortgagee, assignee, or              The limits of liability for the additional insured are
   receiver and arising out of the ownership, mainte-                 those specified in the written contract or agreement
   nance, or use of the premises by you and shown in                  between the insured and the mortgagee, assignee
   the Schedule.                                                      or receiver, not to exceed the limits provided in this
                                                                      policy. These limits are inclusive of and not in
B. This insurance does not apply to structural altera-                addition to the limits of insurance shown in the
   tions, new construction and demolition operations                  Declarations.
   performed by or for that person or organization.




                   Includes copyrighted material of Insurance Services Office, Inc., with its permission.
55174 (12-04)                    Copyright, Insurance Services Office, Inc., 1984, 2003.                         Page 1 of 1
Agency Code     18-0067-00
                 Case 1:21-cv-00707-JPB                                         Policy
                                                 Document 1-1 Filed 02/18/21 Page 45 Number
                                                                                       of 239                  114618-80881833



                                                                                    COMMERCIAL GENERAL LIABILITY
                                                                                                    55181 (12-04)


         THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


     ADDITIONAL INSURED - DESIGNATED PERSON OR
                    ORGANIZATION
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART.

                                                       SCHEDULE


 Name Of Additional Insured Person(s) Or Organization(s)
 CON-WAY ENTERPRISE SERVICES INC




 Information required to complete this Schedule, if not shown above, will be shown in the Declarations.

A. SECTION II - WHO IS AN INSURED is amended to                       2. In connection with your premises owned by or
   include as an additional insured the person(s) or                     rented to you.
   organization(s) shown in the Schedule but only with
   respect to liability for "bodily injury", "property            B. The following is added to SECTION III - LIMITS OF
   damage", "personal injury" or "advertising injury"                INSURANCE:
   caused, in whole or in part, by your acts or
   omissions or the acts or omissions of those acting                 The limits of liability for the additional insured are
   on your behalf:                                                    those specified in the written contract or agreement
                                                                      between the insured and the designated person or
   1. In the performance of your ongoing operations;                  organization, not to exceed the limits provided in this
      or                                                              policy. These limits are inclusive of and not in
                                                                      addition to the limits of insurance shown in the
                                                                      Declarations.



                   Includes copyrighted material of Insurance Services Office, Inc., with its permission.
55181 (12-04)                    Copyright, Insurance Services Office, Inc., 1984, 2004.                         Page 1 of 1
Agency Code     18-0067-00
                 Case 1:21-cv-00707-JPB                                          Policy
                                                  Document 1-1 Filed 02/18/21 Page 46 Number
                                                                                        of 239                 114618-80881833



                                                                                                      55184 (11-95)
                                                                                      COMMERCIAL GENERAL LIABILITY


          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


     ADDITIONAL INSURED - GRANTOR OF FRANCHISE
This endorsement modifies insurance provided under the following:

    COMMERCIAL GENERAL LIABILITY COVERAGE PART.

                                                        SCHEDULE

Name of Person or Organization:
LA QUINTA FRANCHISING LLC
LQ MANAGEMENT LLC



LA QUINTA HOLDINGS INC




(If no entry appears above, information required to complete this endorsement will be shown in the Declarations as
applicable to this endorsement.)

1. WHO IS AN INSURED (Section II) is amended to include as an insured the person(s) or organization(s) shown in the
   Schedule, but only with respect to their liability as grantor of a franchise to you.

2. The following is added to LIMITS OF INSURANCE (Section III):

    8. The limits of liability for the additional insured are those specified in the written contract or agreement between the
       Insured and the grantor of franchise, not to exceed the limits provided in this policy. These limits are inclusive of
       and not in addition to the limits of insurance shown in the Declarations.




                   Includes copyrighted material of Insurance Services Office, Inc., with its permission
55184 (11-95)                       Copyright, Insurance Services Office, Inc., 1984                             Page 1 of 1
Agency Code     18-0067-00
                 Case 1:21-cv-00707-JPB                                          Policy
                                                  Document 1-1 Filed 02/18/21 Page 47 Number
                                                                                        of 239              114618-80881833



                                                                                    COMMERCIAL GENERAL LIABILITY
                                                                                                    55327 (12-04)


          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                EXCLUSION-SPECIFIED THERAPEUTIC OR
                        COSMETIC SERVICES
This endorsement modifies insurance provided under the following:

    COMMERCIAL GENERAL LIABILITY COVERAGE PART.

                                                         SCHEDULE


Description of Operations:
HOTEL/MOTEL




(If no entry appears above, information required to complete this endorsement will be shown in the Declarations as
applicable to this endorsement.)


Under SECTION I - COVERAGES, COVERAGE A.                          1. the appearance of skin;
BODILY INJURY AND PROPERTY DAMAGE LIABIL-
ITY, 2. Exclusions and SECTION I - COVERAGES,                     2. hair treatment, removal or replacement;
COVERAGE B. PERSONAL INJURY AND ADVERTIS-
ING INJURY, 2. Exclusions, the following exclusion is             3. body piercing of any type;
added:
                                                                  4. massage, physiotherapy, chiropody;
With respect to any operation shown in the Schedule,
this insurance does not apply to "bodily injury", "property       5. hearing aids or devices;
damage", "personal injury" or "advertising injury" arising
out of the rendering of or failure to render any service,         6. vision aids or devices;
treatment, advice or instruction relating in any manner
to:                                                               7. cosmetic preparations or applications; or

                                                                  8. aromatics or perfumes.




                   Includes copyrighted material of Insurance Services Office, Inc., with its permission.
55327 (12-04)      Copyright, Insurance Service Office, Inc., 1982, 1988, 1992, 1997, 2000, 2002, 2004.          Page 1 of 1
Agency Code    18-0067-00
                Case 1:21-cv-00707-JPB                                          Policy
                                                 Document 1-1 Filed 02/18/21 Page 48 Number
                                                                                       of 239                 114618-80881833



                                                                                                               25006 (5-15)


          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


     HOTEL PLUS - CRIME COVERAGE ENDORSEMENT
                                                Tailored Protection Policy


This endorsement adds Crime Coverage for the following:

    LIABILITY FOR GUESTS PROPERTY - PREMISES

A. COVERAGE                                                                        prejudgment interest based on that pe-
   We will pay those sums that you become legally                                  riod of time after the offer.
   obligated to pay as damages because of loss or                         c. Loss of Wages or Salary
   destruction of, or damage to Covered Property. We                           Actual loss of wages or salary (but not other
   have the right and duty to defend any suit brought                          income) because of required attendance at
   against you seeking damages that are payable un-                            hearings or trials connected with the suit.
   der this insurance.                                                         But, we will not pay more than $100 per day
   1. Covered Property                                                         under this part of the Supplementary
       Any property, other than that specified as Prop-                        Payments.
       erty Not Covered, belonging to your "guests"                       d. Premiums for Bonds
       while the property is:                                                  Premiums for the following types of bonds
       a. Inside the "premises"; or                                            having penalties totaling not more than the
       b. In your possession.                                                  Limit of Insurance shown in the Hotel Plus
   2. Property Not Covered                                                     Coverage Declarations.
       a. Samples, Articles for Sale                                           (1) Appeal bonds required in the suit; and
            Samples or articles carried or held for sale                       (2) Bonds to release attachments. But, we
            or for delivery after sale.                                            do not have to apply for or furnish those
       b. Vehicles                                                                 bonds.
            Any vehicle including:                                        Our liability for Supplementary Payments is in
            (1) Its equipment and accessories; and                        addition to the Limit of Insurance shown in the
            (2) Any property contained in or on a                         Hotel Plus Coverage Declarations.
                 vehicle.                                         B. LIMIT OF INSURANCE
   3. Supplementary Payments                                         1. The most we will pay in the aggregate for all
       If we defend any suit, we will pay with respect                    damages because of loss or destruction of or
       to:                                                                damage to Covered Property in any one "occur-
       a. Expenses                                                        rence" is the per occurrence Limit of Insurance
            (1) Reasonable expenses you incur at our                      shown in the Hotel Plus Coverage Declarations.
                 request;                                            2. Subject to the applicable limit stated in 1. above,
            (2) Expenses we incur; and                                    the most we will pay for all damages because of
            (3) Costs charged against you.                                loss or destruction of or damage to property of
       b. Interest                                                        any one "guest" is the per guest Limit of Insur-
            (1) Interest on the full amount of any judg-                  ance shown in the Hotel Plus Coverage
                 ment that accrues:                                       Declarations.
                 (a) After entry of the judgment; and                All loss, destruction or damage involving a single act
                 (b) Before we pay, offer to pay or de-              or series of related acts whether caused by one or
                     posit in court that part of the judg-           more persons is considered one "occurrence".
                     ment for which we are liable under           C. EXCLUSIONS, CONDITIONS, DEFINITIONS
                     this insurance.                                 This insurance is subject to the following:
            (2) Prejudgment interest awarded against                 1. Exclusions
                 you on that part of the judgment we pay.                 We will not pay for damages arising out of, or
                 If we make an offer to pay the Limit of                  the defense of any suit connected with, any of
                 Insurance, we will not pay any                           the following:

25006 (5-15)       Includes copyrighted material of Insurance Services Office, Inc., with its permission.       Page 1 of 3
Agency Code    18-0067-00
                Case 1:21-cv-00707-JPB                                         Policy
                                                Document 1-1 Filed 02/18/21 Page 49 Number
                                                                                      of 239                114618-80881833


      a. Acts Committed by You or Your Partners                             (2) We will not defend any suit after having
         Loss or destruction of, or damage to prop-                              paid judgments or settlements equal to
         erty resulting from any dishonest or criminal                           the Limit of Insurance shown in the
         act committed by you or any of your part-                               Hotel Plus Coverage Declarations.
         ners whether acting alone or in collusion                       c. Duties in the Event of Loss, Claim, or
         with other persons.                                                Suit
      b. Assumed Liability                                                  In the event of loss, claim or suit you must:
         Liability you assume under any written                             (1) Notify us promptly of any loss, destruc-
         agreement. But this exclusion does not                                  tion or damage that may result in a
         apply to any written agreement entered into                             claim;
         with a "guest" before the "occurrence" of                          (2) Give us prompt, written notice of any
         any loss, destruction or damage that in-                                claim made or suit brought against you
         creases to an amount not exceeding $1,000                               and:
         any lesser amount for which you may other-                              (a) Send us immediately, copies of any
         wise be liable under any statute.                                            demands, notices, summonses or
      c. Fire                                                                         legal papers received in connection
         Destruction of, or damage to property re-                                    with the claim or suit;
         sulting from fire.                                                      (b) Authorize us to obtain records and
      d. Food or Liquid                                                               other information; and
         Destruction of, or damage to property re-                               (c) Cooperate with us in the defense,
         sulting from the spilling, upsetting or leaking                              investigation or settlement of the
         of any food or liquid.                                                       claim or suit.
      e. Governmental Action                                                     You may not voluntarily make a pay-
         Loss or destruction of, or damage to prop-                              ment, assume any obligation or incur
         erty resulting from seizure or destruction of                           any expense without our consent.
         the property by order of governmental                                   If you have reason to believe that any
         authority.                                                              loss or destruction of, or damage to
      f. Inherent Vice                                                           Covered Property involves a violation of
         Destruction of, or damage to property re-                               law, you must notify the police.
         sulting from insects, animals, wear and tear,                   d. Joint Insured
         gradual deterioration or inherent vice.                            (1) If more than one Insured is named in
      g. Laundering or Cleaning                                                  the DECLARATIONS, the first Named
         Destruction of, or damage to property while                             Insured will act for itself and for every
         in your care and custody for laundering or                              other Insured for all purposes of this
         cleaning.                                                               insurance. If the first Named Insured
      h. Nuclear                                                                 ceases to be covered, then the next
         Loss or destruction of, or damage to prop-                              Named Insured will become the first
         erty resulting from nuclear reaction, nuclear                           Named Insured.
         radiation or radioactive contamination, or                         (2) If any Insured or partner or officer of
         any related act or incident.                                            that Insured has knowledge of any infor-
      i. Release of Others from Liability                                        mation relevant to this insurance, that
         Your release of any other person or organi-                             knowledge is considered knowledge of
         zation from legal liability.                                            every insured.
      j. War and Similar Actions                                            (3) We will not pay more for damages for
         Loss or destruction of, or damage to prop-                              which more than one Insured is liable
         erty resulting from war, whether or not de-                             than the amount we would pay if one
         clared, warlike action, insurrection, rebellion                         Insured were liable for the damages.
         or revolution, or any related act or incident.                  e. Legal Action Against Us
   2. Conditions                                                            No person or organization has a right under
      a. Bankruptcy                                                         this insurance:
         You or your estate's bankruptcy or insol-                          (1) To name us a co-defendant in a suit
         vency will not relieve us of our obligations                            asking for damages from you; or
         under this insurance.                                              (2) To sue us on this insurance unless all of
      b. Defense, Investigation and Settlement                                   its terms have been fully complied with.
         (1) We may investigate and settle any claim                        A person or organization may sue us to re-
              or suit as we deem expedient.                                 cover on an agreed settlement or on a final


25006 (5-15)      Includes copyrighted material of Insurance Services Office, Inc., with its permission.      Page 2 of 3
Agency Code    18-0067-00
                Case 1:21-cv-00707-JPB                                          Policy
                                                 Document 1-1 Filed 02/18/21 Page 50 Number
                                                                                       of 239                   114618-80881833

          judgment against you obtained after an ac-                        or damage to Covered Property occurring
          tual trial. But, we will not be liable for dam-                   within the United States of America, U.S.
          ages that are not payable under the terms of                      Virgin Islands, Puerto Rico, or Canada.
          this insurance or that are in excess of the                   j. Transfer of Your Rights of Recovery
          Limit of Insurance. An agreed settlement                          Against Others to Us
          means a settlement and release of liability                       You must transfer to us all your rights of re-
          signed by us, you and the claimant or the                         covery against any person or organization
          claimant's legal representative.                                  pertaining to the loss for which you were
       f. Non-Cumulation of Limit of Insurance                              liable and for which we have paid damages
          Limits of Insurance shown in the Hotel Plus                       or made a settlement. You must do every-
          Coverage Declarations do not cumulate                             thing necessary to secure these rights and
          from year to year or period to period.                            do nothing to impair them.
       g. Other Insurance                                            3. Definitions
          This insurance does not apply to damages                      a. "Occurrence" means an:
          recoverable or recovered under other insur-                       (1) Act or series of related acts involving
          ance or indemnity. However, if the limit of                            one or more persons; or
          the other insurance or indemnity is insuffi-                      (2) Act or event, or a series of related acts
          cient to cover the entire amount of the dam-                           or events not involving any person.
          ages, this insurance will apply to that part of               b. "Premises" mean the interior of that portion
          the damages not recoverable or recovered                          of any building at a location shown in the
          under the other insurance.                                        DECLARATIONS that you occupy in con-
       h. Policy Period                                                     ducting your business.
          (1) The Policy Period is the period shown in                  c. "Guest" means that person who has paid a
               the DECLARATIONS.                                            fee for their overnight lodging to you, during
          (2) We will pay only for damages because                          that period to which that fee applies.
               of loss or destruction of, or damage to
               Covered Property incurring during the             All other policy terms and conditions apply.
               Policy Period.
       i. Territory
          We will pay only for damages because of
          your legal liability for loss or destruction of,




25006 (5-15)      Includes copyrighted material of Insurance Services Office, Inc., with its permission.         Page 3 of 3
Agency Code    18-0067-00
                Case 1:21-cv-00707-JPB                                         Policy
                                                Document 1-1 Filed 02/18/21 Page 51 Number
                                                                                      of 239                    114618-80881833



                                                                                                                54173 (5-15)


          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                                HOTEL PLUS ENDORSEMENT
This endorsement modifies insurance provided under the following:

    BUILDING AND PERSONAL PROPERTY COVERAGE FORM

A. A. COVERAGE is amended.                                                       higher limits are shown in the Declara-
   1. Under 1. Covered Property, a. (2) is deleted                               tions. These limits apply to any one
       and replaced by the following.                                            occurrence, regardless of the types or
       (2) Fixtures, including outdoor fixtures of:                              number of items lost or damaged in that
           (a) Outdoor fences, light poles, storage                              occurrence.
               buildings, pools, radio and television                   b. The following is added.
               antennas (including satellite dishes),                       Household Personal Property
               awnings and attached signs;                                  You may extend the insurance that applies
           (b) Detached signs on or within 1,000 feet                       to Your Business Personal Property to
               of the premises; and                                         Household Personal Property located in or
           (c) Billboard signs located anywhere within                      on the building described in the Commercial
               the coverage territory.                                      Property Coverage Declarations or in the
   2. Under 2. Property Not Covered, q. (2) is de-                          open (or in a vehicle) within 1,000 feet of the
       leted and replaced by the following.                                 described premises, usual to the occupancy
       (2) Masts or towers, trees, shrubs or plants                         of the described premises as living quarters,
           (other than "stock" of trees, shrubs or                          that:
           plants), all except as provided in the Cover-                    (1) Belongs to you, or at your option:
           age Extensions.                                                       (a) Your domestic worker; or
   3. 5. Coverage Extensions is amended.                                         (b) A member of your family; or
       a. e. Outdoor Property is deleted and re-                            (2) For which you may be legally liable.
           placed by the following.                                         This includes property purchased under an
           e. Outdoor Property                                              installment plan. The most we will pay
               You may extend the insurance provided                        under this extension is the Limit of Insur-
               by this Coverage Form to apply to your                       ance shown in the Declarations for HOUSE-
               outdoor trees, shrubs and plants (other                      HOLD PERSONAL PROPERTY per occur-
               than "stock" of trees, shrubs or plants),                    rence. You may apply up to $500 of this
               including debris removal expense,                            amount for such property while it is away
               caused by or resulting from any of the                       from the described premises.
               following causes of loss if they are cov-         B. C. LIMITS OF INSURANCE is amended.
               ered causes of loss:                                 1. Paragraph 2. is deleted.
               (a) Fire;                                            2. The following is added.
               (b) Lightning;                                           The most we will pay for loss or damage to bill-
               (c) Explosion;                                           board signs is the Limit of Insurance shown in
               (d) Riot or Civil Commotion; or                          the Declarations for BILLBOARDS OWNED BY
               (e) Aircraft.                                            THE INSURED.
               The most we will pay for loss or damage
               is $10,000, but not more than $1,000 for          All other policy terms and conditions apply.
               any one tree, shrub or plant, unless




54173 (5-15)      Includes copyrighted material of Insurance Services Office, Inc., with its permission.         Page 1 of 1
Agency Code     18-0067-00
                 Case 1:21-cv-00707-JPB                                         Policy
                                                 Document 1-1 Filed 02/18/21 Page 52 Number
                                                                                       of 239              114618-80881833



                                                                                                          54186 (12-10)

          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

          WATER BACK-UP FROM SEWERS OR DRAINS
This endorsement modifies insurance under the following:

BUILDING AND PERSONAL PROPERTY COVERAGE FORM
BUSINESS INCOME AND EXTRA EXPENSE COVERAGE FORM
BUSINESS INCOME AND EXTRA EXPENSE ACTUAL LOSS SUSTAINED COVERAGE FORM
CONDOMINIUM ASSOCIATION COVERAGE FORM
CONDOMINIUM COMMERCIAL UNIT-OWNERS COVERAGE FORM
CAUSES OF LOSS - SPECIAL FORM

1. Subject to the provisions of paragraph 2. below, under B. EXCLUSIONS, g. Water subparagraph (3) is deleted.

2. Under C. LIMITATIONS the following limitation is added:

    In any one loss, we will not pay more than the Limit of Insurance shown in the Declarations under WATER BACK-UP
    FROM SEWERS OR DRAINS for loss of or damage to Covered Property caused by water back-up from sewers or
    drains. In the event that the amount of loss of or damage to Covered Property does not exceed the Limit of
    Insurance shown in the Declarations for WATER BACKUP FROM SEWERS OR DRAINS, you may, at your option,
    apply the remainder of this Limit of Insurance to your actual loss of Business Income or necessary Extra Expense, if
    any, subject to the terms and conditions of the BUSINESS INCOME AND EXTRA EXPENSE COVERAGE FORM, or
    the BUSINESS INCOME AND EXTRA EXPENSE ACTUAL LOSS SUSTAINED COVERAGE FORM.

All other policy terms and conditions apply.


                    Includes copyrighted material of ISO Commercial Services, Inc., with its permission
54186 (12-10)                  Copyright, ISO Commercial Risk Services, Inc., 1983, 1990                     Page 1 of 1
Agency Code     18-0067-00
                 Case 1:21-cv-00707-JPB                                         Policy
                                                 Document 1-1 Filed 02/18/21 Page 53 Number
                                                                                       of 239                   114618-80881833



                                                                                                              54198 (12-10)


          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                         DEBRIS REMOVAL
This endorsement modifies insurance under the following:

BUILDING AND PERSONAL PROPERTY COVERAGE FORM
CONDOMINIUM ASSOCIATION COVERAGE FORM
CONDOMINIUM COMMERCIAL UNIT-OWNERS COVERAGE FORM

Under A. COVERAGE, 4. Additional Coverages, a.                       (b) The actual debris removal expense exceeds
Debris Removal, (4) is deleted and replaced by the                       25% of the sum of the deductible plus the
following:                                                               amount that we pay for direct physical loss or
(4) We will pay an additional amount, up to the Limit of                 damage to the Covered Property that has sus-
     Insurance shown in the Declarations for DEBRIS                      tained loss or damage.
     REMOVAL, for debris removal expense, for each                   Therefore, if (4)(a) and/or (4)(b) apply, our total pay-
     location, in any one occurrence of physical loss or             ment for direct physical loss or damage and debris
     damage to Covered Property, if one or both of the               removal expense may reach but will never exceed
     following circumstances apply:                                  the Limit of Insurance on the Covered Property that
     (a) The total of the actual debris removal expense              has sustained loss or damage, plus the Limit of In-
          plus the amount we pay for direct physical loss            surance shown in the Declarations for DEBRIS RE-
          or damage exceeds the Limit of Insurance on                MOVAL.
          the Covered Property that has sustained loss or
          damage.                                                All other policy terms and conditions apply.



                   Includes copyrighted material of ISO Commercial Services, Inc., with its permission.
54198 (12-10)               Copyright, ISO Commercial Risk Services, Inc., 1983, 1990, 2009                      Page 1 of 1
Agency Code    18-0067-00
                Case 1:21-cv-00707-JPB                                         Policy
                                                Document 1-1 Filed 02/18/21 Page 54 Number
                                                                                      of 239                114618-80881833



                                                                                                             54216 (3-13)

          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                               SALESPERSON'S SAMPLES
This endorsement modifies insurance provided under the following:

BUILDING AND PERSONAL PROPERTY COVERAGE FORM
CONDOMINIUM ASSOCIATION COVERAGE FORM
CONDOMINIUM COMMERCIAL UNIT-OWNERS COVERAGE FORM
CAUSES OF LOSS - SPECIAL FORM

1. Under the A. COVERAGE, 4. Additional Coverages, the following Additional Coverage is added:
   Salesperson's Samples
   We will pay for direct physical loss of or damage to samples of merchandise described which are:
   a. Owned by you while in your care, custody or control;
   b. Owned by you and in the care, custody or control of your salesperson and/or agents; or
   c. While in transit, except by parcel post, between your premises and the salesperson and/or agent
   caused by or resulting from any Covered Cause of Loss.

    This coverage does not apply to:
    (1) Jewelry, furs or articles consisting principally of fur;
    (2) Property located in or on the building described in the Declarations or in the open (or in a vehicle) within 1,000
        feet of the described premises;
    (3) Property at or on the premises of your salespersons and/or agents; or
    (4) Merchandise intended for sale, which may be sold and shipped by you to others, or which has been purchased by
        you from others.

    Our payment for any one loss shall not exceed the Limit of Insurance shown in the Declarations for SALESPER-
    SON'S SAMPLES. The Additional Condition, Coinsurance, does not apply to this Additional Coverage.

2. Under B. EXCLUSIONS of the CAUSES OF LOSS - SPECIAL FORM, the following exclusions are added to apply
   only to this Additional Coverage:
   a. Misappropriation, secretion, conversion, infidelity or any dishonest act by you or other or the employees or agents
       of either to whom the covered property may be entrusted. This exclusion does not apply to carriers for hire.
   b. Breakage, marring, scratching, tearing or denting, unless caused by: fire or lightning; aircraft; theft and/or at-
       tempted theft; earthquake; flood; explosion; malicious damage or collision, derailment or overturn of a transport-
       ing conveyance.
   c. Mysterious or unexplained disappearance or from shortage disclosed by taking inventory.
   d. Theft from any vehicle, unless at the time of the theft, there is actually in or upon such vehicle your salesperson,
       representative or a permanent employee, or a person whose sole duty it is to attend the vehicle. This exclusion
       shall not apply to property in the custody of a common carrier.

3. In addition to the conditions of this policy, the following conditions apply only this Additional Coverage:
   a. PAIR OR SET
       In case of loss of or damage to any part of a pair or set, we may:
            (1) Repair or replace any part of the pair or set to restore it to its value before the loss; or
            (2) Pay the difference between the actual cash value of the property before and after the loss.
   b. PARTS
       In case of loss or damage to any part of property covered, consisting of several parts when complete, we shall
       pay only for the value of the part lost or damaged.

All other policy terms and conditions apply.

54216 (3-13)       Includes copyrighted material of ISO Commercial Services, Inc., with its permission.       Page 1 of 1
Agency Code    18-0067-00
                Case 1:21-cv-00707-JPB                                            Policy
                                                   Document 1-1 Filed 02/18/21 Page 55 Number
                                                                                         of 239                  114618-80881833



                                                                                                                 54339 (3-13)


          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                                       BAILEES COVERAGE
This endorsement modifies insurance under the following:

BUILDING AND PERSONAL PROPERTY COVERAGE FORM
CONDOMINIUM ASSOCIATION COVERAGE FORM
CONDOMINIUM COMMERCIAL UNIT-OWNERS COVERAGE FORM

1. Under A. COVERAGE, 4. Additional Coverages,                               to whom the covered property may be
   the following Additional Coverage is added:                               entrusted. This exclusion does not apply to
   Bailees Coverage                                                          carriers for hire.
   a. We will pay for direct physical loss or damage to                  (2) Delay.
       the property of others that:                                      (3) Vandalism or malicious mischief.
       (1) Is in your possession or in the possession of                 (4) Burglary of property left in your delivery
            any of your employees; or                                        vehicles overnight unless locked and in your
       (2) Is being transported by you, any of your                          building which you occupy.
            employees, a public carrier or mail service.              e. We will pay no more than the smallest of ei-
   b. We will also cover your actual incurred cost for                   ther:
       labor and materials.                                              (1) The cost to replace damaged property with
   c. We do not cover the following properties:                              new property of similar quality and features
       (1) Property held for storage or for which a                          reduced by the amount of decrease in value
            storage charge is made. If you do not have                       because of age, wear, obsolescence or
            instructions from the owner of the goods to                      market value applicable to the damaged
            store goods held by you, such goods are not                      property immediately prior to the loss; or
            considered stored.                                           (2) The Limit of Insurance shown in the Dec-
       (2) Property while in the possession of any                           larations for BAILEES COVERAGE.
            person, company or corporation other than
            you, your employees, a public carrier or mail                  This is an additional amount of insurance.
            service.
       (3) Any land motor vehicle.                                         Our payment for loss of or damage to property
       (4) Watercraft.                                                     of others will only be for the account of the
       (5) Aircraft including objects falling from aircraft.               owner of the property.
       (6) Animals, fish, fowl, reptiles or amphibians.
       (7) Accounts, bills, currency, deeds, food                     f.   No deductible applies to this Additional Cov-
            stamps or other evidences of debt, money,                      erage.
            notes or securities. Lottery tickets held for
            sale are not securities.                              2. The Additional Condition, Coinsurance does not
       (8) Contraband or property in the course of                   apply to this Additional Coverage.
            illegal transportation or trade.
   d. In addition to other policy exclusions, we will not         All other policy terms and conditions apply.
       pay for loss or damage caused directly or in-
       directly by any of the following. Such loss is
       excluded regardless of any other cause or event
       that contributes concurrently or in any sequence
       to the loss:
       (1) Misappropriation, secretion, conversion,
            infidelity or any dishonest act by you or
            others or the employees or agents of either



54339 (3-13)        Includes copyrighted material of ISO Commercial Services, Inc., with its permission.          Page 1 of 1
Agency Code    18-0067-00
                Case 1:21-cv-00707-JPB                                          Policy
                                                 Document 1-1 Filed 02/18/21 Page 56 Number
                                                                                       of 239               114618-80881833



                                                                                                            54402 (3-12)


          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                                   GEORGIA AMENDATORY
This endorsement modifies insurance provided under the following:

COMMERCIAL PROPERTY COVERAGE PART

COMMERCIAL PROPERTY CONDITIONS is amended as follows:
1. A. CONCEALMENT, MISREPRESENTATION OR FRAUD is deleted and replaced by the following:
   A. CONCEALMENT, MISREPRESENTATION OR FRAUD
       Any misrepresentations, omissions, concealment of facts, and incorrect statements made by or on behalf of any
       insured shall not prevent a recovery under this policy unless:
       1. Fraudulent;
       2. Material either to the acceptance of the risk or to the hazard assumed by us; or
       3. We in good faith would either not have issued the policy or would not have issued this policy in as large an
           amount or at the premium rate as applied for or would not have provided coverage with respect to the hazard
           resulting in the loss if the true facts had been known to us as required by the application for this policy.
2. G. OTHER INSURANCE is deleted and replaced by the following:
   G. OTHER INSURANCE
       The following conditions supercede any OTHER INSURANCE condition shown in a Commercial Property
       Coverage Part.
       1. You may have other insurance subject to the same plan, terms, conditions and provisions as the insurance
           under this Coverage Part. If you do, we will pay our share of the covered loss or damage. Our share is the
           proportion that the applicable Limit of Insurance under this Coverage Part bears to the Limits of Insurance of
           all insurance covering on the same basis.
       2. If there is other insurance covering the same loss or damage, other than that described in 1. above, we will
           pay only for the amount of covered loss or damage in excess of the amount due from that other insurance,
           whether you can collect on it or not. But we will not pay more than the applicable Limit of Insurance.

All other policy terms and conditions apply.




54402 (3-12)       Includes copyrighted material of Insurance Services Office, Inc., with its permission.     Page 1 of 1
Agency Code     18-0067-00
                 Case 1:21-cv-00707-JPB                                         Policy
                                                 Document 1-1 Filed 02/18/21 Page 57 Number
                                                                                       of 239                114618-80881833



                                                                                                            54189 (12-10)


         THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                             REFRIGERATED PRODUCTS
This endorsement modifies insurance provided under the following:

BUILDING AND PERSONAL PROPERTY COVERAGE FORM
BUSINESS INCOME (AND EXTRA EXPENSE) COVERAGE FORM
BUSINESS INCOME (AND EXTRA EXPENSE) ACTUAL LOSS SUSTAINED COVERAGE FORM
CONDOMINIUM ASSOCIATION COVERAGE FORM
CONDOMINIUM COMMERCIAL UNIT-OWNERS COVERAGE FORM
CAUSES OF LOSS - SPECIAL FORM

1. Under the BUILDING AND PERSONAL PROPERTY                          Subject to 3. Limits of Insurance below, we shall
   COVERAGE FORM, CONDOMINIUM ASSOCIA-                               pay for the actual loss of Business Income you sus-
   TION COVERAGE FORM, and the CONDOMINIUM                           tain and necessary Extra Expense you incur be-
   COMMERCIAL UNIT-OWNERS COVERAGE                                   cause of loss or damage to "perishable stock"
   FORM, A. COVERAGE, 4. Additional Coverages,                       caused directly by any of the following:
   the following Additional Coverage is added:                       (1) Mechanical or electrical breakdown of the refrig-
                                                                          eration system; or
   Refrigerated Products                                             (2) The interruption of electrical services to the re-
                                                                          frigeration system caused by direct physical
   Subject to 3. Limits of Insurance below, we shall                      damage to the electrical generating or trans-
   pay for loss of or damage to "perishable stock"                        mission equipment of your "local utility service"
   caused directly by any of the following:                               caused by or resulting from any Covered Cause
   (1) Mechanical or electrical breakdown of the refrig-                  of Loss.
       eration system; or
   (2) The interruption of electrical services to the re-            You must exercise diligence in inspecting and main-
       frigeration system caused by direct physical                  taining refrigeration equipment. If interruption of
       damage to the electrical generating or trans-                 electrical service or mechanical or electrical break-
       mission equipment of your "local utility service"             down is known, you must use all reasonable means
       caused by or resulting from any Covered Cause                 to protect the covered property from further damage.
       of Loss.
                                                                 3. Limits of Insurance
   You must exercise diligence in inspecting and main-              Under:
   taining refrigeration equipment. If interruption of              a. BUILDING AND PERSONAL PROPERTY COV-
   electrical service or mechanical or electrical break-               ERAGE FORM, CONDOMINIUM ASSOCIA-
   down is known, you must use all reasonable means                    TION COVERAGE FORM, and CONDOMINIUM
   to protect the covered property from further damage.                COMMERCIAL UNIT-OWNERS COVERAGE
                                                                       FORM, C. LIMITS OF INSURANCE; and
2. Under the BUSINESS INCOME (AND EXTRA EX-                         b. Under BUSINESS INCOME (AND EXTRA EX-
   PENSE) COVERAGE FORM, and the BUSINESS                              PENSE) COVERAGE FORM, and the BUSI-
   INCOME (AND EXTRA EXPENSE) ACTUAL LOSS                              NESS INCOME (AND EXTRA EXPENSE) AC-
   SUSTAINED COVERAGE FORM, A. COVERAGE,                               TUAL LOSS SUSTAINED COVERAGE FORM,
   5. Additional Coverages, the following Additional                   B. LIMITS OF INSURANCE the following is ad-
   Coverage is added:                                                  ded:
                                                                    Refrigerated Products
   Refrigerated Products                                            The most we shall pay for the sum of 1. and 2.
                                                                    above in any one loss, is the Limit of Insurance


                   Includes copyrighted material of ISO Commercial Services, Inc., with its permission.
54189 (12-10)                  Copyright, ISO Commercial Risk Services, Inc., 1983, 1990                       Page 1 of 2
Agency Code     18-0067-00
                 Case 1:21-cv-00707-JPB                                        Policy
                                                Document 1-1 Filed 02/18/21 Page 58 Number
                                                                                      of 239                    114618-80881833


   shown in the Declarations for REFRIGERATED                    5. Definitions
   PRODUCTS.                                                        The following definitions apply only to this Additional
                                                                    Coverage:
4. Under the CAUSE OF LOSS - SPECIAL FORM, B.                       a. "Local utility service" means your billing entity,
   EXCLUSIONS:                                                          repair entity or service entity directly providing
   a. Exclusion 1.e. Utility Services is deleted and                    "power supply services" to the premises
      replaced by the following exclusion for this                      described in the Declarations.
      Additional Coverage only:                                     b. "Perishable stock" means merchandise held in
      e. Utility Services                                               storage or for sale that is refrigerated for preser-
           We shall not pay for loss or damage caused                   vation and is susceptible to loss or damage if
           by or resulting from the failure to supply                   the refrigeration fails.
           "power supply services" from any regional or             c. "Power supply services" means the following
           national grid.                                               types of property supplying electricity to the
   b. Exclusion 2.d.(6) is deleted and replaced by the                  described premises that are not located on a
      following exclusion for this Additional Coverage                  described premises and not rented, leased or
      only:                                                             owned by an insured:
      (6) Mechanical breakdown, including rupture or                    (1) Utility generating plants;
           bursting caused by centrifugal force. How-                   (2) Switching stations;
           ever, this does not apply to any resulting                   (3) Substations;
           loss or damage caused by elevator collision                  (4) Transformers; and
           or mechanical breakdown of refrigeration                     (5) Transmission lines.
           systems.
                                                                 All other policy terms and conditions apply.


                   Includes copyrighted material of ISO Commercial Services, Inc., with its permission.
54189 (12-10)                  Copyright, ISO Commercial Risk Services, Inc., 1983, 1990                         Page 2 of 2
Agency Code    18-0067-00
                Case 1:21-cv-00707-JPB                                          Policy
                                                 Document 1-1 Filed 02/18/21 Page 59 Number
                                                                                       of 239                114618-80881833



                                                                                                             54214 (3-13)


         THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                    VALUABLE PAPERS AND RECORDS
                   (OTHER THAN "ELECTRONIC DATA")
This endorsement modifies insurance provided under the following:

BUILDING AND PERSONAL PROPERTY COVERAGE FORM
CONDOMINIUM ASSOCIATION COVERAGE FORM
CONDOMINIUM COMMERCIAL UNIT-OWNERS COVERAGE FORM

With respect to coverage provided under this endorse-               b. VALUABLE PAPERS AND RECORDS OFF
ment only, A. COVERAGE, is amended as follows:                         PREMISES.
1. Under 2. Property Not Covered, o. is deleted and                 The Coinsurance Condition does not apply to this
    replaced by the following:                                      Additional Coverage.
    o. "Valuable papers and records" except as pro-
        vided under the Additional Coverage - Valuable              Under E. LOSS CONDITIONS, 7. Valuation does
        Papers and Records (Other Than "Electronic                  not apply to this endorsement. The following
        Data").                                                     applies:
2. Under 4. Additional Coverages, the following Addi-
    tional Coverage is added:                                       Loss or damage to "valuable papers and records"
    Valuable Papers and Records (Other Than "Elec-                  will be valued at the cost of restoration or replace-
    tronic Data")                                                   ment of the lost or damaged information. To the
    We cover "valuable papers and records" that:                    extent that the contents of the "valuable papers and
    a. You own; or                                                  records" are not restored, the "valuable papers and
    b. Are owned by others and are in your care,                    records" will be valued at the cost of replacement
        custody or control.                                         with blank materials of substantially identical type.

   If duplicates of ''valuable papers and records" do not           The following additional definitions apply only to this
   exist, we will pay the cost to research, and replace             endorsement.
   or restore the lost information.                                 a. "Valuable Papers and Records" means
                                                                       inscribed, printed or written:
   This Additional Coverage does not apply to:                         (1) Documents;
   a. "Valuable papers and records" which exist as                     (2) Manuscripts; and
       "electronic data";                                              (3) Records
   b. Property held as samples or for delivery after                   including abstracts, books, deeds, drawings,
       sale;                                                           films, maps or mortgages. However, "valuable
   c. Property in storage away from the premises                       papers and records" does not mean "money" or
       shown in the Declarations; or                                   "securities".
   d. Errors or omissions in processing or copying                  b. "Money" means:
       "valuable papers and records", unless fire or                   (1) Currency, coins and bank notes in current
       explosion ensues and then only for direct loss                        use and having a face value; and
       caused by such fire or explosion.                               (2) Travelers checks, register checks and
   The most we will pay under this Additional Coverage                       money orders held for sale to the public.
   in any one occurrence are the Limits of Insurance                c. "Securities" means all negotiable and non-
   shown in the Declarations for:                                      negotiable instruments or contracts representing
   a. VALUABLE PAPERS AND RECORDS ON                                   either "money" or other property and includes:
       PREMISES; and




54214 (3-13)      Includes copyrighted material of ISO Commercial Services, Inc., with its permission.         Page 1 of 2
Agency Code    18-0067-00
                Case 1:21-cv-00707-JPB                                        Policy
                                               Document 1-1 Filed 02/18/21 Page 60 Number
                                                                                     of 239                    114618-80881833


       (1) Tokens, tickets, revenue and other stamps            3. Under 5. Coverage Extensions, c. Valuable
           (whether represented by actual stamps or                Papers and Records (Other Than "Electronic
           unused value in a meter) in current use; and            Data") is deleted.
       (2) Evidences of debt issued in connection with
           credit or charge cards, which cards are not          All other policy terms and conditions apply.
           issued by you
       but does not include "money".


54214 (3-13)      Includes copyrighted material of ISO Commercial Services, Inc., with its permission.          Page 2 of 2
Agency Code    18-0067-00
                Case 1:21-cv-00707-JPB                                          Policy
                                                 Document 1-1 Filed 02/18/21 Page 61 Number
                                                                                       of 239                 114618-80881833



                                                                                                              54217 (3-13)


          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


         ELECTRONIC DATA PROCESSING EQUIPMENT
This endorsement modifies insurance provided under the following:

BUILDING AND PERSONAL PROPERTY COVERAGE FORM
CONDOMINIUM ASSOCIATION COVERAGE FORM
CONDOMINIUM COMMERCIAL UNIT-OWNERS COVERAGE FORM
CAUSES OF LOSS - SPECIAL FORM

Under A. COVERAGE, 4. Additional Coverages, the                          d. "Mechanical breakdown". We will cover
following Additional Coverage is added:                                      loss, damage or expense caused directly by
     Electronic Data Processing Equipment                                    lightning or by ensuing fire or explosion.
     1. Covered Property                                                 e. Faulty construction or error in design of the
         We will pay for:                                                    Covered Property. We will cover loss, dam-
         a. Direct physical loss of or damage to elec-                       age or expense caused directly by ensuing
             tronic equipment, component parts of such                       fire or explosion.
             equipment, "media" and air conditioning                     f. Delay or loss of market.
             equipment necessary for the operation of                 3. Limit of Insurance
             the electronic equipment:                                   a. Our payment for electronic equipment, com-
             (1) Which you own or which is in your care,                     ponent parts of such equipment and air con-
                  custody or control; and                                    ditioning equipment necessary for the opera-
             (2) While located at the premises described                     tion of such electronic equipment shall not
                  in the Declarations; and                                   exceed the Limit of Insurance shown in the
             (3) Caused by or resulting from any Cov-                        Declarations for ELECTRONIC DATA
                  ered Cause of Loss.                                        PROCESSING EQUIPMENT.
             We do not cover "laptop computers".                         b. Our payment for "media" shall not exceed
         b. Your costs to research, replace or restore                       the smallest of the following:
             "electronic data" contained on damaged                          (1) The actual cost to repair, replace or re-
             "media" because such "electronic data" has                            produce the "media", including your
             been destroyed or corrupted.                                          costs to research, replace or restore in-
     2. Exclusions                                                                 formation;
         Under B. EXCLUSIONS of the CAUSES OF                                (2) If the "media" is not repaired, replaced
         LOSS - SPECIAL FORM, the following exclu-                                 or reproduced, the value of blank "me-
         sions are added to apply only to this Additional                          dia"; or
         Coverage:                                                           (3) The Limit of Insurance shown in the
         a. "Electrical disturbance" unless caused by                              Declarations for ELECTRONIC DATA
             lightning.                                                            PROCESSING EQUIPMENT.
         b. Loss or damage caused by:                                    The Limit of Insurance shown in the Declara-
             (1) Data processing "media" failure; or                     tions for ELECTRONIC DATA PROCESSING
             (2) Breakdown or malfunction of the data                    EQUIPMENT is the total limit of our liability for
                  processing equipment and component                     loss or damage to all Covered Property in any
                  parts while the "media" is being run                   one occurrence at one location. With respect to
                  through the system. We will cover loss,                Covered Property you do not own, we will pay
                  damage or expense caused directly by                   no more than the amount for which you are
                  ensuing fire or explosion.                             legally liable.
         c. Actual work upon, installation or testing of                 The Additional Condition, Coinsurance, does not
             Covered Property. We will cover loss,                       apply to this Additional Coverage.
             caused by ensuing fire or explosion.                     4. Coverage Extensions


54217 (3-13)       Includes copyrighted material of Insurance Services Office, Inc., with its permission.       Page 1 of 5
Agency Code    18-0067-00
                Case 1:21-cv-00707-JPB                                         Policy
                                                Document 1-1 Filed 02/18/21 Page 62 Number
                                                                                      of 239                  114618-80881833


      The following extensions apply only to this en-                       (2) The overturning, upset, or collision of
      dorsement:                                                                 the vehicle transporting the insured
      a. Property At Newly Acquired Or Tempo-                                    property, with another vehicle or object
           rary Locations:                                                       other than the road bed; or
           You may extend the coverage provided                             (3) Theft of an entire shipping bale, case or
           under 1. Covered Property, above to apply                             package from a vehicle:
           to property:                                                          (a) While such property is in a fully en-
           (1) At any location you acquire; or                                       closed and securely locked body or
           (2) At any temporary location, other than                                 compartment; and
                fairs or exhibitions, you acquire                                (b) Theft results from forcible entry,
           within the territorial limits and intended for                            evidenced by visible marks
           similar occupancy or warehousing purposes                        which occurs during transportation by motor
           for the business described in the Declara-                       vehicles you own, lease or operate.
           tions.                                                           We do not cover under this extension prop-
           The most we will pay for loss or damage                          erty held as samples, held for rental or sale
           under this extension is the Limit of Insur-                      or that you rent to others while in the care,
           ance shown in the Declarations for ELEC-                         custody or control of salespersons.
           TRONIC DATA PROCESSING EQUIP-                                 b. Business Income and Extra Expense
           MENT.                                                            (1) Business Income
           This coverage extension will end when any                             (a) Subject to the Limit of Insurance
           of the following first occurs:                                            provisions of this Additional Cover-
           (1) 60 days from your acquisition or use of                               age, we will pay for the actual loss
                such property;                                                       of Business Income you sustain as
           (2) On the date values at such locations are                              a direct result of the necessary
                reported to us; or                                                   "suspension" of your "operations"
           (3) On the expiration date of the policy.                                 during the "period of restoration"
      b. Newly Acquired Property:                                                    caused by accidental direct physical
           You may extend the coverage provided                                      loss of or damage to:
           under 1. Covered Property, above to apply                                 1) The electronic equipment or
           to property which you newly acquire, of the                                    "media" covered by this Addi-
           same type as the property covered at the                                       tional Coverage;
           described premises.                                                       2) The building housing the elec-
           The most we will pay for loss or damage                                        tronic equipment or "media" that
           under this extension is the Limit of Insur-                                    prevents access to and use of
           ance shown in the Declarations for ELEC-                                       the electronic equipment or
           TRONIC DATA PROCESSING EQUIP-                                                  "media"; or
           MENT.                                                                     3) The air conditioning or electrical
           This coverage extension will end when any                                      systems that are required to
           of the following first occurs:                                                 operate the electronic equip-
           (1) 60 days from your acquisition or use of                                    ment, provided such damage or
                such property;                                                            destruction is inside the building
           (2) On the date values of such property are                                    or outside within 1,000 feet of
                reported to us; or                                                        the building
           (3) On the expiration date of the policy.                                 caused by the perils insured against
      Each of these extensions is additional insur-                                  and subject to 2. Exclusions.
      ance.                                                                      (b) We will also pay expenses you incur
   5. The following Additional Coverages apply only                                  to reduce the covered loss. We will
      to this endorsement:                                                           not pay for expenses:
      a. Transportation                                                              1) You incur to extinguish a fire; or
           You may apply up to $10,000, for any one                                  2) That exceed the amount by
           occurrence for loss of or damage to property                                   which the covered loss is re-
           caused by:                                                                     duced.
           (1) Fire; lightning; explosion; smoke; riot                           (c) Business Income means the:
                and civil commotion; and vandalism and                               1) Net income (Net Profit or Loss
                malicious mischief;                                                       before income taxes) that would



54217 (3-13)      Includes copyrighted material of Insurance Services Office, Inc., with its permission.        Page 2 of 5
Agency Code    18-0067-00
                Case 1:21-cv-00707-JPB                                          Policy
                                                 Document 1-1 Filed 02/18/21 Page 63 Number
                                                                                       of 239                 114618-80881833


                        have been earned or incurred;                                      a) At the described premises;
                        and                                                                     or
                   2) Continuing normal operating                                          b) At replacement premises or
                        expenses incurred, including                                            at temporary locations, in-
                        payroll.                                                                cluding:
           (2) Extra Expense                                                                    i. Relocation expenses;
               (a) Subject to the Limit of Insurance                                                 and
                   provisions of this Additional Cov-                                           ii. Costs to equip and op-
                   erage, we will pay necessary Extra                                                erate the replacement
                   Expense, other than loss of Busi-                                                 or temporary locations.
                   ness Income, you incur to continue                                 2) To minimize the suspension of
                   "normal" operations of your busi-                                       business if you cannot continue
                   ness following accidental direct                                        "operations".
                   physical loss of or damage to:                                     3) a) To repair or replace any
                   1) The electronic equipment or                                               Covered Property; or
                        "media" covered by this Addi-                                      b) To research, replace or re-
                        tional Coverage;                                                        store the lost information on
                   2) The building housing the elec-                                            damaged valuable papers
                        tronic equipment or "media" that                                        and records
                        prevents access to and use of                                      to the extent it reduces the
                        the equipment or "media"; or                                       amount of loss that otherwise
                   3) The air conditioning or electrical                                   would have been payable under
                        systems that are required to                                       this Additional Coverage.
                        operate the electronic equip-                        (3) Coverage Extension - Civil Authority
                        ment, provided such damage or                            In this Coverage Extension - Civil
                        destruction is inside the building                       Authority, the described premises are
                        or outside within 1,000 feet of                          premises to which this endorsement
                        the building                                             applies, as shown in the Declarations.
                   caused by the perils insured against                          When a Covered Cause of Loss causes
                   and subject to 2. Exclusions.                                 damage to property other than property
                   You must resume normal operation                              at the described premises, you may ex-
                   of your business as soon as practi-                           tend your Business Income and Extra
                   cal.                                                          Expense Coverages to apply to the ac-
               (b) We will also cover the cost to repair,                        tual loss of Business Income you sus-
                   replace or restore:                                           tain and necessary Extra Expense
                   1) Books of account, abstracts,                               caused by action of civil authority that
                        drawings;                                                prohibits access to the described prem-
                   2) Card index systems; or                                     ises, provided that both of the following
                   3) Other records or data such as                              apply:
                        film, tape, disks, drum, cell or                         (a) Access to the area immediately sur-
                        other magnetic storage or re-                                 rounding the damaged property is
                        cording "media" for electronic                                prohibited by civil authority as a re-
                        data processing                                               sult of the damage, and the de-
                   that have been damaged or de-                                      scribed premises are within that
                   stroyed by perils we insure against,                               area but are not more than one mile
                   if such cost:                                                      from the damaged property; and
                   1) Exceeds the normal cost for                                (b) The action of civil authority is taken
                        such repair, replacement or res-                              in response to dangerous physical
                        toration; and                                                 conditions resulting from the dam-
                   2) Was incurred to reduce loss                                     age or continuation of the Covered
                        under this endorsement.                                       Cause of Loss that caused the dam-
               (c) Extra Expense means expense                                        age, or the action is taken to enable
                   incurred:                                                          a civil authority to have unimpeded
                   1) To avoid or minimize the "sus-                                  access to the damaged property.
                        pension" of business and con-                            Civil Authority Coverage for Business
                        tinue "operations":                                      Income and Extra Expense will begin


54217 (3-13)      Includes copyrighted material of Insurance Services Office, Inc., with its permission.        Page 3 of 5
Agency Code    18-0067-00
                Case 1:21-cv-00707-JPB                                             Policy
                                                    Document 1-1 Filed 02/18/21 Page 64 Number
                                                                                          of 239             114618-80881833


               immediately following the time of the                                 Income that occurs during the "pe-
               first action of civil authority that prohibits                        riod of restoration", but not exceed-
               access to the described premises and                                  ing 12 consecutive months after the
               will apply for a period of up to four con-                            date of accidental direct physical
               secutive weeks from the date on which                                 loss of or damage to Covered Prop-
               coverage began.                                                       erty, resulting from a Covered
           (4) Exclusions                                                            Cause of Loss.
               The following exclusions apply to Busi-                           (b) Extra Expense
               ness Income and Extra Expense pro-                                    Subject to (c) below, we will pay for
               vided by this Additional Coverage only,                               necessary Extra Expense during the
               in addition to those contained in 2. Ex-                              "period of restoration" starting with
               clusions above.                                                       the date of damage or destruction.
               (a) We will not be liable for any in-                                 Payments under this coverage shall
                     crease in loss of Business Income                               not be limited by the expiration of
                     or Extra Expense caused by any of                               the policy.
                     the following, whether or not any                           (c) Our total payment for both Business
                     other cause or happening contrib-                               Income and Extra Expense for any
                     utes concurrently or in any se-                                 one occurrence shall not exceed
                     quence to the loss or damage:                                   $100,000.
                     1) Enforcement of any ordinance                         (6) Loss Determination
                          or law regulating construction,                        (a) The amount of Business Income
                          repair or demolition of buildings                          loss will be determined based on:
                          or structures;                                             1) The Net Income of the business
                     2) Interference at the described                                     before the direct physical loss or
                          premises by strikers or other                                   damage occurred;
                          persons with:                                              2) The likely Net Income of the
                          a) Rebuilding, repairing or re-                                 business if no physical loss or
                                placing the property; or                                  damage had occurred, but not
                          b) Resumption or continuation                                   including any Net Income that
                                of business; or                                           would likely have been earned
                     3) The suspension, lapse, or can-                                    as a result of an increase in the
                          cellation of any lease, license,                                volume of business due to fa-
                          contract or order beyond the                                    vorable business conditions
                          "period of restoration".                                        caused by the impact of the
               (b) We will not cover loss or damage                                       Covered Cause of Loss on cus-
                     caused directly or indirectly by any                                 tomers or on other businesses;
                     of the following, whether or not any                            3) The operating expenses, includ-
                     other cause or happening contrib-                                    ing payroll expenses, necessary
                     utes concurrently or in any se-                                      to resume "operations" with the
                     quence to the loss or damage:                                        same quality of service that ex-
                     1) Theft of any property, which is                                   isted just before the direct phys-
                          not an integral part of a building                              ical loss or damage; and
                          or structure at the time of loss.                          4) Other relevant sources of infor-
                          We will cover direct loss that                                  mation, including:
                          ensues from a peril not ex-                                     a) Your financial records and
                          cluded in this policy. We will                                       accounting procedures;
                          cover direct loss by pillage and                                b) Bills, invoices and other
                          looting which occurs during and                                      vouchers; and
                          at the immediate place of riot or                               c) Deeds, liens or contracts.
                          civil commotion.                                       (b) The amount of Extra Expense will
                     2) Any other consequential or re-                               be determined based on:
                          mote loss.                                                 1) All expenses that exceed the
           (5) Limit of Insurance                                                         normal operating expenses that
               (a) Business Income                                                        would have been incurred by
                     Subject to (c) below, we will pay                                    "operations" during the "period
                     only for loss of your Business                                       of restoration" if no direct phys-


54217 (3-13)      Includes copyrighted material of Insurance Services Office, Inc., with its permission.       Page 4 of 5
Agency Code    18-0067-00
                Case 1:21-cv-00707-JPB                                           Policy
                                                  Document 1-1 Filed 02/18/21 Page 65 Number
                                                                                        of 239                  114618-80881833


                         ical loss or damage had occur-                  a. "Electrical Disturbance" means electrical or
                         red. We will deduct from the                       magnetic damage, disturbance or erasure of
                         total of such expenses:                            electronic recordings.
                         a) The salvage value that re-                   b. "Laptop Computer" means portable data
                              mains of any property                         collectors, notebook (laptop) computers,
                              bought for temporary use                      subnote book computers, palmtop com-
                              during the "period of res-                    puters, handheld computers and portable or
                              toration" once "operations"                   any similar computer. Laptop computer
                              are resumed; and                              does not mean cellular phone, wireless
                         b) Any Extra Expense that is                       phone or pager.
                              paid for by other insurance,               c. "Mechanical Breakdown" means compo-
                              except for insurance that is                  nent failure or mechanical malfunction,
                              written subject to the same                   breakdown or failure.
                              plan, terms, conditions and                d. "Media" means materials on which informa-
                              provisions as this insurance;                 tion is recorded such as film, magnetic
                              and                                           tape, paper tape, disks, drums, and cards.
                   2) All necessary expenses that re-                       Media includes computer software.
                         duce the Business Income loss                   e. "Normal" means the condition that would
                         that otherwise would have been                     have existed had no loss occurred.
                         incurred.                                       f. "Operations" means your business activities
               (c) Resumption Of Operations                                 occurring at the described premises.
                   We will reduce the amount of your:                    g. "Period of Restoration" means the period of
                   1) Business Income loss, other                           time that:
                         than Extra Expense, to the ex-                     (1) Begins with the date of direct physical
                         tent you can resume your "oper-                         loss or damage caused by or resulting
                         ations", in whole or in part, by                        from any Covered Cause of Loss at the
                         using damaged or undamaged                              described premises; and
                         property (including merchan-                       (2) Ends on the date when the property at
                         dise or stock) at the described                         the described premises should be re-
                         premises or elsewhere.                                  paired, rebuilt or replaced with reason-
                   2) Extra Expense loss to the ex-                              able speed and similar quality.
                         tent you can return "operations"                   "Period of Restoration" does not include any
                         to normal and discontinue such                     increased period required due to the en-
                         Extra Expense.                                     forcement of any law that:
               (d) If you do not resume "operations",                       (1) Regulates the construction, use or re-
                   or do not resume "operations" as                              pair, or requires the tearing down of any
                   quickly as possible, we will pay                              property; or
                   based on the length of time it would                     (2) Regulates the prevention, control, re-
                   have taken to resume "operations"                             pair, clean-up or restoration of environ-
                   as quickly as possible.                                       mental damage.
          (7) Loss Payment - Business Income and                            The expiration date of this policy will not
               Extra Expense                                                shorten or cause the "period of restoration"
               We will pay for covered loss within 30                       to terminate.
               days after we receive the sworn proof of                  h. "Suspension" means:
               loss, if:                                                    (1) The slowdown or cessation of your busi-
               (a) You have complied with all of the                             ness activities; or
                   terms of this endorsement; and                           (2) That a part or all of the described prem-
               (b) 1) We have reached agreement                                  ises is rendered untenantable, if cover-
                         with you on the amount of loss;                         age for Business Income applies.
                         or
                   2) An appraisal award has been                All other policy terms and conditions apply.
                         made.
   6. Definitions
      The following definitions apply only to this Addi-
      tional Coverage:



54217 (3-13)      Includes copyrighted material of Insurance Services Office, Inc., with its permission.         Page 5 of 5
Agency Code    18-0067-00
                Case 1:21-cv-00707-JPB                                         Policy
                                                Document 1-1 Filed 02/18/21 Page 66 Number
                                                                                      of 239               114618-80881833



                                                                                                            54218 (3-13)


          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                                ACCOUNTS RECEIVABLE
This endorsement modifies insurance under the following:

BUILDING AND PERSONAL PROPERTY COVERAGE FORM
CONDOMINIUM ASSOCIATION COVERAGE FORM
CONDOMINIUM COMMERCIAL UNIT-OWNERS COVERAGE FORM
CAUSES OF LOSS - SPECIAL FORM

1. Under A. COVERAGE, 4. Additional Coverages, the following Additional Coverage is added:
   Accounts Receivable
   We will pay:
   a. All amounts your customers owe you that you cannot collect;
   b. Interest charges on loans you secure to offset impaired receipts until we pay these amounts;
   c. Collection costs in excess of normal; and
   d. Other expenses you reasonably incur to re-establish your records
   which result from direct physical loss of or damage to your records of accounts receivable:
   i. caused by or resulting from any Covered Causes Of Loss; and
   ii. which occurs on the premises described in the Declarations.

    Our payment for any one loss shall not exceed the Limit of Insurance shown in the Declarations for ACCOUNTS
    RECEIVABLE.

2. Under B. EXCLUSIONS of the CAUSES OF LOSS - SPECIAL FORM, the following exclusions are added to apply
   only to this Additional Coverage.
   a. Bookkeeping, accounting or billing errors or omissions.
   b. Falsification, alteration, concealment or destruction of records done to conceal the wrongful giving, taking or
       withholding of money, securities or other property. This exclusion applies only to the extent of the wrongful
       giving, taking or withholding.
   c. Electrical or magnetic injury, disturbance or erasure of electronic recordings. But we do cover direct loss caused
       by lightning.
   d. We will not pay for any loss that relies solely upon an audit of records on an inventory computation to prove its
       factual existence.

3. In addition to the conditions of this policy, the following conditions apply only to this Additional Coverage:
   a. Protection of Records of Accounts Receivable
       For coverage to apply under this Additional Coverage, you must keep all records of accounts receivable in a
       locked safe or vault when:
       (1) You are not open for business; or
       (2) You are not using such records; or
       (3) Such records are not removed from premises as permitted under the Additional Coverage, Preservation of
            Property.
   b. The following is added to the Loss Payment Condition:
       (1) If you cannot accurately establish the accounts receivable outstanding as of the time of loss or damage, the
            following method will be used:
            (a) Determine the total of the average monthly amounts of accounts receivable for the 12 months im-
                 mediately preceding the month in which the loss or damage occurs; and




54218 (3-13)      Includes copyrighted material of ISO Commercial Services, Inc., with its permission.       Page 1 of 2
Agency Code    18-0067-00
                Case 1:21-cv-00707-JPB                                          Policy
                                                 Document 1-1 Filed 02/18/21 Page 67 Number
                                                                                       of 239                114618-80881833


            (b) Adjust that total for any normal fluctuations in the amount of accounts receivable for the month in which
                the loss or damage occurred or for any demonstrated variance from the average for that month.
        (2) The following will be deducted from the total amount of accounts receivable, however that amount is
            established:
            (a) The amount of the accounts for which there is no loss or damage;
            (b) The amount of the accounts that you are able to re-establish or collect;
            (c) An amount to allow for probable bad debts that you are normally unable to collect; and
            (d) All unearned interest and service charges.

All other policy terms and conditions apply.


54218 (3-13)       Includes copyrighted material of ISO Commercial Services, Inc., with its permission.        Page 2 of 2
Agency Code     18-0067-00
                 Case 1:21-cv-00707-JPB                                        Policy
                                                Document 1-1 Filed 02/18/21 Page 68 Number
                                                                                      of 239                114618-80881833



                                                                                                           54219 (12-10)

          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                 MONEY AND SECURITIES
This endorsement modifies insurance provided under the following:

BUILDING AND PERSONAL PROPERTY COVERAGE FORM
CONDOMINIUM ASSOCIATION COVERAGE FORM
CONDOMINIUM COMMERCIAL UNIT-OWNERS COVERAGE FORM

A. A. COVERAGE is amended as follows:                                           (b) Disappearance or destruction.
   1. Under 2. Property Not Covered, a. is deleted                         (2) Any covered "money" and "securities"
       and replaced by the following for this endorse-                          loss from an armored motor vehicle
       ment only:                                                               company, we will pay only for the
       a. Accounts, bills, currency, food stamps or                             amount of loss you cannot recover:
          other evidences of debt, money, notes or                              (a) Under your contract with the ar-
          securities. Lottery tickets held for sale are                             mored motor vehicle company; and
          not securities.                                                       (b) From any insurance or indemnity
          However, "money" and "securities" are                                     carried by, or for the benefit of cus-
          covered as provided by this endorsement.                                  tomers of, the armored motor vehi-
   2. Under 4. Additional Coverages, the following                                  cle company.
       Additional Coverage is added:                            B. EXCLUSIONS
       Money And Securities                                        1. The Covered Causes Of Loss Form shown in
       a. Inside The Premises                                         the Declarations as applicable to Property, does
          (1) We will pay for loss of "money" and                     not apply to this coverage.
               "securities" inside the "premises" or a             2. We will not pay for loss caused by any of the
               "banking premises" resulting directly                  following:
               from:                                                  a. Accounting Or Arithmetical Errors Or
               (a) "Theft"; or                                             Omissions: Loss resulting from accounting
               (b) Disappearance or destruction.                           or arithmetical errors or omissions.
          (2) We will pay for loss from damage to the                 b. Acts Committed By You, Your Partners
               "premises" or its exterior resulting di-                    Or Your Members: Loss resulting from any
               rectly from an actual or attempted "theft"                  dishonest or criminal act committed by you
               of "money" and "securities" if you are                      or any of your partners or members whether
               the owner of the "premises" or are liable                   acting alone or in collusion with other per-
               for damage to it.                                           sons.
          (3) We will pay for loss of, and loss from                  c. Acts Of Employees, Managers, Directors,
               damage to, a locked safe, vault, cash                       Trustees Or Representatives: Loss re-
               register, cash box or cash drawer lo-                       sulting from any dishonest or criminal act
               cated in the "premises" resulting directly                  committed by any of your "employees",
               from an actual or attempted:                                managers, directors, trustees or authorized
               (a) "Theft" of; or                                          representatives:
               (b) Unlawful entry into                                     (1) Acting alone or in collusion with other
               those containers.                                                persons; or
       b. Outside The Premises                                             (2) While performing services for you or
          (1) We will pay for loss of "money" and                               otherwise.
               "securities" outside the "premises" in the             d. Exchanges Or Purchases: Loss resulting
               care and custody of a "messenger" or                        from the giving or surrendering of property in
               an armored motor vehicle company.                           any exchange or purchase.
               The loss must result from:                             e. Fire: Loss from damage to the "premises"
               (a) "Theft"; or                                             resulting from fire, however caused.


                  Includes copyrighted material of ISO Commercial Services, Inc., with its permission.
54219 (12-10)              Copyright, ISO Commercial Risk Services, Inc., 1984, 1987, 1989                    Page 1 of 5
Agency Code     18-0067-00
                 Case 1:21-cv-00707-JPB                                        Policy
                                                Document 1-1 Filed 02/18/21 Page 69 Number
                                                                                      of 239                  114618-80881833


       f. Governmental Action: Loss resulting from                                 "money" and "securities" while outside
          seizure or destruction of property by order of                           the "premises" in the care and custody
          governmental authority.                                                  of a "messenger" if you:
       g. Indirect Loss: Loss that is an indirect re-                              (a) Had no knowledge of any threat at
          sult of any act or "occurrence" covered by                                   the time the conyenance began; or
          this insurance including, but not limited to,                            (b) Had knowledge of a threat at the
          loss resulting from:                                                         time the conyenance began, but the
          (1) Your inability to realize income that you                                loss was not related to the threat.
               would have realized had there been no                     m. Vandalism: Loss from damage to the
               loss of, or loss from damage to, "mon-                         "premises" or its exterior or to containers of
               "ey" or "securities".                                          covered "money" and "securities" by vanda-
          (2) Payment of damages of any type for                              lism or malicious mischief.
               which you are legally liable. However,                    n. Voluntary Parting Of Title To Or Pos-
               we will pay compensatory damages                               session Of Property: Loss resulting from
               arising directly from a loss covered                           your, or anyone acting on your express or
               under this insurance.                                          implied authority, being induced by any dis-
          (3) Payment of costs, fees or other ex-                             honest act to voluntarily part with title to or
               penses you incur in establishing either                        possession of any property.
               the existence or the amount of loss un-           C. LIMIT OF INSURANCE
               der this insurance.                                  The most we will pay for loss of "money" and "secur-
       h. Legal Expenses: Expenses related to any                   ties" inside the "premises", and outside the "prem-
          legal action.                                             ises" are the Limits of Insurance shown in the Dec-
       i. Nuclear: Loss resulting from nuclear re-                  larations for MONEY AND SECURITIES.
          action, nuclear radiation or radioactive con-          D. DEDUCTIBLE
          tamination, or any related act or incident.               We will not pay for loss in any one "occurrence"
       j. War And Military Action:                                  unless the amount of loss exceeds the Deductible
          Loss or damage resulting from:                            Amount shown in the Declarations for MONEY AND
          (1) War, including undeclared or civil war;               SECURITIES. We will then pay the amount of loss
          (2) Warlike action by a military force, in-               in excess of the Deductible Amount up to the Limit
               cluding action in hindering or defending             of Insurance.
               against an actual or expected attack, by          E. GENERAL CONDITIONS
               any government, sovereign or other                   The following Conditions apply in addition to the
               authority using military personnel or                Common Policy Conditions:
               other agents; or                                     1. Consolidation - Merger: If through consolida-
          (3) Insurrection, rebellion, revolution,                       tion or merger with, or purchase of assets of,
               usurped power, or action taken by gov-                    some other entity:
               ernmental authority in hindering or de-                   a. Any additional persons become "employ-
               fending against any of these.                                  ees"; or
       k. Money Operated Devices: Loss of prop-                          b. You acquire the use and control of any
          erty contained in any money operated de-                            additional "premises"
          vice unless the amount of "money" de-                          any insurance afforded for "employees" or
          posited in it is recorded by a continuous                      "premises" also applies to those additional
          recording instrument in the device.                            "employees" and "premises", but only if you:
       l. Transfer Or Surrender Of Property:                             a. Give us written notice within 30 days there-
          (1) Loss of property after it has been trans-                       after; and
               ferred or surrendered to a person or                      b. Pay us an additional premium.
               place outside the "premises" or "banking             2. Discovery Period For Loss: We will pay only
               premises":                                                for covered loss discovered no later than one
               (a) On the basis of unauthorized in-                      year from the end of the policy period.
                    structions; or                                  3. Duties In The Event Of Loss
               (b) As a result of a threat to do:                        a. After you discover a loss or a situation that
                    1) Bodily harm to any person; or                          may result in loss of, or loss from damage
                    2) Damage to any property.                                to, covered "money" or "securities" you
          (2) However, this exclusion does not apply                          must:
               under A.2.b. above to loss of covered                          (1) Notify us as soon as possible.


                   Includes copyrighted material of ISO Commercial Services, Inc., with its permission.
54219 (12-10)              Copyright, ISO Commercial Risk Services, Inc., 1984, 1987, 1989                      Page 2 of 5
Agency Code     18-0067-00
                 Case 1:21-cv-00707-JPB                                         Policy
                                                 Document 1-1 Filed 02/18/21 Page 70 Number
                                                                                       of 239                   114618-80881833


            (2) Submit to examination under oath at our                         insurance except that the time within which
                 request and give us a signed statement                         to discover loss had expired, we will pay for
                 of your answers.                                               it under this insurance, provided:
            (3) Give us a detailed, sworn proof of loss                         (1) This insurance became effective at the
                 within 120 days.                                                    time of cancellation or termination of the
            (4) Cooperate with us in the investigation                               prior insurance; and
                 and settlement of any claim.                                   (2) The loss would have been covered by
        b. If you have reason to believe that any loss                               this insurance had it been in effect when
            of or loss from damage to, covered "money"                               the acts or events causing the loss were
            or "securities" involves a violation of law,                             committed or occurred.
            you must notify the police.                                    b. The insurance under this Condition is part
   4.   Joint Insured                                                           of, not in addition to, the Limits of Insurance
        a. If more than one Insured is named in the                             and is limited to the lesser of the amount re-
            Declarations, the first named Insured will act                      coverable under:
            for itself and for every other Insured for all                      (1) This insurance as of its effective date; or
            purposes of this insurance. If the first named                      (2) The prior insurance had it remained in
            Insured ceases to be covered, then the next                              effect.
            named Insured will become the first named                8.    Loss Covered Under This Insurance And
            Insured.                                                       Prior Insurance Issued By Us Or Any
        b. If any Insured or partner or officer of that                    Affiliate: If any loss is covered:
            Insured has knowledge of any information                       a. Partly by this insurance; and
            relevant to this insurance, that knowledge is                  b. Partly by any prior canceled or terminated
            considered knowledge of every Insured.                              insurance that we or any affiliate had issued
        c. An "employee" of any Insured is considered                           to you or any predecessor in interest
            to be an " employee" of every Insured.                         the most we will pay is the larger of the amount
        d. If this insurance or any of its coverages are                   recoverable under this insurance or the prior
            canceled or terminated as to any Insured,                      insurance.
            loss sustained by that Insured is covered                9.    Non-Cumulation Of Limit Of Insurance: Re-
            only if discovered no later than one year                      gardless of the number of years this insurance
            from the date of that cancellation or                          remains in force or the number of premiums
            termination.                                                   paid, no Limit of Insurance cumulates from year
        e. We will not pay more for loss sustained by                      to year or period to period.
            more than one Insured than the amount we                10.    Other Insurance: This insurance does not
            should pay if all the loss had been sustained                  apply to loss recoverable or recovered under
            by one Insured.                                                other insurance or indemnity. However, if the
   5.   Legal Action Against Us: You may not bring                         limit of the other insurance or indemnity is in-
        any legal action against us involving loss:                        sufficient to cover the entire amount of the loss,
        a. Unless you have complied with all the terms                     this insurance will apply to that part of the loss,
            of this insurance;                                             other than that falling within any deductible
        b. Until 90 days after you have filed proof of                     amount, not recoverable or recovered under the
            loss with us; and                                              other insurance or indemnity, but not or more
        c. Unless brought within 2 years from the date                     than the Limit of Insurance.
            you discover the loss.                                   11.   Ownership Of Property; Interests Covered:
   6.   Loss Covered Under More Than One Cover-                            The property covered under this insurance is
        age Of This Insurance: If two or more cov-                         limited to property:
        erages of this insurance apply to the same loss,                   a. That you own or hold; or
        we will pay the lesser of:                                         b. For which you are legally liable.
        a. The actual amount of loss; or                                   However, this insurance is for your benefit only.
        b. The sum of the limits of insurance applicable                   It provides no rights or benefits to any other
            to those coverages.                                            person or organization.
   7.   Loss Sustained During Prior Insurance                        12.    Policy Period
        a. If you, or any predecessor in interest, sus-                    a. The Policy Period is shown in the Declara-
            tained loss during the period of any prior                          tions.
            insurance that you or the predecessor in                       b. Subject to the Loss Sustained During Prior
            interest could have recovered under that                            Insurance condition, we will pay only for loss


                   Includes copyrighted material of ISO Commercial Services, Inc., with its permission.
54219 (12-10)              Copyright, ISO Commercial Risk Services, Inc., 1984, 1987, 1989                        Page 3 of 5
Agency Code     18-0067-00
                 Case 1:21-cv-00707-JPB                                            Policy
                                                    Document 1-1 Filed 02/18/21 Page 71 Number
                                                                                          of 239              114618-80881833


             that you sustain through acts committed or                               replace them in kind, in which event
             events occurring during the Policy Period.                               you must assign to us all your
   13.   Records: You must keep records of all Cov-                                   rights, title and interest in and to
         ered Property so we can verify the amount of                                 those "securities"; or
         any loss.                                                                (b) Pay the cost of any Lost Securities
   14.   Recoveries                                                                   Bond required in connection with
         a. Any recoveries, less the cost of obtaining                                issuing duplicates of the "securities".
             them, made after settlement of loss covered                              However, we will be liable only for
             by this insurance will be distributed as                                 the payment of so much of the cost
             follows:                                                                 of the bond as would be charged for
             (1) To you, until you are reimbursed for any                             a bond having a penalty not exceed-
                  loss that you sustain that exceeds the                              ing the lesser of the:
                  Limit of Insurance and the Deductible                               1) Value of the "securities" at the
                  Amount, if any;                                                          close of the business on the day
             (2) Then to us, until we are reimbursed for                                   the loss was discovered; or
                  the settlement made; and                                            2) Limit of Insurance.
             (3) Then to you, until you are reimbursed                       (3) Loss of, or loss from damage to "prop-
                  for that part of the loss equal to the De-                      erty other than money and securities" or
                  ductible Amount, if any.                                        loss from damage to the "premises" for
         b. Recoveries do not include any recovery:                               not more than the:
             (1) From insurance, suretyship, reinsur-                             (a) Actual cash value of the property on
                  ance, security or indemnity taken for our                           the day the loss was discovered;
                  benefit; or                                                     (b) Cost of repairing the property or
             (2) Of original "securities" after duplicates of                         "premises"; or
                  them have been issued.                                          (c) Cost of replacing the property with
   15.   Territory: This insurance covers only acts                                   property of like kind and quality.
         committed or events occurring within the United                          We may, at our option, pay the actual
         States of America (including its territories and                         cash value of the property or repair or
         possessions), Puerto Rico and Canada.                                    replace it.
   16.   Transfer Of Your Rights Of Recovery Against                              If we cannot agree with you upon the
         Others To Us: You must transfer to us all your                           actual cash value or the cost of repair or
         rights of recovery against any person or or-                             replacement, the value or cost will be
         ganization for any loss you sustained and for                            determined by arbitration.
         which we have paid or settled. You must also                   b. We may, at our option, pay for loss of, or
         do everything necessary to secure those rights                      loss from damage to, property other than
         and do nothing after loss to impair them.                           "money":
   17.   Valuation - Settlement                                              (1) In the "money" of the country in which
         a. Subject to the Limit of Insurance provision                           the loss occurred; or
             we will pay for:                                                (2) In the United States of America dollar
             (1) Loss of "money" but only up to and in-                           equivalent of the "money" of the country
                  cluding its face value. We may, at our                          in which the loss occurred determined
                  option, pay for loss of "money" issued                          by the rate of exchange on the day the
                  by any country other than the United                            loss was discovered.
                  States of America:                                    c. Any property that we pay for or replace be-
                  (a) At face value in the "money" issued                    comes our property.
                       by that country; or                        F. DEFINITIONS
                  (b) In the United States of America                1. "Banking Premises" means the interior of that
                       dollar equivalent determined by the              portion of any building occupied by a banking
                       rate of exchange on the day the loss             institution or similar safe depository.
                       was discovered.                               2. "Employee" means:
             (2) Loss of "securities" but only up to and                a. Any natural person:
                  including their value at the close of                      (1) While in your service (and for 30 days
                  business on the day the loss was                                after termination of service);
                  discovered. We may, at our option:                         (2) Whom you compensate directly by
                  (a) Pay the value of such "securities" or                       salary, wages or commissions; and


                    Includes copyrighted material of ISO Commercial Services, Inc., with its permission.
54219 (12-10)               Copyright, ISO Commercial Risk Services, Inc., 1984, 1987, 1989                     Page 4 of 5
Agency Code     18-0067-00
                 Case 1:21-cv-00707-JPB                                       Policy
                                               Document 1-1 Filed 02/18/21 Page 72 Number
                                                                                     of 239                    114618-80881833


           (3) Whom you have the right to direct and                      b. Act or event, or a series of related acts or
               control while performing services for                           events not involving any person.
               you; or                                              6.    "Premises" means the interior of that portion of
      b. Any natural person employed by an employ-                        any building you occupy in conducting your bus-
           ment contractor while that person is subject                   iness.
           to your direction and control and performing             7.    "Property Other Than Money And Securities"
           services for you excluding however, any                        means any tangible property other than "money"
           such person while having care and custody                      and "securities" that has intrinsic value but does
           of property outside the "premises".                            not include any property listed in any Coverage
           However, "employee" does not mean any:                         Form as Property Not Covered.
           (1) Agent, broker, factor, commission mer-               8.    "Securities" means negotiable and non-negoti-
               chant, consignee, independent con-                         able instruments or contracts representing either
               tractor or representative of the same                      "money" or other property and includes:
               general character; or                                      a. Tokens, tickets, revenue and other stamps
           (2) Director or trustee except while per-                           (whether represented by actual stamps or
               forming acts coming within the scope of                         unused value in a meter) in current use; and
               the usual duties of an employee.                           b. Evidences of debt issued in connection with
   3. "Messenger" means you, any of your partners or                           credit or charge cards, which cards are not
      any "employee" while having care and custody                             issued by you
      of the property outside the "premises".                             but does not include "money".
   4. "Money" means:                                                9.    "Theft" means any act of stealing.
      a. Currency, coins and bank notes in current                  10.   "Watchperson" means any person you retain
           use and having a face value; and                               specifically to have care and custody of property
      b. Travelers checks, register checks and                            inside the "premises" and who has no other
           money orders held for sale to the public.                      duties.
   5. "Occurrence" means an:
      a. Act or series of related acts involving one or         All other policy terms and conditions apply.
           more persons; or


                  Includes copyrighted material of ISO Commercial Services, Inc., with its permission.
54219 (12-10)              Copyright, ISO Commercial Risk Services, Inc., 1984, 1987, 1989                      Page 5 of 5
Agency Code    18-0067-00
                Case 1:21-cv-00707-JPB                                           Policy
                                                  Document 1-1 Filed 02/18/21 Page 73 Number
                                                                                        of 239               114618-80881833



                                                                                                             54220 (6-00)


         THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                              FORGERY OR ALTERATION
This endorsement adds Crime Coverage to the following:

BUILDING AND PERSONAL PROPERTY COVERAGE FORM
CONDOMINIUM ASSOCIATION COVERAGE FORM
CONDOMINIUM COMMERCIAL UNIT-OWNERS COVERAGE FORM


A. COVERAGE

   We will pay for loss involving Covered Instruments resulting directly from the Covered Causes of Loss.

   1. Covered Instruments: Checks, drafts, promissory notes, or similar written promises, orders or directions to pay
      a sum certain in "money" that are:

       a. Made or drawn by or drawn upon you;

       b. Made or drawn by one acting as your agent; or

       that are purported to have been so made or drawn.

   2. Covered Cause of Loss: Forgery or alteration of, on or in any Covered Instrument.

   3. Coverage Extension

       Legal Expenses: If you are sued for refusing to pay any Covered Instrument on the basis that it has been forged
       or altered, and you have our written consent to defend the suit, we will pay for any reasonably legal expenses that
       you incur and pay in that defense. The amount we will pay under this extension is in addition to the Limit of Insur-
       ance applicable to this insurance.

B. EXCLUSIONS

   We will not pay for loss as specified below:

   1. Acts Committed by You or Your Partners: Loss resulting from any dishonest or criminal act committed by you
      or any of your partners whether acting alone or in collusion with other persons.

   2. Acts of Employees, Directors, or Trustees: We will not pay for loss resulting from any dishonest or criminal act
      committed by any of your "employees", directors, or trustees:

       a. Whether acting alone or in collusion with other persons; or

       b. Whether while performing services for you or otherwise.

   3. Governmental Action: Loss resulting from seizure or destruction or property by order of governmental authority.



                  Includes copyrighted material of ISO Commercial Services, Inc., with its permission.
54220 (6-00)                 Copyright, ISO Commercial Risk Services, Inc., 1984, 1987                         Page 1 of 6
Agency Code    18-0067-00
                Case 1:21-cv-00707-JPB                                         Policy
                                                Document 1-1 Filed 02/18/21 Page 74 Number
                                                                                      of 239                114618-80881833


   4. Indirect Loss: Loss that is an indirect result of any act or "occurrence" covered by this insurance including, but
      not limited to, loss resulting from:

       a. Your inability to realize income that you would have realized had there been no loss of, or loss from damage
          to, Covered Instruments.

       b. Payment of damages of any type for which you are legally liable. But, we will pay compensatory damages
          arising directly from a loss covered under this insurance.

       c. Payment of costs, fees or other expenses you incur in establishing either the existence or the amount of loss
          under this insurance.

   5. Legal Expenses: Expenses related to any legal action.

   6. Nuclear: Loss resulting from nuclear reaction, nuclear radiation or radioactive contamination, or any related act
      or incident.

   7. War and Similar Actions: Loss resulting from war, whether or not declared, warlike action, insurrection, rebel-
      lion or revolution, or any related act or incident.

C. LIMIT OF INSURANCE

   The most we will pay for loss in any one "occurrence" is the Limit of Insurance shown in the Declarations for FOR-
   GERY AND ALTERATION.

D. DEDUCTIBLE

   We will not pay for loss in any one "occurrence" unless the amount of loss exceeds the Deductible Amount shown in
   the Declarations for FORGERY AND ALTERATION. We will then pay the amount of loss in excess of the Deductible
   Amount up to the Limit of Insurance. This provision does not apply to legal expenses paid under the Coverage Ex-
   tension.

E. GENERAL CONDITIONS

   1. Consolidation - Merger: If through consolidation or merger with, or purchase of assets of, some other entity:

       a. Any additional persons become "employees"; or

       b. You acquire the use and control of any additional "premises";

       any insurance afforded for "employees" or "premises" also applies to those additional "employees" and "prem-
       ises", but only if you:

       a. Give us written notice within 30 days thereafter; and

       b. Pay us an additional premium.

   2. Discovery Period for Loss: We will pay only for covered loss discovered no later than one year from the end of
      the policy period.

   3. Duties in the Event of Loss: After you discover a loss or a situation that may result in loss of, or loss from
      damage to, Covered Instruments you must:

       a. Notify us as soon as possible.



                  Includes copyrighted material of ISO Commercial Services, Inc., with its permission.
54220 (6-00)                 Copyright, ISO Commercial Risk Services, Inc., 1984, 1987                        Page 2 of 6
Agency Code    18-0067-00
                Case 1:21-cv-00707-JPB                                          Policy
                                                 Document 1-1 Filed 02/18/21 Page 75 Number
                                                                                       of 239                  114618-80881833


       b. Submit to examination under oath at our request and give us a signed statement of your answers.

       c. Give us a detailed, sworn proof of loss within 120 days.

       d. Cooperate with us in the investigation and settlement of any claim.

   4. Joint Insured

       a. If more than one Insured is named in the Declarations, the first named Insured will act for itself and for every
          other Insured for all purposes of this insurance. If the first named Insured ceases to be covered, then the
          next named Insured will become the first named Insured.

       b. If any Insured or partner or officer of that Insured has knowledge of any information relevant to this insurance,
          that knowledge is considered knowledge of every Insured.

       c. An "employee" of any Insured is considered to be an "employee" of every Insured.

       d. If this insurance or any of its coverages is canceled or terminated as to any Insured, loss sustained by that
          Insured is covered only if discovered no later than one year from the date of that cancellation or termination.

       e. We will not pay more for loss sustained by more than one Insured than the amount we should pay if all the
          loss had been sustained by one Insured.

   5. Legal Action Against Us: You may not bring any legal action against us involving loss:

       a. Unless you have complied with all the terms of this insurance;

       b. Until 90 days after you have filed proof of loss with us; and

       c. Unless brought within 2 years from the date you discover the loss.

   6. Loss Covered Under More Than One Coverage of This Insurance: If two or more coverages of this insurance
      apply to the same loss, we will pay the lesser of:

       a. The actual amount of loss; or

       b. The sum of the limits of insurance applicable to those coverages.

   7. Loss Sustained During Prior Insurance

       a. If you, or any predecessor in interest, sustained loss during the period of any prior insurance that you or the
          predecessor in interest could have recovered under that insurance except that the time within which to dis-
          cover loss had expired, we will pay for it under this insurance, provided:

           (1) This insurance became effective at the time of cancellation or termination of the prior insurance; and

           (2) The loss would have been covered by this insurance had it been in effect when the acts or events caus-
               ing the loss were committed or occurred.

       b. The insurance under this Condition is part of, not in addition to, the Limits of Insurance and is limited to the
          lesser of the amount recoverable under:

           (1) This insurance as of its effective date; or




                  Includes copyrighted material of ISO Commercial Services, Inc., with its permission.
54220 (6-00)                 Copyright, ISO Commercial Risk Services, Inc., 1984, 1987                           Page 3 of 6
Agency Code    18-0067-00
                Case 1:21-cv-00707-JPB                                           Policy
                                                  Document 1-1 Filed 02/18/21 Page 76 Number
                                                                                        of 239                   114618-80881833


           (2) The prior insurance had it remained in effect.

   8. Loss Covered Under This Insurance and Prior Insurance Issued by Us or Any Affiliate: If any loss is cov-
      ered:

       a. Partly by this insurance; and

       b. Partly by any prior canceled or terminated insurance that we or any affiliate had issued to you or any prede-
          cessor in interest;

       the most we will pay is the larger of the amount recoverable under this insurance or the prior insurance.

   9. Non-Cumulation of Limit of Insurance: Regardless of the number of years this insurance remains in force or
      the number of premiums paid, no Limit of Insurance cumulates from year to year or period to period.

   10. Other Insurance: This insurance does not apply to loss recoverable or recovered under other insurance or in-
       demnity. However, if the limit of the other insurance or indemnity is insufficient to cover the entire amount of the
       loss, this insurance will apply to that part of the loss, other than that falling within any deductible amount, not re-
       coverable or recovered under the other insurance or indemnity, but not or more than the Limit of Insurance.

   11. Ownership of Property; Interests Covered: The property covered under this insurance is limited to property:

       a. That you own or hold; or

       b. For which you are legally liable.

       However, this insurance is for your benefit only. It provides no rights or benefits to any other person or organiza-
       tion.

   12. Policy Period

       a. The Policy Period is shown in the Declarations.

       b. Subject to the Loss Sustained During Prior Insurance condition, we will pay only for loss that you sustain
          through acts committed or events occurring during the Policy Period.

   13. Records: You must keep records of all Covered Instruments so we can verify the amount of any loss.

   14. Recoveries

       a. Any recoveries, less the cost of obtaining them, made after settlement of loss covered by this insurance will
          be distributed as follows:

           (1) To you, until you are reimbursed for any loss that you sustain that exceeds the Limit of Insurance and the
               Deductible Amount, if any:

           (2) Then to us, until we are reimbursed for the settlement made;

           (3) Then to you, until you are reimbursed for that part of the loss equal to the Deductible Amount, if any.

       b. Recoveries do not include any recovery:

           (1) From insurance, suretyship, reinsurance, security or indemnity taken for our benefit; or




                  Includes copyrighted material of ISO Commercial Services, Inc., with its permission.
54220 (6-00)                 Copyright, ISO Commercial Risk Services, Inc., 1984, 1987                             Page 4 of 6
Agency Code    18-0067-00
                Case 1:21-cv-00707-JPB                                          Policy
                                                 Document 1-1 Filed 02/18/21 Page 77 Number
                                                                                       of 239                 114618-80881833


           (2) Of original "securities" after duplicates of them have been issued.

   15. Territory: This insurance covers only acts committed or events occurring within the United States of America,
       U.S. Virgin Islands, Puerto Rico, Canal Zone or Canada.

   16. Transfer of Your Rights of Recovery Against Others to Us: You must transfer to us all your rights of recov-
       ery against any person or organization for any loss you sustained and for which we have paid or settled. You
       must also do everything necessary to secure those rights and do nothing after loss to impair them.

   17. Valuation - Settlement

       a. Subject to the Limit of Insurance provision we will pay for:

           (1) Loss of "money" but only up to and including its face value. We may, at our option, pay for loss of "mon-
               ey" issued by any country other than the United States of America;

                (a) At face value in the "money" issued by that country; or

                (b) In the United States of America dollar equivalent determined by the rate of exchange on the day the
                    loss was discovered.

           (2) Loss of "securities" but only up to and including their value at the close of business on the day the loss
               was discovered. We may, at our option:

                (a) Pay the value of such "securities" or replace them in kind, in which event you must assign to us all
                    your rights, title and interest in and to those "securities";

                (b) Pay the cost of any Lost Securities Bond required in connection with issuing duplicates of the "securi-
                    ties". However, we will be liable only for the payment of so much of the cost of the bond as would be
                    charged for a bond having a penalty not exceeding the lesser of the:

                    i.   Value of the "securities" at the close of the business on the day the loss was discovered; or

                    ii. Limit of Insurance.

           (3) Loss of, or loss from damage to "property other than money and securities" or loss from damage to the
               "premises" for not more than the:

                (a) Actual cash value of the property on the day the loss was discovered;

                (b) Cost of repairing the property or "premises"; or

                (c) Cost of replacing the property with property of like kind and quality.

                We may, at our option, pay the actual cash value of the property or repair or replace it.

                If we cannot agree with you upon the actual cash value or the cost of repair or replacement, the value or
                cost will be determined by arbitration.

       b. We may, at our option, pay for loss of, or loss from damage to, property other than "money:"

           (1) In the "money" of the country in which the loss occurred; or

           (2) In the United States of America dollar equivalent of the "money" of the country in which the loss occurred
               determined by the rate of exchange on the day the loss was discovered.


                  Includes copyrighted material of ISO Commercial Services, Inc., with its permission.
54220 (6-00)                 Copyright, ISO Commercial Risk Services, Inc., 1984, 1987                          Page 5 of 6
Agency Code    18-0067-00
                Case 1:21-cv-00707-JPB                                          Policy
                                                 Document 1-1 Filed 02/18/21 Page 78 Number
                                                                                       of 239                  114618-80881833


        c. Any property that we pay for or replace becomes our property.

    18. Facsimile Signatures: We will treat mechanically reproduced facsimile signatures the same as handwritten
        signatures.

    19. Proof of Loss: You must include with your proof of loss any instrument involved in that loss, or if that is not
        possible, an affidavit setting forth the amount and cause of loss.

F. DEFINITIONS

    1. "Employee" means:

        a. Any natural person:

            (1) While in your service (and for 30 days after termination of service);

            (2) Whom you compensate directly by salary, wages or commissions; and

            (3) Whom you have the right to direct and control while performing services for you; or

        b. Any natural person employed by an employment contractor while that person is subject to your direction and
           control and performing services for you excluding however, any such person while having care and custody of
           property outside the "premises".

            But "employee" does not mean any:

            (1) Agent, broker, factor, commission merchant, consignee, independent contractor or representative of the
                same general character; or

            (2) Director or trustee except while performing acts coming within the scope of the usual duties of an em-
                ployee.

    2. "Money" means:

        a. Currency, coins and bank notes in current use and having a face value; and

        b. Travelers checks, register checks and money orders held for sale to the public.

    3. "Occurrence" means all loss caused by any person or in which that person is involved, whether the loss involves
       one or more instruments.

    4. "Property Other Than Money and Securities" means any tangible property other than "money" and "securities"
       that has intrinsic value but does not include any property listed in any Coverage Form and Property Not Covered.

    5. "Securities" means negotiable and non-negotiable instruments or contracts representing either "money" or other
       property and includes:

        a. Tokens, tickets, revenue and other stamps (whether represented by actual stamps or unused value in a
           meter) in current use; and

        b. Evidences of debt issued in connection with credit or charge cards, which cards are not issued by you;

        but does not include "money".

All other policy terms and conditions apply.


                   Includes copyrighted material of ISO Commercial Services, Inc., with its permission.
54220 (6-00)                  Copyright, ISO Commercial Risk Services, Inc., 1984, 1987                          Page 6 of 6
Agency Code     18-0067-00
                 Case 1:21-cv-00707-JPB                                           Policy
                                                   Document 1-1 Filed 02/18/21 Page 79 Number
                                                                                         of 239               114618-80881833



                                                                                                              54221 (12-10)


          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                                  EMPLOYEE DISHONESTY
This endorsement modifies insurance provided under the following:

BUILDING AND PERSONAL PROPERTY COVERAGE FORM
CONDOMINIUM ASSOCIATION COVERAGE FORM
CONDOMINIUM COMMERCIAL UNIT-OWNERS COVERAGE FORM
A. A. COVERAGE is amended as follows:                                          (1) Your inability to realize income that you
   We will pay for loss involving Covered Property re-                             would have realized had there been no
   sulting directly from the Covered Cause of Loss.                                loss of, or loss from damage to, Cov-
   1. Covered Property for this endorsement means                                  ered Property.
        "money", "securities", and "property other than                        (2) Payment of damages of any type for
        money and securities".                                                     which you are legally liable. However,
   2. Covered Cause of Loss means "Employee                                        we will pay compensatory damages
        Dishonesty".                                                               arising directly from a loss covered
   3. Coverage Extension                                                           under this insurance.
        Employee Temporarily Outside Coverage                                  (3) Payment of costs, fees or other ex-
        Territory: We will pay for loss caused by any                              penses you incur in establishing either
        "employee" while temporarily outside the                                   the existence or the amount of loss
        territory specified in E. GENERAL CONDI-                                   under this insurance.
        TIONS, 15. Territory for a period not more than                   d.   Legal Expenses: Expenses related to any
        90 days. The amount we pay under this Ex-                              legal action.
        tension is part of, not in addition to, the Limit of              e.   Nuclear: Loss resulting from nuclear re-
        Insurance shown in the Declarations for EM-                            action, nuclear radiation or radioactive con-
        PLOYEE DISHONESTY.                                                     tamination, or any related act or incident.
   4. "Money" and "securities" as defined in this en-                     f.   War And Military Action:
        dorsement are withdrawn from 2. Property Not                           Loss or damage resulting from:
        Covered.                                                               (1) War, including undeclared or civil war;
B. EXCLUSIONS                                                                  (2) Warlike action by a military force, in-
   1. The Covered Causes Of Loss Form shown in                                     cluding action in hindering or defending
        the Declarations as applicable to Property, does                           against an actual or expected attack, by
        not apply to this Coverage.                                                any government, sovereign or other
   2. We will not pay for loss caused by any of the                                authority using military personnel or
        following:                                                                 other agents; or
        a. Acts Committed By You, Your Partners                                (3) Insurrection, rebellion, revolution,
             Or Your Members: Loss resulting from any                              usurped power, or action taken by
             dishonest or criminal act committed by you,                           governmental authority in hindering or
             any of your partners or members whether                               defending against any of these.
             acting alone or in collusion with other per-                 g.   Employee Canceled Under Prior Insur-
             sons.                                                             ance: Loss caused by any "employee" of
        b. Governmental Action: Loss resulting from                            yours, or predecessor in interest of yours,
             seizure or destruction of property by order of                    for whom similar prior insurance has been
             governmental authority.                                           canceled and not reinstated since the last
        c. Indirect Loss: Loss that is an indirect re-                         such cancellation.
             sult of any act or "occurrence" covered by                   h.   Inventory Shortages: Loss, or that part of
             this insurance including, but not limited to,                     any loss, the proof of which as to its exist-
             loss resulting from:                                              ence or amount is dependent upon:

                    Includes copyrighted material of ISO Commercial Services, Inc., with its permission.
54221 (12-10)                   Copyright, ISO Commercial Risk Services, Inc., 1984, 1987                       Page 1 of 4
Agency Code     18-0067-00
                 Case 1:21-cv-00707-JPB                                         Policy
                                                 Document 1-1 Filed 02/18/21 Page 80 Number
                                                                                       of 239                114618-80881833


            (1) An inventory computation; or                                Insured ceases to be covered, then the next
            (2) A profit and loss computation.                              named Insured will become the first named
C. LIMIT OF INSURANCE                                                       Insured.
   The most we will pay for loss in any one                             b. If any Insured or partner or officer of that
   "occurrence" is the Limit of Insurance shown in the                      Insured has knowledge of any information
   Declarations for EMPLOYEE DISHONESTY.                                    relevant to this insurance, that knowledge is
D. DEDUCTIBLE                                                               considered knowledge of every Insured.
   1. We will not pay for loss in any one "occurrence"                  c. An "employee" of any Insured is considered
       unless the amount of loss exceeds the De-                            to be an "employee" of every Insured.
       ductible Amount shown in the Declarations for                    d. If this insurance or any of its coverages are
       EMPLOYEE DISHONESTY. We will then pay                                canceled or terminated as to any Insured,
       the amount of loss in excess of the Deductible                       loss sustained by that Insured is covered
       Amount up to the Limit of Insurance. This pro-                       only if discovered no later than one year
       vision does not apply to legal expenses paid                         from the date of that cancellation or termin-
       under the Coverage Extension.                                        ation.
   2. You must:                                                         e. We will not pay more for loss sustained by
       a. Give us notice as soon as possible of any                         more than one Insured than the amount we
            loss of the type insured under this Coverage                    would pay if all such loss had been sus-
            Form even though it falls entirely within the                   tained by one Insured.
            Deductible Amount.                                       5. Legal Action Against Us: You may not bring
       b. Upon our request, give us a statement de-                     any legal action against us involving loss:
            scribing the loss.                                          a. Unless you have complied with all the terms
E. GENERAL CONDITIONS                                                       of this insurance;
   1. Consolidation - Merger: If through consolida-                     b. Until 90 days after you have filed proof of
       tion or merger with, or purchase of assets of,                       loss with us; and
       some other entity:                                               c. Unless brought within 2 years from the date
       a. Any additional persons become "em-                                you discover the loss.
            ployees"; or                                             6. Loss Covered Under More Than One
       b. You acquire the use and control of any                        Coverage Of This Insurance: If two or more
            additional "premises"                                       coverages of this insurance apply to the same
       any insurance afforded for "employees" or                        loss, we will pay the lesser of:
       "premises" also applies to those additional                      a. The actual amount of loss; or
       "employees" and "premises", but only if you:                     b. The sum of the limits of insurance applicable
       a. Give us written notice within 30 days                             to those coverages.
            thereafter; and                                          7. Loss Sustained During Prior Insurance
       b. Pay us an additional premium.                                 a. If you, or any predecessor in interest, sus-
   2. Discovery Period For Loss: We will pay only                           tained loss during the period of any prior
       for covered loss discovered no later than one                        insurance that you or the predecessor in
       year from the end of the policy period.                              interest could have recovered under that in-
   3. Duties In The Event Of Loss: After you dis-                           surance except that the time within which to
       cover a loss or a situation that may result in loss                  discover loss had expired, we will pay for it
       of, or loss from damage to Covered Property,                         under this insurance, provided:
       you must:                                                            (1) This insurance became effective at the
       a. Notify us as soon as possible.                                         time of cancellation or termination of the
       b. Submit to examination under oath at our                                prior insurance; and
            request and give us a signed statement of                       (2) The loss would have been covered by
            your answers.                                                        this insurance had it been in effect when
       c. Give us a detailed, sworn proof of loss                                the acts or events causing the loss were
            within 120 days.                                                     committed or occurred.
       d. Cooperate with us in the investigation and                    b. The insurance under this Condition is part
            settlement of any claim.                                        of, not in addition to, the Limits of Insurance
    4. Joint Insured                                                        and is limited to the lesser of the amount
       a. If more than one Insured is named in the                          recoverable under:
            Declarations, the first named Insured will act                  (1) This insurance as of its effective date; or
            for itself and for every other Insured for all                  (2) The prior insurance had it remained in
            purposes of this insurance. If the first named                       effect.
                   Includes copyrighted material of ISO Commercial Services, Inc., with its permission.
54221 (12-10)                  Copyright, ISO Commercial Risk Services, Inc., 1984, 1987                       Page 2 of 4
Agency Code     18-0067-00
                 Case 1:21-cv-00707-JPB                                         Policy
                                                 Document 1-1 Filed 02/18/21 Page 81 Number
                                                                                       of 239                  114618-80881833


    8. Loss Covered Under This Insurance And                                  (3) Then to you, until you are reimbursed
       Prior Insurance Issued By Us Or Any                                        for that part of the loss equal to the
       Affiliate: If any loss is covered:                                         Deductible Amount, if any.
       a. Partly by this insurance; and                                   b. Recoveries do not include any recovery:
       b. Partly by any prior canceled or terminated                          (1) From insurance, suretyship, rein-
            insurance that we or any affiliate had issued                         surance, security or indemnity taken for
            to you or any predecessor in interest                                 our benefit; or
       the most we will pay is the larger of the amount                       (2) Of original "securities" after duplicates of
       recoverable under this insurance or the prior                              them have been issued.
       insurance.                                                    15. Territory: This insurance covers only acts
   9. Non-Cumulation Of Limit Of Insurance:                              committed or events occurring within the United
       Regardless of the number of years this insur-                     States of America (including its territories and
       ance remains in force or the number of prem-                      possessions), Puerto Rico and Canada.
       iums paid, no Limit of Insurance cumulates from               16. Transfer Of Your Rights Of Recovery Against
       year to year or period to period.                                 Others To Us: You must transfer to us all your
   10. Other Insurance: This insurance does not                          rights of recovery against any person or organ-
       apply to loss recoverable or recovered under                      ization for any loss you sustained and for which
       other insurance or indemnity. However, if the                     we have paid or settled. You must also do
       limit of the other insurance or indemnity is in-                  everything necessary to secure those rights and
       sufficient to cover the entire amount of the loss,                do nothing after loss to impair them.
       this insurance will apply to that part of the loss,           17. Valuation - Settlement
       other than that falling within any deductible                     a. Subject to the Limit of Insurance provision
       amount, not recoverable or recovered under the                         we will pay for:
       other insurance or indemnity, but not for more                         (1) Loss of "money" but only up to and
       than the Limit of Insurance.                                               including its face value. We may, at our
   11. Ownership Of Property; Interests Covered:                                  option, pay for loss of "money" issued
       The property covered under this insurance is                               by any country other than the United
       limited to property:                                                       States of America:
       a. That you own or hold; or                                                (a) At face value in the "money" issued
       b. For which you are legally liable.                                            by that country; or
       However, this insurance is for your benefit only.                          (b) In the United States of America
       It provides no rights or benefits to any other                                  dollar equivalent determined by the
       person or organization.                                                         rate of exchange on the day the loss
   12. Policy Period                                                                   was discovered.
       a. The Policy Period is shown in the Declar-                           (2) Loss of "securities" but only up to and
            ations.                                                               including their value at the close of
       b. Subject to the Loss Sustained During Prior                              business on the day the loss was dis-
            Insurance condition, we will pay only for loss                        covered. We may, at our option:
            that you sustain through acts committed or                            (a) Pay the value of such "securities" or
            events occurring during the Policy Period.                                 replace them in kind, in which event
   13. Records: You must keep records of all                                           you must assign to us all your
       Covered Property so we can verify the amount                                    rights, title and interest in and to
       of any loss.                                                                    those "securities"; or
   14. Recoveries                                                                 (b) Pay the cost of any Lost Securities
       a. Any recoveries, less the cost of obtaining                                   Bond required in connection with
            them, made after settlement of loss covered                                issuing duplicates of the
            by this insurance will be distributed as                                   "securities". However, we will be
            follows:                                                                   liable only for the payment of so
            (1) To you, until you are reimbursed for any                               much of the cost of the bond as
                 loss that you sustain that exceeds the                                would be charged for a bond having
                 Limit of Insurance and the Deductible                                 a penalty not exceeding the lesser
                 Amount, if any;                                                       of the:
            (2) Then to us, until we are reimbursed for                                1) Value of the "securities" at the
                 the settlement made; and                                                   close of the business on the day



                   Includes copyrighted material of ISO Commercial Services, Inc., with its permission.
54221 (12-10)                  Copyright, ISO Commercial Risk Services, Inc., 1984, 1987                         Page 3 of 4
Agency Code     18-0067-00
                 Case 1:21-cv-00707-JPB                                         Policy
                                                 Document 1-1 Filed 02/18/21 Page 82 Number
                                                                                       of 239                   114618-80881833


                        the loss was discovered; or                        b. Any natural person employed by an em-
                    2) Limit of Insurance.                                     ployment contractor while that person is
           (3) Loss of, or loss from damage to "prop-                          subject to your direction and control and
               erty other than money and securities" or                        performing services for you excluding how-
               loss from damage to the "premises" for                          ever, any such person while having care and
               not more than the:                                              custody of property outside the "premises".
               (a) Actual cash value of the property on                        However, "employee" does not mean any:
                    the day the loss was discovered;                           (1) Agent, broker, factor, commission mer-
               (b) Cost of repairing the property or                               chant, consignee, independent con-
                    "premises"; or                                                 tractor or representative of the same
               (c) Cost of replacing the property with                             general character; or
                    property of like kind and quality.                         (2) Director or trustee except while perform-
               We may, at our option, pay the actual                               ing acts coming within the scope of the
               cash value of the property or repair or                             usual duties of an employee.
               replace it.                                           2.   "Employee Dishonesty" in paragraph A.2.
               If we cannot agree with you upon the                       means only dishonest acts committed by an
               actual cash value or the cost of repair or                 "employee", whether identified or not, acting
               replacement, the value or cost will be                     alone or in collusion with other persons, except
               determined by arbitration.                                 you or a partner, with the manifest intent to:
       b. We may, at our option, pay for loss of, or                      a. Cause you to sustain loss; and also
           loss from damage to, property other than                       b. Obtain financial benefit (other than em-
           "money":                                                            ployee benefits earned in the normal course
           (1) In the "money" of the country in which                          of employment, including: salaries, com-
               the loss occurred; or                                           missions, fees, bonuses, promotions,
           (2) In the United States of America dollar                          awards, profit sharing or pensions) for:
               equivalent of the "money" of the country                        (1) The "employee"; or
               in which the loss occurred determined                           (2) Any person or organization intended by
               by the rate of exchange on the day the                              the "employee" to receive that benefit.
               loss was discovered.                                  3.   "Money" means:
       c. Any property that we pay for or replace be-                     a. Currency, coins and bank notes in current
           comes our property.                                                 use and having a face value; and
   18. Cancellation As To Any Employee: This in-                          b. Travelers checks, register checks and
       surance is canceled as to any "Employee":                               money orders held for sale to the public.
       a. Immediately upon discovery by:                             4.   "Occurrence" means all loss caused by, or in-
           (1) You; or                                                    volving one or more "employees", whether the
           (2) Any of your partners, officers or                          result of a single act or series of acts.
               directors not in collusion with the                   5.   "Property Other Than Money And Securities"
               "employee"                                                 means any tangible property other than "money"
           of any dishonest act committed by that                         and "securities" that has intrinsic value but does
           "employee" whether before or after be-                         not include any property listed in any Coverage
           coming employed by you.                                        Form as Property Not Covered.
       b. On the date specified in a notice mailed to                6.   "Securities" means negotiable and non-negoti-
           you. That date will be at least 30 days after                  able instruments or contracts representing either
           the date of mailing. The notice will be                        "money" or other property and includes:
           mailed to you at your last mailing address                     a. Tokens, tickets, revenue and other stamps
           known to us.                                                        (whether represented by actual stamps or
F. DEFINITIONS                                                                 unused value in a meter) in current use; and
   1. "Employee" means:                                                   b. Evidences of debt issued in connection with
       a. Any natural person:                                                  credit or charge cards, which cards are not
           (1) While in your service (and for 30 days                          issued by you
               after termination of service);                             but does not include "money".
           (2) Whom you compensate directly by
               salary, wages or commissions; and                 All other policy terms and conditions apply.
           (3) Whom you have the right to direct and
               control while performing services for
               you; or
                   Includes copyrighted material of ISO Commercial Services, Inc., with its permission.
54221 (12-10)                  Copyright, ISO Commercial Risk Services, Inc., 1984, 1987                         Page 4 of 4
Agency Code     18-0067-00
                 Case 1:21-cv-00707-JPB                                           Policy
                                                   Document 1-1 Filed 02/18/21 Page 83 Number
                                                                                         of 239              114618-80881833



                                                                                                             54334 (12-10)


          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                               UTILITY SERVICES FAILURE
This endorsement modifies insurance provided under the following:

BUILDING AND PERSONAL PROPERTY COVERAGE FORM
BUSINESS INCOME (AND EXTRA EXPENSE) COVERAGE FORM
BUSINESS INCOME (AND EXTRA EXPENSE) ACTUAL LOSS SUSTAINED COVERAGE FORM
CONDOMINIUM ASSOCIATION COVERAGE FORM
CONDOMINIUM COMMERCIAL UNIT-OWNERS COVERAGE FORM
CAUSES OF LOSS - SPECIAL FORM

A. A. COVERAGE is amended as follows:                                2. Power or Other Utility Grid Failure
   1. Under BUILDING AND PERSONAL PROP-                                  Under CAUSES OF LOSS - SPECIAL FORM,
       ERTY COVERAGE FORM, CONDOMINIUM                                   B. EXCLUSIONS, exclusion 1.e. Utility Ser-
       ASSOCIATION COVERAGE FORM AND CON-                                vices is deleted and replaced by the following:
       DOMINIUM COMMERCIAL UNIT-OWNERS                                   e. Utility Services
       COVERAGE FORM, 4. Additional Coverages,                                We shall not pay for loss or damage caused
       the following is added:                                                by or resulting from the failure to supply
       Utility Services Failure                                               "communication supply services", "power
       We shall pay for loss or damage to Covered                             supply services" or "water supply services"
       Property due to the interruption of utility ser-                       from any regional or national grid.
       vice(s) to the premises described in the Declar-           D. Definitions
       ations. The interruption must result from direct              1. Under BUSINESS INCOME (AND EXTRA EX-
       physical damage by a Covered Cause of Loss to                     PENSE) COVERAGE FORM, F. DEFINITIONS,
       the property of your "local utility service".                     and BUSINESS INCOME (AND EXTRA EX-
   2. Under BUSINESS INCOME (AND EXTRA                                   PENSE) ACTUAL LOSS SUSTAINED COVER-
       EXPENSE) COVERAGE FORM and BUSINESS                               AGE FORM, D. DEFINITIONS, 4. "Period of
       INCOME (AND EXTRA EXPENSE) ACTUAL                                 restoration" is deleted and replaced by the fol-
       LOSS SUSTAINED COVERAGE FORM, 5.                                  lowing with respect to the coverage provided by
       Additional Coverages, the following is added:                     this endorsement only:
       Utility Services Failure                                          4. "Period of restoration" means period of time
       We shall pay for the actual loss of Business                           that:
       Income you sustain and necessary Extra Ex-                             a. Begins immediately following the time of
       pense you incur due to the interruption of utility                         the interruption of utility service(s) to
       service(s) to the premises described in the Dec-                           premises described in the Declarations
       larations. The interruption must result from                               caused by or resulting from direct physi-
       direct physical damage by a Covered Cause of                               cal loss or damage by a Covered Cause
       Loss to the property of your "local utility service".                      of Loss to the property of your "local
B. Limits of Insurance                                                            utility service"; and
   The most we shall pay for the sum of A.1. and 2.                           b. Ends on the date when the interruption
   above, in any one loss, is the Limit of Insurance                              of utility service to the premises des-
   shown in the Declarations for UTILITY SERVICES                                 cribed in the Declarations is restored.
   FAILURE.                                                                   "Period of restoration" does not mean any
C. Exclusions                                                                 increased period required due to the en-
   The following exclusions apply only to this endorse-                       forcement of any ordinance or law that:
   ment:                                                                      a. Regulates the construction, use or
   1. Perishable Stock                                                            repair, or requires the tearing down of
       We will not pay for loss or damage to "perish-                             any property; or
       able stock".                                                           b. Regulates the prevention, control, re-

                    Includes copyrighted material of ISO Commercial Services, Inc., with its permission.
54334 (12-10)                 Copyright, ISO Commercial Risk Office, Inc., 1983, 1990, 2007                    Page 1 of 2
Agency Code     18-0067-00
                 Case 1:21-cv-00707-JPB                                          Policy
                                                  Document 1-1 Filed 02/18/21 Page 84 Number
                                                                                        of 239                  114618-80881833

               pair, clean-up or restoration of environ-                 c. "Perishable Stock" means merchandise held
               mental damage.                                               in storage or for sale that is refrigerated for
          The expiration date of this policy will not                       preservation and is susceptible to loss or
          shorten or cause the "period of restoration"                      damage if the refrigeration fails.
          to terminate.                                                  d. "Power Supply Services" meaning the fol-
   2. The following definitions apply only to this Addi-                    lowing types of property supplying elec-
      tional Coverage:                                                      tricity, steam or gas to the described prem-
      a. "Communication Supply Services" meaning                            ises, that are not located on a described
          property supplying communication services,                        premises and not rented, leased or owned
          including telephone, radio, microwave or                          by any insured:
          television services, to the described prem-                       (1) Utility generating plants;
          ises, that are not located on a described                         (2) Switching stations;
          premises and not rented, leased or owned                          (3) Substations;
          by any insured, such as:                                          (4) Transformers; and
          (1) Communication transmission lines, in-,                        (5) Transmission lines.
               cluding optic fiber transmission lines;                   e. "Water Supply Services" mean the following
          (2) Coaxial cables; and                                           types of property supplying water to the
          (3) Microwave radio relays, except satel-                         described premises, that are not located on
               lites.                                                       a described premises and not rented, leased
      b. "Local Utility Service" means your billing                         or owned by any insured:
          entity, repair entity or service entity directly                  (1) Pumping stations; and
          supplying your "communication supply ser-                         (2) Water mains.
          vices", "power supply services" or "water
          supply services" to the premises described             All other policy terms and conditions apply.
          in the Declarations.


                   Includes copyrighted material of ISO Commercial Services, Inc., with its permission.
54334 (12-10)                Copyright, ISO Commercial Risk Office, Inc., 1983, 1990, 2007                       Page 2 of 2
Agency Code    18-0067-00
                Case 1:21-cv-00707-JPB                                           Policy
                                                  Document 1-1 Filed 02/18/21 Page 85 Number
                                                                                        of 239                114618-80881833



                                                                                                               54338 (3-13)


          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


        FINE ARTS, COLLECTIBLES AND MEMORABILIA
This endorsement modifies insurance provided under the following:

BUILDING AND PERSONAL PROPERTY COVERAGE FORM
CONDOMINIUM ASSOCIATION COVERAGE FORM
CONDOMINIUM COMMERCIAL UNIT-OWNERS COVERAGE FORM
CAUSES OF LOSS - SPECIAL FORM

A. Under A. COVERAGE, 4. Additional Coverages,                               (3)  Theft or attempted theft;
   the following Additional Coverage is added:                               (4)  Earthquake;
   Fine Arts, Collectibles and Memorabilia                                   (5)  Flood or storm surge;
   1. Coverage                                                               (6)  Malicious damage; or
       We will pay for direct physical loss or damage to                     (7)  Collision, derailment or overturn of con-
       "fine arts", "collectibles" and "memorabilia" that                         veyance
       are:                                                                  except as we may state otherwise.
       a. Located at the premises described in the                      d. Mysterious disappearance unless the loss is
            Declarations;                                                    a direct result of forcible entry of which there
       b. Not held for sale; and                                             is visible evidence.
       c. Owned by:                                                     e. Neglect of an insured to use all reasonable
            (1) You; or                                                      means to save and preserve property from
            (2) If you are:                                                  further damage at and after the time of loss.
                 (a) An individual, your spouse.                     3. Limit Of Insurance
                 (b) A partnership or a joint venture,                  We will pay no more than the smallest of either:
                     your members, your partners and                    a. The cost to replace damaged property with
                     their spouses.                                          new property of similar quality and features
                 (c) A limited liability company, your                       reduced by the amount of decrease in value
                     members.                                                because of age, wear, obsolescence or
                 (d) An organization other than a part-                      market value applicable to the damaged
                     nership, joint venture or limited lia-                  property immediately prior to the loss; or
                     bility company, your "executive of-                b. The limits shown in the Declarations for
                     ficers".                                                FINE ARTS, COLLECTIBLES AND MEM-
                 (e) A trust, your trustees.                                 ORABILIA.
   2. Exclusions                                                        In no event shall our payment for all items in any
       Under B. EXCLUSIONS of the CAUSES OF                             one loss exceed the limits shown in the Declara-
       LOSS - SPECIAL FORM, the following exclu-                        tions for FINE ARTS, COLLECTIBLES AND
       sions are added to apply only to this Additional                 MEMORABILIA.
       Coverage.                                                        Our payment for loss of or damage to "fine arts",
       a. An action committed by you or at your direc-                  "collectibles", and "memorabilia" will only be for
            tion with the intent to cause loss or damage.               the account of the owner of the property.
       b. Damage caused by any repairing, restora-                      This is an additional amount of insurance.
            tion or retouching process.                              4. Deductible
       c. Breakage of art glass windows, statuary,                      No deductible applies to this Additional Cover-
            marble, glassware, bric-a-brac, porcelains                  age.
            and similar fragile articles unless caused by:           5. Conditions
            (1) Fire or lightning;                                      a. In case of loss of or damage to any part of a
            (2) Aircraft;                                                    pair or set, we may:




54338 (3-13)       Includes copyrighted material of ISO Commercial Services, Inc., with its permission.         Page 1 of 2
Agency Code    18-0067-00
                Case 1:21-cv-00707-JPB                                         Policy
                                                Document 1-1 Filed 02/18/21 Page 86 Number
                                                                                      of 239                   114618-80881833


            (1) Repair or replace any part of the pair or            1. "Fine arts" mean paintings, etchings, pictures,
                set to restore it to its value before the               tapestries, art glass windows and other bona
                loss; or                                                fide works of art of rarity, historical value or
            (2) Pay the difference between the actual                   artistic merit.
                cash value of the property before and                2. "Collectibles" mean objects collected as a
                after the loss.                                         hobby, for display or as an investment whose
        b. In case of loss or damage to any part of                     value may appreciate.
            property covered, consisting of several parts            3. "Memorabilia" means objects valued for their
            when complete, we shall pay only for the                    connection to historical events, culture, enter-
            value of the part lost or damaged.                          tainment or experiences worthy of remem-
        c. In the event of loss or damage to property                   brance.
            covered, claim payment is subject to the                 4. "Executive officer" means a person holding any
            insurable interest of the covered insured.                  of the officer positions created by your charter,
B. Under F. ADDITIONAL CONDITIONS, Coinsur-                             constitution, by-laws or any other similar govern-
   ance, does not apply to this coverage.                               ing document.
C. Under C. LIMITATIONS of CAUSES OF LOSS -
   SPECIAL FORM, paragraph 2.b. does not apply to               All other policy terms and conditions apply.
   this Additional Coverage.
D. The following Definitions apply to this Additional
   Coverage only:


54338 (3-13)       Includes copyrighted material of ISO Commercial Services, Inc., with its permission.         Page 2 of 2
Agency Code     18-0067-00
                 Case 1:21-cv-00707-JPB                                         Policy
                                                 Document 1-1 Filed 02/18/21 Page 87 Number
                                                                                       of 239                  114618-80881833



                                                                                                             54843 (12-10)


         THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


              EQUIPMENT BREAKDOWN ENDORSEMENT
This endorsement modifies insurance provided under the following:

BUILDING AND PERSONAL PROPERTY COVERAGE FORM
CAUSES OF LOSS - BASIC FORM
CAUSES OF LOSS - BROAD FORM
CAUSES OF LOSS - SPECIAL FORM

1. The BUILDING AND PERSONAL PROPERTY                                                  is not replaced or restored, the loss
   COVERAGE FORM is amended as follows:                                                will be valued at the cost of replace-
                                                                                       ment of the media on which the
   a. Under A. COVERAGE, the following is added:                                       "electronic data" was stored, with
      We will pay for "Equipment Breakdown" in any                                     blank media of substantially identi-
      one occurrence at any one location where                                         cal type.
      "Equipment Breakdown" is shown in the Decla-                                (2) The term "electronic data" has the
      rations. The most we will pay for "Equipment                                     meaning set forth in the DEFINI-
      Breakdown" is shown in the Declarations and is                                   TIONS Section of the BUILDING
      subject to the Limits of Insurance Section of this                               AND PERSONAL PROPERTY
      endorsement.                                                                     COVERAGE FORM.
   b. Under A. COVERAGE, 4. Additional Cover-                                     (3) The amount we pay is subject to the
      ages is amended as follows:                                                      Limits of Insurance Section.
      (1) d. Pollutant Clean-up And Removal is de-                        (3) The following Additional Coverages are
           leted and replaced by the following as it ap-                      added:
           plies to this endorsement only:                                    (a) Expediting Expenses

           d. Pollutant Clean-up And Removal                                      We will pay for the expediting expense
                                                                                  loss resulting from an "Equipment
                 We will pay for the pollutant clean-up,                          Breakdown" with respect to your dam-
                 removal, repair or replacement of dam-                           aged Covered Property. We will pay the
                 aged Covered Property resulting from                             "reasonable extra cost" to:
                 an "Equipment Breakdown". The                                    1) Make temporary repairs;
                 amount we pay is subject to the Limits                           2) Expedite permanent repairs; or
                 of Insurance Section.                                            3) Expedite permanent replacement.

                 This coverage does not include contam-                           "Reasonable extra cost" shall mean "the
                 ination of perishable stock by a refrig-                         extra cost of temporary repair and of
                 erant.                                                           expediting the repair of such damaged
                                                                                  equipment of the insured, including
       (2) e. Electronic Data is deleted and replaced                             overtime and the extra cost of express
           by the following for this endorsement only:                            or other rapid means of transportation".
           e. Electronic Data Restoration                                         The amount we pay is subject to the
               (1) We will pay for your reasonable and                            Limits of Insurance Section.
                    necessary cost to research, replace
                    or restore "electronic data" which                        (b) Refrigerant Contamination
                    has been destroyed or corrupted as
                    a result of "Equipment Breakdown".                            We will pay for loss to your Covered
                    To the extent that "electronic data"                          Property that is damaged by contami-

                   Includes copyrighted material of Insurance Services Office, Inc., with its permission.
54843 (12-10)                          Copyright ISO Properties, Inc., 1988, 1990                               Page 1 of 7
Agency Code     18-0067-00
                 Case 1:21-cv-00707-JPB                                            Policy
                                                    Document 1-1 Filed 02/18/21 Page 88 Number
                                                                                          of 239               114618-80881833


                 nation by a refrigerant used in the re-                           We will pay for the "additional costs" to
                 frigerating, cooling or humidity control                          repair or replace Covered Property be-
                 equipment at the described premises as                            cause of the use or presence of a re-
                 a result of an "Equipment Breakdown".                             frigerant containing CFC (chlorofluoro-
                 The amount we pay is subject to the                               carbon) substances.
                 Limits of Insurance Section.
                                                                                    "Additional costs" mean those in ex-
           (c) Spoilage Coverage                                                   cess of what would have been required
                                                                                   to repair or replace Covered Property,
                 We will pay for loss of perishable goods                          had no CFC refrigerant been involved.
                 due to spoilage resulting from lack of                            We will also pay for additional loss as
                 power, light, heat, steam or refrigeration                        described under Spoilage Coverage or
                 caused by an "Equipment Breakdown"                                loss of Business Income Coverage pro-
                 to types of property covered by this                              vided by this endorsement, caused by
                 policy, that are:                                                 the presence of a refrigerant containing
                 1) Located on or within 1,000 feet of                             CFC substances.
                      your described premises; and
                 2) Owned by you, the building owner (if                           We will pay no more than the least of
                      you are a tenant), or owned by a                             the following:
                      public utility, or other supplier with                       1) The cost to repair the damaged
                      whom you have a contract to supply                               property and replace any lost CFC
                      you with any of the following ser-                               refrigerant;
                      vices: electrical power, waste dis-                          2) The cost to repair the damaged
                      posal, air conditioning, refrigeration,                          property, retrofit the system to ac-
                      heating, natural gas, compressed                                 cept a non-CFC refrigerant, and
                      air, water, steam, internet access,                              charge the system with a non-CFC
                      telecommunications services, wide                                refrigerant; or
                      area networks or data transmission.                          3) The cost to replace the system with
                                                                                       one using a non-CFC refrigerant.
                 However, we will not pay for any physi-
                 cal loss or damage caused by or result-                           The amount we pay is subject to the
                 ing from any of the causes of loss listed                         Limits of Insurance Section.
                 below, unless loss or damage not other-
                 wise excluded results, then we will pay                       (e) Computer Equipment
                 for such resulting damage:
                 1) Fire, lightning, combustion explo-                             We will pay for direct physical loss or
                      sion, windstorm or hail, weight of                           damage to your computers as a result of
                      snow, ice or sleet, falling objects,                         an "Equipment Breakdown". The
                      smoke, aircraft or vehicles, riot or                         amount we pay is subject to the Limits
                      civil commotion, vandalism, sink-                            of Insurance Section.
                      hole collapse, volcanic action, leak-
                      age from fire extinguishing equip-                       (f) Business Interruption, Extra Expense
                      ment, water damage, earth move-                              and Service Interruption
                      ment; or
                 2) Flood, unless an "Equipment Break-                             Any insurance provided for Business In-
                      down" ensues.                                                come or Extra Expense is extended to
                                                                                   apply to your loss, damage or expense
                 Our payment will be based upon the                                caused by an "Equipment Breakdown"
                 actual replacement cost of the perish-                            to equipment that is owned by a utility,
                 able goods at the time of loss. The                               landlord or other supplier with whom you
                 amount we pay is subject to the Limits                            have a contract to supply you with any
                 of Insurance Section.                                             of the following services: electrical
                                                                                   power, waste disposal, air conditioning,
           (d) CFC Refrigerants                                                    refrigeration, heating, natural gas, com-
                                                                                   pressed air, water, steam, internet ac-


                    Includes copyrighted material of Insurance Services Office, Inc., with its permission.
54843 (12-10)                           Copyright ISO Properties, Inc., 1988, 1990                               Page 2 of 7
Agency Code     18-0067-00
                 Case 1:21-cv-00707-JPB                                          Policy
                                                  Document 1-1 Filed 02/18/21 Page 89 Number
                                                                                        of 239                 114618-80881833


                 cess, telecommunications services,                       Under Business Interruption, Extra Expense and
                 wide area networks or data transmis-                     Service Interruption, we will not pay for:
                 sion. The equipment must meet the                        (1) The interruption of business that would not
                 definition of "Equipment Breakdown"                          or could not have been carried on if the
                 except that it is not Covered Property.                      "Equipment Breakdown" had not occurred;
                                                                          (2) Your failure to use due diligence and dis-
                 We will pay:                                                 patch and all reasonable means to resume
                 1) Your actual loss sustained from a                         business at the location(s) shown on the
                    total or partial interruption of busi-                    Declarations page; or
                    ness; and                                             (3) The part of any loss or expense that is due
                 2) The reasonable extra expense you                          solely to the suspension, lapse or cancella-
                    sustain to run your business during                       tion of a contract following an "Equipment
                    the interruption, caused solely by an                     Breakdown" extending beyond the time
                    "Equipment Breakdown", including                          business would have resumed if the contract
                    an "Equipment Breakdown" to any                           had not lapsed, been suspended or can-
                    transformer, electrical apparatus, or                     celed.
                    any covered equipment that is:
                    a) Located on or within 1,000 feet                d. C. LIMITS OF INSURANCE is deleted and re-
                         of your described premises;                     placed by the following for this endorsement
                    b) Owned by you, the building                        only:
                         owner (if you are a tenant), or
                         owned by a public utility com-                   C.   LIMITS OF INSURANCE
                         pany; and
                    c) Used to supply electrical power,                        (1) The most we will pay for "Equipment
                         waste disposal, air conditioning,                         Breakdown" for one or more coverages
                         refrigeration, heating, natural                           in any one occurrence at any one loca-
                         gas, compressed air, water,                               tion is the amount equal to the "total
                         steam, internet access, tele-                             insured value" at each location where
                         communications services, wide                             "Equipment Breakdown" is shown in the
                         area networks or data trans-                              Declarations. This provision does not
                         mission.                                                  apply to paragraph (4) below.
                                                                               (2) The limit of insurance for Pollutant
                 The amount we pay is subject to the                               Clean-up And Removal, Electronic
                 Limits of Insurance Section.                                      Data Restoration, Refrigerant Con-
                                                                                   tamination and Spoilage Coverage are
       (4) The following is added to 5. Coverage Ex-                               not additional Limits of Insurance, but
           tensions:                                                               are included in the "total insured value".
                                                                                   We will pay the lesser of "total insured
           Replacement Cost Coverage                                               value" or:
                                                                                   (a) For Pollutant Clean-up And Re-
           We will pay you the amount you actually                                      moval, the greater of $25,000 or the
           spend to repair or replace your damaged                                      limit shown in the Declarations for
           property with new property of like kind, ca-                                 Pollutant Clean-up And Removal or
           pacity, size and quality, whichever is less                                  the limit shown in an endorsement
           except for the following:                                                    that is attached to the property form;
                                                                                   (b) For Electronic Data Restoration, up
           If any damaged property is not repaired or                                   to $25,000 for loss, damage or ex-
           replaced, then we will pay only the actual                                   pense including actual loss of Busi-
           cash value at the time of the "Equipment                                     ness Income you sustain and nec-
           Breakdown".                                                                  essary Extra Expense you incur;
                                                                                   (c) For Refrigerant Contamination, up
   c. The following provision is added to B. EXCLU-                                     to $750,000 for loss or damage; and
      SIONS AND LIMITATIONS as it applies to this                                  (d) For Spoilage Coverage, up to
      endorsement only:                                                                 $750,000 for loss or damage.



                   Includes copyrighted material of Insurance Services Office, Inc., with its permission.
54843 (12-10)                          Copyright ISO Properties, Inc., 1988, 1990                                Page 3 of 7
Agency Code     18-0067-00
                 Case 1:21-cv-00707-JPB                                         Policy
                                                 Document 1-1 Filed 02/18/21 Page 90 Number
                                                                                       of 239                 114618-80881833


           (3) In no event will we pay more than the                          safer, or more efficient than the equipment
               "total insured value" for each location                        being replaced.
               where "Equipment Breakdown" is shown
               in the Declarations.                                           However, we will not pay more than 125% of
           (4) As regards Business Interruption, Extra                        what the cost would have been to repair or
               Expense and Service Interruption, our                          replace with like kind and quality. This con-
               limit of liability for any one "Equipment                      dition does not apply to any property to
               Breakdown" is equal to twelve (12) con-                        which Actual Cash Value applies.
               secutive months of actual loss sustained
               for a total or partial interruption of your                (4) Green Environmental and Efficiency Im-
               business. The twelve (12) consecutive                          provements
               months begin on the date of the "Equip-
               ment Breakdown".                                               If Covered Property requires repair or re-
                                                                              placement due to an "Equipment Break-
   e. The following conditions are added to F. ADDI-                          down", we will pay:
      TIONAL CONDITIONS, as they apply to this en-                            a. The lesser of the reasonable and neces-
      dorsement only:                                                             sary additional cost incurred by you to
                                                                                  repair or replace physically damaged
       (1) Suspension                                                             Covered Property with equipment of like
                                                                                  kind and quality which qualifies as
           Whenever Covered Property is found to be                               "Green". Like kind and quality includes
           in, or exposed to, a dangerous condition,                              similar size and capacity.
           any of our representatives may immediately                         b. The additional reasonable and neces-
           suspend the insurance against loss to that                             sary fees incurred by you for an accred-
           Covered Property for the perils covered by                             ited professional certified by a "Green
           this endorsement. Coverage can be sus-                                 Authority" to participate in the repair or
           pended and possibly reinstated by deliver-                             replacement of physically damaged
           ing or mailing a written notice of suspension                          Covered Property as "Green".
           or coverage reinstatement to:                                      c. The additional reasonable and neces-
           (a) Your last known address; or                                        sary cost incurred by you for certifica-
           (b) The address where the property is lo-                              tion or recertification of the repaired or
                cated.                                                            replaced Covered Property as "Green".
                                                                              d. The additional reasonable and neces-
           If we suspend your insurance, you will get a                           sary cost incurred by you for "Green" in
           pro rata refund of premium. But the sus-                               the removal, disposal or recycling of
           pension will be effective even if we have not                          damaged Covered Property.
           yet made or offered a refund.                                      e. The business interruption (if covered
                                                                                  within the policy to which this Equipment
       (2) Jurisdictional Inspections                                             Breakdown Endorsement is attached)
                                                                                  loss during the additional time required
           If any Covered Property under this endorse-                            for repair or replacement of Covered
           ment requires inspection to comply with                                Property, consistent with "Green", in the
           state or municipal boiler and pressure vessel                          coverage above.
           regulations, we agree to perform such in-
           spection on your behalf. We do not warrant                         We will not pay more than 125%, up to a
           that conditions are safe or healthful.                             maximum limit of $100,000, of what the cost
                                                                              would have been to repair or replace with
       (3) Environmental, Safety and Efficiency Im-                           equipment of like kind and quality inclusive
           provements                                                         of fees, costs and any business interruption
                                                                              loss incurred as stated above.
           If Covered Property requires replacement
           due to an "Equipment Breakdown", we will                           Green Environmental and Efficiency Im-
           pay your additional cost to replace with                           provements does not cover any of the fol-
           equipment that is better for the environment,                      lowing:



                   Includes copyrighted material of Insurance Services Office, Inc., with its permission.
54843 (12-10)                          Copyright ISO Properties, Inc., 1988, 1990                               Page 4 of 7
Agency Code     18-0067-00
                 Case 1:21-cv-00707-JPB                                          Policy
                                                  Document 1-1 Filed 02/18/21 Page 91 Number
                                                                                        of 239                 114618-80881833


           a. Covered Property does not include                               (a) Electrical current, including arcing;
              stock, raw materials, finished goods,                           (b) Electrical charge produced or conducted
              "production machinery", merchandise,                                by a magnetic or electromagnetic field;
              electronic data processing equipment                            (c) Pulse of electromagnetic energy; or
              not used in the functional support of the                       (d) Electromagnetic waves or microwaves.
              real property, process water, molds and                     However, if fire results, we will pay for the loss
              dies, property in the open, property of                     or damage caused by that fire.
              others for which you are legally liable, or
              personal property of others.                                Mechanical breakdown, including rupture or
           b. Any loss adjusted on any valuation                          bursting caused by centrifugal force. However,
              basis other than a repair or replace-                       if mechanical breakdown results in a Covered
              ment cost basis as per E. LOSS CON-                         Cause of Loss, we will pay for the loss or dam-
              DITIONS, 4. Loss Payment.                                   age caused by that Covered Cause of Loss.
           c. Any loss covered under any other Sec-
              tion of this policy.                                        Explosion of steam boilers, steam pipes, steam
           d. Any cost incurred due to any law or ordi-                   engines or steam turbines owned or leased by
              nance with which you were legally obli-                     you, or operated under your control.
              gated to comply with prior to the time of
              the "Equipment Breakdown".                                  However, if explosion of steam boilers, steam
                                                                          pipes, steam engines or steam turbines results
       (5) Other Insurance Issued By Us                                   in fire or combustion explosion, we will pay for
                                                                          the loss or damage caused by that fire or com-
           If this policy provides coverage for Data                      bustion explosion.
           Processing Equipment Coverages, Elec-
           tronic Data Processing Equipment, Refriger-                b. Under CAUSES OF LOSS - SPECIAL FORM,
           ated Products or Mechanical Breakdown                         the following exclusions are deleted as they ap-
           where two or more of this policy's coverages                  ply to this endorsement only:
           apply to the same loss or damage, the Cov-
           erage of this endorsement shall supercede                      a. Artificially generated electrical, magnetic or
           any coverages provided outside of this                            electromagnetic energy that damages, dis-
           Equipment Breakdown Endorsement for the                           turbs, disrupts or otherwise interferes with
           loss or damage that arises out of an "Equip-                      any:
           ment Breakdown" loss.                                             (1) Electrical or electronic wire, device, ap-
                                                                                  pliance, system or network; or
           This Condition supercedes any similar Con-                        (2) Device, appliance, system or network
           dition when provided by us in this policy.                             utilizing cellular or satellite technology.
                                                                             For the purpose of this exclusion, electrical,
2. B. EXCLUSIONS of the CAUSES OF LOSS                                       magnetic or electromagnetic energy in-
   FORMS are amended as follows:                                             cludes but is not limited to:
                                                                                  (a) Electrical current, including arcing;
   a. Under CAUSES OF LOSS - BASIC FORM and                                       (b) Electrical charge produced or con-
      CAUSES OF LOSS - BROAD FORM, the fol-                                             ducted by a magnetic or electro-
      lowing exclusions are deleted as they apply to                                    magnetic field;
      this endorsement only:                                                      (c) Pulse of electromagnetic energy; or
                                                                                  (d) Electromagnetic waves or micro-
       Artificially generated electrical, magnetic or elec-                             waves.
       tromagnetic energy that damages, disturbs, dis-                       However, if fire results, we will pay for the
       rupts or otherwise interferes with any:                               loss or damage caused by that fire.
       (1) Electrical or electronic wire, device, appli-
            ance, system or network; or                                       Mechanical breakdown, including rupture or
       (2) Device, appliance, system or network utiliz-                       bursting caused by centrifugal force. How-
            ing cellular or satellite technology.                             ever, if mechanical breakdown results in
       For the purpose of this exclusion, electrical,                         elevator collision, we will pay for the loss or
       magnetic or electromagnetic energy includes but                        damage caused by that elevator collision.
       is not limited to:


                   Includes copyrighted material of Insurance Services Office, Inc., with its permission.
54843 (12-10)                          Copyright ISO Properties, Inc., 1988, 1990                                Page 5 of 7
Agency Code     18-0067-00
                 Case 1:21-cv-00707-JPB                                         Policy
                                                 Document 1-1 Filed 02/18/21 Page 92 Number
                                                                                       of 239                   114618-80881833


           Explosion of steam boilers, steam pipes,                               4) any water piping other than:
           steam engines or steam turbines owned or                                    a) boiler feed water piping be-
           leased by you, or operated under your con-                                      tween the feed pump and the
           trol. However, if explosion of steam boilers,                                   boiler;
           steam pipes, steam engines or steam tur-                                    b) boiler condensate return piping;
           bines results in fire or combustion explosion,                                  or
           we will pay for the loss or damage caused                                   c) water piping forming part of a
           by that fire or combustion explosion. We will                                   refrigerating or air conditioning
           also pay for loss or damage caused by or                                        system.
           resulting from the explosion of gases or fuel                      (b) All mechanical, electrical, electronic or
           within the furnace of any fired vessel or                              fiber optic equipment; and
           within the flues or passages through which                     (2) Caused by, resulting from, or consisting of:
           the gases of combustion pass.                                      (a) Mechanical breakdown;
                                                                              (b) Electrical or electronic breakdown; or
   c. Under CAUSES OF LOSS - SPECIAL FORM,                                    (c) Rupture, bursting, bulging, implosion, or
      C. LIMITATIONS, the following limitations are                               steam explosion.
      deleted as they apply to this endorsement only:
                                                                          However, "Equipment Breakdown" does not
       (1) Steam boilers, steam pipes, steam engines,                     mean:
           or steam turbines caused by or resulting
           from any condition or event inside such                        Physical loss or damage caused by or resulting
           equipment. However, we will pay for loss of                    from any of the following; however, if loss or
           or damage to such equipment caused by or                       damage not otherwise excluded results, then we
           resulting from an explosion of gases or fuel                   will pay for such resulting damage:
           within the furnace of any fired vessel or                      (a) Wear and tear;
           within the flues or passages through which                     (b) Rust or other corrosion, decay, deteriora-
           the gases of combustion pass.                                       tion, hidden or latent defect, "fungi", wet rot,
       (2) Hot water boilers or other water heating                            dry rot, virus, bacteria or any other quality in
           equipment caused by or resulting from any                           property that causes it to damage or destroy
           condition or event inside such boilers or                           itself;
           equipment, other than any explosion.                           (c) Smog;
                                                                          (d) Settling, cracking, shrinking or expansion;
3. DEFINITIONS are amended as follows as they ap-                         (e) Nesting or infestation, or discharge or
   ply to this endorsement only:                                               release of waste products or secretions, by
                                                                               insects, birds, rodents or other animals;
   a. The CAUSES OF LOSS - SPECIAL FORM,                                  (f) Any accident, loss, damage, cost, claim, or
      "Specified Causes of Loss" is amended to in-                             expense, whether preventative, remedial, or
      clude "Equipment Breakdown".                                             otherwise, directly or indirectly arising out of
                                                                               or relating to the recognition, interpretation,
   b. Under CAUSES OF LOSS - SPECIAL FORM,                                     calculation, comparison, differentiation, se-
      CAUSES OF LOSS - BASIC FORM and                                          quencing, or processing of data by any com-
      CAUSES OF LOSS - BROAD FORM, the fol-                                    puter system including any hardware, pro-
      lowing definitions are added:                                            grams or software;
                                                                          (g) Scratching or marring; and
       "Equipment Breakdown" means:                                       (h) Loss, damage, cost or expense directly
       (1) Physical loss or damage both originating                            caused by, contributed to by, resulting from
           within:                                                             or arising out of the following causes of loss:
           (a) Boilers, fired or unfired pressure ves-                         1) Fire, lightning, combustion explosion,
               sels, vacuum vessels, and pressure pip-                              windstorm or hail, weight of snow, ice or
               ing, all normally subject to vacuum or                               sleet, falling objects, smoke, aircraft or
               internal pressure other than static pres-                            vehicles, riot or civil commotion, vandal-
               sure of contents, excluding:                                         ism, sinkhole collapse, volcanic action,
               1) waste disposal piping;                                            leakage from fire extinguishing equip-
               2) any piping forming part of a fire pro-                            ment, water damage, earth movement;
                    tective system;                                                 or
               3) furnaces; and

                   Includes copyrighted material of Insurance Services Office, Inc., with its permission.
54843 (12-10)                          Copyright ISO Properties, Inc., 1988, 1990                                 Page 6 of 7
Agency Code     18-0067-00
                 Case 1:21-cv-00707-JPB                                         Policy
                                                 Document 1-1 Filed 02/18/21 Page 93 Number
                                                                                       of 239                    114618-80881833


           2) Flood, unless an "Equipment Break-                          (13) Business Income (Without Extra Expense);
              down" ensues.                                               (14) Extra Expense; and
                                                                          (15) Any other property described.
       "Total insured value" means:
                                                                          "Green" means products, materials, methods
       The sum of the limits for the following coverages                  and processes certified by a "Green Authority"
       if shown at the location where "Equipment                          that conserve natural resources, reduce energy
       Breakdown" is shown in the Declarations:                           or water consumption, avoid toxic or other pol-
       (1) Building;                                                      luting emissions or otherwise minimize environ-
       (2) Business Personal Property;                                    mental impact.
       (3) Stock;
       (4) Personal Property of Others;                                   "Green Authority" means an authority on
       (5) Tenants Improvements and Betterments;                          "Green" buildings, products, materials, methods
       (6) Improvements and Alterations;                                  or processes certified and accepted by Leader-
       (7) Furniture;                                                     ship in Energy and Environmental Design
       (8) Fixtures;                                                      (LEED®), "Green" Building Initiative Green
       (9) Machinery and Equipment;                                       Globes®, Energy Star Rating System or any
       (10) Personal Property in the Open;                                other recognized "Green" rating system.
       (11) Legal Liability Real Property;
       (12) Business Income and Extra Expense                             "Production machinery" means any machine
             (when Business Income and Extra Ex-                          which processes, forms, shapes or transports
             pense - Actual Loss Sustained is shown in                    raw materials, materials in process, waste
             the Declarations, Business Income and                        materials or finished products.
             Extra Expense applies at 25% of the sum
             of the building and business personal                All other policy terms and conditions apply.
             property limits at that location);


                   Includes copyrighted material of Insurance Services Office, Inc., with its permission.
54843 (12-10)                          Copyright ISO Properties, Inc., 1988, 1990                                 Page 7 of 7
Agency Code     18-0067-00
                 Case 1:21-cv-00707-JPB                                           Policy
                                                   Document 1-1 Filed 02/18/21 Page 94 Number
                                                                                         of 239                   114618-80881833



                                                                                                              64013 (12-10)


          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                          LIMITATION - SPECIALTY GLASS
This endorsement modifies insurance provided under the following:

CAUSES OF LOSS - SPECIAL FORM
CAUSES OF LOSS - BROAD FORM
CAUSES OF LOSS - BASIC FORM

A. Under LIMITATIONS in Causes of Loss - Special                       This limitation does not apply to loss or damage by
   Form and LIMITATION in Causes of Loss - Broad                       the "specified causes of loss", except vandalism.
   Form and Basic Form, the following limitation is
   added:                                                          B. Under DEFINITIONS, the following definition is
   We will not pay more than $500 in any one occur-                   added:
   rence for direct physical loss of or damage to "spe-               "Specialty glass" means art glass, etched glass, half
   cialty glass" at the premises described in the Decla-              tone screens, memorial windows, mosaic art, roto-
   rations regardless of the number of panes, plates or               gravure screens, stained glass or stained glass in
   similar units of glass. Subject to this aggregate, we              leaded sections.
   will not pay more than $100 for any one pane, plate,
   multiple plate insulating unit, jalousie, louver or shut-       All other policy terms and conditions apply.
   ter.


                    Includes copyrighted material of Insurance Services Office, Inc., with its permission.
64013 (12-10)                   Copyright, ISO Commercial Risk Services, Inc., 1994, 2007                          Page 1 of 1
Agency Code     18-0067-00
                 Case 1:21-cv-00707-JPB                                        Policy
                                                Document 1-1 Filed 02/18/21 Page 95 Number
                                                                                      of 239                    114618-80881833



                                                                                                              64021 (12-10)


          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                                      GEORGIA CHANGES
This endorsement modifies insurance provided under the following:

    COMMERCIAL PROPERTY COVERAGE PART

A. The following exclusion and related provisions are                With respect to the portion of Covered Property that
   added to Paragraph B.2. EXCLUSIONS in the                         would still have required repair or replacement had
   Causes Of Loss Forms and to any Coverage Form                     there been no "fungi", wet rot or dry rot, this
   or policy to which a Causes Of Loss Form is not                   Exclusion and Limited Coverage will not serve to
   attached:                                                         limit the amount of recovery for such repair or re-
   1. We will not pay for loss or damage arising out of              placement.
       any act committed:                                            However, the Exclusion and Limited Coverage shall
       a. By or at the direction of any insured; and                 continue to apply to:
       b. With the intent to cause a loss.                           1. The cost to treat, contain, remove or dispose of
   2. However, this exclusion will not apply to deny                      "fungi", wet rot or dry rot beyond that which is
       coverage to an innocent co-insured, provided                       required to repair or replace Covered Property;
       the loss:                                                     2. The cost of testing as described in the Limited
       a. Is otherwise covered under this Coverage                        Coverage; and
            Part; and                                                3. Any increase in loss under Business Income
       b. Arose out of an act of family violence by an                    and/or Extra Expense Forms resulting from 1.
            insured against whom a family violence                        or 2. above.
            complaint is brought for such act.                       Regardless of whether the Exclusion and Limited
   3. If we pay a claim pursuant to Paragraph A.2.,                  Coverage apply to a loss, the Limit of Insurance on
       our payment to the insured is limited to that                 Covered Property is not increased. The maximum
       insured's legal interest in the property less any             recoverable, for the total of the cost to repair or re-
       payments we first made to a mortgageholder or                 place Covered Property and any additional covered
       other party with a legal secured interest in the              cost to treat, contain, remove, dispose of or test for
       property. In no event will we pay more than the               "fungi", wet rot or dry rot, is the applicable Limit of
       Limit of Insurance.                                           Insurance on the affected Covered Property.
B. The following explanation is added with respect to
   application of the Exclusion of "Fungi", Wet Rot Or           All other policy terms and conditions apply.
   Dry Rot and the Limited Coverage of the same title:




                  Includes copyrighted material of Insurance Services Office, Inc., with its permission.
64021 (12-10)                                © ISO Properties, Inc., 2003                                        Page 1 of 1
Agency Code     18-0067-00
                 Case 1:21-cv-00707-JPB                                          Policy
                                                  Document 1-1 Filed 02/18/21 Page 96 Number
                                                                                        of 239                   114618-80881833



                                                                                                                 64062 (5-13)


           THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                       CHANGES - DIMINUTION IN VALUE
This endorsement modifies insurance provided under the following:

    BUILDING AND PERSONAL PROPERTY COVERAGE FORM
    CONDOMINIUM ASSOCIATION COVERAGE FORM
    CONDOMINIUM COMMERCIAL UNIT-OWNERS COVERAGE FORM
    BUILDERS' RISK COVERAGE FORM

It is agreed:

Under E. LOSS CONDITIONS, 4. Loss Payment, a. is                          With respect to Paragraph a.(1), this policy cov-
deleted and replaced by the following:                                    ers only the cost of repair, rebuilding or replace-
    a. In the event of loss or damage covered by this                     ment. Such cost does not include recovery of,
        Coverage Form, at our option we will either:                      and therefore this policy does not pay any com-
        (1) Repair, rebuild or replace the property with                  pensation for, an actual or perceived reduction
            other property of like kind and quality, or pay               in the market value of any property. But if the
            the cost of such repair, rebuilding or re-                    property that has sustained loss or damage is
            placement, as limited by paragraph b. of this                 subject to an endorsement which explicitly ad-
            Loss Payment Condition and any other ap-                      dresses market value, then that endorsement
            plicable policy provisions such as the Limit                  will apply to such property in accordance with its
            of Insurance provision, the Valuation Condi-                  terms.
            tion or any provision which amends or
            supersedes the Valuation Condition; or                All other policy terms and conditions apply.
        (2) Take all or any part of the property at an
            agreed or appraised value.


64062 (5-13)       Includes copyrighted material of Insurance Services Office, Inc., with its permission.         Page 1 of 1
Agency Code     18-0067-00
                 Case 1:21-cv-00707-JPB                                           Policy
                                                   Document 1-1 Filed 02/18/21 Page 97 Number
                                                                                         of 239                    114618-80881833



                                                                                                                  64085 (10-13)


          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                        GEORGIA CHANGES - APPRAISAL
This endorsement modifies insurance provided under the following:

COMMERCIAL PROPERTY COVERAGE PART


The Appraisal Condition content wherever found in a                they fail to agree, they will submit their differences to the
Commercial Property Coverage Part is deleted and re-               umpire. A decision agreed to by any two will not be
placed by the following:                                           binding. Each party will:
If we and you disagree on the value of the property or             a. Pay its chosen appraiser; and
the amount of loss, either may make written demand for             b. Bear the other expenses of the appraisal and umpire
an appraisal of the loss. In this event, each party will se-            equally.
lect a competent and impartial appraiser. The two ap-              If there is an appraisal, we will still retain our right to de-
praisers will select an umpire. If they cannot agree,              ny the claim.
either may request that selection be made by a judge of
a court having jurisdiction. The appraisers will state sep-        All other policy terms and conditions apply.
arately the value of the property and amount of loss. If



64085 (10-13)       Includes copyrighted material of Insurance Services Office, Inc., with its permission.           Page 1 of 1


                                                                                                                   64224 (1-16)


          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                   CHANGES - TRANSFER OF RIGHTS OF
                   RECOVERY AGAINST OTHERS TO US
This endorsement modifies insurance provided under the following:

    COMMERCIAL PROPERTY COVERAGE PART

COMMERCIAL PROPERTY CONDITIONS, I.                                 prorated between you and us based on the interest of
TRANSFER OF RIGHTS OF RECOVERY AGAINST                             each in the loss. This condition only applies if we pay
OTHERS TO US is amended. The following condition is                for a loss and then payment is made by those respon-
added.                                                             sible for the loss.
If the claim paid is less than the agreed loss because of
any deductible or other limiting terms, the recovery is            All other policy terms and conditions apply



64224 (1-16)        Includes copyrighted material of Insurance Services Office, Inc., with its permission.           Page 1 of 1
Agency Code     18-0067-00
                 Case 1:21-cv-00707-JPB                                               Policy
                                                       Document 1-1 Filed 02/18/21 Page 98 Number
                                                                                             of 239                        114618-80881833



                                                                                                                             64000 (12-10)


                                BUILDING AND PERSONAL PROPERTY
                                        COVERAGE FORM

Various provisions in this policy restrict coverage. Read the entire policy carefully to determine rights, duties and what is
and is not covered.

Throughout this policy the words "you" and "your" refer to the Named Insured shown in the Declarations. The words
"we", "us" and "our" refer to the Company providing this insurance.

Other words and phrases that appear in quotation marks have special meaning. Refer to Section H. DEFINITIONS.

The descriptions in the headings of this Coverage Form and all applicable endorsements are solely for convenience and
form no part of the terms and conditions of coverage.

A. COVERAGE                                                                                        ises, used for making additions,
   We will pay for direct physical loss of or damage to                                            alterations or repairs to the building
   Covered Property at the premises described in the                                               or structure.
   Declarations caused by or resulting from any Cov-                                   b. Your Business Personal Property located
   ered Cause of Loss.                                                                    in or on the building described in the Decla-
   1. Covered Property                                                                    rations or in the open (or in a vehicle) within
       Covered Property, as used in this Coverage                                         1,000 feet of the described premises, con-
       Part, means the type of property described in                                      sisting of the following unless otherwise
       Section A.1., and limited in A.2., Property Not                                    specified in the Declarations or on the Your
       Covered, if a Limit of Insurance is shown in the                                   Business Personal Property - Separation Of
       Declarations for that type of property.                                            Coverage endorsement:
       a. Building, meaning the building or structure                                     (1) Furniture and fixtures;
           described in the Declarations, including:                                      (2) Machinery and equipment;
           (1) Completed additions;                                                       (3) "Stock";
           (2) Fixtures, including outdoor fixtures;                                      (4) All other personal property owned by
           (3) Permanently installed:                                                          you and used in your business;
               (a) Machinery; and                                                         (5) Labor, materials or services furnished or
               (b) Equipment;                                                                  arranged by you on personal property of
           (4) Building glass, meaning glass that is                                           others;
               part of the building or structure;                                         (6) Your use interest as tenant in improve-
           (5) Personal property owned by you that is                                          ments and betterments. Improvements
               used to maintain or service the building                                        and betterments are fixtures, alterations,
               or structure or its premises, including:                                        installations or additions:
               (a) Fire-extinguishing equipment;                                               (a) Made a part of the building or
               (b) Outdoor furniture;                                                              structure you occupy but do not
               (c) Floor coverings; and                                                            own; and
               (d) Appliances used for refrigerating,                                          (b) You acquired or made at your ex-
                    ventilating, cooking, dishwashing or                                           pense but cannot legally remove;
                    laundering; and                                                                and
           (6) If not covered by other insurance:                                         (7) Leased personal property for which you
               (a) Additions under construction, altera-                                       have a contractual responsibility to in-
                    tions and repairs to the building or                                       sure, unless otherwise provided for
                    structure; and                                                             under Personal Property Of Others.
               (b) Materials, equipment, supplies and                                  c. Personal Property Of Others that is:
                    temporary structures, on or within                                    (1) In your care, custody or control; and
                    1,000 feet of the described prem-



                             Includes copyrighted material of Insurance Services Office, Inc., with its permission.
64000 (12-10)                                      Copyright, ISO Properties, Inc., 2007                                      Page 1 of 14
Agency Code     18-0067-00
                 Case 1:21-cv-00707-JPB                                              Policy
                                                      Document 1-1 Filed 02/18/21 Page 99 Number
                                                                                            of 239                       114618-80881833


          (2) Located in or on the building described                                    able Papers And Records (Other Than Elec-
                in the Declarations or in the open (or in                                tronic Data) for limited coverage for valuable
                a vehicle) within 1,000 feet of the de-                                  papers and records other than those which
                scribed premises.                                                        exist as "electronic data";
          However, our payment for loss of or damage                                p. Vehicles or self-propelled machines (in-
          to personal property of others will only be for                                cluding aircraft or watercraft) that:
          the account of the owner of the property.                                      (1) Are licensed for use on public roads; or
    2. Property Not Covered                                                              (2) Are operated principally away from the
       Covered Property does not include:                                                    described premises.
       a. Accounts, bills, currency, food stamps or                                      This paragraph does not apply to:
          other evidences of debt, money, notes or                                       (a) Vehicles or self-propelled machines or
          securities. Lottery tickets held for sale are                                      automobiles you manufacture, process
          not securities;                                                                    or warehouse;
       b. Animals, unless owned by others and in                                         (b) Vehicles or self-propelled machines,
          your care, custody or control, or if owned by                                      other than automobiles, you hold for
          you, only as "stock" while inside of buildings;                                    sale;
       c. Automobiles held for sale;                                                     (c) Rowboats or canoes out of water at the
       d. Bridges, roadways, walks, patios or other                                          described premises; or
          paved surfaces;                                                                (d) Trailers, but only to the extent provided
       e. Contraband, or property in the course of                                           for in the Coverage Extension for Non-
          illegal transportation or trade;                                                   owned Detached Trailers; or
       f. The cost of excavations, grading, backfilling                             q. The following property while outside of build-
          or filling;                                                                    ings:
       g. Foundations of buildings, structures, ma-                                      (1) Grain, hay, straw or other crops; or
          chinery or boilers if their foundations are                                    (2) Fences, radio or television antennas
          below:                                                                             (including satellite dishes) and their
          (1) The lowest basement floor; or                                                  lead-in wiring, masts or towers, trees,
          (2) The surface of the ground, if there is no                                      shrubs or plants (other than "stock" of
                basement;                                                                    trees, shrubs or plants), all except as
       h. Land (including land on which the property is                                      provided in the Coverage Extensions.
          located), water, growing crops or lawns;                               3. Covered Causes Of Loss
       i. Personal property while airborne or water-                                See applicable Causes Of Loss Form as shown
          borne;                                                                    in the Declarations.
       j. Bulkheads, pilings, piers, wharves or docks;                           4. Additional Coverages
       k. Property that is covered under another                                    a. Debris Removal
          coverage form of this or any other policy in                                   (1) Subject to Paragraphs (3) and (4) be-
          which it is more specifically described,                                           low, we will pay your expense to remove
          except for the excess of the amount due                                            debris of Covered Property caused by or
          (whether you can collect on it or not) from                                        resulting from a Covered Cause of Loss
          that other insurance;                                                              that occurs during the policy period.
       l. Retaining walls that are not part of a                                             The expenses will be paid only if they
          building;                                                                          are reported to us in writing within 180
       m. Underground pipes, flues or drains;                                                days of the date of direct physical loss
       n. "Electronic data", except as provided under                                        or damage.
          the Additional Coverage - Electronic Data.                                     (2) Debris Removal does not apply to costs
          This Paragraph n. does not apply to your                                           to:
          "stock" of prepackaged software;                                                   (a) Extract "pollutants" from land or
       o. The cost to replace or restore the informa-                                             water; or
          tion on valuable papers and records, in-                                           (b) Remove, restore or replace polluted
          cluding those which exist as "electronic                                                land or water.
          data". Valuable papers and records include                                     (3) Subject to the exceptions in Paragraph
          but are not limited to proprietary information,                                    (4) below, the following provisions apply:
          books of account, deeds, manuscripts, ab-                                          (a) The most we will pay for the total of
          stracts, drawings and card index systems.                                               direct physical loss or damage plus
          Refer to the Coverage Extension for Valu-                                               debris removal expense is the Limit


                            Includes copyrighted material of Insurance Services Office, Inc., with its permission.
64000 (12-10)                                     Copyright, ISO Properties, Inc., 2007                                     Page 2 of 14
Agency Code       18-0067-00
                   Case 1:21-cv-00707-JPB                Document 1-1 Filed 02/18/21 PagePolicy
                                                                                          100Number
                                                                                                of 239                        114618-80881833


                         of Insurance applicable to the Cov-                    The debris removal expense is less than 25% of the sum
                         ered Property that has sustained                       of the loss payable plus the deductible. The sum of the
                         loss or damage.                                        loss payable and the debris removal expense ($49,500 +
                    (b) Subject to (a) above, the amount we                     $10,000 = $59,500) is less than the Limit of Insurance.
                         will pay for debris removal expense                    Therefore, the full amount of debris removal expense is
                         is limited to 25% of the sum of the                    payable in accordance with the terms of Paragraph (3).
                         deductible plus the amount that we
                         pay for direct physical loss or dam-                   EXAMPLE #2
                         age to the Covered Property that                       Limit of Insurance:                                $90,000
                         has sustained loss or damage.                          Amount of Deductible:                              $ 500
                (4) We will pay up to an additional $10,000                     Amount of Loss:                                    $80,000
                    for debris removal expense, for each                        Amount of Loss Payable:                            $79,500
                    location, in any one occurrence of                                                                     ($80,000 - $500)
                    physical loss or damage to Covered                          Debris Removal Expense:                            $30,000
                    Property, if one or both of the following                   Debris Removal Expense Payable
                    circumstances apply:                                        Basic Amount:                                       $10,500
                    (a) The total of the actual debris re-                      Additional Amount:                                  $10,000
                         moval expense plus the amount we
                         pay for direct physical loss or dam-                   The basic amount payable for debris removal expense
                         age exceeds the Limit of Insurance                     under the terms of Paragraph (3) is calculated as
                         on the Covered Property that has                       follows: $80,000 ($79,500 + $500) x .25 = $20,000;
                         sustained loss or damage.                              capped at $10,500. The cap applies because the sum
                    (b) The actual debris removal expense                       of the loss payable ($79,500) and the basic amount
                         exceeds 25% of the sum of the                          payable for debris removal expense ($10,500) cannot
                         deductible plus the amount that we                     exceed the Limit of Insurance ($90,000).
                         pay for direct physical loss or
                         damage to the Covered Property                         The additional amount payable for debris removal
                         that has sustained loss or damage.                     expense is provided in accordance with the terms of
                    Therefore, if (4)(a) and/or (4)(b) apply,                   Paragraph (4), because the debris removal expense
                    our total payment for direct physical loss                  ($30,000) exceeds 25% of the loss payable plus the
                    or damage and debris removal expense                        deductible ($30,000 is 37.5% of $80,000), and because
                    may reach but will never exceed the                         the sum of the loss payable and debris removal expense
                    Limit of Insurance on the Covered                           ($79,500 + $30,000 = $109,500) would exceed the Limit
                    Property that has sustained loss or                         of Insurance ($90,000). The additional amount of
                    damage, plus $10,000.                                       covered debris removal expense is $10,000, the
                (5) Examples                                                    maximum payable under Paragraph (4). Thus, the total
                    In the following examples, the figures                      payable for debris removal expense in this example is
                    used are for illustrative purposes only                     $20,500; $9,500 of the debris removal expense is not
                    and do not reflect your actual insurance.                   covered.

                    The following examples assume that                                     b. Preservation Of Property
                    there is no Coinsurance penalty.                                          If it is necessary to move Covered Property
                                                                                              from the described premises to preserve it
EXAMPLE #1                                                                                    from loss or damage by a Covered Cause of
Limit of Insurance:                                    $90,000                                Loss, we will pay for any direct physical loss
Amount of Deductible:                                  $ 500                                  or damage to that property:
Amount of Loss:                                        $50,000                                (1) While it is being moved or while
Amount of Loss Payable:                                $49,500                                       temporarily stored at another location;
                                               ($50,000 - $500)                                      and
Debris Removal Expense:                                $10,000                                (2) Only if the loss or damage occurs within
Debris Removal                                                                                       45 days, unless a higher number of
Expense Payable:                                           $10,000                                   days are shown in the Declarations,
($10,000 is 20% of $50,000.)                                                                         after the property is first moved.




                                Includes copyrighted material of Insurance Services Office, Inc., with its permission.
64000 (12-10)                                         Copyright, ISO Properties, Inc., 2007                                       Page 3 of 14
Agency Code       18-0067-00
                   Case 1:21-cv-00707-JPB                Document 1-1 Filed 02/18/21 PagePolicy
                                                                                          101Number
                                                                                                of 239                          114618-80881833


         c. Fire Department Service Charge                                                              Data, is limited to the "specified
            When the fire department is called to save                                                  causes of loss" as defined in that
            or protect Covered Property from a Covered                                                  form, and Collapse as set forth in
            Cause of Loss, we will pay up to $2,500 per                                                 that form.
            occurrence, unless a higher limit is shown in                                           (b) If the Causes Of Loss - Broad Form
            the Declarations, for your liability for fire                                               applies, coverage under this Addi-
            department service charges:                                                                 tional Coverage, Electronic Data,
            (1) Assumed by contract or agreement prior                                                  includes Collapse as set forth in that
                to loss; or                                                                             form.
            (2) Required by local ordinance.                                                        (c) If the Causes Of Loss Form is
         d. Pollutant Clean-up And Removal                                                              endorsed to add a Covered Cause
            We will pay your expense to extract "pollut-                                                of Loss, the additional Covered
            ants" from land or water at the described                                                   Cause of Loss does not apply to
            premises if the discharge, dispersal, seep-                                                 coverage provided under this
            age, migration, release or escape of the                                                    Additional Coverage, Electronic
            "pollutants" is caused by or results from a                                                 Data.
            Covered Cause of Loss that occurs during                                                (d) The Covered Causes of Loss in-
            the policy period. The expenses will be paid                                                clude a computer virus, harmful
            only if they are reported to us in writing                                                  code or similar instruction intro-
            within 180 days of the date on which the                                                    duced into or enacted on a com-
            Covered Cause of Loss occurs.                                                               puter system (including "electronic
                                                                                                        data") or a network to which it is
                This Additional Coverage does not apply to                                              connected, designed to damage or
                costs to test for, monitor or assess the exis-                                          destroy any part of the system or
                tence, concentration or effects of "pollut-                                             disrupt its normal operation. How-
                ants". However, we will pay for testing                                                 ever, there is no coverage for loss
                which is performed in the course of extract-                                            or damage caused by or resulting
                ing the "pollutants" from the land or water.                                            from manipulation of a computer
                                                                                                        system (including "electronic data")
            The most we will pay under this Additional                                                  by any employee, including a tem-
            Coverage for each described premises is                                                     porary or leased employee, or by an
            $10,000, unless a higher limit is shown in                                                  entity retained by you or for you to
            the Declarations, for the sum of all covered                                                inspect, design, install, modify,
            expenses arising out of Covered Causes of                                                   maintain, repair or replace that
            Loss occurring during each separate 12-                                                     system.
            month period of this policy.                                                        (3) Limit of Insurance
         e. Electronic Data                                                                         (a) Annual Aggregate Limit – The most
            (1) Subject to the provisions of this Addi-                                                 we will pay under this Additional
                tional Coverage, we will pay for the cost                                               Coverage, Electronic Data, for all
                to replace or restore "electronic data"                                                 loss or damage sustained in any
                which has been destroyed or corrupted                                                   one policy year, regardless of the
                by a Covered Cause of Loss. To the                                                      number of occurrences of loss or
                extent that "electronic data" is not re-                                                damage or the number of premises,
                placed or restored, the loss will be                                                    locations or computer systems
                valued at the cost of replacement of the                                                involved is $10,000, unless a higher
                media on which the "electronic data"                                                    limit is shown in the Declarations.
                was stored, with blank media of sub-                                                (b) Per Occurrence Limit - Subject to
                stantially identical type.                                                              (a) above, we will pay up to the
            (2) The Covered Causes of Loss applicable                                                   following amounts in any one
                to Your Business Personal Property                                                      occurrence of loss or damage:
                apply to this Additional Coverage, Elec-                                                1) $10,000 if the computer sys-
                tronic Data, subject to the following:                                                       tem(s) are equipped with active
                (a) If the Causes Of Loss - Special                                                          virus scanning or anti-virus
                     Form applies, coverage under this                                                       software at the time of loss; or
                     Additional Coverage, Electronic


                                Includes copyrighted material of Insurance Services Office, Inc., with its permission.
64000 (12-10)                                         Copyright, ISO Properties, Inc., 2007                                        Page 4 of 14
Agency Code     18-0067-00
                 Case 1:21-cv-00707-JPB               Document 1-1 Filed 02/18/21 PagePolicy
                                                                                       102Number
                                                                                             of 239                           114618-80881833


                    2) $2,500 if the computer sys-                                       (2) The most we will pay per occurrence is
                          tem(s) are not equipped with                                        25% of the amount of covered loss or
                          active virus scanning or anti-                                      $7,500, whichever is less, unless a
                          virus software at the time of                                       higher limit is shown in Declarations,
                          loss.                                                               regardless of the number of persons
                    If loss payment for the first occur-                                      who provide information.
                    rence does not exhaust the annual                                i. Rekeying of Locks
                    aggregate limit shown in (a) above,                                  (1) If the keys to locks on doors of the
                    then the balance is available for                                         building described in the Declarations
                    subsequent loss or damage sus-                                            are a part of a theft loss covered by this
                    tained in but not after that policy                                       policy, we will pay reasonable necessary
                    year. With respect to an occur-                                           expenses you incur to rekey locks on
                    rence which begins in one policy                                          doors of the building described in the
                    year and continues or results in                                          Declarations.
                    additional loss or damage in a sub-                                  (2) The most we will pay per occurrence is
                    sequent policy year(s), all loss or                                       $1,000, unless a higher limit is shown in
                    damage is deemed to be sustained                                          the Declarations.
                    in the policy year in which the                               5. Coverage Extensions
                    occurrence began.                                                Except as otherwise provided, the following
         f. Fire Extinguisher Systems Recharge                                       Extensions apply to property located in or on the
            Expense                                                                  building described in the Declarations or in the
            (1) We will pay:                                                         open (or in a vehicle) within 1,000 feet of the
                (a) The cost of recharging or replacing,                             described premises.
                    whichever is less, your fire extin-
                    guishers and fire extinguishing sys-                                If a coinsurance percentage of 80% or more, or
                    tems (including hydrostatic testing if                              a Value Reporting period symbol, is shown in
                    needed) if they are discharged on or                                the Declarations, you may extend the insurance
                    within 1,000 feet of the described                                  provided by this Coverage Part as follows:
                    premises; and                                                       a. Newly Acquired Or Constructed Property
                (b) For loss or damage to Covered                                            (1) Buildings
                    Property if such loss or damage is                                           If this policy covers Building, you may
                    the result of an accidental discharge                                        extend that insurance to apply to:
                    of chemicals from a fire extinguisher                                        (a) Your new buildings while being built
                    or a fire extinguishing system.                                                   on the described premises; and
            (2) No coverage will apply if the fire extin-                                        (b) Buildings you acquire at locations,
                guishing system is discharged during                                                  other than the described premises,
                installation or testing.                                                              intended for:
            (3) The most we will pay under this Addi-                                                 1) Similar use as the building
                tional Coverage is $10,000, unless a                                                       described in the Declarations; or
                higher limit is shown in the Declarations,                                            2) Use as a warehouse.
                in any one occurrence.                                                           The most we will pay for loss or damage
         g. Arson Reward                                                                         under this Extension is $500,000, unless
            (1) We will pay for information which leads                                          a higher limit is shown in the Declara-
                to a conviction for arson in connection                                          tions, at each building.
                with a fire loss to Covered Property                                         (2) Your Business Personal Property
                insured by this policy.                                                          (a) If this policy covers Your Business
            (2) The most we will pay per occurrence is                                                Personal Property, you may extend
                $7,500, unless a higher limit is shown in                                             that insurance to apply to:
                the Declarations, regardless of the                                                   1) Business personal property
                number of persons who provide infor-                                                       (other than "stock"), including
                mation.                                                                                    such property that you newly
         h. Theft Reward                                                                                   acquire, at any location you
            (1) We will pay for information which leads                                                    acquire other than at fairs, trade
                to a conviction for theft of Covered                                                       shows or exhibitions;
                Property insured by this policy.


                             Includes copyrighted material of Insurance Services Office, Inc., with its permission.
64000 (12-10)                                      Copyright, ISO Properties, Inc., 2007                                          Page 5 of 14
Agency Code     18-0067-00
                 Case 1:21-cv-00707-JPB               Document 1-1 Filed 02/18/21 PagePolicy
                                                                                       103Number
                                                                                             of 239                       114618-80881833


                     2) Business personal property                                         (2) Personal property of others in your care,
                          (other than "stock"), including                                      custody or control.
                          such property that you newly                                     The most we will pay for loss or damage
                          acquire, located at your newly                                   under this Extension is $2,500, unless a
                          constructed or acquired build-                                   higher limit is shown in the Declarations, at
                          ings at the location described in                                each described premises. Our payment for
                          the Declarations; or                                             loss of or damage to personal property of
                     3) Business personal property                                         others will only be for the account of the
                          (other than "stock") that you                                    owner of the property.
                          newly acquire, located at the                                 c. Valuable Papers and Records (Other
                          described premises.                                              Than "Electronic Data")
                     The most we will pay for loss or                                      (1) You may extend the insurance that ap-
                     damage under this Extension is                                            plies to Your Business Personal Prop-
                     $250,000, unless a higher limit is                                        erty to apply to the cost to replace or
                     shown in the Declarations, at each                                        restore the lost information on valuable
                     building.                                                                 papers and records for which duplicates
                (b) This Extension does not apply to:                                          do not exist. However, this Extension
                     1) Personal property of others that                                       does not apply to valuable papers and
                          is temporarily in your                                               records which exist as "electronic data".
                          possession in the course of                                      (2) If the Causes Of Loss - Special Form
                          installing or performing work on                                     applies, coverage under this Extension
                          such property; or                                                    is limited to the "specified causes of
                     2) Personal property of others that                                       loss" as defined in that form, and
                          is temporarily in your posses-                                       Collapse as set forth in that form.
                          sion in the course of your manu-                                 (3) If the Causes Of Loss – Broad Form
                          facturing or wholesaling                                             applies, coverage under this Extension
                          activities.                                                          includes Collapse as set forth in that
            (3) Period Of Coverage                                                             form.
                With respect to insurance on or at each                                    (4) Under this Extension, the most we will
                newly acquired or constructed property,                                        pay in any one occurrence to replace or
                coverage will end when any of the                                              restore the lost information is:
                following first occurs:                                                        (a) $10,000 at each described prem-
                (a) This policy expires;                                                            ises; and
                (b) 60 days expire after you acquire the                                       (b) $10,000 while valuable papers and
                     property or begin construction of                                              records are away from a described
                     that part of the building that would                                           premises
                     qualify as covered property, unless                                       unless higher limit(s) are shown in the
                     a higher number of days are shown                                         Declarations. Such amounts are
                     in the Declarations; or                                                   additional insurance.
                (c) You report values to us.                                               (5) We will also pay for the cost of blank
                We will charge you additional premium                                          material for reproducing the records
                for values reported from the date you                                          (whether or not duplicates exist), and
                acquire the property or begin construc-                                        (when there is a duplicate) for the cost
                tion of that part of the building that                                         of labor to transcribe or copy the
                would qualify as covered property.                                             records. The costs of blank material
         b. Personal Effects And Property Of Others                                            and labor are subject to the applicable
            You may extend the insurance that applies                                          Limit of Insurance on Your Business
            to Your Business Personal Property to apply                                        Personal Property and therefore cov-
            to:                                                                                erage of such costs is not additional
            (1) Personal effects owned by you, your                                            insurance.
                officers, your partners or members, your                                d. Property Off-premises
                managers or your employees. This                                           (1) You may extend the insurance provided
                Extension does not apply to loss or                                            by this Coverage Form to apply to your
                damage by theft.                                                               Covered Property, including "stock",



                             Includes copyrighted material of Insurance Services Office, Inc., with its permission.
64000 (12-10)                                      Copyright, ISO Properties, Inc., 2007                                      Page 6 of 14
Agency Code     18-0067-00
                 Case 1:21-cv-00707-JPB               Document 1-1 Filed 02/18/21 PagePolicy
                                                                                       104Number
                                                                                             of 239                      114618-80881833


                 while it is away from the described                                         (g) Aircraft.
                 premises, if it is:                                                         The most we will pay for loss or damage
                 (a) Temporarily at a location you do not                                    is $2,000, unless a higher limit is shown
                      own, lease or operate;                                                 in the Declarations. This limit applies to
                 (b) In storage at a location you lease,                                     any one occurrence, regardless of the
                      provided the lease was executed                                        types or number of items lost or dam-
                      after the beginning of the current                                     aged in that occurrence.
                      policy term; or                                               f. Non-owned Detached Trailers
                 (c) At any fair, trade show or exhibition.                             (1) You may extend the insurance that
            (2) This Extension does not apply to                                             applies to Your Business Personal
                 Covered Property:                                                           Property to apply to loss or damage to
                 (a) In or on a vehicle; or                                                  trailers that you do not own, provided
                 (b) In the care, custody or control of                                      that:
                      your salespersons, unless the                                          (a) The trailer is used in your business;
                      property is in such care, custody or                                   (b) The trailer is in your care, custody
                      control at a fair, trade show or                                            or control at the premises described
                      exhibition.                                                                 in the Declarations; and
            (3) The most we will pay for loss or damage                                      (c) You have a contractual responsi-
                 under this Extension is $10,000, unless                                          bility to pay for loss or damage to
                 a higher limit is shown in the Declara-                                          the trailer.
                 tions.                                                                 (2) We will not pay for any loss or damage
         e. Outdoor Property                                                                 that occurs:
            You may extend the insurance provided by                                         (a) While the trailer is attached to any
            this Coverage Form to apply to your out-                                              motor vehicle or motorized con-
            door:                                                                                 veyance, whether or not the motor
            (1) Fences, trees, shrubs and plants (other                                           vehicle or motorized conveyance is
                 than "stock" of trees, shrubs or plants),                                        in motion;
                 including debris removal expense,                                           (b) During hitching or unhitching opera-
                 caused by or resulting from any of the                                           tions, or when a trailer becomes
                 following causes of loss if they are Cov-                                        accidentally unhitched from a motor
                 ered Causes of Loss:                                                             vehicle or motorized conveyance.
                 (a) Fire;                                                              (3) The most we will pay for loss or damage
                 (b) Lightning;                                                              under this Extension is $5,000, unless a
                 (c) Explosion;                                                              higher limit is shown in the Declarations.
                 (d) Riot or Civil Commotion; or                                        (4) This insurance is excess over the
                 (e) Aircraft.                                                               amount due (whether you can collect on
                 The most we will pay for loss or damage                                     it or not) from any other insurance
                 is $10,000, but not more than $1,000 for                                    covering such property.
                 any one tree, shrub or plant, unless                           Each of these Extensions is additional insurance un-
                 higher limits are shown in the Declara-                        less otherwise indicated. The Additional Condition,
                 tions. These limits apply to any one                           Coinsurance, does not apply to these Extensions.
                 occurrence, regardless of the types or                      B. EXCLUSIONS AND LIMITATIONS
                 number of items lost or damaged in that                        See applicable Causes Of Loss Form as shown in
                 occurrence.                                                    the Declarations.
            (2) Radio and television antennas (including                     C. LIMITS OF INSURANCE
                 satellite dishes), including debris re-                        1. The most we will pay for loss or damage in any
                 moval expense, caused by or resulting                              one occurrence is the applicable Limit of Insur-
                 from any of the following causes of loss                           ance shown in the Declarations.
                 if they are Covered Causes of Loss:                            2. The most we will pay for loss or damage to out-
                 (a) Fire;                                                          door signs, whether or not the sign is attached
                 (b) Lightning;                                                     to a building, is $5,000, unless a higher limit is
                 (c) Windstorm or Hail;                                             shown in the Declarations, per sign in any one
                 (d) Ice, snow or sleet;                                            occurrence.
                 (e) Explosion;                                                 3. The amounts of insurance stated in the following
                 (f) Riot or Civil Commotion; or                                    Additional Coverages apply in accordance with


                             Includes copyrighted material of Insurance Services Office, Inc., with its permission.
64000 (12-10)                                      Copyright, ISO Properties, Inc., 2007                                     Page 7 of 14
Agency Code     18-0067-00
                 Case 1:21-cv-00707-JPB               Document 1-1 Filed 02/18/21 PagePolicy
                                                                                       105Number
                                                                                             of 239                         114618-80881833


       the terms of such coverages and are in addition                                   will pay the resulting amount or the Limit of
       to the Limit(s) of Insurance shown in the Dec-                                    Insurance, whichever is less.
       larations for any other coverage, unless other-                            2. If Paragraph 1., above does not apply:
       wise indicated:                                                               a. If the amount of loss is less than or equal to
       a. Fire Department Service Charge;                                                the Deductible, we will not pay for that loss.
       b. Pollutant Clean-up And Removal;                                            b. If the amount of loss exceeds the Deduct-
       c. Electronic Data;                                                               ible, we will then subtract the Deductible
       d. Fire Extinguisher Systems Recharge                                             from the loss and will pay the resulting
            Expense;                                                                     amount or the Limit of Insurance, whichever
       e. Arson Reward;                                                                  is less.
       f. Theft Reward; and                                                          When the occurrence involves loss to more than
       g. Rekeying of Locks.                                                         one item of Covered Property and separate
   4. Payments under the Preservation Of Property                                    Limits of Insurance apply, the losses will not be
       Additional Coverage will not increase the                                     combined in determining application of the De-
       applicable Limit of Insurance.                                                ductible. However, the Deductible will be ap-
   5. Your Business Personal Property Limit -                                        plied only once per occurrence.
       Seasonal Increase                                                          3. No Deductible applies to the following Additional
       a. Subject to Paragraph 5.b. below, the Limit                                 Coverages:
            of Insurance for Your Business Personal                                  a. Fire Department Service Charge;
            Property is automatically increased by:                                  b. Fire Extinguisher Systems Recharge Ex-
            (1) The percentage shown in the                                              pense;
                 Declarations for Your Business Personal                             c. Arson Reward;
                 Property - Seasonal Increase; or                                    d. Theft Reward; and
            (2) 25%, if no percentage is shown in the                                e. Rekeying of Locks.
                 Declarations for Your Business Personal
                 Property - Seasonal Increase                                          In the following examples, the figures used are
            to provide for seasonal variances.                                         for illustrative purposes only and do not reflect
       b. The increase described above in Paragraph                                    your actual insurance.
            5.a., will apply only if the Limit of Insurance
            shown for Your Business Personal Property                                  The following examples assume there is no
            in the Declarations is at least 100% of your                               Coinsurance penalty.
            average monthly values during the lesser of:
            (1) The 12 months immediately preceding                          EXAMPLE #1
                 the date loss or damage occurs; or                          Deductible:                                         $ 250
            (2) The period of time you have been in                          Limit of Insurance - Building #1:                   $60,000
                 business as of the date the loss or dam-                    Limit of Insurance - Building #2:                   $80,000
                 age occurs.                                                 Loss to Building #1:                                $60,100
D. DEDUCTIBLE                                                                Loss to Building #2:                                $90,000
   The applicable Deductible shown in the Declara-
   tions will apply unless otherwise stated by endorse-                      The amount of loss to Building #1 ($60,100) is less than
   ment.                                                                     the sum ($60,250) of the Limit of Insurance applicable to
                                                                             Building #1 plus the Deductible.
    In any one occurrence of loss or damage (herein-
    after referred to as loss), the Deductible will apply as                 The Deductible will be subtracted from the amount of
    follows:                                                                 loss in calculating the loss payable for Building #1:
    1. We will first reduce the amount of loss if re-
         quired by the Coinsurance Condition or the                          $60,100
         Agreed Value Optional Coverage.                                     -   250
         a. If the adjusted amount of loss is less than or                   $59,850 Loss Payable - Building #1
             equal to the Deductible, we will not pay for
             that loss.                                                      The Deductible applies once per occurrence and
         b. If the adjusted amount of loss exceeds the                       therefore is not subtracted in determining the amount of
             Deductible, we will then subtract the Deduct-                   loss payable for Building #2. Loss payable for Building
             ible from the adjusted amount of loss and                       #2 is the Limit of Insurance of $80,000.



                             Includes copyrighted material of Insurance Services Office, Inc., with its permission.
64000 (12-10)                                      Copyright, ISO Properties, Inc., 2007                                       Page 8 of 14
Agency Code     18-0067-00
                 Case 1:21-cv-00707-JPB              Document 1-1 Filed 02/18/21 PagePolicy
                                                                                      106Number
                                                                                            of 239                      114618-80881833


Total amount of loss payable:                                                          (4) Take all reasonable steps to protect the
$59,850 + $80,000 = $139,850                                                                Covered Property from further damage,
                                                                                            and keep a record of your expenses
EXAMPLE #2                                                                                  necessary to protect the Covered Prop-
The Deductible and Limits of Insurance are the same as                                      erty, for consideration in the settlement
those in Example #1.                                                                        of the claim. This will not increase the
                                                                                            Limit of Insurance. However, we will not
Loss to Building #1:                                   $70,000                              pay for any subsequent loss or damage
(Exceeds Limit of Insurance plus Deductible)                                                resulting from a cause of loss that is not
Loss to Building #2:                                   $90,000                              a Covered Cause of Loss. Also, if fea-
(Exceeds Limit of Insurance plus Deductible)                                                sible, set the damaged property aside
Loss Payable – Building #1:                            $60,000                              and in the best possible order for exam-
(Limit of Insurance)                                                                        ination.
Loss Payable - Building #2:                            $80,000                         (5) At our request, give us complete inven-
(Limit of Insurance)                                                                        tories of the damaged and undamaged
Total amount of loss payable:                        $140,000                               property. Include quantities, costs,
                                                                                            values and amount of loss claimed.
E. LOSS CONDITIONS                                                                     (6) As often as may be reasonably required,
   The following conditions apply in addition to the                                        permit us to inspect the property proving
   Common Policy Conditions and the Commercial                                              the loss or damage and examine your
   Property Conditions.                                                                     books and records.
   1. Abandonment                                                                           Also permit us to take samples of dam-
      There can be no abandonment of any property                                           aged and undamaged property for in-
      to us.                                                                                spection, testing and analysis, and
   2. Appraisal                                                                             permit us to make copies from your
      If we and you disagree on the value of the prop-                                      books and records.
      erty or the amount of loss, either may make                                      (7) Send us a signed, sworn proof of loss
      written demand for an appraisal of the loss. In                                       containing the information we request to
      this event, each party will select a competent                                        investigate the claim. You must do this
      and impartial appraiser. The two appraisers will                                      within 60 days after our request.
      select an umpire. If they cannot agree, either                                        We will supply you with the necessary
      may request that selection be made by a judge                                         forms.
      of a court having jurisdiction. The appraisers will                              (8) Cooperate with us in the investigation or
      state separately the value of the property and                                        settlement of the claim.
      amount of loss. If they fail to agree, they will                              b. We may examine any insured under oath,
      submit their differences to the umpire. A deci-                                  while not in the presence of any other in-
      sion agreed to by any two will be binding. Each                                  sured and at such times as may be reason-
      party will:                                                                      ably required, about any matter relating to
      a. Pay its chosen appraiser; and                                                 this insurance or the claim, including an
      b. Bear the other expenses of the appraisal                                      insured's books and records. In the event of
            and umpire equally.                                                        an examination, an insured's answers must
      If there is an appraisal, we will still retain our                               be signed.
      right to deny the claim.                                                   4. Loss Payment
   3. Duties In The Event Of Loss Or Damage                                         a. In the event of loss or damage covered by
      a. You must see that the following are done in                                   this Coverage Form, at our option, we will
            the event of loss or damage to Covered                                     either:
            Property:                                                                  (1) Pay the value of lost or damaged
            (1) Notify the police if a law may have been                                    property;
                broken.                                                                (2) Pay the cost of repairing or replacing the
            (2) Give us prompt notice of the loss or                                        lost or damaged property, subject to b.
                damage. Include a description of the                                        below;
                property involved.                                                     (3) Take all or any part of the property at an
            (3) As soon as possible, give us a                                              agreed or appraised value; or
                description of how, when and where the
                loss or damage occurred.


                            Includes copyrighted material of Insurance Services Office, Inc., with its permission.
64000 (12-10)                                     Copyright, ISO Properties, Inc., 2007                                    Page 9 of 14
Agency Code       18-0067-00
                   Case 1:21-cv-00707-JPB                Document 1-1 Filed 02/18/21 PagePolicy
                                                                                          107Number
                                                                                                of 239                       114618-80881833


                (4) Repair, rebuild or replace the property                                   subrogation we may have against any entity,
                     with other property of like kind and                                     including the owner or insurer of the ad-
                     quality, subject to b. below.                                            joining building, and does not alter the terms
                We will determine the value of lost or dam-                                   of the Transfer Of Rights Of Recovery
                aged property, or the cost of its repair or                                   Against Others To Us Condition in this
                replacement, in accordance with the appli-                                    policy.
                cable terms of the Valuation Condition in                            5. Recovered Property
                this Coverage Form or any applicable pro-                               If either you or we recover any property after
                vision which amends or supersedes the                                   loss settlement, that party must give the other
                Valuation Condition.                                                    prompt notice.
         b.     The cost to repair, rebuild or replace does
                not include the increased cost attributable to                            If you recover the property, at your option, you
                enforcement of any ordinance or law regu-                                 may retain the property. You must then return
                lating the construction, use or repair of any                             to us the amount we paid to you for the prop-
                property.                                                                 erty less any expenses to repair the Covered
         c.     We will give notice of our intentions within                              Property and expenses incurred to recover the
                30 days after we receive the sworn proof of                               property. You may give us the recovered prop-
                loss.                                                                     erty in which case we will pay recovery ex-
         d.     We will not pay you more than your finan-                                 penses, subject to the Limit of Insurance.
                cial interest in the Covered Property.
         e.     We may adjust losses with the owners of                                 If we recover the property, at your option, we
                lost or damaged property if other than you.                             may return the property to you. We will pay any
                If we pay the owners, such payments will                                recovery expenses, subject to the Limit of Insur-
                satisfy your claims against us for the                                  ance. We will also pay any expenses to repair
                owners’ property. We will not pay the                                   the Covered Property, subject to the Limit of In-
                owners more than their financial interest in                            surance. However, before we return the Cov-
                the Covered Property.                                                   ered Property or pay for the repair of the Cov-
         f.     We may elect to defend you against suits                                ered Property, you must first return to us the
                arising from claims of owners of property.                              amount we paid to you for the property.
                We will do this at our expense.                                      6. Vacancy
         g.     We will pay for covered loss or damage                                  a. Description Of Terms
                within 30 days after we receive the sworn                                   (1) As used in this Vacancy Condition, the
                proof of loss, if you have complied with all of                                  term building and the term vacant have
                the terms of this Coverage Part and:                                             the meanings set forth in (1)(a) and
                (1) We have reached agreement with you                                           (1)(b) below:
                     on the amount of loss; or                                                   (a) When this policy is issued to a ten-
                (2) An appraisal award has been made.                                                ant, and with respect to that tenant's
         h.     A party wall is a wall that separates and is                                         interest in Covered Property, build-
                common to adjoining buildings that are                                               ing means the unit or suite rented or
                owned by different parties. In settling cov-                                         leased to the tenant. Such building
                ered losses involving a party wall, we will                                          is vacant when it does not contain
                pay a proportion of the loss to the party wall                                       enough business personal property
                based on your interest in the wall in propor-                                        to conduct customary operations.
                tion to the interest of the owner of the ad-                                     (b) When this policy is issued to the
                joining building. However, if you elect to                                           owner or general lessee of a build-
                repair or replace your building and the                                              ing, building means the entire build-
                owner of the adjoining building elects not to                                        ing. Such building is vacant unless
                repair or replace that building, we will pay                                         at least 31% of its total square foot-
                you the full value of the loss to the party                                          age is:
                wall, subject to all applicable policy provi-                                        1) Rented to a lessee or sub-
                sions including Limits of Insurance, the Val-                                             lessee and used by the lessee
                uation and Coinsurance Conditions and all                                                 or sub-lessee to conduct its
                other provisions of this Loss Payment Con-                                                customary operations; and/or
                dition. Our payment under the provisions of                                          2) Used by the building owner to
                this paragraph does not alter any right of                                                conduct customary operations.


                                Includes copyrighted material of Insurance Services Office, Inc., with its permission.
64000 (12-10)                                         Copyright, ISO Properties, Inc., 2007                                     Page 10 of 14
Agency Code       18-0067-00
                   Case 1:21-cv-00707-JPB                Document 1-1 Filed 02/18/21 PagePolicy
                                                                                          108Number
                                                                                                of 239                          114618-80881833


            (2) Buildings under construction or renova-                                     (1) Actual cash value of the lost or dam-
                 tion are not considered vacant.                                                aged property if you make repairs
       b. Vacancy Provisions                                                                    promptly.
            If the building where loss or damage occurs                                     (2) A proportion of your original cost if you
            has been vacant for more than 60 consecu-                                           do not make repairs promptly. We will
            tive days before that loss or damage occurs:                                        determine the proportionate value as
            (1) We will not pay for any loss or damage                                          follows:
                 caused by any of the following even if                                         (a) Multiply the original cost by the
                 they are Covered Causes of Loss:                                                    number of days from the loss or
                 (a) Vandalism;                                                                      damage to the expiration of the
                 (b) Sprinkler leakage, unless you have                                              lease; and
                      protected the system against                                              (b) Divide the amount determined in (a)
                      freezing;                                                                      above by the number of days from
                 (c) Building glass breakage;                                                        the installation of improvements to
                 (d) Water damage;                                                                   the expiration of the lease.
                 (e) Theft; or                                                                  If your lease contains a renewal option,
                 (f) Attempted theft.                                                           the expiration of the renewal option
            (2) With respect to Covered Causes of Loss                                          period will replace the expiration of the
                 other than those listed in b.(1)(a)                                            lease in the procedure.
                 through b.(1)(f) above, we will reduce                                     (3) Nothing if others pay for repairs or
                 the amount we would otherwise pay for                                          replacement.
                 the loss or damage by 15%.                                     F. ADDITIONAL CONDITIONS
    7. Valuation                                                                   The following conditions apply in addition to the
       We will determine the value of Covered Property                             Common Policy Conditions and the Commercial
       in the event of loss or damage as follows:                                  Property Conditions.
       a. At actual cash value as of the time of loss or                           1. Coinsurance
            damage, except as provided in b., c., d. and                              If a Coinsurance percentage is shown in the
            e. below.                                                                 Declarations, the following condition applies:
       b. If the Limit of Insurance for Building satisfies                            a. We will not pay the full amount of any loss if
            the Additional Condition, Coinsurance, and                                      the value of Covered Property at the time of
            the cost to repair or replace the damaged                                       loss times the Coinsurance percentage
            building property is $2,500 or less, we will                                    shown for it in the Declarations is greater
            pay the cost of building repairs or                                             than the Limit of Insurance for the property.
            replacement.
                                                                                                Instead, we will determine the most we will
                The cost of building repairs or replacement                                     pay using the following steps:
                does not include the increased cost attribut-                                   (1) Multiply the value of Covered Property
                able to enforcement of any ordinance or law                                          at the time of loss by the Coinsurance
                regulating the construction, use or repair of                                        percentage;
                any property.                                                                   (2) Divide the Limit of Insurance of the
                                                                                                     property by the figure determined in
            However, the following property will be val-                                             Step (1);
            ued at the actual cash value even when                                              (3) Multiply the total amount of loss, before
            attached to the building:                                                                the application of any deductible, by the
            (1) Awnings or floor coverings;                                                          figure determined in Step (2); and
            (2) Appliances for refrigerating, ventilating,                                      (4) Subtract the deductible from the figure
                cooking, dishwashing or laundering; or                                               determined in Step (3).
            (3) Outdoor equipment or furniture.                                                 We will pay the amount determined in Step
         c. "Stock" you have sold but not delivered at                                          (4) or the Limit of Insurance, whichever is
            the selling price less discounts and ex-                                            less. For the remainder, you will either have
            penses you otherwise would have had.                                                to rely on other insurance or absorb the loss
         d. Glass at the cost of replacement with safety-                                       yourself.
            glazing material if required by law.
         e. Tenants' Improvements and Betterments at:



                                Includes copyrighted material of Insurance Services Office, Inc., with its permission.
64000 (12-10)                                         Copyright, ISO Properties, Inc., 2007                                        Page 11 of 14
Agency Code       18-0067-00
                   Case 1:21-cv-00707-JPB               Document 1-1 Filed 02/18/21 PagePolicy
                                                                                         109Number
                                                                                               of 239                      114618-80881833


In the following examples, the figures used are for                                            Building at Location #2:        $ 30,000
illustrative purposes only and do not reflect your actual                                      Personal Property at
insurance.                                                                                     Location #2:                    $ 20,000
                                                                                                                               $ 50,000
EXAMPLE #1 (UNDERINSURANCE)                                                    Step (1):   $250,000 x 90% = $225,000
When:   The value of the property is:                   $250,000                           (the minimum amount of
        The Coinsurance                                                                    insurance to meet your Co-
        percentage for it is:                               80%                            insurance requirements and
        The Limit of Insurance for it is:               $100,000                           to avoid the penalty shown below)
        The Deductible is:                              $    250               Step (2):   $180,000 ÷ $225,000 = .80
        The amount of loss is:                          $ 40,000               Step (3):   $ 50,000 x .80 = $40,000
                                                                               Step (4):   $ 40,000 - $1,000 = $39,000
Step (1):   $250,000 x 80% = $200,000                                          We will pay no more than $39,000. The remaining
            (the minimum amount of                                             $11,000 is not covered.
            insurance to meet your Co-
            insurance requirements)                                                 2. Mortgageholders
Step (2):   $100,000 ÷ $200,000 = .50                                                  a. The term mortgageholder includes trustee.
Step (3):   $ 40,000 x .50 = $20,000                                                   b. We will pay for covered loss of or damage to
Step (4):   $20,000 - $250 = $19,750                                                      buildings or structures to each mortgage-
We will pay no more than $19,750. The remaining                                           holder shown in the Declarations in their
$20,250 is not covered.                                                                   order of precedence, as interests may
                                                                                          appear.
EXAMPLE #2 (ADEQUATE INSURANCE)                                                        c. The mortgageholder has the right to receive
When:       The value of the property is:       $250,000                                  loss payment even if the mortgageholder
            The Coinsurance percentage                                                    has started foreclosure or similar action on
            for it is:                               80%                                  the building or structure.
            The Limit of Insurance for it is:   $200,000                               d. If we deny your claim because of your acts
            The Deductible is:                  $     250                                 or because you have failed to comply with
            The amount of loss is:              $ 40,000                                  the terms of this Coverage Part, the mort-
The minimum amount of insurance to meet your Coin-                                        gageholder will still have the right to receive
surance requirement is $200,000 ($250,000 x 80%).                                         loss payment if the mortgageholder:
Therefore, the Limit of Insurance in this example is                                      (1) Pays any premium due under this Cov-
adequate and no penalty applies. We will pay no more                                           erage Part at our request if you have
than $39,750 ($40,000 amount of loss minus the                                                 failed to do so;
deductible of $250).                                                                      (2) Submits a signed, sworn proof of loss
                                                                                               within 60 days after receiving notice
         b. If one Limit of Insurance applies to two or                                        from us of your failure to do so; and
            more separate items, this condition will                                      (3) Has notified us of any change in owner-
            apply to the total of all property to which the                                    ship, occupancy or substantial change
            limit applies.                                                                     in risk known to the mortgageholder.
                                                                                          All of the terms of this Coverage Part will
EXAMPLE #3                                                                                then apply directly to the mortgageholder.
When:   The value of the property is:                                                  e. If we pay the mortgageholder for any loss or
        Building at Location #1:          $ 75,000                                        damage and deny payment to you because
        Building at Location #2:          $100,000                                        of your acts or because you have failed to
        Personal Property at Location #2: $ 75,000                                        comply with the terms of this Coverage Part:
                                          $250,000                                        (1) The mortgageholder's rights under the
                                                                                               mortgage will be transferred to us to the
                The Coinsurance percentage for it is: 90%                                      extent of the amount we pay; and
                The Limit of Insurance for Buildings                                      (2) The mortgageholder's right to recover
                and Personal Property at Locations                                             the full amount of the mortgageholder's
                #1 and #2 is:                       $180,000                                   claim will not be impaired.
                The Deductible is:                  $ 1,000                               At our option, we may pay to the mortgage-
                The amount of loss is:                                                    holder the whole principal on the mortgage



                               Includes copyrighted material of Insurance Services Office, Inc., with its permission.
64000 (12-10)                                        Copyright, ISO Properties, Inc., 2007                                    Page 12 of 14
Agency Code     18-0067-00
                 Case 1:21-cv-00707-JPB              Document 1-1 Filed 02/18/21 PagePolicy
                                                                                      110Number
                                                                                            of 239                          114618-80881833


            plus any accrued interest. In this event,                                       (3) The number of days since the beginning
            your mortgage and note will be transferred                                          of the current policy year or the effective
            to us and you will pay your remaining                                               date of the most recent policy change
            mortgage debt to us.                                                                amending the Limit of Insurance, divided
        f. If we cancel this policy, we will give written                                       by 365.
            notice to the mortgageholder at least:
            (1) 10 days before the effective date of                        In the following example, the figures used are for illus-
                 cancellation if we cancel for your non-                    trative purposes only and do not reflect your actual in-
                 payment of premium; or                                     surance.
            (2) 30 days before the effective date of
                 cancellation if we cancel for any other                    EXAMPLE
                 reason.                                                    If:       The applicable Limit of
        g. If we elect not to renew this policy, we will                              Insurance is:                         $100,000
            give written notice to the mortgageholder at                              The annual percentage increase is:           8%
            least 10 days before the expiration date of                               The number of days since the
            this policy.                                                              beginning of the policy year
G. OPTIONAL COVERAGES                                                                 (or last policy change) is:                 146
   If shown as applicable in the Declarations, the                                    The amount of increase is:
   following Optional Coverages apply separately to                                   $100,000 x .08 x 146 ÷ 365 =             $3,200
   each item.                                                                   3. Replacement Cost
   1. Agreed Value                                                                 a. Replacement Cost (without deduction for
        a. The Additional Condition, Coinsurance, does                                depreciation) replaces Actual Cash Value in
            not apply to Covered Property to which this                               the Valuation Loss Condition of this
            Optional Coverage applies. We will pay no                                 Coverage Form.
            more for loss of or damage to that property                            b. This Optional Coverage does not apply to:
            than the proportion that the Limit of Insur-                              (1) Personal property of others;
            ance under this Coverage Part for the                                     (2) Contents of a residence;
            property bears to the Agreed Value shown                                  (3) Works of art, antiques or rare articles,
            for it in the Declarations.                                                    including etchings, pictures, statuary,
        b. If the expiration date for this Optional Cov-                                   marbles, bronzes, porcelains and
            erage shown in the Declarations is not ex-                                     bric-a-brac; or
            tended, the Additional Condition, Coinsur-                                (4) "Stock", unless the Including "Stock"
            ance, is reinstated and this Optional Cov-                                     option is shown in the Declarations.
            erage expires.                                                            Under the terms of this Replacement Cost
        c. The terms of this Optional Coverage apply                                  Optional Coverage, tenants' improvements
            only to loss or damage that occurs:                                       and betterments are not considered to be
            (1) On or after the effective date of this                                the personal property of others.
                 Optional Coverage; and                                            c. You may make a claim for loss or damage
            (2) Before the Agreed Value expiration date                               covered by this insurance on an actual cash
                 shown in the Declarations or the policy                              value basis instead of on a replacement cost
                 expiration date, whichever occurs first.                             basis. In the event you elect to have loss or
   2. Inflation Guard                                                                 damage settled on an actual cash value
        a. The Limit of Insurance for property to which                               basis, you may still make a claim for the
            this Optional Coverage applied will auto-                                 additional coverage this Optional Coverage
            matically increase by the annual percentage                               provides if you notify us of your intent to do
            shown in the Declarations.                                                so within 180 days after the loss or damage.
        b. The amount of increase will be:                                         d. We will not pay on a replacement cost basis
            (1) The Limit of Insurance that applied on                                for any loss or damage:
                 the most recent of the policy inception                              (1) Until the lost or damaged property is
                 date, the policy anniversary date, or any                                 actually repaired or replaced; and
                 other policy change amending the Limit                               (2) Unless the repairs or replacement are
                 of Insurance, times                                                       made as soon as reasonably possible
            (2) The percentage of annual increase                                          after the loss or damage.
                 shown in the Declarations, expressed as                              With respect to tenants' improvements and
                 a decimal (example: 8% is .08), times                                betterments, the following also apply:


                            Includes copyrighted material of Insurance Services Office, Inc., with its permission.
64000 (12-10)                                     Copyright, ISO Properties, Inc., 2007                                        Page 13 of 14
Agency Code     18-0067-00
                 Case 1:21-cv-00707-JPB              Document 1-1 Filed 02/18/21 PagePolicy
                                                                                      111Number
                                                                                            of 239                      114618-80881833


          (3) If the conditions in d.(1) and d.(2) above                               Cost Optional Coverage is deleted and all
               are not met, the value of tenants' im-                                  other provisions of the Replacement Cost
               provements and betterments will be de-                                  Optional Coverage apply to replacement
               termined as a proportion of your original                               cost on personal property of others.
               cost, as set forth in the Valuation Loss                           b. With respect to replacement cost on the
               Condition of this Coverage Form; and                                    personal property of others, the following
          (4) We will not pay for loss or damage to                                    limitation applies:
               tenants' improvements and betterments                                   If an item(s) of personal property of others is
               if others pay for repairs or replacement.                               subject to a written contract which governs
       e. We will not pay more for loss or damage on                                   your liability for loss or damage to that
          a replacement cost basis than the least of                                   item(s), then valuation of that item(s) will be
          (1), (2) or (3), subject to f. below:                                        based on the amount for which you are
          (1) The Limit of Insurance applicable to the                                 liable under such contract, but not to exceed
               lost or damaged property;                                               the lesser of the replacement cost of the
          (2) The cost to replace the lost or damaged                                  property or the applicable Limit of Insurance.
               property with other property:                                H. DEFINITIONS
               (a) Of comparable material and quality;                         1. "Electronic data" means information, facts or
                    and                                                           computer programs stored as or on, created or
               (b) Used for the same purpose; or                                  used on, or transmitted to or from computer
          (3) The amount actually spent that is nec-                              software (including systems and applications
               essary to repair or replace the lost or                            software), on hard or floppy disks, CD-ROMs,
               damaged property.                                                  tapes, drives, cells, data processing devices or
          If a building is rebuilt at a new premises, the                         any other repositories of computer software
          cost described in e.(2) above is limited to                             which are used with electronically controlled
          the cost which would have been incurred if                              equipment. The term computer programs,
          the building had been rebuilt at the original                           referred to in the foregoing description of
          premises.                                                               electronic data, means a set of related electronic
       f. The cost of repair or replacement does not                              instructions which direct the operations and
          include the increased cost attributable to                              functions of a computer or device connected to
          enforcement of any ordinance or law                                     it, which enable the computer or device to
          regulating the construction, use or repair of                           receive, process, store, retrieve or send data.
          any property.                                                        2. "Pollutants" means any solid, liquid, gaseous or
    4. Extension Of Replacement Cost To Personal                                  thermal irritant or contaminant, including smoke,
       Property Of Others                                                         vapor, soot, fumes, acids, alkalis, chemicals and
       a. If the Replacement Cost Optional Coverage                               waste. Waste includes materials to be re-
          is shown as applicable in the Declarations,                             cycled, reconditioned or reclaimed.
          then this Optional Coverage may also be                              3. "Stock" means merchandise held in storage or
          shown as applicable. If the Declarations                                for sale, raw materials and in-process or finished
          show this Optional Coverage as applicable,                              goods, including supplies used in their packing
          then Paragraph 3.b.(1) of the Replacement                               or shipping.




                            Includes copyrighted material of Insurance Services Office, Inc., with its permission.
64000 (12-10)                                     Copyright, ISO Properties, Inc., 2007                                   Page 14 of 14
Agency Code     18-0067-00
                 Case 1:21-cv-00707-JPB               Document 1-1 Filed 02/18/21 PagePolicy
                                                                                       112Number
                                                                                             of 239                          114618-80881833


                                                                                                                               64010 (12-10)



                                    CAUSES OF LOSS - SPECIAL FORM

Words and phrases that appear in quotation marks have special meaning. Refer to DEFINITIONS in the Commercial
Property Coverage Part.

A. COVERED CAUSES OF LOSS                                                                       of foundations or other parts of realty.
   When Special is shown in the Declarations, Covered                                           Soil conditions include contraction, ex-
   Causes of Loss means Risks Of Direct Physical                                                pansion, freezing, thawing, erosion, im-
   Loss unless the loss is:                                                                     properly compacted soil and the action
   1. Excluded in Section B., Exclusions; or                                                    of water under the ground surface.
   2. Limited in Section C., Limitations                                                   However, if Earth Movement, as described
   that follow.                                                                            in b.(1) through (4) above, results in fire or
B. EXCLUSIONS                                                                              explosion, we will pay for the loss or dam-
   1. We will not pay for loss or damage caused di-                                        age caused by that fire or explosion.
       rectly or indirectly by any of the following. Such                                  (5) Volcanic eruption, explosion or effusion.
       loss or damage is excluded regardless of any                                             However, if volcanic eruption, explosion
       other cause or event that contributes concur-                                            or effusion results in fire, building glass
       rently or in any sequence to the loss.                                                   breakage or Volcanic Action, we will pay
       a. Ordinance Or Law                                                                      for the loss or damage caused by that
             The enforcement of any ordinance or law:                                           fire, building glass breakage or Volcanic
             (1) Regulating the construction, use or re-                                        Action.
                 pair of any property; or                                                       Volcanic Action means direct loss or
             (2) Requiring the tearing down of any prop-                                        damage resulting from the eruption of a
                 erty, including the cost of removing its                                       volcano when the loss or damage is
                 debris.                                                                        caused by:
             This exclusion, Ordinance Or Law, applies                                          (a) Airborne volcanic blast or airborne
             whether the loss results from:                                                          shock waves;
                 (a) An ordinance or law that is enforced                                       (b) Ash, dust or particulate matter; or
                      even if the property has not been                                         (c) Lava flow.
                      damaged; or                                                               All volcanic eruptions that occur within
                 (b) The increased costs incurred to                                            any 168-hour period will constitute a
                      comply with an ordinance or law in                                        single occurrence.
                      the course of construction, repair,                                       Volcanic Action does not include the
                      renovation, remodeling or demolition                                      cost to remove ash, dust or particulate
                      of property, or removal of its debris,                                    matter that does not cause direct phys-
                      following a physical loss to that                                         ical loss or damage to the described
                      property.                                                                 property.
       b. Earth Movement                                                                c. Governmental Action
             (1) Earthquake, including any earth sinking,                                  Seizure or destruction of property by order
                 earth rising or earth shifting related to                                 of governmental authority.
                 such event;                                                               However, we will pay for loss or damage
             (2) Landslide, including any earth sinking,                                   caused by or resulting from acts of destruc-
                 earth rising or earth shifting related to                                 tion ordered by governmental authority and
                 such event;                                                               taken at the time of a fire to prevent its
             (3) Mine subsidence, meaning subsidence                                       spread, if the fire would be covered under
                 of a man-made mine, whether or not                                        this Coverage Part.
                 mining activity has ceased;                                            d. Nuclear Hazard
             (4) Earth sinking (other than sinkhole col-                                   Nuclear reaction or radiation, or radioactive
                 lapse), earth rising or earth shifting in-                                contamination, however caused.
                 cluding soil conditions which cause set-                                  However, if nuclear reaction or radiation, or
                 tling, cracking or other disarrangement                                   radioactive contamination, results in fire, we


                             Includes copyrighted material of Insurance Services Office, Inc., with its permission.
64010 (12-10)                                      Copyright, ISO Properties, Inc., 2007                                         Page 1 of 9
Agency Code     18-0067-00
                 Case 1:21-cv-00707-JPB               Document 1-1 Filed 02/18/21 PagePolicy
                                                                                       113Number
                                                                                             of 239                        114618-80881833


            will pay for the loss or damage caused by                                          (a) Foundations, walls, floors or paved
            that fire.                                                                              surfaces;
         e. Utility Services                                                                   (b) Basements, whether paved or not;
            The failure of power, communication, water                                              or
            or other utility service supplied to the des-                                      (c) Doors, windows or other openings;
            cribed premises, however caused, if the                                                 or
            failure:                                                                      (5) Waterborne material carried or other-
            (1) Originates away from the described pre-                                        wise moved by any of the water referred
                  mises; or                                                                    to in Paragraph (1), (3) or (4), or mate-
            (2) Originates at the described premises,                                          rial carried or otherwise moved by mud-
                  but only if such failure involves equip-                                     slide or mudflow.
                  ment used to supply the utility service to                              This exclusion applies regardless of whether
                  the described premises from a source                                    any of the above, in Paragraphs g.(1)
                  away from the described premises.                                       through (5) is caused by an act of nature or
            Failure of any utility service includes lack of                               is otherwise caused.
            sufficient capacity and reduction in supply.                                  However, if any of the above in Paragraphs
            Loss or damage caused by a surge of power                                     g.(1) through (5), results in fire, explosion or
            is also excluded, if the surge would not have                                 sprinkler leakage, we will pay for the loss or
            occurred but for an event causing a failure                                   damage caused by that fire, explosion or
            of power.                                                                     sprinkler leakage.
            However, if the failure or surge of power, or                            h. "Fungi", Wet Rot Or Dry Rot
            the failure of communication, water or other                                  Presence, growth, proliferation, spread or
            utility service, results in a Covered Cause of                                any activity of "fungi", wet rot or dry rot.
            Loss, we will pay for the loss or damage                                      However, if "fungi", wet rot or dry rot results
            caused by that Covered Cause of Loss.                                         in a "specified cause of loss", we will pay for
            Communication services include but are not                                    the loss or damage caused by that "speci-
            limited to service relating to Internet access                                fied cause of loss".
            or access to any electronic, cellular or satel-                               This exclusion does not apply:
            lite network.                                                                 1. When "fungi", wet rot or dry rot results
         f. War And Military Action                                                            from fire or lightning; or
            (1) War, including undeclared or civil war;                                   2. To the extent that coverage is provided
            (2) Warlike action by a military force, includ-                                    in the Additional Coverage - Limited
                  ing action in hindering or defending                                         Coverage For "Fungi", Wet Rot Or Dry
                  against an actual or expected attack, by                                     Rot with respect to loss or damage by a
                  any government, sovereign or other                                           cause of loss other than fire or lightning.
                  authority using military personnel or                              i. Virus Or Bacteria
                  other agents; or                                                        We will not pay for loss or damage caused
            (3) Insurrection, rebellion, revolution,                                      by or resulting from virus, bacterium or other
                  usurped power, or action taken by gov-                                  microorganism that induces or is capable of
                  ernmental authority in hindering or de-                                 inducing physical distress, illness or dis-
                  fending against any of these.                                           ease.
         g. Water                                                                         With respect to any loss or damage subject
            (1) Flood, surface water, waves (including                                    to this exclusion, such exclusion supersedes
                  tidal wave and tsunami), tides, tidal                                   any exclusion relating to "pollutants".
                  water, overflow of any body of water, or                           Exclusions B.1.a. through B.1.i. apply whether
                  spray from any of these, all whether or                            or not the loss event results in widespread dam-
                  not driven by wind (including storm                                age or affects a substantial area.
                  surge);                                                         2. We will not pay for loss or damage caused by
            (2) Mudslide or mudflow;                                                 or resulting from any of the following:
            (3) Water that backs up or overflows or is                               a. Artificially generated electrical, magnetic or
                  otherwise discharged from a sewer,                                      electromagnetic energy that damages, dis-
                  drain, sump, sump pump or related                                       turbs, disrupts or otherwise interferes with
                  equipment;                                                              any:
            (4) Water under the ground surface press-                                     (1) Electrical or electronic wire, device, ap-
                  ing on, or flowing or seeping through:                                       pliance, system or network; or


                             Includes copyrighted material of Insurance Services Office, Inc., with its permission.
64010 (12-10)                                      Copyright, ISO Properties, Inc., 2007                                        Page 2 of 9
Agency Code       18-0067-00
                   Case 1:21-cv-00707-JPB                 Document 1-1 Filed 02/18/21 PagePolicy
                                                                                           114Number
                                                                                                 of 239                         114618-80881833


                (2) Device, appliance, system or network                                       in the flues or passages through which the
                     utilizing cellular or satellite technology.                               gases of combustion pass.
                For the purpose of this exclusion, electrical,                              f. Continuous or repeated seepage or leakage
                magnetic or electromagnetic energy in-                                         of water, or the presence or condensation of
                cludes but is not limited to:                                                  humidity, moisture or vapor, that occurs
                     (a) Electrical current, including arcing;                                 over a period of 14 days or more.
                     (b) Electrical charge produced or con-                                 g. Water, other liquids, powder or molten mate-
                           ducted by a magnetic or electro-                                    rial that leaks or flows from plumbing, heat-
                           magnetic field;                                                     ing, air conditioning or other equipment (ex-
                     (c) Pulse of electromagnetic energy; or                                   cept fire protective systems) caused by or
                     (d) Electromagnetic waves or micro-                                       resulting from freezing, unless:
                           waves.                                                              (1) You do your best to maintain heat in the
                However, if fire results, we will pay for the                                        building or structure; or
                loss or damage caused by that fire.                                            (2) You drain the equipment and shut off
         b.     Delay, loss of use or loss of market.                                                the supply if the heat is not maintained.
         c.     Smoke, vapor or gas from agricultural                                       h. Dishonest or criminal act by you, any of your
                smudging or industrial operations.                                             partners, members, officers, managers,
         d.     (1) Wear and tear;                                                             employees (including leased employees),
                (2) Rust or other corrosion, decay, deteri-                                    directors, trustees, authorized representa-
                     oration, hidden or latent defect or any                                   tives or anyone to whom you entrust the
                     quality in property that causes it to dam-                                property for any purpose:
                     age or destroy itself;                                                    (1) Acting alone or in collusion with others;
                (3) Smog;                                                                            or
                (4) Settling, cracking, shrinking or expan-                                    (2) Whether or not occurring during the
                     sion;                                                                           hours of employment.
                (5) Insects, birds, rodents or other animals;                                  This exclusion does not apply to acts of de-
                (6) Mechanical breakdown, including rup-                                       struction by your employees (including
                     ture or bursting caused by centrifugal                                    leased employees); but theft by employees
                     force. However, if mechanical break-                                      (including leased employees) is not covered.
                     down results in elevator collision, we will                            i. Voluntary parting with any property by you
                     pay for the loss or damage caused by                                      or anyone else to whom you have entrusted
                     that elevator collision; or                                               the property if induced to do so by any frau-
                (7) The following causes of loss to personal                                   dulent scheme, trick, device or false pre-
                     property:                                                                 tense.
                     (a) Dampness or dryness of atmos-                                      j. Rain, snow, ice or sleet to personal property
                           phere;                                                              in the open.
                     (b) Changes in or extremes of temper-                                  k. Collapse, including any of the following con-
                           ature; or                                                           ditions of property or any part of the prop-
                     (c) Marring or scratching.                                                erty:
                However, if an excluded cause of loss that is                                  (1) An abrupt falling down or caving in;
                listed in 2.d.(1) through (7) results in a                                     (2) Loss of structural integrity, including
                "specified cause of loss" or building glass                                          separation of parts of the property or
                breakage, we will pay for the loss or dam-                                           property in danger of falling down or
                age caused by that "specified cause of loss"                                         caving in; or
                or building glass breakage.                                                    (3) Any cracking, bulging, sagging, bending,
         e.     Explosion of steam boilers, steam pipes,                                             leaning, settling, shrinkage or expansion
                steam engines or steam turbines owned or                                             as such condition relates to (1) or (2)
                leased by you, or operated under your con-                                           above.
                trol. However, if explosion of steam boilers,                                  However, if collapse results in a Covered
                steam pipes, steam engines or steam tur-                                       Cause of Loss at the described premises,
                bines results in fire or combustion explosion,                                 we will pay for the loss or damage caused
                we will pay for the loss or damage caused                                      by that Covered Cause of Loss.
                by that fire or combustion explosion. We will                                  This exclusion, k., does not apply:
                also pay for loss or damage caused by or                                             (a) To the extent that coverage is pro-
                resulting from the explosion of gases or fuel                                            vided under the Additional Coverage
                within the furnace of any fired vessel or with-                                          - Collapse; or

                                 Includes copyrighted material of Insurance Services Office, Inc., with its permission.
64010 (12-10)                                          Copyright, ISO Properties, Inc., 2007                                        Page 3 of 9
Agency Code     18-0067-00
                 Case 1:21-cv-00707-JPB               Document 1-1 Filed 02/18/21 PagePolicy
                                                                                       115Number
                                                                                             of 239                         114618-80881833


                  (b) To collapse caused by one or more                                    Coverage Form, Business Income (With-
                       of the following:                                                   out Extra Expense) Coverage Form, Or
                       1) The "specified causes of loss";                                  Extra Expense Coverage Form
                       2) Breakage of building glass;                                      We will not pay for:
                       3) Weight of rain that collects on a                                (1) Any loss caused by or resulting from:
                            roof; or                                                           (a) Damage or destruction of "finished
                       4) Weight of people or personal                                              stock"; or
                            property.                                                          (b) The time required to reproduce "fin-
       l. Discharge, dispersal, seepage, migration,                                                 ished stock".
             release or escape of "pollutants" unless the                                      This exclusion does not apply to Extra
             discharge, dispersal, seepage, migration,                                         Expense.
             release or escape is itself caused by any of                                  (2) Any loss caused by or resulting from di-
             the "specified causes of loss". However, if                                       rect physical loss or damage to radio or
             the discharge, dispersal, seepage, migra-                                         television antennas (including satellite
             tion, release or escape of "pollutants" results                                   dishes) and their lead-in wiring, masts or
             in a "specified cause of loss", we will pay for                                   towers.
             the loss or damage caused by that "speci-                                     (3) Any increase of loss caused by or re-
             fied cause of loss".                                                              sulting from:
             This exclusion, I., does not apply to damage                                      (a) Delay in rebuilding, repairing or re-
             to glass caused by chemicals applied to the                                            placing the property or resuming
             glass.                                                                                 "operations", due to interference at
       m. Neglect of an insured to use all reasonable                                               the location of the rebuilding, repair
             means to save and preserve property from                                               or replacement by strikers or other
             further damage at and after the time of loss.                                          persons; or
    3. We will not pay for loss or damage caused by or                                         (b) Suspension, lapse or cancellation of
       resulting from any of the following, 3.a. through                                            any license, lease or contract. How-
       3.c. However, if an excluded cause of loss that                                              ever, if the suspension, lapse or
       is listed in 3.a. through 3.c. results in a Covered                                          cancellation is directly caused by
       Cause of Loss, we will pay for the loss or dam-                                              the "suspension" of "operations", we
       age caused by that Covered Cause of Loss.                                                    will cover such loss that affects your
       a. Weather conditions. However, this exclu-                                                  Business Income during the "period
             sion only applies if weather conditions con-                                           of restoration" and any extension of
             tribute in any way with a cause or event ex-                                           the "period of restoration" in accor-
             cluded in Paragraph 1. above to produce the                                            dance with the terms of the Ex-
             loss or damage.                                                                        tended Business Income Additional
       b. Acts or decisions, including the failure to act                                           Coverage and the Extended Period
             or decide, of any person, group, organiza-                                             Of Indemnity Optional Coverage or
             tion or governmental body.                                                             any variation of these.
       c. Faulty, inadequate or defective:                                                 (4) Any Extra Expense caused by or re-
             (1) Planning, zoning, development, survey-                                        sulting from suspension, lapse or can-
                  ing, siting;                                                                 cellation of any license, lease or con-
             (2) Design, specifications, workmanship,                                          tract beyond the "period of restoration".
                  repair, construction, renovation, re-                                    (5) Any Extra Expense caused by or result-
                  modeling, grading, compaction;                                               ing from any delay in rebuilding, repair-
             (3) Materials used in repair, construction,                                       ing or replacing the property or resum-
                  renovation or remodeling; or                                                 ing "operations" due to an insufficiency
             (4) Maintenance                                                                   of or failure to maintain adequate Limits
             of part or all of any property on or off the                                      of Insurance for Building or Business
             described premises.                                                               Personal Property.
    4. Special Exclusions                                                                  (6) Any other consequential loss.
       The following provisions apply only to the speci-                                b. Leasehold Interest Coverage Form
       fied Coverage Forms.                                                                (1) Paragraph B.1.a., Ordinance Or Law,
        a. Business Income (And Extra Expense)                                                 does not apply to insurance under this
             Coverage Form, Business Income (And                                               Coverage Form.
             Extra Expense) Actual Loss Sustained                                          (2) We will not pay for any loss caused by:


                             Includes copyrighted material of Insurance Services Office, Inc., with its permission.
64010 (12-10)                                      Copyright, ISO Properties, Inc., 2007                                        Page 4 of 9
Agency Code     18-0067-00
                 Case 1:21-cv-00707-JPB               Document 1-1 Filed 02/18/21 PagePolicy
                                                                                       116Number
                                                                                             of 239                      114618-80881833


                (a) Your canceling the lease;                                      clusion applies to any effect that compromises
                (b) The suspension, lapse or cancella-                             the form, substance or quality of the product.
                      tion of any license; or                                      However, if such error or omission results in a
                (c) Any other consequential loss.                                  Covered Cause of Loss, we will pay for the loss
       c. Legal Liability Coverage Form                                            or damage caused by that Covered Cause of
            (1) The following exclusions do not apply to                           Loss.
                insurance under this Coverage Form:                          C. LIMITATIONS
                (a) Paragraph B.1.a., Ordinance Or                              The following limitations apply to all policy forms and
                      Law;                                                      endorsements, unless otherwise stated.
                (b) Paragraph B.1.c., Governmental                              1. We will not pay for loss of or damage to prop-
                      Action;                                                      erty, as described and limited in this section. In
                (c) Paragraph B.1.d., Nuclear Hazard;                              addition, we will not pay for any loss that is a
                (d) Paragraph B.1.e., Utility Services;                            consequence of loss or damage as described
                      and                                                          and limited in this section.
                (e) Paragraph B.1.f., War And Military                             a. Steam boilers, steam pipes, steam engines
                      Action.                                                            or steam turbines caused by or resulting
            (2) The following additional exclusions apply                                from any condition or event inside such
                to insurance under this Coverage Form:                                   equipment. However, we will pay for loss of
                (a) Contractual Liability                                                or damage to such equipment caused by or
                      We will not defend any claim or                                    resulting from an explosion of gases or fuel
                      "suit", or pay damages that you are                                within the furnace of any fired vessel or
                      legally liable to pay, solely by rea-                              within the flues or passages through which
                      son of your assumption of liability in                             the gases of combustion pass.
                      a contract or agreement. However,                            b. Hot water boilers or other water heating
                      this exclusion does not apply to a                                 equipment caused by or resulting from any
                      written lease agreement in which                                   condition or event inside such boilers or
                      you have assumed liability for build-                              equipment, other than an explosion.
                      ing damage resulting from an actual                          c. The interior of any building or structure, or to
                      or attempted burglary or robbery,                                  personal property in the building or struc-
                      provided that:                                                     ture, caused by or resulting from rain, snow,
                      1) Your assumption of liability was                                sleet, ice, sand or dust, whether driven by
                           executed prior to the accident;                               wind or not, unless:
                           and                                                           (1) The building or structure first sustains
                      2) The building is Covered Prop-                                        damage by a Covered Cause of Loss to
                           erty under this Coverage Form.                                     its roof or walls through which the rain,
                (b) Nuclear Hazard                                                            snow, sleet, ice, sand or dust enters; or
                      We will not defend any claim or                                    (2) The loss or damage is caused by or re-
                      "suit", or pay any damages, loss,                                       sults from thawing of snow, sleet or ice
                      expense or obligation, resulting from                                   on the building or structure.
                      nuclear reaction or radiation, or                            d. Building materials and supplies not attached
                      radioactive contamination, however                                 as part of the building or structure, caused
                      caused.                                                            by or resulting from theft.
    5. Additional Exclusion                                                              However, this limitation does not apply to:
       The following provisions apply only to the speci-                                 (1) Building materials and supplies held for
       fied property.                                                                         sale by you, unless they are insured
       LOSS OR DAMAGE TO PRODUCTS                                                             under the Builders Risk Coverage Form;
       We will not pay for loss or damage to any mer-                                         or
       chandise, goods or other product caused by or                                     (2) Business Income Coverage or Extra Ex-
       resulting from error or omission by any person                                         pense Coverage.
       or entity (including those having possession                                e. Property that is missing, where the only evi-
       under an arrangement where work or a portion                                      dence of the loss or damage is a shortage
       of the work is outsourced) in any stage of the                                    disclosed on taking inventory, or other in-
       development, production or use of the product,                                    stances where there is no physical evidence
       including planning, testing, processing, packag-                                  to show what happened to the property.
       ing, installation, maintenance or repair. This ex-


                             Includes copyrighted material of Insurance Services Office, Inc., with its permission.
64010 (12-10)                                      Copyright, ISO Properties, Inc., 2007                                     Page 5 of 9
Agency Code     18-0067-00
                 Case 1:21-cv-00707-JPB               Document 1-1 Filed 02/18/21 PagePolicy
                                                                                       117Number
                                                                                             of 239                       114618-80881833


         f. Property that has been transferred to a per-                            a. Results in discharge of any substance from
            son or to a place outside the described                                      an automatic fire protection system; or
            premises on the basis of unauthorized in-                               b. Is directly caused by freezing.
            structions.                                                             However, this limitation does not apply to Busi-
    2. We will not pay for loss of or damage to the fol-                            ness Income Coverage or to Extra Expense
       lowing types of property unless caused by the                                Coverage.
       "specified causes of loss" or building glass                          D. ADDITIONAL COVERAGE - COLLAPSE
       breakage:                                                                The coverage provided under this Additional Cov-
       a. Animals, and then only if they are killed or                          erage - Collapse applies only to an abrupt collapse
            their destruction is made necessary.                                as described and limited in D.1. through D.7.
       b. Fragile articles such as statuary, marbles,                           1. For the purpose of this Additional Coverage -
            chinaware and porcelains, if broken. This                               Collapse, abrupt collapse means an abrupt fall-
            restriction does not apply to:                                          ing down or caving in of a building or any part of
            (1) Glass; or                                                           a building with the result that the building or part
            (2) Containers of property held for sale.                               of the building cannot be occupied for its in-
       c. Builders' machinery, tools and equipment                                  tended purpose.
            owned by you or entrusted to you, provided                          2. We will pay for direct physical loss or damage to
            such property is Covered Property.                                      Covered Property, caused by abrupt collapse of
            However, this limitation does not apply:                                a building or any part of a building that is insured
            (1) If the property is located on or within                             under this Coverage Form or that contains Cov-
                 1,000 feet of the described premises,                              ered Property insured under this Coverage
                 unless the premises is insured under the                           Form, if such collapse is caused by one or more
                 Builders Risk Coverage Form; or                                    of the following:
            (2) To Business Income Coverage or to Ex-                               a. Building decay that is hidden from view, un-
                 tra Expense Coverage.                                                   less the presence of such decay is known to
    3. The special limit shown for each category, a.                                     an insured prior to collapse;
       through d., is the total limit for loss of or damage                         b. Insect or vermin damage that is hidden from
       to all property in that category. The special limit                               view, unless the presence of such damage
       applies to any one occurrence of theft, regard-                                   is known to an insured prior to collapse;
       less of the types or number of articles that are                             c. Use of defective material or methods in con-
       lost or damaged in that occurrence. The special                                   struction, remodeling or renovation if the
       limits are:                                                                       abrupt collapse occurs during the course of
       a. $2,500 for furs, fur garments and garments                                     the construction, remodeling or renovation.
            trimmed with fur.                                                       d. Use of defective material or methods in con-
       b. $5,000 for jewelry, watches, watch move-                                       struction, remodeling or renovation if the
            ments, jewels, pearls, precious and semi-                                    abrupt collapse occurs after the construc-
            precious stones, bullion, gold, silver, plati-                               tion, remodeling or renovation is complete,
            num and other precious alloys or metals.                                     but only if the collapse is caused in part by:
            This limit does not apply to jewelry and                                     (1) A cause of loss listed in 2.a. or 2.b.;
            watches worth $500 or less per item.                                         (2) One or more of the "specified causes of
       c. $2,500 for patterns, dies, molds and forms.                                         loss";
       d. $500 for stamps, tickets, including lottery                                    (3) Breakage of building glass;
            tickets held for sale, and letters of credit.                                (4) Weight of people or personal property;
       These special limits are part of, not in addition                                      or
       to, the Limit of Insurance applicable to the Cov-                                 (5) Weight of rain that collects on a roof.
       ered Property.                                                           3. This Additional Coverage - Collapse does not
       This limitation, C.3., does not apply to Business                            apply to:
       Income Coverage or to Extra Expense Cover-                                   a. A building or any part of a building that is in
       age.                                                                              danger of falling down or caving in;
    4. We will not pay the cost to repair any defect to a                           b. A part of a building that is standing, even if it
       system or appliance from which water, other                                       has separated from another part of the
       liquid, powder or molten material escapes.                                        building; or
       However, we will pay the cost to repair or re-                                c. A building that is standing or any part of a
       place damaged parts of fire-extinguishing equip-                                  building that is standing, even if it shows
       ment if the damage:                                                               evidence of cracking, bulging, sagging,


                             Includes copyrighted material of Insurance Services Office, Inc., with its permission.
64010 (12-10)                                      Copyright, ISO Properties, Inc., 2007                                      Page 6 of 9
Agency Code     18-0067-00
                 Case 1:21-cv-00707-JPB             Document 1-1 Filed 02/18/21 PagePolicy
                                                                                     118Number
                                                                                           of 239                       114618-80881833


           bending, leaning, settling, shrinkage or ex-                         1. The coverage described in E.2. and E.6. only
           pansion.                                                                applies when the "fungi", wet rot or dry rot is the
   4. With respect to the following property:                                      result of a "specified cause of loss" other than
      a. Outdoor radio or television antennas (in-                                 fire or lightning that occurs during the policy
           cluding satellite dishes) and their lead-in                             term and only if all reasonable means were used
           wiring, masts or towers;                                                to save and preserve the property from further
      b. Awnings, gutters and downspouts;                                          damage at the time of and after that occurrence.
      c. Yard fixtures;                                                         2. We will pay for loss or damage by "fungi", wet
      d. Outdoor swimming pools;                                                   rot or dry rot. As used in this Limited Coverage,
      e. Fences;                                                                   the term loss or damage means:
      f. Piers, wharves and docks;                                                 a. Direct physical loss or damage to Covered
      g. Beach or diving platforms or appurtenances;                                    Property caused by "fungi", wet rot or dry
      h. Retaining walls; and                                                           rot, including the cost of removal of the
      i. Walks, roadways and other paved surfaces                                       "fungi", wet rot or dry rot;
      if an abrupt collapse is caused by a cause of                                b. The cost to tear out and replace any part of
      loss listed in 2.a. through 2.d., we will pay for                                 the building or other property as needed to
      loss or damage to that property only if:                                          gain access to the "fungi", wet rot or dry rot;
      (1) Such loss or damage is a direct result of the                                 and
           abrupt collapse of a building insured under                             c. The cost of testing performed after removal,
           this Coverage Form; and                                                      repair, replacement or restoration of the
      (2) The property is Covered Property under this                                   damaged property is completed, provided
           Coverage Form.                                                               there is a reason to believe that "fungi", wet
   5. If personal property abruptly falls down or caves                                 rot or dry rot are present.
      in and such collapse is not the result of abrupt                          3. The coverage described under E.2. of this Lim-
      collapse of a building, we will pay for loss or                              ited Coverage is limited to 10% of the building or
      damage to Covered Property caused by such                                    personal property limit of insurance, whichever
      collapse of personal property only if:                                       is greater, subject to a maximum of $100,000
      a. The collapse of personal property was                                     and a minimum of $15,000. Regardless of the
           caused by a cause of loss listed in 2.a.                                number of claims, this limit is the most we will
           through 2.d.;                                                           pay for the total of all loss or damage arising out
      b. The personal property which collapses is                                  of all occurrences of "specified causes of loss"
           inside a building; and                                                  (other than fire or lightning) which take place in a
      c. The property which collapses is not of a kind                             12-month period (starting with the beginning of
           listed in 4., regardless of whether that kind                           the present annual policy term). With respect to
           of property is considered to be personal                                a particular occurrence of loss which results in
           property or real property.                                              "fungi", wet rot or dry rot, we will not pay more
      The coverage stated in this Paragraph 5. does                                than this limit even if the "fungi", wet rot or dry
      not apply to personal property if marring and/or                             rot continues to be present or active, or recurs,
      scratching is the only damage to that personal                               in a later policy term.
      property caused by the collapse.                                          4. The coverage provided under this Limited Cov-
   6. This Additional Coverage - Collapse does not                                 erage does not increase the applicable Limit of
      apply to personal property that has not abruptly                             Insurance on any Covered Property. If a par-
      fallen down or caved in, even if the personal                                ticular occurrence results in loss or damage by
      property shows evidence of cracking, bulging,                                "fungi", wet rot or dry rot, and other loss or dam-
      sagging, bending, leaning, settling, shrinkage or                            age, we will not pay more, for the total of all loss
      expansion.                                                                   or damage, than the applicable Limit of Insur-
   7. This Additional Coverage - Collapse will not in-                             ance on the affected Covered Property.
      crease the Limits of Insurance provided in this                              If there is covered loss or damage to Covered
      Coverage Part.                                                               Property, not caused by "fungi", wet rot or dry
   8. The term Covered Cause of Loss includes the                                  rot, loss payment will not be limited by the terms
      Additional Coverage - Collapse as described                                  of this Limited Coverage, except to the extent
      and limited in D.1. through D.7.                                             that "fungi", wet rot or dry rot causes an in-
E. ADDITIONAL COVERAGE - LIMITED COVERAGE                                          crease in the loss. Any such increase in the
   FOR "FUNGI", WET ROT OR DRY ROT                                                 loss will be subject to the terms of this Limited
                                                                                   Coverage.


                           Includes copyrighted material of Insurance Services Office, Inc., with its permission.
64010 (12-10)                                    Copyright, ISO Properties, Inc., 2007                                       Page 7 of 9
Agency Code     18-0067-00
                 Case 1:21-cv-00707-JPB              Document 1-1 Filed 02/18/21 PagePolicy
                                                                                      119Number
                                                                                            of 239                      114618-80881833


   5. The terms of this Limited Coverage do not in-                                      (3) Theft of an entire bale, case or package
      crease or reduce the coverage provided under                                            by forced entry into a securely locked
      Paragraph F.2. (Water Damage, Other Liquids,                                            body or compartment of the vehicle.
      Powder Or Molten Material Damage) of this                                               There must be visible marks of the
      Causes Of Loss Form or under the Additional                                             forced entry.
      Coverage - Collapse.                                                         c. The most we will pay for loss or damage
   6. The following, 6.a. or 6.b., applies only if Busi-                                 under this Extension is $5,000, unless a
      ness Income and/or Extra Expense Coverage                                          higher limit is shown in the Declarations.
      applies to the described premises and only if the                            This Coverage Extension is additional insurance.
      "suspension" of "operations" satisfies all terms                             The Additional Condition, Coinsurance, does not
      and conditions of the applicable Business In-                                apply to this Extension.
      come and/or Extra Expense Coverage Form.                                 2. Water Damage, Other Liquids, Powder Or
      a. If the loss which resulted in "fungi", wet rot                            Molten Material Damage
          or dry rot does not in itself necessitate a                              If loss or damage caused by or resulting from
          "suspension" of "operations", but such "sus-                             covered water or other liquid, powder or molten
          pension" is necessary due to loss or dam-                                material occurs, we will also pay the cost to tear
          age to property caused by "fungi", wet rot or                            out and replace any part of the building or struc-
          dry rot, then our payment under Business                                 ture to repair damage to the system or appliance
          Income and/or Extra Expense is limited to                                from which the water or other substance es-
          the amount of loss and/or expense sus-                                   capes. This Coverage Extension does not in-
          tained in a period of not more than 45 days.                             crease the Limit of Insurance.
          The days need not be consecutive.                                     3. Glass
      b. If a covered "suspension" of "operations"                                 a. We will pay for expenses incurred to put up
          was caused by loss or damage other than                                        temporary plates or board up openings if
          "fungi", wet rot or dry rot but remediation of                                 repair or replacement of damaged glass is
          "fungi", wet rot or dry rot prolongs the "pe-                                  delayed.
          riod of restoration", we will pay for loss                               b. We will pay for expenses incurred to remove
          and/or expense sustained during the delay                                      or replace obstructions when repairing or re-
          (regardless of when such a delay occurs                                        placing glass that is part of a building. This
          during the "period of restoration"), however,                                  does not include removing or replacing win-
          such coverage is limited to 45 days. The                                       dow displays.
          days need not be consecutive.                                            This Coverage Extension, F.3., does not in-
F. ADDITIONAL COVERAGE EXTENSIONS                                                  crease the Limit of Insurance.
   1. Property In Transit                                                   G. DEFINITIONS
      This Extension applies only to your personal                             1. "Fungi" means any type or form of fungus, in-
      property to which this form applies.                                         cluding, but not limited to, any mold, mildew,
      a. You may extend the insurance provided by                                  mycotoxins, spores, scents or by-products pro-
          this Coverage Part to apply to your personal                             duced or released by any type or form of fungus.
          property (other than property in the care,                           2. "Specified causes of loss" means the following:
          custody or control of your salespersons) in                              fire; lightning; explosion; windstorm or hail;
          transit more than 1,000 feet from the de-                                smoke; aircraft or vehicles; riot or civil commo-
          scribed premises. Property must be in or on                              tion; vandalism; leakage from fire-extinguishing
          a motor vehicle you own, lease or operate                                equipment; sinkhole collapse; volcanic action;
          while between points in the coverage terri-                              falling objects; weight of snow, ice or sleet;
          tory.                                                                    water damage.
      b. Loss or damage must be caused by or result                                a. Sinkhole collapse means the sudden sinking
          from one of the following causes of loss:                                      or collapse of land into underground empty
          (1) Fire, lightning, explosion, windstorm or                                   spaces created by the action of water on
               hail, riot or civil commotion, or vandal-                                 limestone or dolomite. This cause of loss
               ism.                                                                      does not include:
          (2) Vehicle collision, upset or overturn. Col-                                 (1) The cost of filling sinkholes; or
               lision means accidental contact of your                                   (2) Sinking or collapse of land into man-
               vehicle with another vehicle or object. It                                     made underground cavities.
               does not mean your vehicle's contact                                b. Falling objects does not include loss or dam-
               with the roadbed.                                                         age to:


                            Includes copyrighted material of Insurance Services Office, Inc., with its permission.
64010 (12-10)                                     Copyright, ISO Properties, Inc., 2007                                      Page 8 of 9
Agency Code     18-0067-00
                 Case 1:21-cv-00707-JPB               Document 1-1 Filed 02/18/21 PagePolicy
                                                                                       120Number
                                                                                             of 239                          114618-80881833


            (1) Personal property in the open; or                                            result of the breaking apart or cracking of a
            (2) The interior of a building or structure, or                                  plumbing, heating, air conditioning or other
                 property inside a building or structure,                                    system or appliance (other than a sump
                 unless the roof or an outside wall of the                                   system including its related equipment and
                 building or structure is first damaged by                                   parts), that is located on the described
                 a falling object.                                                           premises and contains water or steam.
         c. Water damage means accidental discharge
            or leakage of water or steam as the direct


                             Includes copyrighted material of Insurance Services Office, Inc., with its permission.
64010 (12-10)                                      Copyright, ISO Properties, Inc., 2007                                          Page 9 of 9
Agency Code    18-0067-00
                Case 1:21-cv-00707-JPB                Document 1-1 Filed 02/18/21 PagePolicy
                                                                                       121Number
                                                                                             of 239                       114618-80881833


                                                                                                                              64014 (2-16)



                            BUSINESS INCOME (AND EXTRA EXPENSE)
                                  ACTUAL LOSS SUSTAINED
                                       COVERAGE FORM

Various provisions in this policy restrict coverage. Read the entire policy carefully to determine rights, duties and what is
and is not covered.
Throughout this policy the words "you" and "your" refer to the Named Insured shown in the Declarations. The words
"we", "us" and "our" refer to the Company providing this insurance.
Other words and phrases that appear in quotation marks have special meaning. Refer to Section C., DEFINITIONS.
The descriptions in the headings of this Coverage Form and all applicable endorsements are solely for convenience and
form no part of the terms and conditions of coverage.

A. COVERAGE                                                                               restoration" and that occurs within 12 con-
   1. Business Income                                                                     secutive months after the date of direct
      a. Business Income means the:                                                       physical loss or damage.
         (1) Net Income (Net Profit or Loss before                                2. Extra Expense
              income taxes) that would have been                                     a. Extra Expense Coverage is provided at the
              earned or incurred; and                                                     premises described in the Declarations only
         (2) Continuing normal operating expenses                                         if the Declarations show that Business In-
              incurred, including payroll.                                                come Coverage applies at that premises.
         For manufacturing risks, Net Income in-                                     b. Extra Expense means necessary expenses
         cludes the net sales value of production.                                        you incur during the "period of restoration"
      b. We will pay for the actual loss of Business                                      that you would not have incurred if there had
         Income you sustain due to the necessary                                          been no direct physical loss or damage to
         "suspension" of your "operations" during the                                     property caused by or resulting from a Cov-
         "period of restoration". The "suspension"                                        ered Cause of Loss.
         must be caused by direct physical loss of or                                     We will pay Extra Expense (other than the
         damage to property at premises which are                                         expense to repair or replace property) to:
         described in the Declarations and for which                                      (1) Avoid or minimize the "suspension" of
         ACTUAL LOSS SUSTAINED is shown in                                                     business and to continue operations at
         the Declarations. The loss or damage must                                             the described premises or at replace-
         be caused by or result from a Covered                                                 ment premises or temporary locations,
         Cause of Loss. With respect to loss of or                                             including relocation expenses and costs
         damage to personal property in the open or                                            to equip and operate the replacement
         personal property in a vehicle, the described                                         location or temporary location.
         premises include the area within 1,000 feet                                      (2) Minimize the "suspension" of business if
         of the site at which the described premises                                           you cannot continue "operations".
         are located.                                                                     We will also pay Extra Expense to repair or
         With respect to the requirements set forth in                                    replace property, but only to the extent it re-
         the preceding paragraph, if you occupy only                                      duces the amount of loss that otherwise
         part of the site at which the described prem-                                    would have been payable under this Cover-
         ises are located, your premises means:                                           age Form.
         (1) The portion of the building which you                                        We will only pay for Extra Expense that oc-
              rent, lease or occupy; and                                                  curs within 12 consecutive months after the
         (2) Any area within the building or on the                                       date of direct physical loss or damage.
              site at which the described premises are                            3. Covered Causes Of Loss, Exclusions And
              located, if that area services, or is used                             Limitations
              to gain access to, the described                                       See applicable Causes Of Loss Form as shown
              premises.                                                              in the Declarations.
      c. We will only pay for loss of Business In-                                4. Additional Limitation - Interruption Of Com-
         come that you sustain during the "period of                                 puter Operations

64014 (2-16)                 Includes copyrighted material of Insurance Services Office, Inc., with its permission.            Page 1 of 6
Agency Code    18-0067-00
                Case 1:21-cv-00707-JPB                Document 1-1 Filed 02/18/21 PagePolicy
                                                                                       122Number
                                                                                             of 239                           114618-80881833


       a. Coverage for Business Income does not ap-                                        Civil Authority coverage for Extra Expense
          ply when a "suspension" of "operations" is                                       will begin immediately after the time of the
          caused by destruction or corruption of "elec-                                    first action of civil authority that prohibits ac-
          tronic data", or any loss or damage to "elec-                                    cess to the described premises and will end:
          tronic data", except as provided under the                                       (1) Four consecutive weeks after the date
          Additional Coverage - Interruption Of Com-                                             of that action; or
          puter Operations.                                                                (2) When your Civil Authority Coverage for
       b. Coverage for Extra Expense does not apply                                              Business Income ends
          when action is taken to avoid or minimize a                                      whichever is later.
          "suspension" of "operations" caused by de-                                    b. Alterations And New Buildings
          struction or corruption of "electronic data", or                                 We will pay for the actual loss of Business
          any loss or damage to "electronic data", ex-                                     Income you sustain and necessary Extra
          cept as provided under the Additional Cov-                                       Expense you incur, subject to A.1. and 2.
          erage - Interruption Of Computer                                                 above, due to direct physical loss or dam-
          Operations.                                                                      age at the described premises caused by
    5. Additional Coverages                                                                or resulting from any Covered Cause of
       a. Civil Authority                                                                  Loss to:
          In this Additional Coverage - Civil Authority,                                   (1) New buildings or structures, whether
          the described premises are premises to                                                 complete or under construction;
          which this Coverage Form applies, as                                             (2) Alterations or additions to existing build-
          shown in the Declarations.                                                             ings or structures; and
          When a Covered Cause of Loss causes                                              (3) Machinery, equipment, supplies or build-
          damage to property other than property at                                              ing materials located on or within 1,000
          the described premises, we will pay for the                                            feet of the described premises and:
          actual loss of Business Income you sustain                                             (a) Used in the construction, alterations
          and necessary Extra Expense caused by                                                       or additions; or
          action of civil authority that prohibits access                                        (b) Incidental to the occupancy of new
          to the described premises, provided that                                                    buildings.
          both of the following apply:                                                     If such direct physical loss or damage de-
          (1) Access to the area immediately sur-                                          lays the start of "operations", the "period of
               rounding the damaged property is pro-                                       restoration" for Business Income Coverage
               hibited by civil authority as a result of                                   will begin on the date "operations" would
               the damage, and the described prem-                                         have begun if the direct physical loss or
               ises are within that area but are not                                       damage had not occurred.
               more than one mile from the damaged                                      c. Extended Business Income
               property; and                                                               If the necessary "suspension" of your "oper-
          (2) The action of civil authority is taken in                                    ations" produces a Business Income loss
               response to dangerous physical condi-                                       payable under this policy, we will pay for the
               tions resulting from the damage or con-                                     actual loss of Business Income you incur
               tinuation of the Covered Cause of Loss                                      during the period that:
               that caused the damage, or the action is                                    (1) Begins on the date property (except
               taken to enable a civil authority to have                                         "finished stock") is actually repaired,
               unimpeded access to the damaged                                                   rebuilt or replaced and "operations" are
               property.                                                                         resumed; and
          Civil Authority Coverage for Business In-                                        (2) Ends on the earlier of:
          come will begin immediately following the                                              (a) The date you could restore your
          time of the first action of civil authority that                                            "operations", with reasonable
          prohibits access to the described premises;                                                 speed, to the level which would
          however, if a waiting period is shown in the                                                generate the business income
          Declarations, then after such period follow-                                                amount that would have existed if
          ing the time of the first action of civil author-                                           no direct physical loss or damage
          ity that prohibits access to the described                                                  had occurred; or
          premises.                                                                              (b) 30 consecutive days after the date
          Civil Authority Coverage for Business In-                                                   determined in (1) above, unless a
          come will apply for a period of up to four                                                  greater number of consecutive days
          consecutive weeks from the date on which                                                    is shown in the Declarations.
          such coverage began.

64014 (2-16)                 Includes copyrighted material of Insurance Services Office, Inc., with its permission.                Page 2 of 6
Agency Code    18-0067-00
                Case 1:21-cv-00707-JPB                Document 1-1 Filed 02/18/21 PagePolicy
                                                                                       123Number
                                                                                             of 239                       114618-80881833


            However, Extended Business Income does                                               "electronic data") by any employee,
            not apply to loss of Business Income in-                                             including a temporary or leased
            curred as a result of unfavorable business                                           employee, or by an entity retained
            conditions caused by the impact of the Cov-                                          by you or for you to inspect, design,
            ered Cause of Loss in the area where the                                             install, maintain, repair or replace
            described premises are located.                                                      that system.
            Loss of Business Income must be caused                                      (3) The most we will pay under this Addi-
            by direct physical loss or damage at the de-                                    tional Coverage - Interruption Of Com-
            scribed premises caused by or resulting                                         puter Operations, for all loss sustained
            from any Covered Cause of Loss.                                                 and expense incurred in any one policy
         d. Interruption Of Computer Operations                                             year, regardless of the number of inter-
            (1) Subject to all provisions of this Addi-                                     ruptions or the number of premises, lo-
                 tional Coverage, you may extend the                                        cations or computer systems involved is
                 insurance that applies to Business In-                                     $10,000, unless a higher limit is shown
                 come and Extra Expense to apply to a                                       in the Declarations, subject to the
                 "suspension" of "operations" caused by                                     following:
                 an interruption in computer operations                                     (a) If at the time of interruption, the
                 due to destruction or corruption of "elec-                                      computer system is equipped with
                 tronic data" due to a Covered Cause of                                          active virus scanning or anti-virus
                 Loss.                                                                           software, this entire amount is
            (2) With respect to the coverage provided                                            available.
                 under this Additional Coverage, the                                        (b) If at the time of interruption, the
                 Covered Causes of Loss are subject to                                           computer system is not equipped
                 the following:                                                                  with active virus scanning or anti-
                 (a) If the Causes Of Loss - Special                                             virus software, payment will be lim-
                     Form applies, coverage under this                                           ited to $2,500 for that occurrence.
                     Additional Coverage - Interruption                                     If loss payment relating to the first inter-
                     Of Computer Operations is limited                                      ruption does not exhaust this amount,
                     to the "specified causes of loss" as                                   then the balance is available for loss or
                     defined in that form, and Collapse                                     expense sustained or incurred as a re-
                     as set forth in that form.                                             sult of subsequent interruptions in that
                 (b) If the Causes Of Loss - Broad Form                                     policy year. A balance remaining at the
                     applies, coverage under this Addi-                                     end of a policy year does not increase
                     tional Coverage - Interruption Of                                      the amount of insurance in the next
                     Computer Operations includes Col-                                      policy year. With respect to any inter-
                     lapse as set forth in that form.                                       ruption which begins in one policy year
                 (c) If the Causes Of Loss Form is en-                                      and continues or results in additional
                     dorsed to add a Covered Cause of                                       loss or expense in a subsequent policy
                     Loss, the additional Covered Cause                                     year(s), all loss and expense is deemed
                     of Loss does not apply to the cover-                                   to be sustained or incurred in the policy
                     age provided under this Additional                                     year in which the interruption began.
                     Coverage - Interruption Of Com-                                    (4) This Additional Coverage - Interruption
                     puter Operations.                                                      Of Computer Operations does not apply
                 (d) The Covered Causes of Loss in-                                         to loss sustained or expense incurred
                     clude a computer virus, harmful                                        after the end of the "period of restora-
                     code or similar instruction intro-                                     tion", even if the amount of insurance
                     duced into or enacted on a com-                                        stated in (3) above has not been
                     puter system (including "electronic                                    exhausted.
                     data") or a network to which it is                           6. Coverage Extension
                     connected, designed to damage or                                You may extend the insurance provided by this
                     destroy any part of the system or                               Coverage Part as follows:
                     disrupt its normal operation. How-                              NEWLY ACQUIRED LOCATIONS
                     ever, there is no coverage for an                               a. You may extend your Business Income and
                     interruption related to manipulation                               Extra Expense Coverages to apply to prop-
                     of a computer system (including                                    erty at any location you acquire other than



64014 (2-16)                 Includes copyrighted material of Insurance Services Office, Inc., with its permission.            Page 3 of 6
Agency Code    18-0067-00
                Case 1:21-cv-00707-JPB               Document 1-1 Filed 02/18/21 PagePolicy
                                                                                      124Number
                                                                                            of 239                      114618-80881833


            fairs or exhibitions, if the location you ac-                                   and keep a record of your expenses
            quire is intended for:                                                          necessary to protect the Covered Prop-
            (1) Similar use as the location described in                                    erty, for consideration in the settlement
                 the Declarations; or                                                       of the claim. This will not increase the
            (2) Use as a warehouse.                                                         Limit of Insurance. However, we will not
      b. The most we will pay under this extension                                          pay for any subsequent loss or damage
            for the sum of Business Income loss and                                         resulting from a cause of loss that is not
            Extra Expense incurred, is $100,000 at each                                     a Covered Cause of Loss. Also, if feas-
            location.                                                                       ible, set the damaged property aside
      c. Insurance under this Extension for each                                            and in the best possible order for
            newly acquired location will end when any of                                    examination.
            the following first occurs:                                                (5) As often as may be reasonably re-
            (1) This policy expires;                                                        quired, permit us to inspect the property
            (2) 60 days expire after you acquire or                                         proving the loss or damage and exam-
                 begin to construct the property; or                                        ine your books and records.
            (3) You report values to us.                                                    Also permit us to take samples of dam-
            We will charge you additional premium for                                       aged and undamaged property for in-
            values reported from the date you acquire                                       spection, testing and analysis, and per-
            the property.                                                                   mit us to make copies from your books
B. LOSS CONDITIONS                                                                          and records.
   The following conditions apply in addition to the                                   (6) Send us a signed, sworn proof of loss
   Common Policy Conditions and the Commercial                                              containing the information we request to
   Property Conditions.                                                                     investigate the claim. You must do this
   1. Appraisal                                                                             within 60 days after our request. We will
      If we and you disagree on the amount of Net In-                                       supply you with the necessary forms.
      come and operating expense or the amount of                                      (7) Cooperate with us in the investigation or
      loss, either may make written demand for an ap-                                       settlement of the claim.
      praisal of the loss. In this event, each party will                              (8) If you intend to continue your business,
      select a competent and impartial appraiser.                                           you must resume all or part of your
      The two appraisers will select an umpire. If they                                     "operations" as quickly as possible.
      cannot agree, either may request that selection                               b. We may examine any insured under oath,
      be made by a judge of a court having jurisdic-                                   while not in the presence of any other in-
      tion. The appraisers will state separately the                                   sured and at such times as may be rea-
      amount of Net Income and operating expense or                                    sonably required, about any matter relating
      amount of loss. If they fail to agree, they will                                 to this insurance or the claim, including an
      submit their differences to the umpire. A deci-                                  insured's books and records. In the event of
      sion agreed to by any two will be binding. Each                                  an examination, an insured's answers must
      party will:                                                                      be signed.
      a. Pay its chosen appraiser; and                                           3. Loss Determination
      b. Bear the other expenses of the appraisal                                   a. The amount of Business Income loss will be
            and umpire equally.                                                        determined based on:
      If there is an appraisal, we will still retain our                               (1) The Net Income of the business before
      right to deny the claim.                                                              the direct physical loss or damage
   2. Duties In The Event Of Loss                                                           occurred;
      a. You must see that the following are done in                                   (2) The likely Net Income of the business if
            the event of loss:                                                              no physical loss or damage had occur-
            (1) Notify the police if a law may have been                                    red, but not including any Net Income
                 broken.                                                                    that would likely have been earned as a
            (2) Give us prompt notice of the direct                                         result of an increase in the volume of
                 physical loss or damage. Include a de-                                     business due to favorable business con-
                 scription of the property involved.                                        ditions caused by the impact of the Cov-
            (3) As soon as possible, give us a descrip-                                     ered Cause of Loss on customers or on
                 tion of how, when, and where the direct                                    other businesses;
                 physical loss or damage occurred.                                     (3) The operating expenses, including pay-
            (4) Take all reasonable steps to protect the                                    roll expenses, necessary to resume
                 Covered Property from further damage,                                      "operations" with the same quality of


64014 (2-16)                Includes copyrighted material of Insurance Services Office, Inc., with its permission           Page 4 of 6
Agency Code    18-0067-00
                Case 1:21-cv-00707-JPB               Document 1-1 Filed 02/18/21 PagePolicy
                                                                                      125Number
                                                                                            of 239                    114618-80881833


               service that existed just before the direct                  C. DEFINITIONS
               physical loss or damage; and                                    1. "Electronic data" means information, facts or
           (4) Other relevant sources of information,                             computer programs stored as or on, created or
               including:                                                         used on, or transmitted to or from computer
               (a) Your financial records and account-                            software (including systems and applications
                    ing procedures;                                               software), on hard or floppy disks, CD-ROMs,
               (b) Bills, invoices and other vouchers;                            tapes, drives, cells, data processing devices or
                    and                                                           any other repositories of computer software
               (c) Deeds, liens or contracts.                                     which are used with electronically controlled
       b. The amount of Extra Expense will be deter-                              equipment. The term computer programs, refer-
           mined based on:                                                        red to in the foregoing description of electronic
           (1) All expenses that exceed the normal                                data, means a set of related electronic instruc-
               operating expenses that would have                                 tions which direct the operations and functions
               been incurred by "operations" during the                           of a computer or device connected to it, which
               "period of restoration" if no direct phys-                         enable the computer or device to receive, pro-
               ical loss or damage had occurred. We                               cess, store, retrieve or send data.
               will deduct from the total of such                              2. "Finished stock" means stock you have
               expenses:                                                          manufactured.
               (a) The salvage value that remains of                              "Finished stock" also includes whiskey and alco-
                    any property bought for temporary                             holic products being aged.
                    use during the "period of restora-                            "Finished stock" does not include stock you
                    tion", once "operations" are re-                              have manufactured that is held for sale on the
                    sumed; and                                                    premises of any retail outlet insured under this
               (b) Any Extra Expense that is paid for                             Coverage Part.
                    by other insurance, except for in-                         3. "Operations" means your business activities oc-
                    surance that is written subject to the                        curring at the described premises.
                    same plan, terms, conditions and                           4. "Period of restoration" means the period of time
                    provisions as this insurance; and                             that:
           (2) Necessary expenses that reduce the                                 a. Begins:
               Business Income loss that otherwise                                     (1) Immediately following the time of direct
               would have been incurred.                                                   physical loss or damage; however, if a
       c. Resumption Of Operations                                                         waiting period is shown in the Declara-
           We will reduce the amount of your:                                              tions, then after such period following
           (1) Business Income loss, other than Extra                                      the time of direct physical loss or dam-
               Expense, to the extent you can resume                                       age for Business Income Coverage; or
               your "operations", in whole or in part, by                              (2) Immediately following the time of direct
               using damaged or undamaged property                                         physical loss or damage for Extra Ex-
               (including merchandise or stock) at the                                     pense Coverage
               described premises or elsewhere.                                        caused by or resulting from any Covered
           (2) Extra Expense loss to the extent you                                    Cause of Loss at the described premises;
               can return "operations" to normal and                                   and
               discontinue such Extra Expense.                                    b. Ends on the earlier of:
       d. If you do not resume "operations", or do not                                 (1) The date when the property at the de-
           resume "operations" as quickly as possible,                                     scribed premises should be repaired,
           we will pay based on the length of time it                                      rebuilt or replaced with reasonable
           would have taken to resume "operations" as                                      speed and similar quality; or
           quickly as possible.                                                        (2) The date when business is resumed at a
    4. Loss Payment                                                                        new permanent location.
       We will pay for covered loss within 30 days after                          "Period of restoration" does not mean any in-
       we receive the sworn proof of loss, if you have                            creased period required due to the enforcement
       complied with all of the terms of this Coverage                            of any ordinance or law that:
       Part and:                                                                  (1) Regulates the construction, use or repair, or
       a. We have reached agreement with you on                                        requires the tearing down of any property; or
           the amount of loss; or                                                 (2) Requires any insured or others to test for,
       b. An appraisal award has been made.                                            monitor, clean up, remove, contain, treat,
                                                                                       detoxify or neutralize, or in any way respond
                                                                                       to or assess the effects of "pollutants".

64014 (2-16)                Includes copyrighted material of Insurance Services Office, Inc., with its permission.         Page 5 of 6
Agency Code    18-0067-00
                Case 1:21-cv-00707-JPB               Document 1-1 Filed 02/18/21 PagePolicy
                                                                                      126Number
                                                                                            of 239                    114618-80881833


       The expiration date of this policy will not shorten                       6. "Suspension" means:
       or cause the "period of restoration" to terminate.                           a. The slowdown or cessation of your business
    5. "Pollutants" means any solid, liquid, gaseous or                                activities; or
       thermal irritant or contaminant, including smoke,                            b. That a part or all of the described premises
       vapor, soot, fumes, acids, alkalis, chemicals and                               is rendered untenantable, if coverage for
       waste. Waste includes materials to be recycled,                                 Business Income applies.
       reconditioned or reclaimed.



64014 (2-16)                Includes copyrighted material of Insurance Services Office, Inc., with its permission.        Page 6 of 6
Agency Code     18-0067-00
                 Case 1:21-cv-00707-JPB         Document 1-1 Filed 02/18/21 PagePolicy
                                                                                 127Number
                                                                                       of 239                114618-80881833



                                                                                                            64020 (12-10)


          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                        ORDINANCE OR LAW COVERAGE
This endorsement modifies insurance provided under the following:

BUILDING AND PERSONAL PROPERTY COVERAGE FORM
CONDOMINIUM ASSOCIATION COVERAGE FORM
CAUSES OF LOSS - SPECIAL FORM
CAUSES OF LOSS - BROAD FORM
CAUSES OF LOSS - BASIC FORM

A. Each Coverage - Coverage A, Coverage B, Cover-                   However, coverage under this endorsement applies
   age C and Coverage D - of Section E. Coverages                   only in response to the minimum requirements of the
   below, is provided under this endorsement only if a              ordinance or law. Losses and costs incurred in com-
   Limit of Insurance for that Coverage(s) is shown in              plying with recommended actions or standards that
   the Declarations and then only with respect to the               exceed actual requirements are not covered under
   building identified for that Coverage(s) in the Decla-           this endorsement.
   rations.                                                         2. a. The building sustains direct physical dam-
B. The following provisions do not apply to the extent                        age that is covered under this policy and
   that they conflict with the coverage provided by this                      such damage results in enforcement of the
   endorsement only:                                                          ordinance or law; or
   1. BUILDING AND PERSONAL PROPERTY COV-                                b. The building sustains both direct physical
        ERAGE FORM:                                                           damage that is covered under this policy
        a. E. LOSS CONDITIONS:                                                and direct physical damage that is not cov-
               (1) 4. Loss Payment, b.; and                                   ered under this policy, and the building dam-
               (2) 7. Valuation, b., second paragraph;                        age in its entirety results in enforcement of
                    and                                                       the ordinance or law.
        b. G. OPTIONAL COVERAGES, 3. Replace-                            c. However, if the building sustains direct
            ment Cost, f.                                                     physical damage that is not covered under
   2. CONDOMINIUM ASSOCIATION COVERAGE                                        this policy, and such damage is the subject
        FORM:                                                                 of the ordinance or law, then there is no
        a. E. LOSS CONDITIONS:                                                coverage under this endorsement even if
               (1) 4. Loss Payment, b.; and                                   the building has also sustained covered
               (2) 8. Valuation, b., second paragraph;                        direct physical damage.
                    and                                             3. In the situation described in C.2.b. above, we
        b. G. OPTIONAL COVERAGES, 3. Replace-                            will not pay the full amount of loss otherwise
            ment Cost, f.                                                payable under the terms of Coverages A, B, C
   3. Section B. EXCLUSIONS, 1.a. of CAUSES OF                           and/or D of this endorsement. Instead, we will
        LOSS - SPECIAL, BROAD and BASIC FORMS.                           pay a proportion of such loss, meaning the pro-
C. Application Of Coverage(s)                                            portion that the covered direct physical damage
   The Coverage(s) provided by this endorsement ap-                      bears to the total direct physical damage.
   ply only if both C.1. and C.2. are satisfied and are                  However, if the covered direct physical damage,
   then subject to the qualifications set forth in C.3.                  alone, would have resulted in enforcement of the
   1. The ordinance or law:                                              ordinance or law, then we will pay the full
        a. Regulates the demolition, construction or                     amount of loss otherwise payable under the
            repair of buildings, or establishes zoning or                terms of Coverages A, B, C and/or D of this
            land use requirements at the described                       endorsement.
            premises; and                                        D. We will not pay under Coverage A, B, C or D of this
        b. Is in force at the time of loss.                         endorsement for:


                   Includes copyrighted material of Insurance Service Office, Inc., with its permission.
64020 (12-10)                            Copyright, ISO Properties, Inc., 2001                                 Page 1 of 3
Agency Code     18-0067-00
                 Case 1:21-cv-00707-JPB         Document 1-1 Filed 02/18/21 PagePolicy
                                                                                 128Number
                                                                                       of 239               114618-80881833


   1. Enforcement of any ordinance or law which re-                         However:
      quires the demolition, repair, replacement, re-                       (1) This coverage applies only if the re-
      construction, remodeling or remediation of prop-                           stored or remodeled property is in-
      erty due to contamination by "pollutants" or due                           tended for similar occupancy as the cur-
      to the presence, growth, proliferation, spread or                          rent property, unless such occupancy is
      any activity of "fungi", wet rot or dry rot; or                            not permitted by zoning or land use ordi-
   2. The costs associated with the enforcement of                               nance or law.
      any ordinance or law which requires any insured                       (2) We will not pay for the increased cost of
      or others to test for, monitor, clean up, remove,                          construction if the building is not re-
      contain, treat, detoxify or neutralize, or in any                          paired, reconstructed or remodeled.
      way respond to, or assess the effects of "pollu-                      The Coinsurance Additional Condition does
      tants", "fungi", wet rot or dry rot.                                  not apply to Increased Cost of Construction
E. Coverages                                                                Coverage.
   1. Coverage A - Coverage For Loss To The Un-                        b. When a building is damaged or destroyed
      damaged Portion Of The Building                                       and Coverage C applies to that building in
      With respect to a covered building that has sus-                      accordance with 3.a. above, coverage for
      tained covered direct physical damage, we will                        the increased cost of construction also ap-
      pay under Coverage A for the loss in value of                         plies to repair or reconstruction of the fol-
      the undamaged portion of the building as a con-                       lowing, subject to the same conditions
      sequence of enforcement of an ordinance or law                        stated in 3.a.:
      that requires demolition of undamaged parts of                        (1) The cost of excavations, grading, back-
      the same building.                                                         filling and filling;
      Coverage A is included within the Limit of Insur-                     (2) Foundation of the building;
      ance shown in the Declarations as applicable to                       (3) Pilings; and
      the covered building. Coverage A does not in-                         (4) Underground pipes, flues and drains.
      crease the Limit of Insurance.                                        The items listed in b.(1) through b.(4) above
      The Coinsurance Additional Condition does not                         are deleted from Property Not Covered, but
      apply to the undamaged portion of the building                        only with respect to the coverage described
      when the Limit of Insurance shown in the Decla-                       in this Provision, 3.b.
      rations for Coverage A is less than the appli-                4. Coverage D - Tenant's Improvements and
      cable building Limit of Insurance shown in the                   Betterments
      Declarations.                                                    With respect to your use interest as tenant in
   2. Coverage B - Demolition Cost Coverage                            improvements and betterments that have sus-
      With respect to a covered building that has sus-                 tained covered direct physical damage, we will
      tained covered direct physical damage, we will                   pay the increased cost to repair or reconstruct
      pay the cost to demolish and clear the site of                   damaged portions of those improvements and
      undamaged parts of the same building, as a                       betterments when the increased cost is a con-
      consequence of enforcement of an ordinance or                    sequence of enforcement of the minimum re-
      law that requires Demolition of such undamaged                   quirements of the ordinance or law.
      property.                                                        The Coinsurance Additional Condition does not
      The Coinsurance Additional Condition does not                    apply to Tenant's Improvements and Better-
      apply to Demolition Cost Coverage.                               ments.
   3. Coverage C - Increased Cost Of Construction                F. Loss Payment
      Coverage                                                      1. All following loss payment Provisions, F.2.
      a. With respect to a covered building that has                   through F.5., are subject to the apportionment
           sustained covered direct physical damage,                   procedures set forth in Section C.3. of this en-
           we will pay the increased cost to:                          dorsement.
           (1) Repair or reconstruct damaged portions               2. When there is a loss in value of an undamaged
               of that building; and/or                                portion of a building to which Coverage A ap-
           (2) Reconstruct or remodel undamaged                        plies, the loss payment for that building, includ-
               portions of that building, whether or not               ing damaged and undamaged portions, will be
               demolition is required                                  determined as follows:
           when the increased cost is a consequence                    a. If the Replacement Cost Coverage Option
           of enforcement of the minimum require-                           applies and the property is being repaired or
           ments of the ordinance or law.                                   replaced, on the same or another premises,
                                                                            we will not pay more than the lesser of:

                   Includes copyrighted material of Insurance Service Office, Inc., with its permission.
64020 (12-10)                            Copyright, ISO Properties, Inc., 2001                                Page 2 of 3
Agency Code     18-0067-00
                 Case 1:21-cv-00707-JPB         Document 1-1 Filed 02/18/21 PagePolicy
                                                                                 129Number
                                                                                       of 239                   114618-80881833


           (1) The amount you would actually spend to                        (1) The increased cost of construction at
               repair, rebuild or reconstruct the build-                           the new premises; or
               ing, but not for more than the amount it                      (2) The applicable Limit of Insurance shown
               would cost to restore the building on the                           for Coverage C in the Declarations.
               same premises and to the same height,                5. Loss payment under Coverage D - Tenant's
               floor area, style and comparable quality                 Improvements and Betterments will be deter-
               of the original property insured; or                     mined as follows:
           (2) The Limit of Insurance for Coverage A                    a. We will not pay under Coverage D:
               shown in the Declarations as applicable                       (1) Until the property is actually repaired or
               to the covered building.                                            replaced, at the same or another prem-
      b. If the Replacement Cost Coverage Option                                   ises; and
           applies and the property is not repaired or                       (2) Unless the repairs or replacement are
           replaced, or if the Replacement Cost Cover-                             made as soon as reasonably possible
           age Option does not apply, we will not pay                              after the loss or damage, not to exceed
           more than the lesser of:                                                two years. We may extend this period
           (1) The actual cash value of the building at                            in writing during the two years.
               the time of loss; or                                     b. If the improvements and betterments are
           (2) The Limit of Insurance for Coverage A                         repaired or replaced at the same premises,
               shown in the Declarations as applicable                       or if you elect to rebuild the improvements
               to the covered building.                                      and betterments at another premises, the
   3. Loss payment under Coverage B - Demolition                             most we will pay under Coverage D is the
      Cost Coverage will be determined as follows:                           lesser of:
      We will not pay more than the lesser of the                            (1) The increased cost of construction at
      following:                                                                   the same premises; or
      a. The amount you actually spend to demolish                           (2) The applicable Limit of Insurance shown
           and clear the site of the described premises;                           for Coverage D in the Declarations.
           or                                                           c. If the ordinance or law requires relocation to
      b. The applicable Limit of Insurance shown for                         another premises, the most we will pay
           Coverage B in the Declarations.                                   under Coverage D is the lesser of:
   4. Loss payment under Coverage C - Increased                              (1) The increased cost of construction at
      Cost of Construction Coverage will be deter-                                 the new premises; or
      mined as follows:                                                      (2) The applicable Limit of Insurance shown
      a. We will not pay under Coverage C:                                         for Coverage D in the Declarations.
           (1) Until the property is actually repaired or        G. The terms of this endorsement apply separately to
               replaced, at the same or another prem-               each building to which this endorsement applies.
               ises; and                                         H. Under this endorsement we will not pay for loss due
           (2) Unless the repairs or replacement are                to any ordinance or law that:
               made as soon as reasonably possible                  1. You were required to comply with before the
               after the loss or damage, not to exceed                  loss, even if the building was undamaged; and
               two years. We may extend this period                 2. You failed to comply with.
               in writing during the two years.                  I. The following definition is added:
      b. If the building is repaired or replaced at the             "Fungi" means any type or form of fungus, including
           same premises, or if you elect to rebuild at             but not limited to, mold, mildew, mycotoxins, spores,
           another premises, the most we will pay                   scents or by-products produced or released by any
           under Coverage C is the lesser of:                       type or form of fungus.
           (1) The increased cost of construction at
               the same premises; or                             All other policy terms and conditions apply.
           (2) The applicable Limit of Insurance shown
               for Coverage C in the Declarations.
      c. If the ordinance or law requires relocation to
           another premises, the most we will pay
           under Coverage C is the lesser of:




                   Includes copyrighted material of Insurance Service Office, Inc., with its permission.
64020 (12-10)                            Copyright, ISO Properties, Inc., 2001                                   Page 3 of 3
Agency Code     18-0067-00
                 Case 1:21-cv-00707-JPB         Document 1-1 Filed 02/18/21 PagePolicy
                                                                                 130Number
                                                                                       of 239               114618-80881833



                                                                                                            64055 (12-10)


         THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                            LOSS PAYABLE PROVISIONS
This endorsement modifies insurance provided under the following:

BUILDING AND PERSONAL PROPERTY COVERAGE FORM
BUILDERS' RISK COVERAGE FORM
CONDOMINIUM ASSOCIATION COVERAGE FORM
CONDOMINIUM COMMERCIAL UNIT-OWNERS COVERAGE FORM
COMMERCIAL PROPERTY CONDITIONS

                                                       SCHEDULE

Premises Number:                         Building Number:                     Applicable Clause
                                                                              (Enter A., B., C., or D.):


Description Of Property:

Loss Payee Name:

Loss Payee Address:

Premises Number:                         Building Number:                     Applicable Clause
                                                                              (Enter A., B., C., or D.):


Description Of Property:

Loss Payee Name:

Loss Payee Address:

Premises Number:                         Building Number:                     Applicable Clause
                                                                              (Enter A., B., C., or D.):


Description Of Property:

Loss Payee Name:

Loss Payee Address:

Information required to complete this Schedule, if not shown above, will be shown in the Declarations.




                   Includes copyrighted material of Insurance Services Office, Inc., with its permission.
64055 (12-10)                  Copyright, ISO Commercial Risk Services, Inc., 1990, 2007                      Page 1 of 2
Agency Code     18-0067-00
                 Case 1:21-cv-00707-JPB         Document 1-1 Filed 02/18/21 PagePolicy
                                                                                 131Number
                                                                                       of 239                    114618-80881833


Nothing in this endorsement increases the applicable                     d. If we pay the Loss Payee for any loss or
Limit of Insurance. We will not pay any Loss Payee                            damage and deny payment to you because
more than their financial interest in the Covered prop-                       of your acts or because you have failed to
erty, and we will not pay more than the applicable Limit                      comply with the terms of this Coverage Part:
of Insurance on the Covered Property.                                         (1) The Loss Payee's rights will be trans-
                                                                                   ferred to us to the extent of the amount
The following is added to the Loss Payment Loss Con-                               we pay; and
dition, as indicated in the Schedule or in the Declara-                       (2) The Loss Payee's rights to recover the
tions:                                                                             full amount of the Loss Payee's claim
                                                                                   will not be impaired.
A. Loss Payable Clause                                                        At our option, we may pay to the Loss Pay-
   For Covered Property in which both you and a Loss                          ee the whole principal on the debt plus any
   Payee shown in the Schedule or in the Declarations                         accrued interest. In this event, you will pay
   have an insurable interest, we will:                                       your remaining debt to us.
   1. Adjust losses with you; and                                     3. If we cancel this policy, we will give written no-
   2. Pay any claim for loss or damage jointly to you                    tice to the Loss Payee at least:
       and the Loss Payee, as interests may appear.                      a. 10 days before the effective date of cancel-
                                                                              lation if we cancel for nonpayment of premi-
B. Lender's Loss Payable Clause                                               um; or
   1. The Loss Payee shown in the Schedule or in the                     b. 30 days before the effective date of cancel-
      Declarations is a creditor, including a mortgage-                       lation if we cancel for any other reason.
      holder or trustee, whose interest in Covered                    4. If we elect not to renew this policy, we will give
      Property is established by such written instru-                    written notice to the Loss Payee at least 10 days
      ments as:                                                          before the expiration date of this policy.
      a. Warehouse receipts;
      b. A contract for deed;                                     C. Contract Of Sale Clause
      c. Bills of lading;                                            1. The Loss Payee shown in the Schedule or in the
      d. Financing statements; or                                       Declarations is a person or organization you
      e. Mortgages, deeds of trust, or security agree-                  have entered a contract with for the sale of Cov-
          ments.                                                        ered Property.
   2. For Covered Property in which both you and a                   2. For Covered Property in which both you and the
      Loss Payee have an insurable interest:                            Loss Payee have an insurable interest we will:
      a. We will pay for covered loss or damage to                      a. Adjust losses with you; and
          each Loss Payee in their order of prece-                      b. Pay any claim for loss or damage jointly to
          dence, as interests may appear.                                   you and the Loss Payee, as interests may
      b. The Loss Payee has the right to receive loss                       appear.
          payment even if the Loss Payee has started                 3. The following is added to the OTHER INSUR-
          foreclosure or similar action on the Covered                  ANCE Condition:
          Property.                                                     For Covered Property that is the subject of a
      c. If we deny your claim because of your acts                     contract of sale, the word "you" includes the
          or because you have failed to comply with                     Loss Payee.
          the terms of the Coverage Part, the Loss
          Payee will still have the right to receive loss         D. Building Owner Loss Payable Clause
          payment if the Loss Payee:                                 1. The Loss Payee shown in the Schedule or in the
          (1) Pays any premium due under this Cov-                       Declarations is the owner of the described build-
               erage Part at our request if you have                     ing, in which you are a tenant.
               failed to do so;                                      2. We will adjust losses to the described building
          (2) Submits a signed, sworn proof of loss                      with the Loss Payee. Any loss payment made
               within 60 days after receiving notice                     to the Loss Payee will satisfy your claims
               from us of your failure to do so; and                     against us for the owner's property.
          (3) Has notified us of any change in owner-                3. We will adjust losses to tenant's improvements
               ship, occupancy or substantial change                     and betterments with you, unless the lease pro-
               in risk known to the Loss Payee.                          vides otherwise.
          All of the terms of this Coverage Part will
          then apply directly to the Loss Payee.                  All other policy terms and conditions apply.


                   Includes copyrighted material of Insurance Services Office, Inc., with its permission.
64055 (12-10)                  Copyright, ISO Commercial Risk Services, Inc., 1990, 2007                          Page 2 of 2
Agency Code   18-0067-00
               Case 1:21-cv-00707-JPB            Document 1-1 Filed 02/18/21 PagePolicy
                                                                                  132Number
                                                                                        of 239              114618-80881833



                                                                                                          CP 00 90 07 88


          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                 COMMERCIAL PROPERTY CONDITIONS
This Coverage Part is subject to the following conditions, the Common Policy Conditions and applicable Loss Conditions
and Additional Conditions in Commercial Property Coverage Forms.


A. CONCEALMENT, MISREPRESENTATION OR                                 2. The action is brought within 2 years after the
   FRAUD                                                                date on which the direct physical loss or dam-
                                                                        age occurred.
   This Coverage Part is void in any case of fraud by
   you as it relates to this Coverage Part at any time. It       E. LIBERALIZATION
   is also void if you or any other insured, at any time,
   intentionally conceal or misrepresent a material fact             If we adopt any revision that would broaden the cov-
   concerning:                                                       erage under this Coverage Part without additional
                                                                     premium within 45 days prior to or during the policy
   1. This Coverage Part;                                            period, the broadened coverage will immediately
                                                                     apply to this Coverage Part.
   2. The Covered Property;
                                                                 F. NO BENEFIT TO BAILEE
   3. Your interest in the Covered Property; or
                                                                     No person or organization, other than you, having
   4. A claim under this Coverage Part.                              custody of Covered Property will benefit from this
                                                                     insurance.
B. CONTROL OF PROPERTY
                                                                 G. OTHER INSURANCE
   Any act or neglect of any person other than you
   beyond your direction or control will not affect this             1. You may have other insurance subject to the
   insurance.                                                           same plan, terms, conditions and provisions as
                                                                        the insurance under this Coverage Part. If you
   The breach of any condition of this Coverage Part at                 do, we will pay our share of the covered loss or
   any one or more locations will not affect coverage at                damage. Our share is the proportion that the
   any location where, at the time of loss or damage,                   applicable Limit of Insurance under this Cover-
   the breach of condition does not exist.                              age Part bears to the Limits of Insurance of all
                                                                        insurance covering on the same basis.
C. INSURANCE UNDER TWO OR MORE COV-
   ERAGES                                                            2. If there is other insurance covering the same
                                                                        loss or damage, other than that described in 1.
   If two or more of this policy's coverages apply to the               above, we will pay only for the amount of cov-
   same loss or damage, we will not pay more than the                   ered loss or damage in excess of the amount
   actual amount of the loss or damage.                                 due from that other insurance, whether you can
                                                                        collect on it or not. But we will not pay more
D. LEGAL ACTION AGAINST US                                              than the applicable Limit of Insurance.

   No one may bring a legal action against us under              H. POLICY PERIOD, COVERAGE TERRITORY
   this Coverage Part unless:
                                                                     Under this Coverage Part:
   1. There has been full compliance with all of the
      terms of this Coverage Part; and                               1. We cover loss or damage commencing:


CP 00 90 07 88                    Copyright, Insurance Services Office, Inc., 1983, 1987                      Page 1 of 2
Agency Code    18-0067-00
                Case 1:21-cv-00707-JPB             Document 1-1 Filed 02/18/21 PagePolicy
                                                                                    133Number
                                                                                          of 239                 114618-80881833


         a. During the policy period shown in the                       sary to secure our rights and must do nothing after
            Declarations; and                                           loss to impair them. But you may waive your rights
                                                                        against another party in writing:
         b. Within the coverage territory.
                                                                        1. Prior to a loss to your Covered Property or Cov-
     2. The coverage territory is:                                         ered Income.

         a. The United States of America (including its                 2. After a loss to your covered Property or Covered
            territories and possessions);                                  Income only if, at time of loss, that party is one
                                                                           of the following:
         b. Puerto Rico; and
                                                                            a. Someone insured by this insurance;
         c. Canada.
                                                                            b. A business firm:
I.   TRANSFER OF RIGHTS OF RECOVERY
     AGAINST OTHERS TO US                                                       (1) Owned or controlled by you; or

     If any person or organization to or for whom we                            (2) That owns or controls you; or
     make payment under this Coverage Part has rights
     to recover damages from another, those rights are                      c. Your tenant.
     transferred to us to the extent of our payment. That
     person or organization must do everything neces-                   This will not restrict your insurance.



CP 00 90 07 88                       Copyright, Insurance Services Office, Inc., 1983, 1987                       Page 2 of 2
Agency Code     18-0067-00
                 Case 1:21-cv-00707-JPB           Document 1-1 Filed 02/18/21 PagePolicy
                                                                                   134Number
                                                                                         of 239                  114618-80881833



                                                                                      COMMERCIAL GENERAL LIABILITY
                                                                                                      55165 (12-04)


          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


     ADDITIONAL INSURED - USERS OF GOLFMOBILES
This endorsement modifies insurance provided under the following:

    COMMERCIAL GENERAL LIABILITY COVERAGE PART.


A. SECTION II - WHO IS AN INSURED is amended to                    B. Under SECTION III - LIMITS OF INSURANCE, the
   include as an additional insured any person(s) using               following is added:
   or legally responsible for the use of golfmobiles
   loaned or rented to others by you or any of your                    The limits of liability for the additional insured are
   concessionaires but only for their liability arising out            those specified in the written contract or agreement
   of the use of golfmobiles.                                          between the insured and the user of golfmobiles, not
                                                                       to exceed the limits provided in this policy. These
                                                                       limits are inclusive of and not in addition to the limits
                                                                       of insurance shown in the Declarations.




                    Includes copyrighted material of Insurance Services Office, Inc., with its permission.
55165 (12-04)                     Copyright, Insurance Services Office, Inc., 1984, 2003.                          Page 1 of 1
Agency Code    18-0067-00
                Case 1:21-cv-00707-JPB          Document 1-1 Filed 02/18/21 PagePolicy
                                                                                 135Number
                                                                                       of 239                   114618-80881833



                                                                                                                55296 (9-09)


         THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


    RECORDING AND DISTRIBUTION OF MATERIAL OR
    INFORMATION IN VIOLATION OF LAW EXCLUSION
This endorsement modifies insurance provided under the following:

COMMERCIAL GENERAL LIABILITY COVERAGE PART


1. The following exclusion is added to SECTION I -               2. The following exclusion is added to SECTION I -
   COVERAGES, COVERAGE A. BODILY INJURY                             COVERAGES, COVERAGE B. PERSONAL
   AND PROPERTY DAMAGE LIABILITY, 2. Exclu-                         INJURY AND ADVERTISING INJURY LIABILITY,
   sions:                                                           2. Exclusions:

   Recording And Distribution Of Material Or Infor-                  Recording And Distribution Of Material Or Infor-
   mation In Violation Of Law                                        mation In Violation Of Law

   "Bodily injury" or "property damage" arising directly             "Personal injury" or "advertising injury" arising
   or indirectly out of any action or omission that                  directly or indirectly out of any action or omission
   violates or is alleged to violate:                                that violates or is alleged to violate:

   a. The Telephone Consumer Protection Act                          a. The Telephone Consumer Protection Act
      (TCPA), including any amendment of or addi-                       (TCPA), including any amendment of or addition
      tion to such law;                                                 to such law;

   b. The CAN-SPAM Act of 2003, including any                        b. The CAN-SPAM Act of 2003, including any
      amendment of or addition to such law;                             amendment of or addition to such law;

   c. The Fair Credit Reporting Act (FCRA), and any                  c. The Fair Credit Reporting Act (FCRA), and any
      amendment of or addition to such law, including                   amendment of or addition to such law, including
      the Fair and Accurate Credit Transactions Act                     the Fair and Accurate Credit Transactions Act
      (FACTA); or                                                       (FACTA); or

   d. Any federal, state or local statute, ordinance or              d. Any federal, state or local statute, ordinance or
      regulation, other than the TCPA, CAN-SPAM                         regulation, other than the TCPA, CAN-SPAM
      Act of 2003 or FCRA and their amendments and                      Act of 2003 or FCRA and their amendments and
      additions, that addresses, prohibits, or limits the               additions, that addresses, prohibits, or limits the
      printing, dissemination, disposal, collecting,                    printing, dissemination, disposal, collecting,
      recording, sending, transmitting, communicating                   recording, sending, transmitting, communicating
      or distribution of material or information.                       or distribution of material or information.

                                                                 All other policy terms and conditions apply.




                Includes copyrighted material of Insurance Services Office, Inc., with its permission.
55296 (9-09)                          © Insurance Services Office, Inc., 2008                                    Page 1 of 1
Agency Code    18-0067-00
                Case 1:21-cv-00707-JPB            Document 1-1 Filed 02/18/21 PagePolicy
                                                                                   136Number
                                                                                         of 239                  114618-80881833



                                                                                     COMMERCIAL GENERAL LIABILITY
                                                                                                      55372 (1-07)


         THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


          BLANKET ADDITIONAL INSURED
  EXCLUSION - PRODUCTS-COMPLETED OPERATIONS
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE FORM.


A. Under SECTION I - COVERAGES, COVERAGE A.                       D. SECTION IV - COMMERCIAL GENERAL
   BODILY INJURY AND PROPERTY DAMAGE                                 LIABILITY CONDITIONS, is amended as follows.
   LIABILITY, 2. Exclusions, the following exclusion is
   added:                                                             1. The following provision is added to 4. Other
                                                                         Insurance:
   2. Exclusions
                                                                          This insurance is primary for the Additional
       This insurance does not apply to:                                  Insured, but only with respect to liability arising
                                                                          out of "your work" for that Additional Insured by
       Any Additional Insured, as defined in paragraph                    or for you. Other insurance available to the
       B. immediately below, for liability arising from                   Additional Insured will apply as excess insur-
       the "products-completed operations hazard".                        ance and not contribute as primary insurance to
                                                                          the insurance provided by this endorsement.
B. Under SECTION II - WHO IS AN INSURED, the
   following is added:                                                2. The following provision is added:

   A person or organization is an Additional Insured,                     Other Additional Insured Coverage Issued By
   only with respect to liability arising out of "your work"              Us
   for that Additional Insured by or for you:
                                                                          If this policy provides coverage for the same
   1. If required in a written contract or agreement; or                  loss to any Additional Insured specifically shown
                                                                          as an Additional Insured in another endorsement
   2. If required by an oral contract or agreement only                   to this policy, our maximum limit of insurance
      if a Certificate of Insurance was issued prior to                   under this endorsement and any other endorse-
      the loss indicating that the person or organiza-                    ment shall not exceed the limit of insurance in
      tion was an Additional Insured.                                     the written contract or agreement between the
                                                                          insured and the owner, lessee or contractor, or
C. Under SECTION III - LIMITS OF INSURANCE, the                           the limits provided in this policy, whichever is
   following is added:                                                    less. Our maximum limit of insurance arising
                                                                          out of an "occurrence", shall not exceed the limit
   The limits of liability for the Additional Insured are                 of insurance shown in the Declarations, regard-
   those specified in the written contract or agreement                   less of the number of insureds or Additional
   between the insured and the owner, lessee or                           Insureds.
   contractor or those specified in the Certificate of
   Insurance, if an oral contract or agreement, not to            All other policy terms and conditions apply.
   exceed the limits provided in this policy. These
   limits are inclusive of and not in addition to the limits
   of insurance shown in the Declarations.

                   Includes copyrighted material of Insurance Services Office, Inc., with its permission.
55372 (1-07)                     Copyright Insurance Services Office, Inc., 1984, 2003.                           Page 1 of 1
Agency Code    18-0067-00
                Case 1:21-cv-00707-JPB             Document 1-1 Filed 02/18/21 PagePolicy
                                                                                    137Number
                                                                                          of 239                  114618-80881833



                                                                                                                  55592 (2-14)


          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


       EXCLUSION - ACCESS OR DISCLOSURE OF
     CONFIDENTIAL OR PERSONAL INFORMATION AND
     DATA-RELATED LIABILITY - WITH LIMITED BODILY
                 INJURY EXCEPTION
This endorsement modifies insurance provided under the following:

    COMMERCIAL GENERAL LIABILITY COVERAGE PART

A. The following is added to Paragraph 2. Exclusion                       CD-ROMs, tapes, drives, cells, data processing
   Section I - Coverage A - Bodily Injury And                             devices or any other media which are used with
   Property Damage Liability:                                             electronically controlled equipment.
      This insurance does not apply to:                            B. The following is added to Paragraph 2. Exclusions
      Access Or Disclosure Of Confidential Or                         of Section I - Coverage B - Personal Injury And
      Personal Information And Data-related                           Advertising Injury Liability:
      Liability                                                       2. Exclusions
      Damages arising out of:                                             This insurance does not apply to:
      (1) Any access to or disclosure of any person's                     Access Or Disclosure Of Confidential Or
            or organization's confidential or personal in-                Personal Information
            formation, including patents, trade secrets,                  "Personal injury" and "advertising injury" arising
            processing methods, customer lists, finan-                    out of any access to or disclosure of any per-
            cial information, credit card information,                    son's or organization's confidential or personal
            health information or any other type of non-                  information, including patents, trade secrets,
            public information; or                                        processing methods, customer lists, financial
      (2) The loss of, loss of use of, damage to, cor-                    information, credit card information, health infor-
            ruption of, inability to access, or inability to              mation or any other type of nonpublic informa-
            manipulate electronic data.                                   tion.
      This exclusion applies even if damages are                          This exclusion applies even if damages are
      claimed for notification costs, credit monitoring                   claimed for notification costs, credit monitoring
      expenses, forensic expenses, public relations                       expenses, forensic expenses, public relations
      expenses or any other loss, cost or expense in-                     expenses or any other loss, cost or expense
      curred by you or others arising out of that which                   incurred by you or others arising out of any ac-
      is described in Paragraph (1) or (2) above.                         cess to or disclosure of any person's or organi-
      However, unless Paragraph (1) above applies,                        zation's confidential or personal information.
      this exclusion does not apply to damages be-
      cause of "bodily injury".                                    All other policy terms and conditions apply.
      As used in this exclusion, electronic data means
      information, facts or programs stored as or on,
      created or used on, or transmitted to or from
      computer software (including systems and
      applications software), hard or floppy disks,




55592 (2-14)        Includes copyrighted material of Insurance Services Office, Inc., with its permission.         Page 1 of 1
Agency Code      18-0067-00
                  Case 1:21-cv-00707-JPB             Document 1-1 Filed 02/18/21 PagePolicy
                                                                                      138Number
                                                                                            of 239                         114618-80881833


                                                                                                                              55637 (9-14)



               THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


         PRODUCTS-COMPLETED OPERATIONS HAZARD
                     AMENDATORY
This endorsement modifies insurance provided under the following:

    COMMERCIAL GENERAL LIABILITY COVERAGE PART

Under SECTION V- DEFINITIONS, 17.                                                       (c) When that part of the work done at a job
"Products-completed operations hazard" is deleted and                                        site has been put to its intended use by
replaced by the following.                                                                   any person or organization other than
17. "Products-completed operations hazard":                                                  another contractor or subcontractor
    a. Includes all "bodily injury" and "property dam-                                       working on the same project.
        age" occurring away from premises you own or                                    Work that may need service, maintenance,
        rent and arising out of "your product" or "your                                 correction, repair or replacement, but which
        work" except:                                                                   is otherwise complete, will be treated as
        (1) Products that are still in your physical pos-                               completed.
            session; or                                                          b. Does not include "bodily injury" or "property
        (2) Work that has not yet been completed or                                 damage" arising out of:
            abandoned. However, "your work" will be                                 (1) The transportation of property, unless the
            deemed completed at the earliest of the fol-                                injury or damage arises out of a condition in
            lowing times:                                                               or on a vehicle not owned or operated by
            (a) When all of the work called for in your                                 you, and that condition was created by the
                contract has been completed.                                            "loading or unloading" of that vehicle by any
            (b) When all of the work to be done at the                                  insured; or
                job site has been completed if your con-                            (2) The existence of tools, uninstalled equip-
                tract calls for work at more than one job                               ment or abandoned or unused materials.
                site.
                                                                            All other policy terms and conditions apply.




55637 (9-14)                Includes copyrighted material of Insurance Services Office, Inc., with its permission.             Page 1 of 1
Agency Code     18-0067-00
                 Case 1:21-cv-00707-JPB         Document 1-1 Filed 02/18/21 PagePolicy
                                                                                 139Number
                                                                                       of 239                 114618-80881833



                                                                                    COMMERCIAL GENERAL LIABILITY
                                                                                                    55028 (12-04)


         THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


       HIRED AUTO AND NON-OWNED AUTO LIABILITY
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE FORM

The coverage for "bodily injury" and "property damage" liability provided under SECTION I COVERAGES, COVERAGE
A. BODILY INJURY AND PROPERTY DAMAGE LIABILITY is extended as follows:


A. COVERAGE                                                           3. a. "Bodily injury" or "property damage" arising
                                                                            out of the actual alleged or threatened
   We will pay those sums the insured becomes legally                       discharge, dispersal, seepage, migration,
   obligated to pay as damages because of "bodily                           release or escape of "pollutants":
   injury" or "property damage" arising out of the
   maintenance or use of an "auto":                                           (1) that are, or are contained in any
                                                                                  property that is:
   1. You do not own;
                                                                                  (a) being transported or towed by, han-
   2. Which is not registered in your name; or                                        dled or prepared for placement into
                                                                                      or upon, or taken from the "auto";
   3. Which is not leased or rented to you for more
      than ninety consecutive days                                                (b) otherwise in the course of transit by
                                                                                      you or on your behalf; or
   and which is used in your business.
                                                                                  (c) being disposed of, stored, treated or
B. EXCLUSIONS                                                                         processed into or upon the "auto";

   With respect to only the coverage extended by this                         (2) before such pollutants or property
   endorsement, the exclusions which apply to                                     containing pollutants are moved from
   SECTION I COVERAGES, COVERAGE A. BODILY                                        the place they are accepted by you or
   INJURY AND PROPERTY DAMAGE LIABILITY,                                          anyone acting on your behalf for
   other than the Nuclear Energy Liability Exclusion,                             placement into or onto the "auto"; or
   are replaced by the following:
                                                                              (3) after such "pollutants" or property
   This coverage does not apply to:                                               containing "pollutants" are removed
                                                                                  from the "auto" to where they are
   1. "Bodily injury" or "property damage" expected or                            delivered, disposed of or abandoned by
      intended from the standpoint of the insured.                                you or anyone acting in your behalf.
      This exclusion does not apply to "bodily injury"
      resulting from the use of reasonable force to                       3.c.(1) above does not apply to "pollutants" that
      protect persons or property.                                        are needed or result from the normal mechani-
                                                                          cal, electrical or hydraulic functioning of the
   2. Any obligations of the insured under a workers                      "auto" or its parts, if the discharge, release,
      compensation, disability benefits or unemploy-                      escape, seepage, migration or dispersal of such
      ment compensation law or any similar law.                           "pollutants" is directly from a part of the "auto"


                   Includes copyrighted material of Insurance Services Office, Inc., with its permission.
55028 (12-04)              Copyright Insurance Services Office, Inc., 1982, 1988, 2002, 2004.                   Page 1 of 4
Agency Code     18-0067-00
                 Case 1:21-cv-00707-JPB          Document 1-1 Filed 02/18/21 PagePolicy
                                                                                  140Number
                                                                                        of 239                 114618-80881833

        designed to hold, store, receive or dispose of                    not apply to the liability of the insured, it also
        such "pollutants" by the 'auto" manufacturer.                     does not apply to such liability assumed by the
                                                                          insured under an "insured contract".
        3.a.(2) and 3.a.(3) above do not apply, if as a
        direct result of maintenance or use of the "auto",            b. That the insured would have in the absence of
        "pollutants" or property containing "pollutants"                 the contract or agreement.
        which are not in or upon the 'auto", are upset,
        overturned or damaged at any premises not                 6. "Property damage" to:
        owned by or leased by you. The discharge,
        release, escape, seepage, migration or dispersal              a. Property owned or being transported by, or
        of the "pollutants" must be directly caused by                   rented or loaned to any insured; or
        such upset, overturn or damage.
                                                                      b. Property in the care, custody or control of any
    b. Any loss, cost or expense arising out of any:                     insured

        (1) Request, demand or order that any insured                 other than property damage to a residence or a
            or others test for, monitor, clean up, remove,            private garage by a private passenger "auto"
            contain, treat, detoxify or neutralize, or in             covered by this coverage.
            any way respond to, or assess the effects of
            "pollutants"; or                                      7. "Bodily injury" to:

        (2) Claim or "suit" by or on behalf of a govern-              a. An "employee" of the insured arising out of and
            mental authority for damages because of                      in the course of employment by the insured; or
            testing for, monitoring, cleaning up, remov-
            ing, containing, treating, detoxifying or                 b. The spouse, child, parent, brother or sister of
            neutralizing, or in any way responding to or                 that "employee" as a consequence of Paragraph
            assessing the effects of "pollutants".                       a. above.

4. "Bodily injury" or "property damage" however                       This exclusion applies:
   caused, arising, directly or indirectly, out of:
                                                                      a. Whether the insured may be liable as an em-
    a. War, including undeclared or civil war;                           ployer or in any other capacity; and

    b. Warlike action by a military force, including                  b. To any obligation to share damages with or
       action in hindering or defending against an                       repay someone else who must pay damages
       actual or expected attack, by any government,                     because of the injury.
       sovereign or other authority using military
       personnel or other agents; or                                  This exclusion does not apply to:

    c. Insurrection, rebellion, revolution, usurped                   a. Liability assumed by the insured under an
       power, or action taken by governmental                            "insured contract".
       authority in hindering or defending against any
       of these.                                                      b. "Bodily injury" to any "employee" of the insured
                                                                         arising out of and in the course of his or her
5. "Bodily injury" or "property damage" for which the                    domestic employment by the insured unless
   insured is obligated to pay damages by reason of                      benefits for such injury are in whole or in part
   the assumption of liability in a contract or agree-                   either payable or required to be provided under
   ment. This exclusion does not apply to liability for                  any workers compensation law.
   damages:
                                                                  C. WHO IS AN INSURED
    a. Assumed in a contract or agreement that is an
       "insured contract", provided the "bodily injury" or            With respect to only the coverage extended by this
       "property damage" occurs subsequent to the                     endorsement, SECTION II - WHO IS AN INSURED
       execution of the contract or agreement.                        is deleted and replaced by the following:
       However, if the insurance under this policy does


                   Includes copyrighted material of Insurance Services Office, Inc., with its permission.
55028 (12-04)              Copyright Insurance Services Office, Inc., 1982, 1988, 2002, 2004.                    Page 2 of 4
Agency Code     18-0067-00
                 Case 1:21-cv-00707-JPB         Document 1-1 Filed 02/18/21 PagePolicy
                                                                                 141Number
                                                                                       of 239                 114618-80881833

   Each of the following is an insured with respect to                5. Any person or organization with respect to the
   this coverage:                                                        conduct of any current or past partnership or
                                                                         joint venture that is not shown as a Named
   1. You.                                                               Insured in the Declarations.

   2. Your partners if you are designated in the                  D. LIMITS OF INSURANCE
      Declarations as a partnership or a joint venture.
                                                                      With respect to only the coverage extended by this
   3. Your members if you are designated in the                       endorsement, SECTION III - LIMITS OF INSUR-
      Declarations as a limited liability company.                    ANCE is deleted and replaced by the following:

   4. Your executive officers if you are designated in                1. The Limits of Insurance shown in the Declara-
      the Declarations as an organization other than a                   tions and the rules below fix the most we will
      partnership, joint venture or limited liability                    pay regardless of the number of:
      company.
                                                                          a. Insureds;
   5. Any person using the "auto" and any person or
      organization legally responsible for the use of an                  b. Claims made or "suits" brought; or
      "auto" not owned by such person or oganiza-
      tion, provided the actual use is with your                          c. Persons or organizations making claims or
      permission.                                                            bringing "suits".

   None of the following is an insured:                               2. We will pay damages for "bodily injury" or
                                                                         "property damage" up to the limits of liability
   1. Any person engaged in the business of his or                       shown in the Declarations for this coverage.
      her employer with respect to "bodily injury" to                    Such damages shall be paid as follows:
      any co-employee of such person injured in the
      course of employment.                                               a. When Hired Auto and Non-Owned Auto
                                                                             Each Occurrence Limit is shown in the
   2. Any person using the "auto" and any person                             Declarations, such limit is the total amount
      other than you, legally responsible for its use                        of coverage and the most we will pay for all
      with respect to an "auto" owned or registered in                       damages because of or arising out of all
      the name of:                                                           "bodily injury" and "property damage" in any
                                                                             one "occurrence".
       a. Such person; or
                                                                          b. When Bodily Injury Hired Auto and Non-
       b. Any partner or executive officer of yours or a                     Owned Auto Each Occurrence Limit and
          member of his or her household; or                                 Property Damage Hired Auto and Non-
                                                                             Owned Auto Each Occurrence Limit are
       c. Any employee or agent of yours who is                              shown in the Declarations:
          granted an operating allowance of any sort
          for the use of such "auto".                                         (1) The limit shown for Bodily Injury Hired
                                                                                  Auto and Non-Owned Auto Each
   3. Any person while employed in or otherwise                                   Occurrence is the total amount of
      engaged in duties in connection with an "auto                               coverage and the most we will pay for
      business", other than an "auto business" you                                all damages because of or arising out of
      operate.                                                                    all "bodily injury" in any one
                                                                                  "occurrence".
   4. The owner or lessee (of whom you are a sub-
      lessee) of a hired "auto" or the owner of an                            (2) The limit shown for Property Damage
      "auto" you do not own or which is not registered                            Hired Auto and Non-Owned Auto Each
      in your name which is used in your business or                              Occurrence is the total amount of cov-
      any agent or employee of any such owner or                                  erage and the most we will pay for all
      lessee.                                                                     damages because of or arising out of all
                                                                                  "property damage" in any one "occur-
                                                                                  rence".

                   Includes copyrighted material of Insurance Services Office, Inc., with its permission.
55028 (12-04)              Copyright Insurance Services Office, Inc., 1982, 1988, 2002, 2004.                   Page 3 of 4
Agency Code     18-0067-00
                 Case 1:21-cv-00707-JPB         Document 1-1 Filed 02/18/21 PagePolicy
                                                                                 142Number
                                                                                       of 239                 114618-80881833


E. ADDITIONAL DEFINITION                                              "Auto business" means the business or occupation
                                                                      of selling, repairing, servicing, storing or parking
   The following definition applies only to the coverage              "autos".
   extended by this endorsement:



                   Includes copyrighted material of Insurance Services Office, Inc., with its permission.
55028 (12-04)              Copyright Insurance Services Office, Inc., 1982, 1988, 2002, 2004.                   Page 4 of 4
Agency Code     18-0067-00
                 Case 1:21-cv-00707-JPB           Document 1-1 Filed 02/18/21 PagePolicy
                                                                                   143Number
                                                                                         of 239                 114618-80881833



                                                                                      COMMERCIAL GENERAL LIABILITY
                                                                                                       55146 (6-04)


             THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                     UPSET AND OVERSPRAY COVERAGE
This endorsement modifies insurance provided under the following:

    COMMERCIAL GENERAL LIABILITY COVERAGE PART

It is agreed the coverage for "property damage" liability with respect to your operations is extended as follows:

1. COVERAGE

    We will pay those sums which you become legally obligated to pay for "property damage" caused directly by
    immediate, abrupt and accidental:

    a. Upset, overturn or collision of your "mobile equipment" while transporting; or

    b. "Overspray" during your application or dispersal of

    "pollutants" which are intended for and normally used in your operations. The operations must be in compliance with
    local, state, and federal ordinances and laws.

    This is not an additional amount of insurance and does not increase the Limits of Insurance stated in the Decla-
    rations.

2. EXCLUSIONS

    a. With regard only to the coverage provided by this endorsement, Exclusion f. of Section I - Coverage A - Bodily
       Injury And Property Damage Liability is deleted and replaced by the following:

        f.    Pollution

              Any loss, cost or expense arising out of any:

              (1) Request, demand, order or statutory or regulatory requirement that any insured or others test for,
                  monitor, clean up, remove, contain, treat, detoxify or neutralize, or in any way respond to, or assess the
                  effects of "pollutants"; or

              (2) Claim or suit by or on behalf of a governmental authority for damages because of testing for, monitoring,
                  cleaning up, removing, containing, treating, detoxifying or neutralizing, or in any way responding to, or
                  assessing the effects of "pollutants".

              However, this paragraph does not apply to liability for damages because of covered "property damage" that
              the insured would have in the absence of such request, demand, order or statutory or regulatory requirement,
              or such claim or "suit" by or on behalf of a governmental authority.




                     Includes copyrighted material of Insurance Services Office, Inc., with its permission.
55146 (6-04)                          Copyright, Insurance Services Office, Inc., 2000                              Page 1 of 2
Agency Code    18-0067-00
                Case 1:21-cv-00707-JPB             Document 1-1 Filed 02/18/21 PagePolicy
                                                                                    144Number
                                                                                          of 239               114618-80881833


    b. The following exclusion is added to Paragraph 2., Exclusions of Section I - Coverage A - Bodily Injury And
       Property Damage Liability:

        This coverage does not apply to "overspray" resulting from aerial application or dispersal of "pollutants".

3. DEDUCTIBLE

    Any deductible provision of the policy which is applicable to Property Damage Liability coverage applies to this
    coverage extension.

4. DEFINITIONS

    The following definition applies in addition to those in the policy.

    "Overspray" means spray, from a device specifically designed for spray application or dispersal, that goes beyond the
    entire area of intended application or dispersal.

All other policy terms and conditions apply.



                    Includes copyrighted material of Insurance Services Office, Inc., with its permission.
55146 (6-04)                         Copyright, Insurance Services Office, Inc., 2000                            Page 2 of 2
Agency Code    18-0067-00
                Case 1:21-cv-00707-JPB           Document 1-1 Filed 02/18/21 PagePolicy
                                                                                  145Number
                                                                                        of 239                114618-80881833



                                                                                    COMMERCIAL GENERAL LIABILITY
                                                                                                     55282 (4-05)


         THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


   GEORGIA LIMITED FUNGI OR BACTERIA COVERAGE
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART

                                                        SCHEDULE

 Fungi and Bacteria Property
 Damage Aggregate Limit               $ 50,000



A. The following additional exclusion is added to                     a. A "fungi or bacteria incident"; or
   SECTION I - COVERAGES, COVERAGE A.
   BODILY INJURY AND PROPERTY DAMAGE                                  b. Any loss, cost or expense arising out of the
   LIABILITY 2. Exclusions:                                              abating, testing for, monitoring, cleaning up,
                                                                         removing, containing, treating, detoxifying,
   "Bodily injury" arising out of:                                       neutralizing, remediating or disposing of, or in
                                                                         any way responding to, or assessing the effects
   a. A "fungi or bacteria incident"; or                                 of, "fungi" or bacteria, by any insured or by any
                                                                         other person or entity.
   b. Any loss, cost or expense arising out of the
      abating, testing for, monitoring, cleaning up,              C. Coverage provided by this insurance for "property
      removing, containing, treating, detoxifying,                   damage", arising out of a "fungi or bacteria incident",
      neutralizing, remediating or disposing of, or in               is subject to the Fungi and Bacteria Property Dam-
      any way responding to, or assessing the effects                age Aggregate Limit as described in Paragraph D. of
      of, "fungi" or bacteria, by any insured or by any              this endorsement.
      other person or entity.
                                                                  D. The following are added to SECTION III - LIMITS
   This exclusion does not apply to any "fungi" or                   OF INSURANCE:
   bacteria that are, are on, or are contained in, a good
   or product intended for consumption.                               1. Subject to Paragraphs 2. and 3. of Section III -
                                                                         Limits of Insurance, as applicable, the Fungi and
B. The following exclusion is added to SECTION I -                       Bacteria Property Damage Aggregate Limit
   COVERAGES, COVERAGE B. PERSONAL                                       shown in the Schedule of this endorsement is
   INJURY AND ADVERTISING INJURY LIABILITY 2.                            the most we will pay under Coverage A for all
   Exclusions:                                                           "property damage" arising out of one or more
                                                                         "fungi or bacteria incident".
   "Personal injury" and "advertising injury" arising out
   of:                                                                2. Subject to the paragraph immediately above,
                                                                         paragraph 5., the Each Occurrence Limit and
                                                                         Paragraph 6., the Damage To Premises Rented
                                                                         To You Limit, of Section III - Limits of Insurance
                                                                         continue to apply to "property damage" arising
                                                                         out of a "fungi or bacteria incident".


                   Includes copyrighted material of Insurance Services Office, Inc., with its permission.
55282 (4-05)                             Copyright, ISO Properties, Inc., 2003                                  Page 1 of 2
Agency Code    18-0067-00
                Case 1:21-cv-00707-JPB          Document 1-1 Filed 02/18/21 PagePolicy
                                                                                 146Number
                                                                                       of 239                 114618-80881833


E. The following additional definitions are added to                  "Fungi or bacteria incident" means an incident which
   SECTION V - DEFINITIONS:                                           would not have occurred, in whole or in part, but for
                                                                      the actual, alleged or threatened inhalation of,
    "Fungi" means any type or form of fungus, including               ingestion of, contact with, exposure to, existence of,
    but not limited to mold, mildew, mycotoxins, spores,              or presence of, any "fungi" or bacteria on or within a
    scents or byproducts produced or released by any                  building or structure, including its contents,
    type or form of fungus.                                           regardless of whether any other cause, event,
                                                                      material or product contributed concurrently or in
                                                                      any sequence to such damage.



                   Includes copyrighted material of Insurance Services Office, Inc., with its permission.
55282 (4-05)                             Copyright, ISO Properties, Inc., 2003                                  Page 2 of 2
Agency Code     18-0067-00
                 Case 1:21-cv-00707-JPB                Document 1-1 Filed 02/18/21 PagePolicy
                                                                                        147Number
                                                                                              of 239                           114618-80881833


                                                                                                                                  55300 (7-05)



               COMMERCIAL GENERAL LIABILITY COVERAGE FORM
Various provisions in this policy restrict coverage. Read the entire policy carefully to determine rights, duties and what is
and is not covered.

Throughout this policy the words "you" and "your" refer to the Named Insured shown in the Declarations, and any other
person or organization qualifying as a Named Insured under this policy. The words "we", "us" and "our" refer to the
company providing this insurance.

The word "insured" means any person or organization qualifying as such under Section II - Who Is An Insured.

Other words and phrases that appear in quotation marks have special meaning. Refer to Section V - Definitions.


SECTION I - COVERAGES                                                                    (1) The "bodily injury" or "property damage" is
                                                                                             caused by an "occurrence" that takes place
COVERAGE A. BODILY INJURY AND PROPERTY                                                       in the "coverage territory";
DAMAGE LIABILITY
                                                                                         (2) The "bodily injury" or "property damage"
1. Insuring Agreement                                                                        occurs during the policy period; and

    a. We will pay those sums that the insured be-                                       (3) Prior to the policy period, no insured listed
       comes legally obligated to pay as damages                                             under Paragraph 1. of Section II - Who Is An
       because of "bodily injury" or "property damage"                                       Insured and no "employee" authorized by
       to which this insurance applies. We will have                                         you to give or receive notice of an
       the right and duty to defend the insured against                                      "occurrence" or claim, knew that the "bodily
       any "suit" seeking those damages. We may at                                           injury" or "property damage" had occurred,
       our discretion investigate any claim or "occur-                                       in whole or in part. If such a listed insured
       rence" and settle any claim or "suit" that may                                        or authorized "employee" knew, prior to the
       result. But:                                                                          policy period, that the "bodily injury" or
                                                                                             "property damage" occurred, then any
         (1) The amount we will pay for damages is                                           continuation, change or resumption of such
             limited as described in Section III - Limits of                                 "bodily injury" or "property damage" during
             Insurance; and                                                                  or after the policy period will be deemed to
                                                                                             have been known prior to the policy period.
         (2) Our right and duty to defend end when we
             have used up the applicable limit of                                  c. "Bodily injury" or "property damage" will be
             insurance in the payment of judgments or                                 deemed to have been known to have occurred
             settlements under Coverage A or B or                                     at the earliest time when any insured listed
             medical expenses under Coverage C.                                       under Paragraph 1. of Section II - Who Is An
                                                                                      Insured or any "employee" authorized by you to
         No other obligation or liability to pay sums or                              give or receive notice of an "occurrence" or
         perform acts or services is covered unless                                   claim:
         explicitly provided for under Supplementary
         Payments - Coverages A and B.                                                   (1) Reports all, or any part, of the "bodily injury"
                                                                                             or "property damage" to us or any other
    b. This insurance applies to "bodily injury" and                                         insurer;
       "property damage" only if:




                              Includes copyrighted material of Insurance Services Office, Inc., with its permission.
55300 (7-05)                    Copyright, Insurance Services Office, Inc., 1982, 1988, 1997, 2000, 2002, 2003.                   Page 1 of 18
Agency Code    18-0067-00
                Case 1:21-cv-00707-JPB                Document 1-1 Filed 02/18/21 PagePolicy
                                                                                       148Number
                                                                                             of 239                         114618-80881833


         (2) Receives a written or verbal demand or                                     (2) The furnishing of alcoholic beverages to a
             claim for damages because of the "bodily                                       person under the legal drinking age or under
             injury" or "property damage"; or                                               the influence of alcohol; or

         (3) Becomes aware by any other means that                                      (3) Any statute, ordinance or regulation relating
             "bodily injury" or "property damage" has                                       to the sale, gift, distribution or use of
             occurred or has begun to occur.                                                alcoholic beverages.

    d. Damages because of "bodily injury" include                                       This exclusion applies only if you are in the
       damages claimed by any person or organiza-                                       business of manufacturing, distributing, selling,
       tion for care, loss of services or death resulting                               serving or furnishing alcoholic beverages.
       at any time from the "bodily injury".
                                                                                  d. Workers Compensation And Similar Laws
2. Exclusions
                                                                                        Any obligation of the insured under a workers
    This insurance does not apply to:                                                   compensation, disability benefits or unemploy-
                                                                                        ment compensation law or any similar law.
    a. Expected Or Intended Injury
                                                                                  e. Employer's Liability
         "Bodily injury" or "property damage" expected or
         intended from the standpoint of the insured.                                   "Bodily injury" to:
         This exclusion does not apply to "bodily injury"
         resulting from the use of reasonable force to                                  (1) An "employee" of the insured arising out of
         protect persons or property.                                                       and in the course of employment by the
                                                                                            insured; or
    b. Contractual Liability
                                                                                        (2) The spouse, child, parent, brother or sister
         "Bodily injury" or "property damage" for which                                     of that "employee" as a consequence of
         the insured is obligated to pay damages by                                         Paragraph (1) above.
         reason of the assumption of liability in a con-
         tract or agreement. This exclusion does not                                    This exclusion applies:
         apply to liability for damages:
                                                                                        (1) Whether the insured may be liable as an
         (1) Assumed in a contract or agreement that is                                     employer or in any other capacity; and
             an "insured contract", provided the "bodily
             injury" or "property damage" occurs subse-                                 (2) To any obligation to share damages with or
             quent to the execution of the contract or                                      repay someone else who must pay
             agreement. However, if the insurance under                                     damages because of the injury.
             this policy does not apply to the liability of
             the insured, it also does not apply to such                                This exclusion does not apply to liability
             liability assumed by the insured under an                                  assumed by the insured under an "insured
             "insured contract".                                                        contract".

         (2) That the insured would have in the absence                           f.    Pollution
             of the contract or agreement.
                                                                                        (1) "Bodily injury" or "property damage" arising
    c. Liquor Liability                                                                     out of the actual, alleged or threatened
                                                                                            discharge, dispersal, seepage, migration,
         "Bodily injury" or "property damage" for which                                     release or escape of "pollutants":
         any insured may be held liable by reason of:
                                                                                             (a) At or from any premises, site or location
         (1) Causing or contributing to the intoxication of                                      which is or was at any time owned or
             any person;                                                                         occupied by, or rented or loaned to, any
                                                                                                 insured. However, this subparagraph
                                                                                                 does not apply to:


                             Includes copyrighted material of Insurance Services Office, Inc., with its permission.
55300 (7-05)                   Copyright, Insurance Services Office, Inc., 1982, 1988, 1997, 2000, 2002, 2003.                  Page 2 of 18
Agency Code      18-0067-00
                  Case 1:21-cv-00707-JPB                Document 1-1 Filed 02/18/21 PagePolicy
                                                                                         149Number
                                                                                               of 239                           114618-80881833


                   (i) "Bodily injury" if sustained within a                                        (i) "Bodily injury" or "property damage"
                       building and caused by smoke,                                                    arising out of the escape of fuels,
                       fumes, vapor or soot produced by or                                              lubricants or other operating fluids
                       originating from equipment that is                                               which are needed to perform the
                       used to heat, cool or dehumidify the                                             normal electrical, hydraulic or mech-
                       building, or equipment that is used                                              anical functions necessary for the
                       to heat water for personal use by                                                operation of "mobile equipment" or
                       the building's occupants or their                                                its parts, if such fuels, lubricants or
                       guests;                                                                          other operating fluids escape from a
                                                                                                        vehicle part designed to hold, store
                   (ii) "Bodily injury" or "property damage"                                            or receive them. This exception
                        for which you may be held liable, if                                            does not apply if the "bodily injury"
                        you are a contractor and the owner                                              or "property damage" arises out of
                        or lessee of such premises, site or                                             the intentional discharge, dispersal
                        location has been added to your                                                 or release of the fuels, lubricants or
                        policy as an additional insured with                                            other operating fluids, or if such
                        respect to your ongoing operations                                              fuels, lubricants or other operating
                        performed for that additional insured                                           fluids are brought on or to the
                        at that premises, site or location and                                          premises, site or location with the
                        such premises, site or location is not                                          intent that they be discharged,
                        and never was owned or occupied                                                 dispersed or released as part of the
                        by, or rented or loaned to, any                                                 operations being performed by such
                        insured, other than that additional                                             insured, contractor or subcontractor;
                        insured; or
                                                                                                    (ii) "Bodily injury" or "property damage"
                   (iii) "Bodily injury" or "property damage"                                            sustained within a building and
                         arising out of heat, smoke or fumes                                             caused by the release of gases,
                         from a "hostile fire";                                                          fumes or vapors from materials
                                                                                                         brought into that building in connec-
               (b) At or from any premises, site or location                                             tion with operations being performed
                   which is or was at any time used by or                                                by you or on your behalf by a
                   for any insured or others for the han-                                                contractor or subcontractor; or
                   dling, storage, disposal, processing or
                   treatment of waste;                                                              (iii) "Bodily injury" or "property damage"
                                                                                                          arising out of heat, smoke or fumes
               (c) Which are or were at any time trans-                                                   from a "hostile fire"; or
                   ported, handled, stored, treated, dis-
                   posed of, or processed as waste by or                                       (e) At or from any premises, site or location
                   for:                                                                            on which any insured or any contractors
                                                                                                   or subcontractors working directly or
                   (i) Any insured; or                                                             indirectly on any insured's behalf are
                                                                                                   performing operations if the operations
                   (ii) Any person or organization for                                             are to test for, monitor, clean up,
                        whom you may be legally respon-                                            remove, contain, treat, detoxify or
                        sible;                                                                     neutralize, or in any way respond to, or
                                                                                                   assess the effects of, "pollutants".
               (d) At or from any premises, site or location
                   on which any insured or any contractors
                   or subcontractors working directly or                                  (2) Any loss, cost or expense arising out of any:
                   indirectly on any insured's behalf are
                   performing operations if the "pollutants"                                   (a) Request, demand, order or statutory or
                   are brought on or to the premises, site                                         regulatory requirement that any insured
                   or location in connection with such                                             or others test for, monitor, clean up,
                   operations by such insured, contractor                                          remove, contain, treat, detoxify or
                   or subcontractor. However, this                                                 neutralize, or in any way respond to, or
                   subparagraph does not apply to:                                                 assess the effects of, "pollutants"; or

                               Includes copyrighted material of Insurance Services Office, Inc., with its permission.
55300 (7-05)                     Copyright, Insurance Services Office, Inc., 1982, 1988, 1997, 2000, 2002, 2003.                    Page 3 of 18
Agency Code      18-0067-00
                  Case 1:21-cv-00707-JPB                 Document 1-1 Filed 02/18/21 PagePolicy
                                                                                          150Number
                                                                                                of 239                          114618-80881833


               (b) Claim or "suit" by or on behalf of a                                    (4) Liability assumed under any "insured con-
                   governmental authority for damages                                          tract" for the ownership, maintenance or use
                   because of testing for, monitoring,                                         of aircraft or watercraft; or
                   cleaning up, removing, containing,
                   treating, detoxifying or neutralizing, or in                            (5) "Bodily injury" or "property damage" arising
                   any way responding to, or assessing the                                     out of the operation of any of the equipment
                   effects of, "pollutants".                                                   listed in paragraph f.(2) or f.(3) of the
                                                                                               definition of "mobile equipment".
               However, this paragraph does not apply to
               liability for damages because of covered                              h. Mobile Equipment
               "property damage" that the insured would
               have in the absence of such request,                                        "Bodily injury" or "property damage" arising out
               demand, order or statutory or regulatory                                    of:
               requirement, or such claim or "suit" by or on
               behalf of a governmental authority.                                         (1) The transportation of "mobile equipment" by
                                                                                               an "auto" owned or operated by or rented or
                                                                                               loaned to any insured; or
    g. Aircraft, Auto Or Watercraft
                                                                                           (2) The use of "mobile equipment" in, or while in
         "Bodily injury" or "property damage" arising out                                      practice for, or while being prepared for, any
         of the ownership, maintenance, use or entrust-                                        prearranged racing, speed, demolition, or
         ment to others of any aircraft, "auto" or water-                                      stunting activity.
         craft owned or operated by or rented or loaned
         to any insured. Use includes operation and                                  i.    War
         "loading and unloading".
                                                                                           "Bodily injury" or "property damage", however
         This exclusion applies even if the claims against                                 caused, arising, directly or indirectly, out of:
         any insured allege negligence or other wrong-
         doing in the supervision, hiring, employment,                                     (1) War, including undeclared or civil war;
         training or monitoring of others by that insured, if
         the "occurrence" which caused the "bodily in-                                     (2) Warlike action by a military force, including
         jury" or "property damage" involved the owner-                                        action in hindering or defending against an
         ship, maintenance, use or entrustment to others                                       actual or expected attack, by any govern-
         of any aircraft, "auto" or watercraft that is owned                                   ment, sovereign or other authority using
         or operated by or rented or loaned to any                                             military personnel or other agents; or
         insured.
                                                                                           (3) Insurrection, rebellion, revolution, usurped
         This exclusion does not apply to:                                                     power, or action taken by governmental
                                                                                               authority in hindering or defending against
         (1) A watercraft while ashore on premises you                                         any of these.
             own or rent;
                                                                                     j.    Damage To Property
         (2) A watercraft you do not own that is:
                                                                                           "Property damage" to:
               (a) Less than 26 feet long; and
                                                                                           (1) Property you own, rent, occupy or use, in-
               (b) Not being used to carry persons or                                          cluding any cost or expense incurred by
                   property for a charge;                                                      you, or any other person, organization or
                                                                                               entity, for repair, replacement, enhance-
         (3) Parking an "auto" on, or on the ways next                                         ment, restoration or maintenance of such
             to, premises you own or rent, provided the                                        property for any reason, including prevention
             "auto" is not owned by or rented or loaned to                                     of injury to a person or damage to another's
             you or the insured;                                                               property;




                                Includes copyrighted material of Insurance Services Office, Inc., with its permission.
55300 (7-05)                      Copyright, Insurance Services Office, Inc., 1982, 1988, 1997, 2000, 2002, 2003.                  Page 4 of 18
Agency Code      18-0067-00
                  Case 1:21-cv-00707-JPB                Document 1-1 Filed 02/18/21 PagePolicy
                                                                                         151Number
                                                                                               of 239                          114618-80881833


         (2) Property that any of your:                                                   Paragraph (7) of this exclusion does not apply to
                                                                                          "property damage" included in the "products-
               (a) "Employees";                                                           completed operations hazard".

               (b) "Volunteer workers";                                             k. Damage To Your Product

               (c) Partners or members (if you are a                                      "Property damage" to "your product" arising out
                   partnership or joint venture); or                                      of it or any part of it.

               (d) Members (if you are a limited liability                          l.    Damage To Your Work
                   company)
                                                                                          "Property damage" to "your work" arising out of
               own, rent, occupy or use. However, this                                    it or any part of it and included in the "products-
               exclusion j.(2), shall not apply to your                                   completed operations hazard".
               liability for damage to such property;
                                                                                    m. Damage To Impaired Property Or Property
         (3) Premises you sell, give away or abandon, if                               Not Physically Injured
             the "property damage" arises out of any part
             of those premises;                                                           "Property damage" to "impaired property" or
                                                                                          property that has not been physically injured,
         (4) Property loaned to you;                                                      arising out of:

         (5) Personal property in the care, custody or                                    (1) A defect, deficiency, inadequacy or danger-
             control of, or over which physical control is                                    ous condition in "your product" or "your
             being exercised for any purpose by any                                           work"; or
             insured;
                                                                                          (2) A delay or failure by you or anyone acting
         (6) That particular part of real property on which                                   on your behalf to perform a contract or
             any insured or any contractors or subcon-                                        agreement in accordance with its terms.
             tractors working directly or indirectly on your
             behalf are performing operations, if the                                     This exclusion does not apply to the loss of use
             "property damage" arises out of those                                        of other property arising out of sudden and
             operations; or                                                               accidental physical injury to "your product" or
                                                                                          "your work" after it has been put to its intended
         (7) That particular part of any property that                                    use.
             must be restored, repaired or replaced
             because "your work" was incorrectly                                    n. Recall Of Products, Work Or Impaired
             performed on it.                                                          Property

         Paragraphs (1), (2), (4) and (5) of this exclusion                               Damages claimed for any loss, cost or expense
         do not apply to "property damage" (other than                                    incurred by you or others for the loss of use,
         damage by fire) to premises, including the                                       withdrawal, recall, inspection, repair, replace-
         contents of such premises, rented to you for a                                   ment, adjustment, removal or disposal of:
         period of seven or fewer consecutive days. A
         separate limit of insurance applies to Damage                                    (1) "Your product ";
         To Premises Rented To You as described in
         Section III - Limits Of Insurance.                                               (2) "Your work"; or

         Paragraph (3) of this exclusion does not apply if                                (3) "Impaired property"
         the premises are "your work" and were never
         occupied, rented or held for rental by you.                                      if such product, work or property is withdrawn or
                                                                                          recalled from the market or from use by any
         Paragraphs (4), (5), (6) and (7) of this exclusion                               person or organization because of a known or
         do not apply to liability assumed under a side-                                  suspected defect, deficiency, inadequacy or
         track agreement.                                                                 dangerous condition in it.


                               Includes copyrighted material of Insurance Services Office, Inc., with its permission.
55300 (7-05)                     Copyright, Insurance Services Office, Inc., 1982, 1988, 1997, 2000, 2002, 2003.                   Page 5 of 18
Agency Code      18-0067-00
                  Case 1:21-cv-00707-JPB                Document 1-1 Filed 02/18/21 PagePolicy
                                                                                         152Number
                                                                                               of 239                          114618-80881833


    o. Personal Injury And Advertising Injury                                             dispersal, release, escape or inhalation of any
                                                                                          asbestos-related particles, dust, irritants,
         "Bodily injury" arising out of "personal injury" or                              contaminants, "pollutants", toxic elements or
         "advertising injury".                                                            materials.

    p. Employment-Related Practices                                                 r.    Communicable Disease

         "Bodily injury" to:                                                              "Bodily Injury" arising out of or resulting from the
                                                                                          transmission of any communicable disease by
         (1) A person arising out of any:                                                 any insured.

               (a) Refusal to employ a person;                                      s. Silica Or Silica-Related Dust

               (b) Termination of a person's employment;                                  Any claim, "suit", action or proceeding against
                                                                                          any insured arising out of the discharge, disper-
               (c) Employment-related practice, policy, act                               sal, release, escape or inhalation of any "silica"
                   or omission, including but not limited to                              or "silica-related dust".
                   coercion, demotion, evaluation, re-
                   assignment, discipline, defamation,                              Exclusions c. through n. do not apply to damage by
                   harassment, humiliation or discrimina-                           fire to premises while rented to you or temporarily
                   tion directed at a person; or                                    occupied by you with permission of the owner. A
                                                                                    separate limit of insurance applies to this coverage
               (d) Criminal or civil action brought against a                       as described in Section III - Limits Of Insurance.
                   person by or at the direction of the
                   insured directly or indirectly related to                   COVERAGE B. PERSONAL INJURY AND ADVER-
                   any offense described in (a), (b), or (c)                   TISING INJURY LIABILITY
                   above; or
                                                                               1. Insuring Agreement
         (2) Anyone as a consequence of "bodily injury"
             to a person at whom any of the employ-                                 a. We will pay those sums that the insured be-
             ment-related practices described in Para-                                 comes legally obligated to pay as damages
             graphs (a), (b), (c), or (d) above is directed.                           because of "personal injury" or "advertising
                                                                                       injury" to which this insurance applies. We will
         This exclusion applies:                                                       have the right and duty to defend the insured
                                                                                       against any "suit" seeking those damages. We
         (1) Whether the insured may be liable as an                                   may at our discretion investigate any claim or
             employer or in any other capacity;                                        offense and settle any claim or "suit" that may
                                                                                       result. But:
         (2) Whether the offense is alleged to arise out
             of the employment during the course or                                       (1) The amount we will pay for damages is
             scope of employment, outside the course or                                       limited as described in Section III - Limits Of
             scope of employment or after termination of                                      Insurance; and
             employment;
                                                                                          (2) Our right and duty to defend end when we
         (3) Whether directly or indirectly related to a                                      have used up the applicable limit of insur-
             person's prospective, current or past em-                                        ance in the payment of judgments or set-
             ployment; and                                                                    tlements under Coverage A or B or medi-
                                                                                              cal expenses under Coverage C.
         (4) To any obligation to share damages with or
             repay someone else who must pay                                              No other obligation or liability to pay sums or
             damages because of the injury.                                               perform acts or services is covered unless
                                                                                          explicitly provided for under Supplementary
    q. Asbestos                                                                           Payments - Coverages A and B.

         Any claim, "suit", action or proceeding against                            b. This insurance applies to "personal injury" and
         any insured arising out of the discharge,                                     "advertising injury" only if:

                               Includes copyrighted material of Insurance Services Office, Inc., with its permission.
55300 (7-05)                     Copyright, Insurance Services Office, Inc., 1982, 1988, 1997, 2000, 2002, 2003.                   Page 6 of 18
Agency Code     18-0067-00
                 Case 1:21-cv-00707-JPB                Document 1-1 Filed 02/18/21 PagePolicy
                                                                                        153Number
                                                                                              of 239                          114618-80881833


         (1) The "personal injury" or "advertising injury"                               Arising out of a breach of contract, except an
             is caused by an offense arising out of your                                 implied contract to use another's advertising
             business; and                                                               idea in your "advertisement".

         (2) The offense causing the "personal injury" or                          g. Quality Or Performance Of Goods - Failure
             "advertising injury" was committed in the                                To Conform To Statements Or Representa-
             "coverage territory" during the policy period.                           tions

2. Exclusions                                                                            Arising out of the failure of goods, products or
                                                                                         services to conform with any statement or repre-
    This insurance does not apply to "personal injury" or                                sentation of quality or performance made in your
    "advertising injury":                                                                "advertisement".

    a. Knowing Violation Of Rights Of Another Or                                   h. Wrong Description Of Prices
       Expected Or Intended Injury
                                                                                         Arising out of the wrong description of the price
         (1) Caused by or at the direction of any insured                                of goods, products or services.
             with the knowledge that the act would vio-
             late the rights of another and would inflict                          i.    Infringement Of Copyright, Patent,
             "personal injury" or "advertising injury"; or                               Trademark Or Trade Secret

         (2) Expected or intended by any insured. This                                   Arising out of the infringement of copyright,
             exclusion a.(2), does not apply to "personal                                patent, "trademark", trade secret or other
             injury".                                                                    intellectual property rights.

    b. Material Published With Knowledge Of                                              However, this exclusion does not apply to in-
       Falsity                                                                           fringement, in your "advertisement" of copy-
                                                                                         right, "trade dress" or slogan.
         Arising out of oral or written publication of
         material, if done by or at the direction of the                           j.    Insureds In Media And Internet Type
         insured with knowledge of its falsity.                                          Businesses

    c. Material Published Prior To Policy Period                                         Committed by an insured whose business is:

         Arising out of oral or written publication of                                   (1) Advertising, broadcasting, publishing or
         material whose first publication took place                                         telecasting;
         before the beginning of the policy period.
                                                                                         (2) Designing or determining content of
    d. Criminal Acts                                                                         websites for others; or

         Arising out of a criminal act or violation of a                                 (3) An Internet search, access, content or
         penal statute or ordinance committed by or at                                       service provider.
         the direction of the insured.
                                                                                         However, this exclusion does not apply to
    e. Contractual Liability                                                             Paragraphs 15. a., b. and c. of "personal injury"
                                                                                         under Section V - Definitions.
         For which the insured has assumed liability in a
         contract or agreement. This exclusion does not                                  For the purposes of j.(1) of this exclusion, the
         apply to liability for damages that the insured                                 placing of frames, borders, links, or advertising,
         would have in the absence of the contract or                                    for you or others anywhere on the Internet, is
         agreement.                                                                      not by itself, considered the business of adver-
                                                                                         tising, broadcasting, publishing or telecasting.
    f.   Breach of Contract




                              Includes copyrighted material of Insurance Services Office, Inc., with its permission.
55300 (7-05)                    Copyright, Insurance Services Office, Inc., 1982, 1988, 1997, 2000, 2002, 2003.                  Page 7 of 18
Agency Code      18-0067-00
                  Case 1:21-cv-00707-JPB                 Document 1-1 Filed 02/18/21 PagePolicy
                                                                                          154Number
                                                                                                of 239                           114618-80881833


    k. Electronic Chatrooms Or Bulletin Boards                                                       insured directly or indirectly related to
                                                                                                     any offense described in (a), (b), or (c)
         Arising out of an electronic chatroom or bulletin                                           above; or
         board the insured hosts, owns, or over which the
         insured exercises control for any purpose.                                        (2) To anyone as a consequence of "personal
                                                                                               injury" or "advertising injury" to a person at
    l.   Unauthorized Use Of Another's Name Or                                                 whom any of the employment-related
         Product                                                                               practices described in Paragraphs (a), (b),
                                                                                               (c), or (d) above is directed.
         Arising out of the unauthorized use of another's
         name or product in your e-mail address, domain                                    This exclusion applies:
         name or metatag, or any other similar tactics to
         mislead another's potential customers.                                            (1) Whether the insured may be liable as an
                                                                                               employer or in any other capacity;
    m. Pollution
                                                                                           (2) Whether the offense is alleged to arise out
         (1) Arising out of the actual, alleged or                                             of the employment during the course or
             threatened discharge, dispersal, seepage,                                         scope of employment, outside the course or
             migration, release or escape of "pollutants"                                      scope of employment or after termination of
             at any time.                                                                      employment;

         (2) For any loss, cost or expense arising out of                                  (3) Whether directly or indirectly related to a
             any:                                                                              person's prospective, current or past em-
                                                                                               ployment; and
               (a) Request, demand, order or statutory or
                   regulatory requirement that any insured                                 (4) To any obligation to share damages with or
                   or others test for, monitor, clean up,                                      repay someone else who must pay dam-
                   remove, contain, treat, detoxify or                                         ages because of the injury.
                   neutralize, or in any way respond to, or
                   assess the effects of, "pollutants"; or                           o. Asbestos

               (b) Claim or "suit" by or on behalf of a                                    For any claim, "suit", action or proceeding
                   governmental authority for damages                                      against any insured arising out of the discharge,
                   because of testing for, monitoring,                                     dispersal, release, escape or inhalation of any
                   cleaning up, removing, containing,                                      asbestos-related particles, dust, irritants, con-
                   treating, detoxifying or neutralizing, or in                            taminants, "pollutants", toxic elements or
                   any way responding to, or assessing the                                 materials.
                   effects of, "pollutants".
                                                                                     p. Communicable Disease
    n. Employment-Related Practices
                                                                                           Arising out of or resulting from the transmission
         (1) Arising out of any:                                                           of any communicable disease by any insured.

               (a) Refusal to employ a person;                                       q. War

               (b) Termination of a person's employment;                                   However, caused, arising directly or indirectly,
                                                                                           out of:
               (c) Employment-related practice, policy, act
                   or omission, including but not limited to                               (1) War, including undeclared or civil war;
                   coercion, demotion, evaluation, reas-
                   signment, discipline, defamation,                                       (2) Warlike action by a military force, including
                   harassment, humiliation or discrimina-                                      action in hindering or defending against an
                   tion directed at a person; or                                               actual or expected attack, by any govern-
                                                                                               ment, sovereign or other authority using
               (d) Criminal or civil action brought against a                                  military personnel or other agents; or
                   person by or at the direction of the

                                Includes copyrighted material of Insurance Services Office, Inc., with its permission.
55300 (7-05)                      Copyright, Insurance Services Office, Inc., 1982, 1988, 1997, 2000, 2002, 2003.                    Page 8 of 18
Agency Code     18-0067-00
                 Case 1:21-cv-00707-JPB               Document 1-1 Filed 02/18/21 PagePolicy
                                                                                       155Number
                                                                                             of 239                          114618-80881833


         (3) Insurrection, rebellion, revolution, usurped                    2. Exclusions
             power, or action taken by governmental
             authority in hindering or defending against                          We will not pay expenses for "bodily injury":
             any of these.
                                                                                  a. Any Insured
    r.   Silica Or Silica-Related Dust
                                                                                        To any insured, except "volunteer workers".
         Any claim, "suit", action or proceeding against
         any insured arising out of the discharge, disper-                        b. Hired Person
         sal, release, escape or inhalation of any "silica"
         or "silica-related dust".                                                      To a person hired to do work for or on behalf of
                                                                                        any insured or a tenant of any insured.
COVERAGE C. MEDICAL PAYMENTS
                                                                                  c. Injury On Normally Occupied Premises
1. Insuring Agreement
                                                                                        To a person injured on that part of premises you
    a. We will pay medical expenses as described                                        own or rent that the person normally occupies.
       below for "bodily injury" caused by an accident:
                                                                                  d. Workers Compensation And Similar Laws
         (1) On premises you own or rent;
                                                                                        To a person, whether or not an "employee" of
         (2) On ways next to premises you own or rent;                                  any insured, if benefits for the "bodily injury"
             or                                                                         are payable or must be provided under a
                                                                                        workers compensation or disability benefit law or
         (3) Because of your operations;                                                a similar law.

         provided that:                                                           e. Athletics Activities

         (1) The accident takes place in the "coverage                                  To a person injured while practicing, instructing
             territory" and during the policy period;                                   or participating in any physical exercises or
                                                                                        games, sports or athletics contests.
         (2) The expenses are incurred and reported to
             us within one year of the date of the                                f.    Products-Completed Operations Hazard
             accident; and
                                                                                        Included within the "products-completed opera-
         (3) The injured person submits to examination,                                 tions hazard".
             at our expense, by physicians of our choice
             as often as we reasonably require.                                   g. Coverage A Exclusions

    b. We will make these payments regardless of                                        Excluded under Coverage A.
       fault. These payments will not exceed the ap-
       plicable limit of insurance. We will pay reason-                           h. Asbestos
       able expenses for:
                                                                                        For any claim, "suit", action or proceeding
         (1) First aid administered at the time of an                                   against any insured arising out of the discharge,
             accident;                                                                  dispersal, release, escape or inhalation of any
                                                                                        asbestos related particle, dust, irritant, contami-
         (2) Necessary medical, surgical, x-ray and                                     nant, pollutant, toxic element or material.
             dental services, including prosthetic devices;
             and                                                                  i.    Communicable Disease

         (3) Necessary ambulance, hospital, profes-                                     Arising out of or resulting from the transmission
             sional nursing and funeral services.                                       of any communicable disease by any insured.




                             Includes copyrighted material of Insurance Services Office, Inc., with its permission.
55300 (7-05)                   Copyright, Insurance Services Office, Inc., 1982, 1988, 1997, 2000, 2002, 2003.                   Page 9 of 18
Agency Code    18-0067-00
                Case 1:21-cv-00707-JPB                Document 1-1 Filed 02/18/21 PagePolicy
                                                                                       156Number
                                                                                             of 239                         114618-80881833


SUPPLEMENTARY PAYMENTS - COVERAGES A                                                    managers are insureds, but only with respect to
AND B                                                                                   their duties as your managers.

If Coverage A or B apply, we will pay, with respect to                            d. An organization other than a partnership, joint
any claim we investigate or settle, or any "suit" against                            venture or limited liability company, you are an
an insured we defend:                                                                insured. Your "executive officers" and directors
                                                                                     are insureds, but only with respect to their duties
1. All expenses we incur.                                                            as your officers or directors. Your stockholders
                                                                                     are also insureds, but only with respect to their
2. Up to $2000 for premiums on bail bonds required                                   liability as stockholders.
   because of accidents or traffic law violations arising
   out of the use of any vehicle to which the Bodily                              e. A trust, you are an insured. Your trustees are
   Injury Liability Coverage applies. We have no                                     also insureds, but only with respect to their
   obligation to apply for or furnish these bonds.                                   duties as trustees.

3. Premiums on appeal bonds or bonds to release                              2. Each of the following is also an insured:
   attachments, but only for bond amounts within the
   applicable limit of insurance. We have no obligation                           a. Your "employees", other than either your "exec-
   to apply for or furnish these bonds.                                              utive officers" (if you are an organization other
                                                                                     than a partnership, joint venture or limited lia-
4. All reasonable expenses incurred by the insured at                                bility company) or your managers (if you are a
   our request including actual loss of earnings up to                               limited liability company), but only for acts within
   $250 a day because of time off from work.                                         the scope of their employment by you or while
                                                                                     performing duties related to the conduct of your
5. All costs taxed against the insured in the "suit".                                business, or your "volunteer workers" only while
                                                                                     performing duties related to the conduct of your
6. Prejudgment interest awarded against the insured                                  business. However, none of these "employees"
   on that part of the judgment we pay. If we make an                                or "volunteer workers" are insureds for "bodily
   offer to pay the applicable limit of insurance, we will                           injury", "personal injury" or "advertising injury":
   not pay any prejudgment interest based on that
   period of time after the offer.                                                      (1) To you, to your partners or members (if you
                                                                                            are a partnership or joint venture), to your
7. All interest on the full amount of any judgment that                                     members (if you are a limited liability com-
   accrues after entry of the judgment and before we                                        pany), to a co-"employee" while in the
   have paid, offered to pay, or deposited in court the                                     course of his or her employment or perform-
   part of judgment that is within the applicable limit of                                  ing duties related to the conduct of your
   insurance.                                                                               business, or to your other "volunteer
                                                                                            workers" while performing duties related to
These payments will not reduce the limits of insurance.                                     the conduct of your business;

SECTION II - WHO IS AN INSURED                                                          (2) To the spouse, child, parent, brother or sis-
                                                                                            ter of that co-"employee" or "volunteer
1. If you are designated in the Declarations as:                                            worker" as a consequence of Paragraph (1)
                                                                                            above;
    a. An individual, you and your spouse are insureds,
       but only with respect to the conduct of a busi-                                  (3) For which there is any obligation to share
       ness of which you are the sole owner.                                                damages with or repay someone else who
                                                                                            must pay damages because of the injury
    b. A partnership or joint venture, you are an in-                                       described in Paragraphs (1) or (2) above; or
       sured. Your members, your partners, and their
       spouses are also insureds, but only with respect                                 (4) Arising out of his or her providing or failing
       to the conduct of your business.                                                     to provide professional health care services.

    c. A limited liability company, you are an insured.                           b. Any person (other than your "employee" or
       Your members are also insureds, but only with                                 "volunteer worker"), or any organization while
       respect to the conduct of your business. Your                                 acting as your real estate manager.

                             Includes copyrighted material of Insurance Services Office, Inc., with its permission.
55300 (7-05)                   Copyright, Insurance Services Office, Inc., 1982, 1988, 1997, 2000, 2002, 2003.                 Page 10 of 18
Agency Code     18-0067-00
                 Case 1:21-cv-00707-JPB                Document 1-1 Filed 02/18/21 PagePolicy
                                                                                        157Number
                                                                                              of 239                       114618-80881833


    c. Any person or organization having proper                               No person or organization is an insured with respect to
       temporary custody of your property if you die,                         the conduct of any current or past partnership, joint
       but only:                                                              venture or limited liability company that is not shown as
                                                                              a Named Insured in the Declarations.
         (1) With respect to liability arising out of the
             maintenance or use of that property; and                         SECTION III - LIMITS OF INSURANCE

         (2) Until your legal representative has been                         1. The Limits of Insurance shown in the Declarations
             appointed.                                                          and the rules below fix the most we will pay re-
                                                                                 gardless of the number of:
    d. Your legal representative if you die, but only with
       respect to duties as such. That representative                              a. Insureds;
       will have all your rights and duties under this
       Coverage Part.                                                              b. Claims made or "suits" brought; or

3. With respect to "mobile equipment" registered in                                c. Persons or organizations making claims or
   your name under any motor vehicle registration law,                                bringing "suits".
   any person is an insured while driving such equip-
   ment along a public highway with your permission.                          2. The General Aggregate Limit is the most we will pay
   Any other person or organization responsible for the                          for the sum of:
   conduct of such person is also an insured, but only
   with respect to liability arising out of the operation of                       a. Medical expenses under Coverage C;
   the equipment, and only if no other insurance of any
   kind is available to that person or organization for                            b. Damages under Coverage A, except damages
   this liability. However, no person or organization is                              because of "bodily injury" or "property damage"
   an insured with respect to:                                                        included in the "products completed operations
                                                                                      hazard"; and
    a. "Bodily injury" to a co-"employee" of the person
       driving the equipment; or                                                   c. Damages under Coverage B.

    b. "Property damage" to property owned by, rented                         3. The Products-Completed Operations Aggregate
       to, in the charge of or occupied by you or the                            Limit is the most we will pay under Coverage A for
       employer of any person who is an insured under                            damages because of "bodily injury" and "property
       this provision.                                                           damage" included in the "products-completed
                                                                                 operations hazard".
4. Any organization you newly acquire or form, other
   than a partnership, joint venture or limited liability                     4. Subject to 2. above, the Personal Injury and Adver-
   company, and over which you maintain ownership or                             tising Injury Limit is the most we will pay under
   majority interest, will qualify as a Named Insured if                         Coverage B for the sum of all damages because of
   there is no other similar insurance available to that                         all "personal injury" and all "advertising injury"
   organization. However:                                                        sustained by any one person or organization.

    a. Coverage under this provision is afforded only                         5. Subject to 2. or 3. above, whichever applies, the
       until the 90th day after you acquire or form the                          Each Occurrence Limit is the most we will pay for
       organization or the end of the policy period,                             the sum of:
       whichever is earlier;
                                                                                   a. Damages under Coverage A; and
    b. Coverage A does not apply to "bodily injury" or
       "property damage" that occurred before you                                  b. Medical expenses under Coverage C
       acquired or formed the organization; and
                                                                                   because of all "bodily injury" and "property damage"
    c. Coverage B does not apply to "personal injury"                              arising out of any one "occurrence".
       or "advertising injury" arising out of an offense
       committed before you acquired or formed the                            6. The Damage To Premises Rented To You Limit is
       organization.                                                             the most we will pay under Coverage A for damages
                                                                                 because of "property damage" to any one premises,

                              Includes copyrighted material of Insurance Services Office, Inc., with its permission.
55300 (7-05)                    Copyright, Insurance Services Office, Inc., 1982, 1988, 1997, 2000, 2002, 2003.              Page 11 of 18
Agency Code    18-0067-00
                Case 1:21-cv-00707-JPB                Document 1-1 Filed 02/18/21 PagePolicy
                                                                                       158Number
                                                                                             of 239                        114618-80881833

    while rented to you, or in the case of damage by fire,                              (3) The nature and location of any injury or
    while rented to you or temporarily occupied by you                                      damage arising out of the "occurrence" or
    with permission of the owner.                                                           offense.

7. Subject to 5. above, the Medical Expense Limit is                              b. If any claim is made or "suit" is brought against
   the most we will pay under Coverage C for all medi-                               any insured, you must:
   cal expenses because of "bodily injury" sustained by
   any one person.                                                                      (1) Immediately record the specifics of any
                                                                                            claim or "suit" and the date received; and
8. Beginning with the effective date of this policy, we
   will provide twice the General Aggregate Limit (other                                (2) Notify us as soon as practicable.
   than Products-Completed Operations), shown in the
   Declarations.                                                                        You must see to it that we receive written no-
                                                                                        tice of any claim or "suit" as soon as practi-
    If this policy is written for more than one 12 month                                cable.
    period, the General Aggregate Limit for each 12
    month period shall never exceed twice the General                             c. You and any other involved insured must:
    Aggregate Limit shown in the Declarations. The
    General Aggregate Limit applies separately to each                                  (1) Immediately send us copies of any corre-
    12 month period starting with the beginning of the                                      spondence, demands, notices, summonses
    policy period shown in the Declarations.                                                or papers in connection with any claim or
                                                                                            "suit";
The Limits of Insurance of this Coverage Part apply
separately to each consecutive annual period and to any                                 (2) Authorize us to obtain records and other
remaining period of less than 12 months, starting with                                      information;
the beginning of the policy period shown in the Declara-
tions, unless the policy period is extended after issuance                              (3) Cooperate with us in the investigation or
for an additional period of less than 12 months. In that                                    settlement of any claim or defense of any
case, the additional period will be deemed part of the                                      "suit"; and
last preceding period for purposes of determining the
Limits of Insurance.                                                                    (4) Assist us, upon our request, in the enforce-
                                                                                            ment of any right against any person or
SECTION IV - COMMERCIAL GENERAL LIABILITY                                                   organization which may be liable to the
CONDITIONS                                                                                  insured because of injury or damage to
                                                                                            which this insurance may also apply.
1. Bankruptcy
                                                                                  d. No insured will, except at that insured's own
    Bankruptcy or insolvency of the insured or the in-                               cost, voluntarily make a payment, assume any
    sured's estate will not relieve us of our obligations                            obligation, or incur any expense, other than for
    under this Coverage Part.                                                        first aid, without our consent.

2. Duties In The Event Of Occurrence, Offense,                               3. Legal Action Against Us
   Claim Or Suit
                                                                                  No person or organization has a right under this
    a. You must see to it that we are notified as soon                            Coverage Part:
       as practicable of an "occurrence" or an offense
       which may result in a claim. To the extent                                 a. To join us as a party or otherwise bring us into a
       possible, notice should include:                                              "suit" asking for damages from an insured; or

         (1) How, when and where the "occurrence" or                              b. To sue us on this Coverage Part unless all of its
             offense took place;                                                     terms have been fully complied with.

         (2) The names and addresses of any injured                               A person or organization may sue us to recover on
             persons and witnesses; and                                           an agreed settlement or on a final judgment against



                             Includes copyrighted material of Insurance Services Office, Inc., with its permission.
55300 (7-05)                   Copyright, Insurance Services Office, Inc., 1982, 1988, 1997, 2000, 2002, 2003.                  Page 12 of 18
Agency Code      18-0067-00
                  Case 1:21-cv-00707-JPB                 Document 1-1 Filed 02/18/21 PagePolicy
                                                                                          159Number
                                                                                                of 239                          114618-80881833

    an insured obtained after an actual trial; but we will                                      and completed operations, for which you
    not be liable for damages that are not payable under                                        have been added as an additional insured
    the terms of this Coverage Part or that are in excess                                       by attachment of an endorsement.
    of the applicable limit of insurance. An agreed set-
    tlement means a settlement and release of liability                                    When this insurance is excess, we will have no
    signed by us, the insured and the claimant or the                                      duty under Coverage A or B to defend the
    claimant's legal representative.                                                       insured against any "suit" if any other insurer
                                                                                           has a duty to defend the insured against that
4. Other Insurance                                                                         "suit". If no other insurer defends, we will
                                                                                           undertake to do so, but we will be entitled to the
    If other valid and collectible insurance is available to                               insured's rights against all those other insurers.
    the insured for a loss we cover under Coverage A or
    B of this Coverage Part, our obligations are limited                                   When this insurance is excess over other insur-
    as follows:                                                                            ance, we will pay only our share of the amount
                                                                                           of the loss, if any, that exceeds the sum of:
    a. Primary Insurance
                                                                                           (1) The total amount that all such other insur-
         This insurance is primary except when b. below                                        ance would pay for the loss in the absence
         applies. If this insurance is primary, our obliga-                                    of this insurance; and
         tions are not affected unless any of the other
         insurance is also primary. Then, we will share                                    (2) The total of all deductible and self-insured
         with all that other insurance by the method                                           amounts under all that other insurance.
         described in c. below.
                                                                                           We will share the remaining loss, if any, with any
    b. Excess Insurance                                                                    other insurance that is not described in this
                                                                                           Excess Insurance provision and was not bought
         This insurance is excess over:                                                    specifically to apply in excess of the Limits of
                                                                                           Insurance shown in the Declarations of this
         (1) Any of the other insurance, whether primary,                                  Coverage Part.
             excess, contingent or on any other basis:
                                                                                     c. Method Of Sharing
               (a) That is Fire, Extended Coverage,
                   Builder's Risk, Installation Risk or similar                            If all of the other insurance permits contribution
                   coverage for "your work";                                               by equal shares, we will follow this method also.
                                                                                           Under this approach each insurer contributes
               (b) That is Fire insurance for premises                                     equal amounts until it has paid its applicable
                   rented to you or temporarily occupied by                                limit of insurance or none of the loss remains,
                   you with permission of the owner;                                       whichever comes first.

               (c) That is insurance purchased by you to                                   If any of the other insurance does not permit
                   cover your liability as a tenant for                                    contribution by equal shares, we will contribute
                   "property damage" to premises rented to                                 by limits. Under this method, each insurer's
                   you or temporarily occupied by you with                                 share is based on the ratio of its applicable limit
                   permission of the owner; or                                             of insurance to the total applcable limits of
                                                                                           insurance of all insurers.
               (d) If the loss arises out of the maintenance
                   or use of aircraft, "autos" or watercraft                    5. Premium Audit
                   to the extent not subject to Exclusion g.
                   of Section I - Coverage A - Bodily Injury                         a. We will compute all premiums for this Coverage
                   And Property Damage Liability.                                       Part in accordance with our rules and rates.

         (2) Any other primary insurance available to an                             b. Premium shown in this Coverage Part as ad-
             insured, other than an additional insured,                                 vance premium is a deposit premium only. At
             covering liability for damages arising out of                              the close of each audit period we will compute
             the premises or operations, or the products                                the earned premium for that period and send


                                Includes copyrighted material of Insurance Services Office, Inc., with its permission.
55300 (7-05)                      Copyright, Insurance Services Office, Inc., 1982, 1988, 1997, 2000, 2002, 2003.                  Page 13 of 18
Agency Code    18-0067-00
                Case 1:21-cv-00707-JPB                 Document 1-1 Filed 02/18/21 PagePolicy
                                                                                        160Number
                                                                                              of 239                       114618-80881833

         notice to the first Named Insured. The due date                           b. Subject to all the terms and conditions of the
         for audit and retrospective premiums is the date                             policy
         shown as the due date on the bill. If the sum of
         the advance and audit premiums paid for the                               to comply with any motor vehicle insurance law to
         policy period is greater than the earned                                  the extent such law applies to the "mobile equip-
         premium, we will return the excess to the first                           ment" covered by this Coverage Part.
         Named Insured.
                                                                                   However, this coverage only applies in the absence
    c. The first Named Insured must keep records of                                of any other applicable insurance.
       the information we need for premium computa-
       tion, and send us copies at such times as we                           SECTION V - DEFINITIONS
       may request.
                                                                              1. "Advertisement" means a notice that is broadcast or
6. Representations                                                               published to the general public or specific market
                                                                                 segments about your goods, products or services for
    By accepting this policy, you agree:                                         the purpose of attracting customers or supporters.
                                                                                 For the purposes of this definition:
    a. The statements in the Declarations are accurate
       and complete;                                                               a. Notices that are published include material
                                                                                      placed on the Internet or on similar electronic
    b. Those statements are based upon representa-                                    means of communication; and
       tions you made to us; and
                                                                                   b. Regarding web-sites, only that part of a web-
    c. We have issued this policy in reliance upon your                               site that is about your goods, products or ser-
       representations.                                                               vices for the purpose of attracting customers or
                                                                                      supporters is considered an advertisement.
7. Separation Of Insureds
                                                                              2. "Advertising injury" means injury arising out of one
    Except with respect to the Limits of Insurance, and                          or more of the following offenses:
    any rights or duties specifically assigned in this
    Coverage Part to the first Named Insured, this                                 a. Oral or written publication, in any manner, of
    insurance applies:                                                                material that slanders or libels a person or
                                                                                      organization or disparages a person's or or-
    a. As if each Named Insured were the only Named                                   ganization's goods, products or services in your
       Insured; and                                                                   "advertisement";

    b. Separately to each insured against whom claim                               b. Oral or written publication, in any manner, of
       is made or "suit" is brought.                                                  material that violates a person's right of privacy
                                                                                      in your "advertisement";
8. Transfer Of Rights Of Recovery Against Others
   To Us                                                                           c. The use of another's advertising idea in your
                                                                                      "advertisement"; or
    If the insured has rights to recover all or part of any
    payment we have made under this Coverage Part,                                 d. Infringing upon another's copyright, "trade
    those rights are transferred to us. The insured must                              dress" or slogan in your "advertisement".
    do nothing after loss to impair them. At our request,
    the insured will bring "suit" or transfer those rights to                 3. "Auto" means a land motor vehicle, trailer or semi-
    us and help us enforce them.                                                 trailer designed for travel on public roads, including
                                                                                 any attached machinery or equipment. But "auto"
9. Motor Vehicle Laws                                                            does not include "mobile equipment".

    We will provide coverage:                                                 4. "Bodily injury" means bodily injury, bodily sickness or
                                                                                 bodily disease sustained by a person, including
    a. Up to the minimum required limits; and                                    death resulting from any of these at any time.



                              Includes copyrighted material of Insurance Services Office, Inc., with its permission.
55300 (7-05)                    Copyright, Insurance Services Office, Inc., 1982, 1988, 1997, 2000, 2002, 2003.               Page 14 of 18
Agency Code    18-0067-00
                Case 1:21-cv-00707-JPB                Document 1-1 Filed 02/18/21 PagePolicy
                                                                                       161Number
                                                                                             of 239                          114618-80881833


5. "Coverage territory" means:                                                    a. The repair, replacement, adjustment or removal
                                                                                     of "your product" or "your work"; or
    a. The United States of America (including its
       territories and possessions), Puerto Rico and                              b. Your fulfilling the terms of the contract or agree-
       Canada;                                                                       ment.

    b. International waters or airspace, but only if the                     10. "Insured contract" means:
       injury or damage occurs in the course of travel
       or transportation between any places included in                           a. A contract for a lease of premises. However,
       a. above; or                                                                  that portion of the contract for a lease of pre-
                                                                                     mises that indemnifies any person or organiza-
    c. All other parts of the world if the injury or                                 tion for damage by fire to premises while rented
       damage arises out of:                                                         to you or temporarily occupied by you with
                                                                                     permission of the owner is not an "insured
         (1) Goods or products made or sold by you in                                contract";
             the territory described in a. above;
                                                                                  b. A sidetrack agreement;
         (2) The activities of a person whose home is in
             the territory described in a. above, but is                          c. Any easement or license agreement, except in
             away for a short time on your business; or                              connection with construction or demolition
                                                                                     operations on or within 50 feet of a railroad;
         (3) "Personal injury" or "advertising injury" of-
             fenses that take place through the Internet                          d. An obligation, as required by ordinance, to in-
             or similar electronic means of comunication                             demnify a municipality, except in connection with
                                                                                     work for a municipality;
         provided the insured's responsibility to pay
         damages is determined in a "suit" on the merits,                         e. An elevator maintenance agreement; or
         in the territory described in a. above or in a
         settlement we agree to.                                                  f.    That part of any other contract or agreement
                                                                                        pertaining to your business (including an indem-
6. "Employee" includes a "leased worker". "Employee"                                    nification of a municipality in connection with
   does not include a "temporary worker".                                               work performed for a municipality) under which
                                                                                        you assume the tort liability of another party to
7. "Executive officer" means a person holding any of                                    pay for "bodily injury" or "property damage" to a
   the officer positions created by your charter, con-                                  third person or organization. Tort liability means
   stitution, by-laws or any other similar governing                                    a liability that would be imposed by law in the
   document.                                                                            absence of any contract or agreement.

8. "Hostile fire" means one which becomes uncontrol-                                    Paragraph f. does not include that part of any
   lable or breaks out from where it was intended to be.                                contract or agreement:

9. "Impaired property" means tangible property, other                                   (1) That indemnifies a railroad for "bodily injury"
   than "your product" or "your work", that cannot be                                       or "property damage" arising out of con-
   used or is less useful because:                                                          struction or demolition operations, within 50
                                                                                            feet of any railroad property and affecting
    a. It incorporates "your product" or "your work" that                                   any railroad bridge or trestle, tracks, road-
       is known or thought to be defective, deficient,                                      beds, tunnel, underpass or crossing;
       inadequate or dangerous; or
                                                                                        (2) That indemnifies an architect, engineer or
    b. You have failed to fulfill the terms of a contract                                   surveyor for injury or damage arising out of:
       or agreement
                                                                                             (a) Preparing, approving, or failing to pre-
    if such property can be restored to use by:                                                  pare or approve, maps, shop drawings,




                             Includes copyrighted material of Insurance Services Office, Inc., with its permission.
55300 (7-05)                   Copyright, Insurance Services Office, Inc., 1982, 1988, 1997, 2000, 2002, 2003.                  Page 15 of 18
Agency Code      18-0067-00
                  Case 1:21-cv-00707-JPB                 Document 1-1 Filed 02/18/21 PagePolicy
                                                                                          162Number
                                                                                                of 239                         114618-80881833

                   opinions, reports, surveys, field orders,                         d. Vehicles, whether self-propelled or not, main-
                   change orders or drawings and specifi-                               tained primarily to provide mobility to perma-
                   cations; or                                                          nently mounted:

               (b) Giving directions or instructions, or                                   (1) Power cranes, shovels, loaders, diggers or
                   failing to give them, if that is the primary                                drills; or
                   cause of the injury or damage; or
                                                                                           (2) Road construction or resurfacing equipment
         (3) Under which the insured, if an architect,                                         such as graders, scrapers or rollers;
             engineer or surveyor, assumes liability for
             an injury or damage arising out of the in-                              e. Vehicles not described in a., b., c., or d. above
             sured's rendering or failure to render profes-                             that are not self-propelled and are maintained
             sional services, including those listed in (2)                             primarily to provide mobility to permanently
             above and supervisory, inspection, archi-                                  attached equipment of the following types:
             tectural or engineering activities.
                                                                                           (1) Air compressors, pumps and generators,
11. "Leased worker" means a person leased to you by a                                          including spraying, welding, building clean-
    labor leasing firm under an agreement between you                                          ing, geophysical exploration, lighting and
    and the labor leasing firm, to perform duties related                                      well servicing equipment; or
    to the conduct of your business. "Leased worker"
    does not include a "temporary worker".                                                 (2) Cherry pickers and similar devices used to
                                                                                               raise or lower workers; or
12. "Loading or unloading" means the handling of pro-
    perty:                                                                           f.    Vehicles not described in a., b., c., or d. above
                                                                                           maintained primarily for purposes other than the
    a. After it is moved from the place where it is                                        transportation of persons or cargo.
       accepted for movement into or onto an aircraft,
       watercraft or "auto";                                                               However, self-propelled vehicles with the follow-
                                                                                           ing types of permanently attached equipment
    b. While it is in or on an aircraft, watercraft or                                     are not "mobile equipment" but will be consid-
       "auto"; or                                                                          ered "autos":

    c. While it is being moved from an aircraft, water-                                    (1) Equipment designed primarily for:
       craft or "auto" to the place where it is finally
       delivered                                                                                (a) Snow removal;

    but "loading or unloading" does not include the                                             (b) Road maintenance, but not construction
    movement of property by means of a mechanical                                                   or resurfacing; or
    device, other than a hand truck, that is not attached
    to the aircraft, watercraft or "auto".                                                      (c) Street cleaning;

13. "Mobile equipment" means any of the following                                          (2) Cherry pickers and similar devices mounted
    types of land vehicles, including any attached ma-                                         on automobile or truck chassis and used to
    chinery or equipment:                                                                      raise or lower workers; or

    a. Bulldozers, farm machinery, forklifts and other                                     (3) Air compressors, pumps and generators,
       vehicles designed for use principally off public                                        including spraying, welding, building
       roads;                                                                                  cleaning, geophysical exploration, lighting
                                                                                               and well servicing equipment.
    b. Vehicles maintained for use solely on or next to
       premises you own or rent;                                                14. "Occurrence" means an accident, including con-
                                                                                    tinuous or repeated exposure to substantially the
    c. Vehicles that travel on crawler treads;                                      same general harmful conditions.




                                Includes copyrighted material of Insurance Services Office, Inc., with its permission.
55300 (7-05)                      Copyright, Insurance Services Office, Inc., 1982, 1988, 1997, 2000, 2002, 2003.                  Page 16 of 18
Agency Code      18-0067-00
                  Case 1:21-cv-00707-JPB                Document 1-1 Filed 02/18/21 PagePolicy
                                                                                         163Number
                                                                                               of 239                         114618-80881833


15. "Personal injury" means other than "bodily injury"                                         Work that may need service, maintenance,
    arising out of one or more of the following offenses:                                      correction, repair or replacement, but which
                                                                                               is otherwise complete, will be treated as
    a. False arrest, detention or imprisonment;                                                completed.

    b. Malicious prosecution;                                                       b. Does not include "bodily injury" or "property
                                                                                       damage" arising out of:
    c. The wrongful eviction from, wrongful entry into,
       or invasion of the right of private occupancy of a                                 (1) The transportation of property, unless the
       room, dwelling or premises that a person                                               injury or damage arises out of a condition in
       occupies, committed by or on behalf of its                                             or on a vehicle not owned or operated by
       owner, landlord or lessor;                                                             you, and that condition was created by the
                                                                                              "loading or unloading" of that vehicle by any
    d. Oral or written publication, in any manner, of                                         insured;
       material that slanders or libels a person or
       organization or disparages a person's or organi-                                   (2) The existence of tools, uninstalled equip-
       zation's goods, products or services; or                                               ment or abandoned or unused materials; or

    e. Oral or written publication, in any manner, of                                     (3) Products or operations for which the clas-
       material that violates a person's right of privacy.                                    sification, shown in the Declarations, states
                                                                                              that products-completed operations are
16. "Pollutants" mean any solid, liquid, gaseous or                                           included.
    thermal irritant or contaminant, including smoke,
    vapor, soot, fumes, acids, alkalis, chemicals and                          18. "Property damage" means:
    waste. Waste includes materials to be recycled,
    reconditioned or reclaimed.                                                     a. Physical injury to tangible property, including all
                                                                                       resulting loss of use of that property. All such
17. "Products-completed operations hazard":                                            loss of use shall be deemed to occur at the time
                                                                                       of the physical injury that caused it; or
    a. Includes all "bodily injury" and "property dam-
       age" occurring away from premises you own or                                 b. Loss of use of tangible property that is not physi-
       rent and arising out of "your product" or "your                                 cally injured. All such loss shall be deemed to
       work" except:                                                                   occur at the time of the "occurrence" that
                                                                                       caused it.
         (1) Products that are still in your physical
             possession; or                                                         For the purposes of this insurance, electronic data is
                                                                                    not tangible property.
         (2) Work that has not yet been completed or
             abandoned. However, "your work" will be                                As used in this definition, electronic data means
             deemed completed at the earliest of the                                information, facts or programs stored as or on,
             following times:                                                       created or used on, or transmitted to or from
                                                                                    computer software, including systems and appli-
               (a) When all of the work called for in your                          cations software, hard or floppy disks, CD-ROMS,
                   contract has been completed.                                     tapes, drives, cells, data processing devices or any
                                                                                    other media which are used with electronically
               (b) When all of the work to be done at the                           controlled equipment.
                   job site has been completed if your con-
                   tract calls for work at more than one job                   19. "Silica" means silicon dioxide (occurring in crystal-
                   site.                                                           line, amorphous and impure forms), silica particles,
                                                                                   silica dust or silica compounds.
               (c) When that part of the work done at a job
                   site has been put to its intended use by                    20. "Silica-related dust" means a mixture or combination
                   any person or organization other than                           of silica and other dust or particles.
                   another contractor or subcontractor
                   working on the same project.


                               Includes copyrighted material of Insurance Services Office, Inc., with its permission.
55300 (7-05)                     Copyright, Insurance Services Office, Inc., 1982, 1988, 1997, 2000, 2002, 2003.                 Page 17 of 18
Agency Code    18-0067-00
                Case 1:21-cv-00707-JPB                 Document 1-1 Filed 02/18/21 PagePolicy
                                                                                        164Number
                                                                                              of 239                         114618-80881833


21. "Suit" means a civil proceeding in which damages                          26. "Your product":
    because of "bodily injury", "property damage",
    "personal injury" or "advertising injury" to which this                        a. Means:
    insurance applies are alleged. "Suit" includes:
                                                                                         (1) Any goods or products, other than real
    a. An arbitration proceeding in which such dam-                                          property, manufactured, sold, handled,
       ages are claimed and to which the insured must                                        distributed or disposed of by:
       submit or does submit with our consent; or
                                                                                              (a) You;
    b. Any other alternative dispute resolution proceed-
       ing in which such damages are claimed and to                                           (b) Others trading under your name; or
       which the insured submits with our consent.
                                                                                              (c) A person or organization whose busi-
22. "Temporary worker" means a person who is fur-                                                 ness or assets you have acquired; and
    nished to you to substitute for a permanent "em-
    ployee" on leave or to meet seasonal or short-term                                   (2) Containers (other than vehicles), materials,
    workload conditions.                                                                     parts or equipment furnished in connection
                                                                                             with such goods or products.
23. "Trademark" means any registered or unregistered
    word, name, symbol, sign, device or any combi-                                       b. Includes:
    nation thereof used to identify or distinguish a
    person's or organization's goods, products or                                        (1) Warranties or representations made at any
    services from those of others and to indicate or                                         time with respect to the fitness, quality,
    identify the origin or source of such goods, prod-                                       durability, performance or use of "your pro-
    ucts or services, even if the origin or source is                                        duct"; and
    unknown. "Trademark" includes registered "trade
    dress" and "trade dress" which is used with or in-                                   (2) The providing of or failure to provide
    corporates any "trademark".                                                              warnings or instructions.

24. "Trade dress" means the unregistered and non-                                  c. Does not include vending machines or other
    functional distinctive packaging, appearance, image,                              property rented to or located for the use of
    design, color scheme or shape or combination                                      others but not sold.
    thereof used to identify or distinguish a person's or
    organization's goods, products or services from                           27. "Your work":
    those of others and to indicate or identify the origin
    or source of such goods, products or services, even                            a. Means:
    if the source is unknown. "Trade dress" does not
    include:                                                                             (1) Work or operations performed by you or on
                                                                                             your behalf; and
    a. Registered "trade dress";
                                                                                         (2) Materials, parts or equipment furnished in
    b. "Trademark"; or                                                                       connection with such work or operations.

    c. "Trade dress" which is used with or incorporates                            b. Includes:
       any "trademark".
                                                                                         (1) Warranties or representations made at any
25. "Volunteer worker" means a person who is not your                                        time with respect to the fitness, quality,
    "employee", and who donates his or her work and                                          durability, performance or use of "your
    acts at the direction of and within the scope of duties                                  work"; and
    determined by you, and is not paid a fee, salary or
    other compensation by you or anyone else for their                                   (2) The providing of or failure to provide
    work performed for you.                                                                  warnings or instructions.




                              Includes copyrighted material of Insurance Services Office, Inc., with its permission.
55300 (7-05)                    Copyright, Insurance Services Office, Inc., 1982, 1988, 1997, 2000, 2002, 2003.                 Page 18 of 18
Agency Code     18-0067-00
                 Case 1:21-cv-00707-JPB         Document 1-1 Filed 02/18/21 PagePolicy
                                                                                 165Number
                                                                                       of 239                 114618-80881833



                                                                                    COMMERCIAL GENERAL LIABILITY
                                                                                                    55352 (10-08)


         THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                COMMERCIAL GENERAL LIABILITY PLUS
                         ENDORSEMENT
This endorsement modifies insurance provided under the following:

COMMERCIAL GENERAL LIABILITY COVERAGE PART.


1. EXTENDED WATERCRAFT LIABILITY                                      Operations Aggregate Limit, for each annual period,
                                                                      equal to the amount of the Products-Completed
   Under SECTION I - COVERAGES, COVERAGE A.                           Operations Aggregate Limit shown in the Declara-
   BODILY INJURY AND PROPERTY DAMAGE                                  tions. The maximum Products-Completed Opera-
   LIABILITY, 2. Exclusions, g., exclusion (2) is                     tions Aggregate Limit for any annual period will be
   deleted and is replaced by the following:                          no more than two times the original Products-
                                                                      Completed Operations Aggregate Limit.
           (2) A watercraft you do not own that is:
                                                                  4. PERSONAL INJURY EXTENSION
                 (a) Less than 50 feet long; and
                 (b) Not being used to carry persons or               a. If the endorsement EXCLUSION - PERSONAL
                     property for a charge;                              INJURY AND ADVERTISING INJURY, 55350,
                                                                         is attached to this policy, then this provision, 4.
2. BROADENED SUPPLEMENTARY PAYMENTS                                      PERSONAL INJURY EXTENSION, does not ap-
                                                                         ply.
   Under SECTION I - COVERAGES, COVERAGE A.
   BODILY INJURY AND PROPERTY DAMAGE                                  b. If the endorsement EXCLUSION -- PERSONAL
   LIABILITY, COVERAGE B. PERSONAL INJURY                                INJURY AND ADVERTISING INJURY, 55350,
   AND ADVERTISING INJURY LIABILITY and                                  is not attached to this policy, then under SEC-
   SUPPLEMENTARY PAYMENTS - COVERAGES A                                  TION V - DEFINITIONS, 15. "Personal injury" is
   AND B:                                                                deleted and replaced by the following:

   Paragraph 4., the amount we will pay for the actual                    15. "Personal injury" means, other than "bodily
   loss of earnings is increased from $250 per day to                         injury", arising out of one or more of the
   $400 per day.                                                              following offenses:

3. ADDITIONAL PRODUCTS-COMPLETED                                              a. False arrest, detention or imprisonment;
   OPERATIONS AGGREGATE LIMIT
                                                                              b. Malicious prosecution;
   If the endorsement, EXCLUSION - PRODUCTS
   COMPLETED OPERATIONS HAZARD, CG 21 04,                                     c. The wrongful eviction from, wrongful
   is not attached to this policy, then the following is                         entry into, or invasion of the right of
   added to SECTION III - LIMITS OF INSURANCE:                                   private occupancy of a room, dwelling or
                                                                                 premises that a person occupies by or
   Commencing with the effective date of this policy,                            on behalf of its owner, landlord or
   we will provide one additional Products-Completed                             lessor;



                   Includes copyrighted material of Insurance Services Office, Inc., with its permission.
55352 (10-08)              Copyright Insurance Services Office, Inc., 1982, 1988, 2002, 2004.                   Page 1 of 4
Agency Code     18-0067-00
                 Case 1:21-cv-00707-JPB         Document 1-1 Filed 02/18/21 PagePolicy
                                                                                 166Number
                                                                                       of 239                 114618-80881833


           d. Oral or written publication of material                 The following additional exclusions apply to "prop-
              that slanders or libels a person or or-                 erty damage" arising out of Water Damage to
              ganization or disparages a person's or                  premises rented to you or temporarily occupied by
              organization's goods, products or                       you with permission of the owner:
              services;
                                                                          (1) "Property damage" to:
           e. Oral or written publication of material
              that violates a person's right of privacy;                      (a) The interior of the premises caused by
              or                                                                  or resulting from rain or snow, whether
                                                                                  driven by wind or not; or
           f.    Discrimination, humiliation, sexual
                 harassment and any violation of civil                        (b) Heating, air conditioning, plumbing or
                 rights caused by such discrimination,                            fire protection systems, or other
                 humiliation or sexual harassment.                                equipment or appliances.

5. BROADENED KNOWLEDGE OF OCCURRENCE                                      (2) "Property damage" caused by or resulting
                                                                              from any of the following:
   Under SECTION IV - COMMERCIAL GENERAL
   LIABILITY CONDITIONS, 2. Duties In The Event                               (a) Mechanical breakdown, including burst-
   Of Occurrence, Offense, Claim Or Suit, the fol-                                ing or rupture caused by centrifugal
   lowing paragraph is added:                                                     force;

   Paragraphs a. and b. of this condition will not serve                      (b) Cracking, settling, expansion or shrink-
   to deny any claim for failure to provide us with notice                        ing;
   as soon as practicable after an "occurrence" or an
   offense which may result in a claim:                                       (c) Smoke or smog;

   a. If the notice of a new claim is given to your                           (d) Birds, insects, rodents or other animals;
      "employee"; and
                                                                              (e) Wear and tear;
   b. That "employee" fails to provide us with notice
      as soon as practicable.                                                 (f) Corrosion, rust, decay, fungus, deterior-
                                                                                  ation, hidden or latent defect or any
   This exception shall not apply:                                                quality in property that causes such
                                                                                  property to destroy or damage itself; or
   a. To you; or
                                                                              (g) Water that flows or leaks from any heat-
   b. To any officer, director, partner, risk manager or                          ing, air conditioning, plumbing or fire
      insurance manager of yours.                                                 protection system caused by or resulting
                                                                                  from freezing, unless:
6. DAMAGE TO PREMISES RENTED TO YOU
                                                                                  1) You make a reasonable effort to
   Under SECTION I - COVERAGES, COVERAGE A.                                          maintain heat in the building or
   BODILY INJURY AND PROPERTY DAMAGE                                                 structure; or
   LIABILITY, the last paragraph is deleted and re-
   placed by the following:                                                       2) You drain the equipment and shut
                                                                                     off the water supply if the heat is not
   Exclusions c. through n. do not apply to damage by                                maintained.
   fire, lightning, explosion, smoke or water damage to
   premises rented to you or temporarily occupied by                      (3) "Property damage" caused directly or
   you with permission of the owner. A separate limit                         indirectly by any of the following:
   of insurance applies to this coverage as described in
   6. DAMAGE TO PREMISES RENTED TO YOU, a.                                    (a) Water that backs up from a drain or
   Limits of Insurance.                                                           sewer;



                   Includes copyrighted material of Insurance Services Office, Inc., with its permission.
55352 (10-08)              Copyright Insurance Services Office, Inc., 1982, 1988, 2002, 2004.                   Page 2 of 4
Agency Code     18-0067-00
                 Case 1:21-cv-00707-JPB         Document 1-1 Filed 02/18/21 PagePolicy
                                                                                 167Number
                                                                                       of 239                       114618-80881833


           (b) Mud flow or mudslide;                              7. BLANKET ADDITIONAL INSURED - LESSOR OF
                                                                     LEASED EQUIPMENT
           (c) Volcanic eruption, explosion or effusion;
                                                                      a. SECTION II - WHO IS AN INSURED is
           (d) Any earth movement, such as earth-                        amended to include as an additional insured any
               quake, landslide, mine subsidence,                        person or organization with whom you have
               earth sinking, earth rising or earth                      agreed:
               shifting;
                                                                          (1) In a written contract or agreement, executed
           (e) Regardless of the cause, flood, surface                        prior to loss, to name as an additional
               water, waves, tides, tidal waves, storm                        insured, or
               surge, overflow of any body of water, or
               their spray, all whether wind driven or                    (2) In an oral contract or agreement, executed
               not;                                                           prior to loss, to name as an additional
                                                                              insured only if a Certificate of Insurance was
           (f) Water under the ground surface press-                          issued prior to loss indicating that the
               ing on, or seeping or flowing through:                         person or organization was an additional
                                                                              insured
                 1) Walls, foundations, floors or paved
                    surfaces;                                             but only with respect to liability for:
                 2) Basements, whether paved or not;
                    or                                                    (1)   "Bodily injury";
                 3) Doors, windows or other openings.                     (2)   "Property damage";
                                                                          (3)   "Personal injury"; or
       (4) "Property damage" for which the insured is                     (4)   "Advertising injury"
           obligated to pay as damages by reason of
           the assumption of liability in a contract or                   caused in whole or in part, by your maintenance,
           agreement. This exclusion does not apply                       operation or use of equipment leased to you by
           to liability for damages that the insured                      such person or organization.
           would have in the absence of this contract
           or agreement.                                              b. With respect to the insurance afforded to an
                                                                         additional insured, this insurance does not apply
   a. Limits of Insurance                                                to any "occurrence" which takes place after the
                                                                         equipment lease expires.
       With respect to this coverage only, under SEC-
       TION III - LIMITS OF INSURANCE, paragraph                      c. The following in added to SECTION III - LIMITS
       6. is deleted and replaced by the following:                      OF INSURANCE:

       6. The most we will pay under Coverage A for                       The Limits of Insurance for the additional in-
          damages because of "property damage" to                         sured are those specified in the written contract
          premises rented to you or temporarily                           or agreement between the insured and the
          occupied by you with permission of the                          lessor, not to exceed the limits provided in this
          owner arising out of or caused by fire,                         policy. These limits are inclusive of and not in
          lightning, explosion, smoke and water                           addition to the Limits of Insurance shown in the
          damage is the amount shown in the                               Declarations.
          Declarations under Damage to Premises
          Rented to You.                                          8. BLANKET ADDITIONAL INSURED - MANAGERS
                                                                     OR LESSORS OF PREMISES
   b. Under SECTION IV - COMMERCIAL GEN-
      ERAL LIABILITY CONDITIONS, 4. Other                             a. SECTION II - WHO IS AN INSURED is
      Insurance, paragraph b., the word fire is                          amended to include as an additional insured any
      amended to include fire, lightning, explosion,                     person or organization with whom you have
      smoke or water damage.                                             agreed:




                   Includes copyrighted material of Insurance Services Office, Inc., with its permission.
55352 (10-08)              Copyright Insurance Services Office, Inc., 1982, 1988, 2002, 2004.                        Page 3 of 4
Agency Code     18-0067-00
                 Case 1:21-cv-00707-JPB            Document 1-1 Filed 02/18/21 PagePolicy
                                                                                    168Number
                                                                                          of 239                 114618-80881833


       (1) In a written contract or agreement, executed                   liability company, and over which you maintain
           prior to loss, to name as an additional                        ownership or majority interest, will qualify as a
           insured; or                                                    Named Insured if there is no other similar
                                                                          insurance available to that organization.
       (2) In an oral contract or agreement, executed                     However:
           prior to loss, to name as an additional
           insured only if a Certificate of Insurance was                 a. Coverage under this provision is afforded
           issued prior to loss indicating that the                          only until the 180th day after you acquire or
           person or organization was an additional                          form the organization or the end of the
           insured                                                           policy period, whichever is earlier.

       but only with respect to liability arising out of the              b. Coverage A does not apply to "bodily in-
       ownership, maintenance or use of that part of                         jury" or "property damage" that occurred
       the premises leased to you.                                           before you acquired or formed the organi-
                                                                             zation; and
   b. The provision is subject to the following addi-
      tional exclusions, applicable to this provision                     c. Coverage B does not apply to "personal
      only:                                                                  injury" or "advertising injury" arising out of
                                                                             an offense committed before you acquired
       (1) Any "occurrence" which takes place after                          or formed the organization.
           you cease to be a tenant in that premises.
                                                                          No person or organization is an insured with
       (2) Structural alterations, new construction or                    respect to the conduct of any current or past
           demolition operations performed by or on                       partnership, joint venture or limited liability
           behalf of the additional insured.                              company that is not shown as a Named In-
                                                                          sured in the Declarations.
   c. The following is added to SECTION III - LIMITS
      OF INSURANCE                                                10. BLANKET WAIVER OF SUBROGATION

       The Limits of Insurance for the additional in-                 The following is added to SECTION IV - COMMER-
       sured are those specified in the written contract              CIAL GENERAL LIABILITY CONDITIONS, 8.
       or agreement between the insured and the                       Transfer Of Rights Of Recovery Against Others
       manager or lessor of the premises, not to                      To Us.
       exceed the limits provided in this policy. These
       limits are inclusive of and not in addition to the             When you have agreed to waive your right of subro-
       Limits of Insurance shown in the Declarations.                 gation in a written contract, executed prior to loss,
                                                                      with any person or organization, we waive any right
9. NEWLY FORMED OR ACQUIRED                                           of recovery we may have against such person or
   ORGANIZATIONS                                                      organization because of payments we make for
                                                                      injury or damage arising out of your on-going opera-
   Under SECTION II - WHO IS AN INSURED, Para-                        tions or "your work" done under a contract with that
   graph 4. is deleted and replaced by the following.                 person or organization and included in the
                                                                      "products-completed operations hazard".
   4. Any organization you newly acquire or form,
      other than a partnership, joint venture or limited          All other policy terms and conditions apply.




                   Includes copyrighted material of Insurance Services Office, Inc., with its permission.
55352 (10-08)              Copyright Insurance Services Office, Inc., 1982, 1988, 2002, 2004.                     Page 4 of 4
Agency Code    18-0067-00
                Case 1:21-cv-00707-JPB         Document 1-1 Filed 02/18/21 PagePolicy
                                                                                169Number
                                                                                      of 239                114618-80881833



                                                                                                             55405 (7-08)


         THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


     CONDITIONAL EXCLUSION OF TERRORISM
  INVOLVING NUCLEAR, BIOLOGICAL OR CHEMICAL
TERRORISM (RELATING TO DISPOSITION OF FEDERAL
        TERRORISM RISK INSURANCE ACT)
This endorsement modifies insurance provided under the following:

    COMMERCIAL GENERAL LIABILITY COVERAGE PART
    LIQUOR LIABILITY COVERAGE PART
    OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE PART
    RAILROAD PROTECTIVE LIABILITY COVERAGE PART


A. Applicability Of This Endorsement                                     endorsement already endorsed to this policy
                                                                         that addresses "certified acts of terrorism".
   1. The provisions of this endorsement will apply
      if and when one of the following situations                    3. If this endorsement does NOT become appli-
      occurs:                                                           cable, then any terrorism endorsement al-
                                                                        ready endorsed to this policy, that addresses
       a. The federal Terrorism Risk Insurance Pro-                     "certified acts of terrorism", will remain in
          gram ("Program"), established by the Ter-                     effect. However, if the Program is renewed,
          rorism Risk Insurance Act of 2002 (in-                        extended or otherwise continued in effect
          cluding ensuing Congressional actions                         with revisions that change the level or terms
          pursuant to the Act), terminates; or                          or conditions of coverage, and we are re-
                                                                        quired to offer you the revised coverage or to
       b. The Program is renewed, extended or oth-                      provide revised coverage to those who pre-
          erwise continued in effect:                                   viously accepted coverage under the Pro-
                                                                        gram, then we will take the appropriate steps
           (1) With revisions that increase insurers'                   in response to the federal requirements.
               statutory percentage deductible or de-
               crease the federal government's stat-             B. The following definition is added and applies under
               utory percentage share in potential                  this endorsement wherever the term terrorism is
               terrorism losses above such deduct-                  enclosed in quotation marks.
               ible, or that results in a change in the
               level or terms or conditions of cover-                "Terrorism" means activities against persons, or-
               age; and                                              ganizations or property of any nature:

           (2) We are not required by the Program                    1. That involve the following or preparation for the
               to make terrorism coverage available                     following:
               to you and elect not to do so.
                                                                         a. Use or threat of force or violence; or
   2. When this endorsement becomes applicable
      in accordance with the terms of A.1.a. or                          b. Commission or threat of a dangerous act; or
      A.1.b., above, it supersedes any terrorism


                  Includes copyrighted material of Insurance Services Office, Inc., with its permission.
55405 (7-08)                            Copyright ISO Properties, Inc., 2004                                  Page 1 of 2
Agency Code    18-0067-00
                Case 1:21-cv-00707-JPB             Document 1-1 Filed 02/18/21 PagePolicy
                                                                                    170Number
                                                                                          of 239               114618-80881833


       c. Commission or threat of an act that inter-                  injury or damage. This exclusion applies only when
          feres with or disrupts an electronic, com-                  one or more of the following are attributed to an inci-
          munication, information, or mechanical                      dent of "terrorism":
          system; and
                                                                      1. The "terrorism" is carried out by means of the
   2. When one or both of the following applies:                         dispersal or application of radioactive material,
                                                                         or through the use of a nuclear weapon or
       a. The effect is to intimidate or coerce a                        device that involves or produces a nuclear
          government or the civilian population or any                   reaction, nuclear radiation or radioactive
          segments thereof, or to disrupt any segment                    contamination;
          of the economy; or
                                                                      2. Radioactive material is released, and it appears
       b. It appears that the intent is to intimidate or                 that one purpose of the "terrorism" was to rel-
          coerce a government or the civilian popu-                      ease such material;
          lation, or to further political, ideological,
          religious, social or economic objectives or to              3. The "terrorism" is carried out by means of the
          express (or express opposition to) a philo-                    dispersal or application of pathogenic or poi-
          sophy or ideology.                                             sonous biological or chemical materials; or

C. The following exclusion is added:                                  4. Pathogenic or poisonous biological or chemical
                                                                         materials are released, and it appears that one
   Exclusion Of "Terrorism"                                              purpose of the "terrorism" was to release such
   We will not pay for "bodily injury", "property dam-                   materials.
   age", "personal injury" or "advertising injury" caused
   directly or indirectly by "terrorism", including action in         Multiple incidents of "terrorism" which occur within a
   hindering or defending against an actual or expected               72-hour period and appear to be carried out in
   incident of "terrorism". All "bodily injury", "property            concert or to have a related purpose or common
   damage", "personal injury" or "advertising injury" is              leadership will be deemed to be one incident,
   excluded regardless of any other cause or event that               regardless of whether this endorsement was in
   contributes concurrently or in any sequence to such                effect during the entirety of that time period or not.




                   Includes copyrighted material of Insurance Services Office, Inc., with its permission.
55405 (7-08)                             Copyright ISO Properties, Inc., 2004                                    Page 2 of 2
Agency Code     18-0067-00
                 Case 1:21-cv-00707-JPB         Document 1-1 Filed 02/18/21 PagePolicy
                                                                                 171Number
                                                                                       of 239                  114618-80881833



                                                                                    COMMERCIAL GENERAL LIABILITY
                                                                                                    55513 (11-11)


          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                    EMPLOYER'S LIABILITY EXCLUSION
This endorsement modifies insurance provided under the following:

    COMMERCIAL GENERAL LIABILITY COVERAGE PART

1. SECTION I - COVERAGES is amended as follows.                          d. An organization other than a partnership,
   Under COVERAGE A. BODILY INJURY AND                                        joint venture or limited liability company, you
   PROPERTY DAMAGE LIABILITY, 2. EXCLU-                                       are an insured. Your "executive officers"
   SIONS, exclusion e. Employer's Liability is deleted                        and directors are insureds, but only with re-
   and replaced by the following exclusion.                                   spect to their duties as your officers or direc-
   e. Employer's Liability                                                    tors. Your stockholders are also insureds,
        "Bodily injury" to:                                                   but only with respect to their liability as
        (1) An "employee" of any insured arising out of                       stockholders.
            and in the course of employment by any in-                   e. A trust, you are an insured. Your trustees
            sured; or                                                         are also insureds, but only with respect to
        (2) The spouse, child, parent, brother or sister                      their duties as trustees.
            of that "employee" as a consequence of                       However, with respect to paragraphs 1.a.
            Paragraph (1) above.                                         through 1.e. above, no person is an insured for
        This exclusion applies:                                          "bodily injury", "personal injury" or "advertising
        (1) Whether any insured may be liable as an                      injury":
            employer or in any other capacity; and                       a. To:
        (2) To any obligation to share damages with or                        (1) You and your spouse if the Named In-
            repay someone else who must pay dam-                                   sured is an individual;
            ages because of the injury.                                       (2) Your members, your partners and their
        This exclusion does not apply to liability as-                             spouses if the Named Insured is a part-
        sumed by any insured under an "insured con-                                nership or joint venture;
        tract".                                                               (3) Your members if the Named Insured is
2. SECTION II - WHO IS AN INSURED is amended as                                    a Limited Liability Company;
   follows.                                                                   (4) Your "executive officers" and directors if
   Paragraph 1. is deleted and replaced by the follow-                             the Named Insured is other than a part-
   ing.                                                                            nership, joint venture or limited liability
   1. If you are designated in the Declarations as:                                company; or
        a. An individual, you and your spouse are                             (5) Your trustees if the Named Insured is a
            insureds, but only with respect to the con-                            trust.
            duct of a business of which you are the sole                 b. To an "employee" of any insured while in the
            owner.                                                            course of his or her employment or perform-
        b. A partnership or joint venture, you are an in-                     ing duties related to the conduct of any in-
            sured. Your members, your partners, and                           sured's business.
            their spouses are also insureds, but only                    c. To any insured's "volunteer workers" while
            with respect to the conduct of your busi-                         performing duties related to the conduct of
            ness.                                                             any insured's business;
        c. A limited liability company, you are an in-                   d. To the spouse, child, parent, brother or sis-
            sured. Your members are also insureds, but                        ter of any "employee" or "volunteer worker"
            only with respect to the conduct of your                          as a consequence of Paragraphs b. or c.
            business.                                                         immediately above.



55513 (11-11)      Includes copyrighted material of Insurance Services Office, Inc., with its permission.        Page 1 of 2
Agency Code     18-0067-00
                 Case 1:21-cv-00707-JPB        Document 1-1 Filed 02/18/21 PagePolicy
                                                                                172Number
                                                                                      of 239                    114618-80881833


       e. For which there is any obligation to share                     f.   Arising out of his or her providing or failing
          damages with or repay someone else who                              to provide professional health care services.
          must pay damages because of the injury
          described in Paragraphs a., b. and c. imme-            All other policy terms and conditions apply.
          diately above.



55513 (11-11)      Includes copyrighted material of Insurance Services Office, Inc., with its permission.        Page 2 of 2
Agency Code     18-0067-00
                 Case 1:21-cv-00707-JPB         Document 1-1 Filed 02/18/21 PagePolicy
                                                                                 173Number
                                                                                       of 239                 114618-80881833



                                                                                                             55718 (11-15)


          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                    EXCLUSION - UNMANNED AIRCRAFT
This endorsement modifies insurance provided under the following:

    COMMERCIAL GENERAL LIABILITY COVERAGE PART

A. Exclusion 2.g. Aircraft, Auto Or Watercraft under                             use or entrustment to others of any air-
   SECTION I - COVERAGES, COVERAGE A.                                            craft (other than "unmanned aircraft"),
   BODILY INJURY AND PROPERTY DAMAGE LIA-                                        "auto" or watercraft that is owned or
   BILITY is deleted and replaced by the following.                              operated by or rented or loaned to any
   2. Exclusions                                                                 insured.
       This insurance does not apply to:                                         This Paragraph g.(2) does not apply to:
       g. Aircraft, Auto Or Watercraft                                           (a) A watercraft while ashore on
           (1) Unmanned Aircraft                                                      premises you own or rent;
               "Bodily injury" or "property damage"                              (b) A watercraft you do not own that is:
               arising out of the ownership, mainte-                                  (i) Less than 26 feet long; and
               nance, use or entrustment to others of                                 (ii) Not being used to carry persons
               any aircraft that is an "unmanned air-                                      or property for a charge;
               craft". Use includes operation and                                (c) Parking an "auto" on, or on the
               "loading or unloading".                                                ways next to, premises you own or
               This Paragraph g.(1) applies even if the                               rent, provided the "auto" is not
               claims against any insured allege negli-                               owned by or rented or loaned to you
               gence or other wrongdoing in the super-                                or the insured;
               vision, hiring, employment, training or                           (d) Liability assumed under any "in-
               monitoring of others by that insured, if                               sured contract" for the ownership,
               the "occurrence" which caused the                                      maintenance or use of aircraft or
               "bodily injury" or "property damage"                                   watercraft; or
               involved the ownership, maintenance,                              (e) "Bodily injury" or "property damage"
               use or entrustment to others of any air-                               arising out of the operation of any of
               craft that is an "unmanned aircraft".                                  the equipment listed in Paragraph
           (2) Aircraft (Other Than Unmanned                                          f.(2) or f.(3) of the definition of
               Aircraft), Auto Or Watercraft                                          "mobile equipment".
               "Bodily injury" or "property damage"               B. The following exclusion is added to Paragraph 2.
               arising out of the ownership, mainte-                 Exclusions of COVERAGE B. PERSONAL IN-
               nance, use or entrustment to others of                JURY AND ADVERTISING INJURY LIABILITY.
               any aircraft (other than "unmanned air-               2. Exclusions
               craft"), "auto" or watercraft owned or op-               This insurance does not apply to:
               erated by or rented or loaned to any in-                 Unmanned Aircraft
               sured. Use includes operation and                        "Personal injury" or "advertising injury" arising
               "loading or unloading".                                  out of the ownership, maintenance, use or en-
               This Paragraph g.(2) applies even if the                 trustment to others of any aircraft that is an "un-
               claims against any insured allege negli-                 manned aircraft". Use includes operation and
               gence or other wrongdoing in the super-                  "loading or unloading".
               vision, hiring, employment, training or                  This exclusion applies even if the claims against
               monitoring of others by that insured, if                 any insured allege negligence or other wrong-
               the "occurrence" which caused the                        doing in the supervision, hiring, employment,
               "bodily injury" or "property damage"                     training or monitoring of others by that insured, if
               involved the ownership, maintenance,                     the offense which caused the "personal injury"


55718 (11-15)      Includes copyrighted material of Insurance Services Office, Inc., with its permission.       Page 1 of 2
Agency Code     18-0067-00
                 Case 1:21-cv-00707-JPB         Document 1-1 Filed 02/18/21 PagePolicy
                                                                                 174Number
                                                                                       of 239                    114618-80881833

      or "advertising injury" involved the ownership,                 "Unmanned aircraft" means an aircraft that is not:
      maintenance, use or entrustment to others of                    1. Designed;
      any aircraft that is an "unmanned aircraft".                    2. Manufactured; or
      This exclusion does not apply to:                               3. Modified after manufacture
      a. The use of another's advertising idea in your                to be controlled directly by a person from within or
            "advertisement"; or                                       on the aircraft.
      b. Infringing upon another's copyright, trade
            dress or slogan in your "advertisement".              All other policy terms and conditions apply.
C. The following definition is added to SECTION V -
   DEFINITIONS.



55718 (11-15)      Includes copyrighted material of Insurance Services Office, Inc., with its permission.         Page 2 of 2
Agency Code    18-0067-00
                Case 1:21-cv-00707-JPB          Document 1-1 Filed 02/18/21 PagePolicy
                                                                                 175Number
                                                                                       of 239             114618-80881833



                                                                                  COMMERCIAL GENERAL LIABILITY
                                                                                                 CG 24 16 12 07


          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                                 CANOES OR ROWBOATS
This endorsement modifies insurance provided under the following:

    COMMERCIAL GENERAL LIABILITY COVERAGE PART


1. Exclusion g. of Section I - Coverage A - Bodily              2. Section II - Who Is An Insured is amended to
   Injury And Property Damage Liability does not                   include as an insured any person or organization
   apply to "bodily injury" or "property damage" arising           legally responsible for the use of any such canoe or
   out of any canoe or rowboat owned or used by or                 rowboat you own, provided the actual use is with
   rented to the insured.                                          your permission.



CG 24 16 12 07                                © ISO Properties, Inc., 2006                                  Page 1 of 1
Agency Code    18-0067-00
                Case 1:21-cv-00707-JPB         Document 1-1 Filed 02/18/21 PagePolicy
                                                                                176Number
                                                                                      of 239                114618-80881833



                                                                                                             54833 (7-08)


          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


       CONDITIONAL EXCLUSION OF TERRORISM
  INVOLVING NUCLEAR, BIOLOGICAL OR CHEMICAL
TERRORISM (RELATING TO DISPOSITION OF FEDERAL
           TERRORISM RISK INSURANCE ACT)
This endorsement modifies insurance provided under the following:

    COMMERCIAL PROPERTY COVERAGE PART


A. Applicability Of This Endorsement                                 3. If this endorsement does NOT become appli-
                                                                        cable, then any terrorism endorsement al-
   1. The provisions of this endorsement will ap-                       ready endorsed to this policy, that addresses
      ply if and when one of the following situa-                       "certified acts of terrorism", will remain in
      tions occurs:                                                     effect. However, if the Program is renewed,
                                                                        extended or otherwise continued in effect
       a. The federal Terrorism Risk Insurance                          with revisions that change the level or terms
          Program ("Program"), established by the                       or conditions of coverage, and we are re-
          Terrorism Risk Insurance Act of 2002 (in-                     quired to offer you the revised coverage or to
          cluding ensuing Congressional actions                         provide the revised coverage to those who
          pursuant to the Act), terminates; or                          previously accepted coverage under the
                                                                        Program, then we will take the appropriate
       b. The Program is renewed, extended or                           steps in response to the federal require-
          otherwise continued in effect:                                ments.

           (1) With revisions that increase insurers'            B. The following definition is added and applies under
               statutory percentage deductible or                   this endorsement wherever the term terrorism is
               decrease the federal government's                    enclosed in quotation marks.
               statutory percentage share in poten-
               tial terrorism losses above such de-                  "Terrorism" means activities against persons, organ-
               ductible, or that results in a change in              izations or property of any nature:
               the level or terms or conditions of
               coverage; and                                         1. That involve the following or preparation for the
                                                                        following:
           (2) We are not required by the Program
               to make terrorism coverage available                      a. Use or threat of force or violence; or
               to you and elect not to do so.
                                                                         b. Commission or threat of a dangerous act; or
   2. When this endorsement becomes applicable
      in accordance with the terms of A.1.a. or                          c. Commission or threat of an act that inter-
      A.1.b., above, it supersedes any terrorism                            feres with or disrupts an electronic, com-
      endorsement already endorsed to this policy                           munication, information, or mechanical
      that addresses "certified acts of terrorism".                         system; and


                  Includes copyrighted material of Insurance Services Office, Inc., with its permission.
54833 (7-08)                            Copyright ISO Properties, Inc., 2004                                  Page 1 of 2
Agency Code    18-0067-00
                Case 1:21-cv-00707-JPB          Document 1-1 Filed 02/18/21 PagePolicy
                                                                                 177Number
                                                                                       of 239                   114618-80881833


   2. When one or both of the following applies:                     2. Radioactive material is released, and it appears
                                                                        that one purpose of the "terrorism" was to re-
       a. The effect is to intimidate or coerce a gov-                  lease such material;
          ernment or the civilian population or any
          segments thereof, or to disrupt any segment                3. The "terrorism" is carried out by means of the
          of the economy; or                                            dispersal or application of pathogenic or poi-
                                                                        sonous biological or chemical materials; or
       b. It appears that the intent is to intimidate or
          coerce a government or the civilian pop-                   4. Pathogenic or poisonous biological or chemical
          ulation, or to further political, ideological,                materials are released, and it appears that one
          religious, social or economic objectives or to                purpose of the "terrorism" was to release such
          express (or express opposition to) a philos-                  materials.
          ophy or ideology.
                                                                     Multiple incidents of "terrorism" which occur within a
C. The following exclusion is added:                                 72-hour period and appear to be carried out in
                                                                     concert or to have a related purpose or common
   Exclusion Of "Terrorism"                                          leadership will be deemed to be one incident, re-
                                                                     gardless of whether this endorsement was in effect
   We will not pay for loss or damage caused directly                during the entirety of that time period or not.
   or indirectly by "terrorism", including action in hind-
   ering or defending against an actual or expected              D. Exception To Exclusion Of "Terrorism" For
   incident of "terrorism". Such loss or damage is                  Certain Fire Losses
   excluded regardless of any other cause or event that
   contributes concurrently or in any sequence to the                If "terrorism" results in fire, we will pay for the loss or
   loss. This exclusion applies only when one or more                damage caused by that fire, subject to all applicable
   of the following are attributed to an incident of                 policy provisions including the Limit of Insurance on
   "terrorism":                                                      the affected property. Such coverage for fire applies
                                                                     only to direct loss or damage caused by fire to Cov-
   1. The "terrorism" is carried out by means of the                 ered Property. Therefore, for example, the cover-
      dispersal or application of radioactive material,              age does not apply to insurance provided under
      or through the use of a nuclear weapon or de-                  Business Income and/or Extra Expense coverage
      vice that involves or produces a nuclear reac-                 forms or endorsements that apply to those coverage
      tion, nuclear radiation or radioactive contam-                 forms or to the Legal Liability Coverage Form.
      ination;




                  Includes copyrighted material of Insurance Services Office, Inc., with its permission.
54833 (7-08)                            Copyright ISO Properties, Inc., 2004                                       Page 2 of 2
Agency Code       18-0067-00
                   Case 1:21-cv-00707-JPB            Document 1-1 Filed 02/18/21 PagePolicy
                                                                                      178Number
                                                                                            of 239                   114618-80881833


                                                                                                                        59351 (1-15)



                       EXCLUSION OF CERTIFIED ACTS OF TERRORISM
                                          and
                   IMPORTANT INFORMATION REGARDING TERRORISM RISK
                                 INSURANCE COVERAGE

It is agreed:

1. The following definition applies:

    Certified act of terrorism means any act certified by the Secretary of the Treasury, in consultation with:

    a. the Secretary of Homeland Security; and
    b. the Attorney General of the United States

    to be an act of terrorism as defined and in accordance with the federal Terrorism Risk Insurance Act of 2002 (includ-
    ing ensuing Congressional actions pursuant to the Act).

    Under the federal Terrorism Risk Insurance Act of 2002 (including ensuing Congressional actions pursuant to the Act)
    a terrorist act may be certified:

    a. if the aggregate covered commercial property and casualty insurance losses resulting from the terrorist act ex-
       ceed $5 million; and

    b. (1) if the act of terrorism is:

                a) a violent act; or

                b) an act that is dangerous to human life, property or infrastructure; and

         (2) if the act is committed:

                a) by an individual or individuals as part of an effort to coerce the civilian population of the United States; or

                b) to influence the policy or affect the conduct of the United States government by coercion.

2. The following exclusion is added:

    We shall not pay:

    a. for any loss caused directly or indirectly by a certified act of terrorism, whether or not any other cause or event
       contributed concurrently or in any sequence to the loss.

    b. sums any insured becomes legally obligated to pay because of or arising out of bodily injury, property damage,
       personal injury or advertising injury, if covered by this insurance, caused by a certified act of terrorism.

All other policy terms and conditions apply.




59351 (1-15)                                                                                                             Page 1 of 2
Agency Code    18-0067-00
                Case 1:21-cv-00707-JPB             Document 1-1 Filed 02/18/21 PagePolicy
                                                                                    179Number
                                                                                          of 239                   114618-80881833


                IMPORTANT INFORMATION REGARDING TERRORISM RISK
                              INSURANCE COVERAGE

The Terrorism Risk Insurance Act of 2002 was signed into law on November 26, 2002. The Act (including ensuing Con-
gressional actions pursuant to the Act) defines an act of terrorism, to mean any act that is certified by the Secretary of the
Treasury, in consultation with the Secretary of Homeland Security and the Attorney General of the United States to be (i)
an act of terrorism; (ii) to be a violent act or an act that is dangerous to human life, property or infrastructure; (iii) to have
resulted in damage within the United States or outside the United States in the case of certain air carriers or vessels or
the premises of a United States mission; and (iv) to have been committed by an individual or individuals as part of an ef-
fort to coerce the civilian population of the United States or to influence the policy or affect the conduct of the United
States government by coercion.

At your request, this policy does not provide insurance coverage for certified acts of terrorism as defined in the Act. "Ex-
cluded" is shown on the Declarations page under this coverage. In the event of a certified act of terrorism, future policies
also may include a government assessed terrorism loss risk-spreading premium in accordance with the provisions of the
Act.



59351 (1-15)                                                                                                            Page 2 of 2
Agency Code       18-0067-00
                   Case 1:21-cv-00707-JPB            Document 1-1 Filed 02/18/21 PagePolicy
                                                                                      180Number
                                                                                            of 239                   114618-80881833


                                                                                                                        59352 (1-15)



                      EXCLUSION OF CERTIFIED ACTS OF TERRORISM
                         EXCEPTION FOR CERTAIN FIRE LOSSES
                                         and
                   IMPORTANT INFORMATION REGARDING TERRORISM RISK
                                 INSURANCE COVERAGE
It is agreed:

1. The following definition applies:

    Certified act of terrorism means any act certified by the Secretary of the Treasury, in consultation with:

    a. the Secretary of Homeland Security; and
    b. the Attorney General of the United States

    to be an act of terrorism as defined and in accordance with the federal Terrorism Risk Insurance Act of 2002 (includ-
    ing ensuing Congressional actions pursuant to the Act).

    Under the federal Terrorism Risk Insurance Act of 2002 (including ensuing Congressional actions pursuant to the Act)
    a terrorist act may be certified:

    a. if the aggregate covered commercial property and casualty insurance losses resulting from the terrorist act ex-
       ceed $5 million; and

    b. (1) if the act of terrorism is:

                a) a violent act; or

                b) an act that is dangerous to human life, property or infrastructure; and

         (2) if the act is committed:

                a) by an individual or individuals as part of an effort to coerce the civilian population of the United States; or

                b) to influence the policy or affect the conduct of the United States government by coercion.

2. The following exclusion is added:

    We shall not pay:

    a. for loss caused directly or indirectly by a certified act of terrorism, whether or not any other cause or event con-
       tributed concurrently or in any sequence to the loss. This exclusion shall not apply to direct physical damage
       caused by fire.
    b. any sums any insured becomes legally obligated to pay because of or arising out of bodily injury, property dam-
       age, personal injury or advertising injury, if covered by this insurance, caused by a certified act of terrorism.

3. With respect to any one or more certified acts of terrorism, we will not pay any amounts for which we are not re-
   sponsible because of the application of any provision which results in a cap on our liability for payments for terrorism
   losses in accordance with the terms of the federal Terrorism Risk Insurance Act of 2002 (including ensuing Congres-
   sional actions pursuant to the Act).

All other policy terms and conditions apply.
59352 (1-15)                                                                                                             Page 1 of 2
Agency Code    18-0067-00
                Case 1:21-cv-00707-JPB             Document 1-1 Filed 02/18/21 PagePolicy
                                                                                    181Number
                                                                                          of 239                   114618-80881833


                IMPORTANT INFORMATION REGARDING TERRORISM RISK
                              INSURANCE COVERAGE

The Terrorism Risk Insurance Act of 2002 was signed into law on November 26, 2002. The Act (including ensuing Con-
gressional actions pursuant to the Act) defines an act of terrorism, to mean any act that is certified by the Secretary of the
Treasury, in consultation with the Secretary of Homeland Security and the Attorney General of the United States to be (i)
an act of terrorism; (ii) to be a violent act or an act that is dangerous to human life, property or infrastructure; (iii) to have
resulted in damage within the United States or outside the United States in the case of certain air carriers or vessels or
the premises of a United States mission; and (iv) to have been committed by an individual or individuals as part of an ef-
fort to coerce the civilian population of the United States or to influence the policy or affect the conduct of the United
States government by coercion.

At your request, this policy does not provide insurance coverage for certified acts of terrorism as defined in the Act, ex-
cept as shown below. "Excluded" is shown on the Declarations page under this coverage. In the event of a certified act
of terrorism, future policies also may include a government assessed terrorism loss risk-spreading premium in accor-
dance with the provisions of the Act.

Subject to the terms and conditions of the policy and of this endorsement:

1. if coverage is provided for building(s) and contents located in Arizona, Georgia, Illinois, Iowa, North Carolina or North
   Dakota, you will have fire coverage for such property following a certified act of terrorism.

2. if coverage is provided for building(s), contents or property covered by an inland marine policy located in Missouri or
   Wisconsin, you will have fire coverage for such property following a certified act of terrorism.

At this time, we are not imposing an additional premium charge for fire coverage to such property following a certified act
of terrorism.



59352 (1-15)                                                                                                            Page 2 of 2
Agency Code   18-0067-00
               Case 1:21-cv-00707-JPB          Document 1-1 Filed 02/18/21 PagePolicy
                                                                                182Number
                                                                                      of 239                114618-80881833



                                                                                                               IL 00 03 07 02

              THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                CALCULATION OF PREMIUM
   This endorsement modifies insurance provided under the following:

       BOILER AND MACHINERY COVERAGE PART
       CAPITAL ASSETS PROGRAM (OUTPUT POLICY) COVERAGE PART
       COMMERCIAL AUTOMOBILE COVERAGE PART
       COMMERCIAL GENERAL LIABILITY COVERAGE PART
       COMMERCIAL INLAND MARINE COVERAGE PART
       COMMERCIAL PROPERTY COVERAGE PART
       CRIME AND FIDELITY COVERAGE PART
       EMPLOYMENT-RELATED PRACTICES LIABILITY COVERAGE PART
       FARM COVERAGE PART
       LIQUOR LIABILITY COVERAGE PART
       OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE PART
       POLLUTION LIABILITY COVERAGE PART
       PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART
       PROFESSIONAL LIABILITY COVERAGE PART
       RAILROAD PROTECTIVE LIABILITY COVERAGE PART

   The following is added:

   The premium shown in the Declarations was computed based on rates in effect at the time the policy was issued. On
   each renewal, continuation, or anniversary of the effective date of this policy, we will compute the premium in accordance
   with our rates and rules then in effect.


                                       Copyright, Insurance Services Office, Inc., 1983
   IL 00 03 07 02                    Copyright, ISO Commercial Risk Services, Inc., 1983                          Page 1 of 1
Agency Code      18-0067-00
                  Case 1:21-cv-00707-JPB            Document 1-1 Filed 02/18/21 PagePolicy
                                                                                     183Number
                                                                                           of 239                      114618-80881833


                                                                                                                          IL 00 17 11 85



                                        COMMON POLICY CONDITIONS

All Coverage Parts included in this policy are subject to the following conditions.


A. CANCELLATION                                                           C. EXAMINATIONS OF YOUR BOOKS AND
                                                                             RECORDS
     1. The first Named Insured shown in the Declara-
        tions may cancel this policy by mailing or                             We may examine and audit your books and records
        delivering to us advance written notice of                             as they relate to this policy at any time during the
        cancellation.                                                          policy period and up to three years afterward.

     2. We may cancel this policy by mailing or deliver-                  D. INSPECTIONS AND SURVEYS
        ing to the first Named Insured written notice of
        cancellation at least:                                                 We have the right but are not obligated to:

          a. 10 days before the effective date of cancel-                      1. Make inspections and surveys at any time;
             lation if we cancel for nonpayment of pre-
             mium; or                                                          2. Give you reports on the conditions we find; and

          b. 30 days before the effective date of cancel-                      3. Recommend changes.
             lation if we cancel for any other reason.
                                                                               Any inspections, surveys, reports or recommenda-
     3. We will mail or deliver our notice to the first                        tions relate only to insurability and the premiums to
        Named Insured's last mailing address known to                          be charged. We do not make safety inspections.
        us.                                                                    We do not undertake to perform the duty of any
                                                                               person or organization to provide for the health or
     4. Notice of cancellation will state the effective date                   safety of workers or the public. And we do not
        of cancellation. The policy period will end on                         warrant that conditions:
        that date.
                                                                               1. Are safe or healthful; or
     5. If this policy is cancelled, we will send the first
        Named Insured any premium refund due. If we                            2. Comply with laws, regulations, codes or stan-
        cancel, the refund will be pro rata. If the first                         dards.
        Named Insured cancels, the refund may be less
        than pro rata. The cancellation will be effective                      This condition applies not only to us, but also to any
        even if we have not made or offered a refund.                          rating, advisory, rate service or similar organization
                                                                               which makes insurance inspections, surveys, reports
     6. If notice is mailed, proof of mailing will be suffi-                   or recommendations.
        cient proof of notice.
                                                                          E. PREMIUMS
B. CHANGES
                                                                               The first Named Insured shown in the Declarations:
     This policy contains all the agreements between you
     and us concerning the insurance afforded. The first                       1. Is responsible for the payment of all premiums;
     Named Insured shown in the Declarations is autho-                            and
     rized to make changes in the terms of this policy
     with our consent. This policy's terms can be                              2. Will be the payee for any return premiums we
     amended or waived only by endorsement issued by                              pay.
     us and made a part of this policy.




IL 00 17 11 85                               Copyright, Insurance Services Office, 1982, 1983                                Page 1 of 2
Agency Code      18-0067-00
                  Case 1:21-cv-00707-JPB          Document 1-1 Filed 02/18/21 PagePolicy
                                                                                   184Number
                                                                                         of 239                       114618-80881833


F. TRANSFER OF YOUR RIGHTS AND DUTIES                                        If you die, your rights and duties will be transferred
   UNDER THIS POLICY                                                         to your legal representative but only while acting
                                                                             within the scope of duties as your legal representa-
     Your rights and duties under this policy may not be                     tive. Until your legal representative is appointed,
     transferred without our written consent except in the                   anyone having proper temporary custody of your
     case of death of an individual named insured.                           property will have your rights and duties but only
                                                                             with respect to that property.



IL 00 17 11 85                             Copyright, Insurance Services Office, 1982, 1983                                Page 2 of 2
Agency Code   18-0067-00
               Case 1:21-cv-00707-JPB          Document 1-1 Filed 02/18/21 PagePolicy
                                                                                185Number
                                                                                      of 239                   114618-80881833



                                                                                                                  IL 00 21 07 02


          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                               NUCLEAR ENERGY LIABILITY
                               EXCLUSION ENDORSEMENT
                                                      (Broad Form)

   This endorsement modifies insurance provided under the following:

       COMMERCIAL AUTOMOBILE COVERAGE PART
       COMMERCIAL GENERAL LIABILITY COVERAGE PART
       FARM COVERAGE PART
       LIQUOR LIABILITY COVERAGE PART
       OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE PART
       POLLUTION LIABILITY COVERAGE PART
       PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART
       PROFESSIONAL LIABILITY COVERAGE PART
       RAILROAD PROTECTIVE LIABILITY COVERAGE PART
       UNDERGROUND STORAGE TANK POLICY

   1. The insurance does not apply:                                     B. Under any Medical Payments coverage, to ex-
                                                                           penses incurred with respect to "bodily injury"
       A. Under any Liability Coverage, to "bodily injury"                 resulting from the "hazardous properties" of
          or "property damage":                                            "nuclear material" and arising out of the oper-
                                                                           ation of a "nuclear facility" by any person or
           (1) With respect to which an "insured" under the                organization.
               policy is also an insured under a nuclear
               energy liability policy issued by Nuclear                C. Under any Liability Coverage, to"bodily injury" or
               Energy Liability Insurance Association,                     "property damage" resulting from "hazardous
               Mutual Atomic Energy Liability Underwriters,                properties" of "nuclear material", if:
               Nuclear Insurance Association of Canada or
               any of their successors, or would be an in-                  (1) The "nuclear material" (a) is at any "nuclear
               sured under any such policy but for its term-                     facility" owned by, or operated by or on
               ination upon exhaustion of its limit of liab-                     behalf of, an "insured" or (b) has been
               ility; or                                                         discharged or dispersed therefrom;

           (2) Resulting from the "hazardous properties" of                 (2) The "nuclear material" is contained in "spent
               "nuclear material" and with respect to which                     fuel" or "waste" at any time possessed,
               (a) any person or organization is required to                    handled, used, processed, stored, trans-
               maintain financial protection pursuant to the                    ported or disposed of, by or on behalf of an
               Atomic Energy Act of 1954, or any law                            "insured"; or
               amendatory thereof, or (b) the "insured" is,
               or had this policy not been issued would be,                 (3) The "bodily injury" or "property damage"
               entitled to indemnity from the United States                     arises out of the furnishing by an "insured"
               of America, or any agency thereof, under                         of services, materials, parts or equipment in
               any agreement entered into by the United                         connection with the planning, construction,
               States of America, or any agency thereof,                        maintenance, operation or use of any
               with any person or organization.                                 "nuclear facility", but if such facility is located




   IL 00 21 07 02                    Copyright, Insurance Services Office, Inc., 1983, 1984                          Page 1 of 2
Agency Code   18-0067-00
               Case 1:21-cv-00707-JPB          Document 1-1 Filed 02/18/21 PagePolicy
                                                                                186Number
                                                                                      of 239                114618-80881833


               within the United States of America, its                 (a) Any "nuclear reactor";
               territories or possessions or Canada, this
               exclusion (3) applies only to "property                  (b) Any equipment or device designed or used for
               damage" to such "nuclear facility" and any                   (1) separating the isotopes of uranium or
               property thereat.                                            plutonium, (2) processing or utilizing "spent
                                                                            fuel", or (3) handling, processing or packaging
   2. As used in this endorsement:                                          "waste";

      "Hazardous properties" include radioactive, toxic or              (c) Any equipment or device used for the process-
      explosive properties.                                                 ing, fabricating or alloying of "special nuclear
                                                                            material" if at any time the total amount of such
      "Nuclear material" means "source material", "Special                  material in the custody of the "insured" at the
      nuclear material" or "by-product material".                           premises where such equipment or device is
                                                                            located consists of or contains more than 25
      "Source material", "special nuclear material", and                    grams of plutonium or uranium 233 or any com-
      "by-product material" have the meanings given them                    bination thereof, or more than 250 grams of
      in the Atomic Energy Act of 1954 or in any law                        uranium 235;
      amendatory thereof.
                                                                        (d) Any structure, basin, excavation, premises or
      "Spent fuel" means any fuel element or fuel                           place prepared or used for the storage or
      component, solid or liquid, which has been used or                    disposal of "waste";
      exposed to radiation in a "nuclear reactor".
                                                                        and includes the site on which any of the foregoing
                                                                        is located, all operations conducted on such site and
      "Waste" means any waste material (a) containing
                                                                        all premises used for such operations.
      "by-product material" other than the tailings or
      wastes produced by the extraction or concentration
                                                                        "Nuclear reactor" means any apparatus designed or
      of uranium or thorium from any ore processed
                                                                        used to sustain nuclear fission in a self-supporting
      primarily for its "source material" content, and (b)
                                                                        chain reaction or to contain a critical mass of fis-
      resulting from the operation by any person or or-
                                                                        sionable material.
      ganization of any "nuclear facility" included under the
      first two paragraphs of the definition of "nuclear
                                                                        "Property damage" includes all forms of radioactive
      facility".
                                                                        contamination of property.
      "Nuclear facility" means:



   IL 00 21 07 02                    Copyright, Insurance Services Office, Inc., 1983, 1984                      Page 2 of 2
Agency Code      18-0067-00
                  Case 1:21-cv-00707-JPB         Document 1-1 Filed 02/18/21 PagePolicy
                                                                                  187Number
                                                                                        of 239                114618-80881833



                                                                                                             IL 02 62 02 15


          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                   GEORGIA CHANGES - CANCELLATION
                          AND NONRENEWAL
This endorsement modifies insurance provided under the following:

    CAPITAL ASSETS PROGRAM (OUTPUT POLICY) COVERAGE PART
    COMMERCIAL AUTOMOBILE COVERAGE PART
    COMMERCIAL GENERAL LIABILITY COVERAGE PART
    COMMERCIAL INLAND MARINE COVERAGE PART
    COMMERCIAL PROPERTY COVERAGE PART
    CRIME AND FIDELITY COVERAGE PART
    EQUIPMENT BREAKDOWN COVERAGE PART
    FARM COVERAGE PART
    LIQUOR LIABILITY COVERAGE PART
    MEDICAL PROFESSIONAL LIABILITY COVERAGE PART
    POLLUTION LIABILITY COVERAGE PART
    PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART

A. Paragraph A.1. of the Cancellation Common Policy                          (1) 10 days from the date of mailing or de-
   Condition is replaced by the following:                                         livering our notice; or
   1. The first Named Insured shown in the Declara-                          (2) The effective date of cancellation stated
      tions may cancel this policy by mailing or deliv-                            in the first Named Insured's notice to us.
      ering to us advance written notice of cancella-            B. Paragraph A.5. of the Cancellation Common Policy
      tion, stating a future date on which the policy is            Condition is replaced by the following:
      to be cancelled, subject to the following:                    5. Premium Refund
      a. If only the interest of the first Named Insured                a. If this policy is cancelled, we will send the
           is affected, the effective date of cancellation                   first Named Insured any premium refund
           will be either the date we receive notice from                    due.
           the first Named Insured or the date specified                b. If we cancel, the refund will be pro rata, ex-
           in the notice, whichever is later. However,                       cept as provided in c. below.
           upon receiving a written notice of cancella-                 c. If the cancellation results from failure of the
           tion from the first Named Insured, we may                         first Named Insured to pay, when due, any
           waive the requirement that the notice state                       premium to us or any amount, when due,
           the future date of cancellation, by confirming                    under a premium finance agreement, then
           the date and time of cancellation in writing to                   the refund may be less than pro rata. Cal-
           the first Named Insured.                                          culation of the return premium at less than
      b. If by statute, regulation or contract this pol-                     pro rata represents a penalty charged on
           icy may not be cancelled unless notice is                         unearned premium.
           given to a governmental agency, mortgagee                    d. If the first Named Insured cancels, the re-
           or other third party, we will mail or deliver at                  fund may be less than pro rata.
           least 10 days' notice to the first Named In-                 e. The cancellation will be effective even if we
           sured and the third party as soon as practi-                      have not made or offered a refund.
           cable after receiving the first Named In-             C. The following is added to the Cancellation Common
           sured's request for cancellation.                        Policy Condition and supersedes any other provi-
           Our notice will state the effective date of              sions to the contrary:
           cancellation, which will be the later of the             If we decide to:
           following:


IL 02 62 02 15                            © Insurance Services Office, Inc., 2014                               Page 1 of 2
Agency Code      18-0067-00
                  Case 1:21-cv-00707-JPB         Document 1-1 Filed 02/18/21 PagePolicy
                                                                                  188Number
                                                                                        of 239                114618-80881833


   1. Cancel or nonrenew this policy; or                                 a. Nonpayment of premium, whether payable
   2. Increase current policy premium by more than                            to us or to our agent;
        15% (other than any increase due to change in                    b. Upon discovery of fraud, concealment of a
        risk, exposure or experience modification or re-                      material fact, or material misrepresentative
        sulting from an audit of auditable coverages); or                     made by or with the knowledge of any per-
   3. Change any policy provision which would limit or                        son insured under this policy in obtaining
        restrict coverage                                                     this policy, continuing this policy or present-
   then:                                                                      ing a claim under this policy;
   We will mail or deliver notice of our action (including               c. Upon the occurrence of a change in the risk
   the dollar amount of any increase in renewal pre-                          which substantially increases any hazard
   mium of more than 15%) to the first Named Insured                          insured against; or
   and lienholder, if any, at the last mailing address                   d. Upon the violation of any of the material
   known to us. Except as applicable as described in                          terms or conditions of this policy by any per-
   Paragraph D. or E. below, we will mail or deliver                          son insured under this policy.
   notice at least:                                                      We may cancel by providing notice to the first
   a. 10 days before the effective date of cancellation                  Named Insured at least:
        if this policy has been in effect less than 60 days              (1) 10 days before the effective date of cancel-
        or if we cancel for nonpayment of premium; or                         lation if we cancel for nonpayment of prem-
   b. 45 days before the effective date of cancellation                       ium; or
        if this policy has been in effect 60 or more days                (2) 45 days before the effective date of cancel-
        and we cancel for a reason other than nonpay-                         lation if we cancel for any of the reasons
        ment of premium; or                                                   listed in b., c. or d. above.
   c. 45 days before the expiration date of this policy          E. With respect to a policy that is written to permit an
        if we decide to nonrenew, increase the premium              audit, the following is added to the Cancellation
        or limit or restrict coverage.                              Common Policy Condition:
D. The following provisions apply to insurance covering             If you fail to submit to or allow an audit for the cur-
   residential real property only provided under the:               rent or most recently expired term, we may cancel
   Capital Assets Program (Output Policy) Coverage                  this policy subject to the following:
   Part;                                                            1. We will make two documented efforts to send
   Commercial Property Coverage Part;                                    you and your agent notification of potential can-
   Farm Coverage Part;                                                   cellation. After the second notice has been
   if the named insured is a natural person.                             sent, we have the right to cancel this policy by
   With respect to such insurance, the following is                      mailing or delivering a written notice of cancella-
   added to the Cancellation Common Policy Condi-                        tion to the first Named Insured at least 10 days
   tion and supersedes any provisions to the contrary                    before the effective date of cancellation, but not
   except as applicable as described in Paragraph E.:                    within 20 days of the first documented effort.
   1. When this policy has been in effect for 60 days               2. If we cancel this policy based on your failure to
        or less and is not a renewal with us, we may                     submit to or allow an audit, we will send the writ-
        cancel for any reason by notifying the first                     ten notice of cancellation to the first Named
        Named Insured at least 10 days before the date                   Insured at the last known mailing address by
        cancellation takes effect.                                       certified mail or statutory overnight delivery with
   2. When this policy has been in effect for more                       return receipt requested.
        than 60 days, or at any time if it is a renewal
        with us, we may cancel for one or more of the
        following reasons:




IL 02 62 02 15                            © Insurance Services Office, Inc., 2014                                Page 2 of 2
Case 1:21-cv-00707-JPB Document 1-1 Filed 02/18/21 Page 189 of 239

               SUPERIOR COURT OF HENRY COUNTY                                            CLERK OF SUPERIOR COURT
                                                                                          HENRY COUNTY, GEORGIA
                      STATE OF GEORGIA
                                                                                      SUCV2021000137
                                                                                                   PP
                                                                                          JAN 15, 2021 01:48 PM




               CIVIL ACTION NUMBER SUCV2021000137
 KISNA ENTERPRISES LLC , DBA DBA LA
 QUINTA INN & SUITES

 PLAINTIFF
                             VS.
 AUTO-OWNERS INSURANCE COMPANY
 PROPERTY-OWNERS INSURANCE
 COMPANY

 DEFENDANTS


                            SUMMONS
 TO: AUTO-OWNERS INSURANCE COMPANY

 You are hereby summoned and required to file with the Clerk of said court and serve upon the
 Plaintiff's attorney, whose name and address is:

                           William Merlin, Jr.
                           Merlin Law Group, PA
                           777 S. Harbour Island Boulevard
                           Suite 950
                           Tampa, Florida 33602

 an answer to the complaint which is herewith served upon you, within 30 days after service of
 this summons upon you, exclusive of the day of service. If this action pertains to a Protective
 Order, the Answer is to be filed and served on or before the scheduled hearing date attached.
 If you fail to do so, judgment by default will be taken against you for the relief demanded in
 the complaint.

 This 15th day of January, 2021.
                                                  Clerk of Superior Court




                                                                                       Page 1 of 1
Case 1:21-cv-00707-JPB Document 1-1 Filed 02/18/21 Page 190 of 239

               SUPERIOR COURT OF HENRY COUNTY                                            CLERK OF SUPERIOR COURT
                                                                                          HENRY COUNTY, GEORGIA
                      STATE OF GEORGIA
                                                                                      SUCV2021000137
                                                                                                   PP
                                                                                          JAN 15, 2021 01:48 PM




               CIVIL ACTION NUMBER SUCV2021000137
 KISNA ENTERPRISES LLC , DBA DBA LA
 QUINTA INN & SUITES

 PLAINTIFF
                             VS.
 AUTO-OWNERS INSURANCE COMPANY
 PROPERTY-OWNERS INSURANCE
 COMPANY

 DEFENDANTS


                            SUMMONS
 TO: PROPERTY-OWNERS INSURANCE COMPANY

 You are hereby summoned and required to file with the Clerk of said court and serve upon the
 Plaintiff's attorney, whose name and address is:

                           William Merlin, Jr.
                           Merlin Law Group, PA
                           777 S. Harbour Island Boulevard
                           Suite 950
                           Tampa, Florida 33602

 an answer to the complaint which is herewith served upon you, within 30 days after service of
 this summons upon you, exclusive of the day of service. If this action pertains to a Protective
 Order, the Answer is to be filed and served on or before the scheduled hearing date attached.
 If you fail to do so, judgment by default will be taken against you for the relief demanded in
 the complaint.

 This 15th day of January, 2021.
                                                  Clerk of Superior Court




                                                                                       Page 1 of 1
           Case 1:21-cv-00707-JPB Document 1-1 Filed 02/18/21 Page 191 of 239

                                                                                                                                CLERK OF SUPERIOR COURT
                                                    AFFIDAVIT OF SERVICE                                                         HENRY COUNTY, GEORGIA
                                                                                                                              SUCV2021000137
                                                                                                                                         PP
State of Georgia                                                 County of HENRY                                                 FEBSuperior
                                                                                                                                    09, 2021Court
                                                                                                                                             12:00 PM

Case Number: SUCV2021 000137

Plaintiff:
KISNA ENTERPRISES, LLC DBA LA QUINTA INN & SUITES,
vs .
Defendant:
AUTO-OWNERS INSURANCE COMPANY AND PROPERTY-OWNERS INSURANCE
COMPANY,

For:
WILLIAM MERLIN , JR.
MERLIN LAW GROUP, PA

Received by Discrete Professional Services L. L. C. on the 19th day of January, 2021 at 11 :26 am to be served on AUTO-
OWNERS INSURANCE COMPANY c/o REGISTERED AGENT : CT CORPORATION SYSTEM, 289 S CULVER ST,
LAWRENCEVILLE, GA 30046 .

I, MUHSIN S. HASSAN , being duly sworn , depose and say that on the 19th day of January, 2021 at 1:10pm, 1:

served a REGISTERED AGENT by delivering a true copy of the SUMMONS and COMPLAINT FOR BREACH OF
CONTRACT AND BAD FAITH DAMAGES WITH DEMAND FOR JURY TRIAL and EXHIBITS to: LINDA BANKS for The
REGISTERED AGENT, at the address of: 289 S CULVER ST, LAWRENCEVILLE, GA 30046 on behalf of AUTO-OWNERS
INSURANCE COMPANY, and informed said person of the contents therein , in compliance with state statutes.

The recipient description below is approximate to the best of the Process Server's knowledge and abilities.


I am over the age of 18, of sound mind and neither a party to nor interested in the above suit. I have personal knowledge of
the facts stated above. I have never been convicted of a felony or misdemeanor involving moral turpitude in any state or
federal jurisdiction.




                                                         ''''""''''
                                               ,,,,, co·ONE s'',,,
                                              ,, ~<i- •••••••••;~..~(( '-"',
                                             ~ h..'"···:~sSION
                                             '~~-.·:....\....,.~       ........,..~··.     -:.""
                                           :., "'Vo~·;u ~o:TAb                 ~·
                                                                    rvyJ- II'\ .d.~
                                          -.
                                          :o::t      •> ~........... Cfl·---           :Cl-
                                          -.0:. r-   ~          b. • ,o
                                                                • uB\.: &l 0 ~
                                                                                       : 0: =
                                                -,..: \
                                            , :J... ••..'1f
                                             ~-, ~0'A.~•.~UARY
                                                                        '""<;) • ~ ,--. ...
                                                            ........\••••••••
                                                 ,,, ,., cou ..,~', ,,,
                                                     ,,,
                                                                                r~, ,~
                                                                          ....J '-J'

                                                                       '" ,,
                                                                                                   ;221z.v\.. &    ~
                                                                                                                                'v:lt.-
                                                 ''''""''''                                        MUHSIN S. HASSAN
Subscribed and Sworr to before ::e on this
    ¢ 0 day of . !AtfJA.It..;?l{_ . 20.21_ . by the                                                Discrete Professional Services L. L.   C.
affiant who is personally known to me or has show                                                  P.O. Box 451081
a ceptable identification .                                                                        Atlanta, GA 31145
                                                                                                   (470) 454-3107

                                                                                                   Our Job Serial Number: DIS-2021000057
                                                                                                   Ref: KISNA ENTERPRISES v. AUTO OWNERS , et.al.


                                    Copyright© 1992-2021 Database Services, Inc. ·Process Server's Toolbox V8.1u
            Case 1:21-cv-00707-JPB Document 1-1 Filed 02/18/21 Page 192 of 239

                                                                                                                   CLERK OF SUPERIOR COURT
                                                  AFFIDAVIT OF SERVICE                                              HENRY COUNTY, GEORGIA
                                                                                                                  SUCV2021000137
                                                                                                                             PP
State of Georgia                                           County of HENRY                                          FEB Superior
                                                                                                                        09, 2021Court
                                                                                                                                 12:00 PM

Case Number: SUCV2021 000137

Plaintiff:
KISNA ENTERPRISES, LLC DBA LA QUINTA INN & SUITES,
vs .
Defendant:
AUTO-OWNERS INSURANCE COMPANY AND PROPERTY-OWNERS INSURANCE
COMPANY,

For:
WILLIAM MERLIN , JR.
MERLIN LAW GROUP, PA

Received by Discrete Professional Services L. L. C. on the 19th day of January, 2021 at 11:26 am to be served on
PROPERTY-OWNERS INSURANCE COMPANY c/o REGISTERED AGENT: CT CORPORATION SYSTEM, 289 S CULVER
ST, LAWRENCEVILLE, GA 30046.

I, MUHSIN S. HASSAN , being duly sworn , depose and say that on the 19th day of January, 2021 at 1:10pm, 1:

served a REGISTERED AGENT by delivering a true copy of the SUMMONS and COMPLAINT FOR BREACH OF
CONTRACT AND BAD FAITH DAMAGES WITH DEMAND FOR JURY TRIAL and EXHIBITS to : LINDA BANKS for The
REGISTERED AGENT, at the address of: 289 S CULVER ST, LAWRENCEVILLE, GA 30046 on behalf of PROPERTY-
OWNERS INSURANCE COMPANY, and informed said person of the contents therein , in compliance with state statutes.

The recipient description below is approximate to the best of the Process Server's knowledge and abilities .


I am over the age of 18, of sound mind and neither a party to nor interested in the above suit. I have personal knowledge of
the facts stated above. I have never been convicted of a felony or misdemeanor involving moral turpitude in any state or
federal jurisdiction .




Subscribed and Sworf}!before me on th is
       £0   day of dA:ro!MAIL V , 2021_ , by the                                     Discrete Professional Services L. L. C .
affiant who is personally known to me or has show                                    P.O. Box 451081
ace ptable identification.                                                           Atlanta, GA 31145
                      r-J (')QJJJ                                                    (470) 454-3107

                                                                                     Our Job Serial Number: DIS-2021000056
                                                                                     Ref: KISNA ENTERPRISES v. AUTO OWNERS , et.al.


                                    Copyright© 1992-2021 Database Services. Inc - Process Server's Toolbox V81u
      Case 1:21-cv-00707-JPB Document 1-1 Filed 02/18/21 Page 193 of 239




              IN THE SUPERIOR COURT OF HENRY COUNTY
                         STATE OF GEORGIA

KISNA ENTERPRISES, LLC, DBA LA)
QUINTA INN & SUITES,          )
                              )
    Plaintiff,                )
                              )
v.                            )                       CIVIL ACTION FILE NO.:
                              )
AUTO-OWNERS INSURANCE COMPANY )                       SUCV2021000137
COMPANY and PROPERTY-OWNERS   )
INSURANCE COMPANY,            )
                              )
    Defendants.               )

       DEFENDANTS AUTO-OWNERS INSURANCE COMPANY
  AND PROPERTY-OWNERS INSURANCE COMPANY’S ANSWER AND
      AFFIRMATIVE DEFENSES TO PLAINTIFF’S COMPLAINT

      COMES NOW, Auto-Owners Insurance Company and Property-Owners

Insurance Company (collectively, “Defendants”) by and through the undersigned

attorneys and hereby files this, their Answer and Affirmative Defenses to Plaintiff’s

Complaint, and state as follows:

                            AFFIRMATIVE DEFENSES

                         FIRST AFFIRMATIVE DEFENSE

      Plaintiff’s Complaint fails to state a claim against Defendants upon which

relief can be granted.

                         SECOND AFFIRMATIVE DEFENSE

      Plaintiff is unable to recover from Defendant Auto-Owners Insurance

Company because it is not the real party in interest to any contract of insurance
                                        -1-
       Case 1:21-cv-00707-JPB Document 1-1 Filed 02/18/21 Page 194 of 239



issued by Auto-Owners.

                            THIRD AFFIRMATIVE DEFENSE

      Plaintiff’s claims against Defendant Auto-Owners Insurance Company are

barred by lack of privity. More specifically, the policy of insurance at issue in this

litigation was issued by Defendant Property-Owners Insurance Company, not Auto-

Owners, which is a separate and distinct company.

                           FOURTH AFFIRMATIVE DEFENSE

      Defendant Auto-Owners Insurance Company is not liable to Plaintiff because

no contract of insurance existed between Plaintiff and Auto-Owners.

                            FIFTH AFFIRMATIVE DEFENSE

      Defendant Auto-Owners Insurance Company is not a proper party to this

lawsuit as it had no contractual relationship with Plaintiff and had no duty,

contractual or otherwise, to Plaintiff related to the Claim.

                            SIXTH AFFIRMATIVE DEFENSE

      Plaintiff has no standing to bring any action against Defendant Auto-Owners

Insurance Company.

                          SEVENTH AFFIRMATIVE DEFENSE

      Plaintiff is unable to recover the damages set forth in its Complaint because,

upon information and belief, this amount does not represent the reasonable cost to

repair or replace the damaged property with equivalent construction for equivalent

use and to return Plaintiff to its pre-loss condition.
                                           -2-
       Case 1:21-cv-00707-JPB Document 1-1 Filed 02/18/21 Page 195 of 239



                        EIGHTH AFFIRMATIVE DEFENSE

      To the extent that Plaintiff attempts to impose duties upon Defendants aside

from those set forth in the insurance contract, Plaintiff fails in both fact and law.

Georgia law does not impose extra-contractual duties on insurers when adjusting

claims asserted by insureds. Moreover, at all times relevant hereto, Defendants acted

in good faith and in accordance with the terms and conditions of the policy.

                         NINTH AFFIRMATIVE DEFENSE

      Defendant Property-Owners has not breached any duty owed under its

insurance contract with Plaintiff, and, therefore, Plaintiff may not recover from

Property-Owners in any sum or manner whatsoever.

                        TENTH AFFIRMATIVE DEFENSE

      Plaintiff’s prayer for bad faith penalties is insufficient in both fact and law.

Defendants have, at all times, acted in good faith and with reasonable and probable

cause with respect to the actions it has taken. Plaintiff fails to state a claim for bad

faith which would entitle Plaintiff to recovery attorneys’ fees and expenses.

                      ELEVENTH AFFIRMATIVE DEFENSE

      Defendants are entitled to a set off against any award to Plaintiff in the amount

of those amounts already paid to or on behalf of Plaintiff arising out of the claim

which is the subject of this litigation.

                      TWELFTH AFFIRMATIVE DEFENSE

      Plaintiff’s claims are barred by the affirmative defenses of accord and
                                           -3-
       Case 1:21-cv-00707-JPB Document 1-1 Filed 02/18/21 Page 196 of 239



satisfaction and payment.

                   THIRTEENTH AFFIRMATIVE DEFENSE

      To the extent Plaintiff seeks to assert a claim for attorney’s fees or extra-

contractual damages against Defendants pursuant to any other statute or law aside

from O.C.G.A. § 33-4-6, Plaintiff may not recover because O.C.G.A. § 33-4-6 is the

exclusive remedy for extra-contractual damages, including bad faith penalties or

attorneys’ fees, recoverable by an insured against its insurer based on a failure to pay

policy benefits.

                   FOURTEENTH AFFIRMATIVE DEFENSE

      Plaintiff is estopped from bringing this action against Defendants and from

seeking additional damages against Defendants.

                     FIFTEENTH AFFIRMATIVE DEFENSE

      Plaintiff may not recover from Defendants under the subject insurance policy

because Plaintiff breached the terms and conditions of the policy.

                     SIXTEENTH AFFIRMATIVE DEFENSE

      Plaintiff is unable to recover from Defendants because Plaintiff failed to

satisfy its duties under the policy. Specifically, the policy provides as follows:




                                          -4-
Case 1:21-cv-00707-JPB Document 1-1 Filed 02/18/21 Page 197 of 239



BUILDING AND PERSONAL PROPERTY COVERAGE FORM

E.   LOSS CONDITIONS

     The following conditions apply in addition to the Common Policy
     Conditions and the Commercial Property Conditions.

     ...

     3.    Duties In The Event Of Loss Or Damage

           a.    You must see that the following are done in the
                 event of loss or damage to Covered Property:

                 (1)   Notify the police if a law may have been
                       broken.
                 (2)   Give us prompt notice of the loss or damage.
                       Include a description of the property involved.
                 (3)   As soon as possible, give us a description of
                       how, when and where the loss or damage
                       occurred.
                 (4)   Take all reasonable steps to protect the
                       Covered Property from further damage, and
                       keep a record of your expenses necessary to
                       protect     the     Covered     Property,    for
                       consideration in the settlement of the claim.
                       This will not increase the Limit of Insurance.
                       However, we will not pay for any subsequent
                       loss or damage resulting from a cause of loss
                       that is not a Covered Cause of Loss. Also, if
                       feasible, set the damaged property aside and in
                       the best possible order for examination.
                 (5)   At our request, give us complete inventories of
                       the damaged and undamaged property. Include
                       quantities, costs, values and amount of loss
                       claimed.
                 (6)   As often as may be reasonably required,
                       permit us to inspect the property proving the
                       loss or damage and examine your books and
                       records. Also permit us to take samples of
                       damaged and undamaged property for
                               -5-
      Case 1:21-cv-00707-JPB Document 1-1 Filed 02/18/21 Page 198 of 239



                                 inspection, testing and analysis, and permit us
                                 to make copies from your books and records.
                          (7)    Send us a signed, sworn proof of loss
                                 containing the information we request to
                                 investigate the claim. You must do this within
                                 60 days after our request. We will supply you
                                 with the necessary forms.
                          (8)    Cooperate with us in the investigation or
                                 settlement of the claim.

                    SEVENTEENTH AFFIRMATIVE DEFENSE

      Plaintiff is unable to recover additional benefits for loss of business income

because Defendant Property-Owners has satisfied the coverage limits for coverage

under this Policy. Specifically, the Policy provides:

                   BUSINESS INCOME (AND EXTRA EXPENSE)
                         ACTUAL LOSS SUSTAINED
                              COVERAGE FORM
      ...

      A.     COVERAGE

             1.     Business Income

             ...

                    b.    We will pay for the actual loss of Business Income
                          you sustain due to the necessary “suspension” of
                          your “operations” during the “period of restoration”.
                          The “suspension” must be caused by direct physical
                          loss of or damage to property at premises which are
                          described in the Declarations and for which
                          ACTUAL LOSS SUSTAINED is shown in the
                          Declarations. The loss or damage must be caused by
                          or result from a Covered Cause of Loss. With respect
                          to loss of or damage to personal property in the open
                          or personal property in a vehicle, the described
                          premises include the area within 1,000 feet of the
                                          -6-
      Case 1:21-cv-00707-JPB Document 1-1 Filed 02/18/21 Page 199 of 239



                          site at which the described premises are located.

                          ...

                   c.     We will only pay for loss of Business Income that
                          you sustain during the “period of restoration” and
                          that occurs within 12 consecutive months after the
                          date of direct physical loss or damage.

                   EIGHTEENTH AFFIRMATIVE DEFENSE

      Plaintiff may not recover replacement cost benefits for business personal

property items because Plaintiff has not complied with the policy provisions

regarding recovery of such benefits. Specifically, the policy provides as follows:

                     BUILDING AND PERSON PROPERTY
                            COVERAGE FORM
      ...

      G.     OPTIONAL COVERAGES

      ...

             3.    Replacement Cost

                   ...

                   d.     We will not pay on a replacement cost basis for any
                          loss or damage:

                          (1)   Until the lost or damaged property is actually
                                repaired or replaced; and
                          (2)   Unless the repairs or replacement are made as
                                soon as reasonably possible after the loss or
                                damage.

                                ...


                                         -7-
      Case 1:21-cv-00707-JPB Document 1-1 Filed 02/18/21 Page 200 of 239



                   e.     We will not pay more for loss or damage on a
                          replacement cost basis than the least of (1), (2), or
                          (3), subject to f. below:

                          (1)   The Limit of Insurance applicable to the lost
                                or damaged property;
                          (2)   The cost to replace the lost or damaged
                                property with other property:

                                (a)    Of comparable material and quality; and
                                (b)    Used for the same purpose; or

                          (3)   The amount actually spent that is necessary to
                                repair or replace the lost or damaged property.

                          If a building is rebuilt at a new premises, the cost
                          described in e.(2) above is limited to the cost which
                          would have been incurred if the building had been
                          rebuilt at the original premises.

                   NINETEENTH AFFIRMATIVE DEFENSE

      Plaintiff is not entitled to additional coverage under the policy because

Plaintiff violated its duty to read the policy in accordance with Georgia law.

Therefore, Plaintiff is estopped by its own conduct and negligence from recovering

additional amounts on the policy.

                    TWENTIETH AFFIRMATIVE DEFENSE

      To the extent Plaintiff seeks to assert a bad faith claim against Defendants

pursuant to O.C.G.A. § 33-4-6, Plaintiff is barred from asserting any such bad faith

demand because it failed to satisfy the procedural requirements of O.C.G.A. §

33-4-6, including, but not limited to, asserting any proper and timely bad faith

demand and waiting the statutory period of 60 days prior to filing suit.
                                         -8-
       Case 1:21-cv-00707-JPB Document 1-1 Filed 02/18/21 Page 201 of 239



                      TWENTY-FIRST AFFIRMATIVE DEFENSE

      To the extent Plaintiff seeks to assert a bad faith claim against Defendants

pursuant to O.C.G.A. § 33-4-6, Plaintiff may not recover because its claim is legally

and factually insufficient. Defendants have at all times, acted in good faith and with

fair dealing with respect to Plaintiff’s claim.

                    TWENTY-SECOND AFFIRMATIVE DEFENSE

      Plaintiff may not recover from Defendant on the basis of laches.

                     TWENTY-THIRD AFFIRMATIVE DEFENSE

      Plaintiff is barred from recovery in this matter because it failed to cooperate

with Defendant Property-Owners investigation and adjustment of this claim.

                    TWENTY-FOURTH AFFIRMATIVE DEFENSE

      To the extent that Plaintiff attempts to impose duties upon Defendants aside

from those set forth in the Insurance contract issued by Defendant Property-Owners

Insurance Company, Plaintiff fails in both fact and law. Georgia law does not impose

extra-contractual duties on insurers when adjusting claims asserted by insureds.

Moreover, at all times relevant hereto, both Defendants acted in good faith and in

accordance with the terms and conditions of the Policy.

                      TWENTY-FIFTH AFFIRMATIVE DEFENSE

      Plaintiff has waived any right to bring this action against Defendants.

                      TWENTY-SIXTH AFFIRMATIVE DEFENSE

      Plaintiff cannot recover from Defendants because Plaintiff has failed to satisfy
                                           -9-
      Case 1:21-cv-00707-JPB Document 1-1 Filed 02/18/21 Page 202 of 239



a condition precedent to bringing this action against Defendants. The Policy

provides:

      D.     LEGAL ACTION AGAINST US

             No one may bring a legal action against us under this Coverage
             Part unless:

             1.    There has been full compliance with all of the terms of this
                   Coverage Part; and
             2.    The action is brought within 2 years after the date on which
                   the direct physical loss or damage occurred.

                   TWENTY-SEVENTH AFFIRMATIVE DEFENSE

      Plaintiff may not recover from Defendants for certain damages sought in this

matter because these damages are the result of losses not insured under the policy.

Specifically, the policy provides:

                      CAUSES OF LOSS – SPECIAL FORM
      ...

      2.     We will not pay for loss or damage caused by or resulting from
             any of the following:
      ...
             i.    Voluntary parting with any property by you or anyone else
                   to whom you have entrusted the property if induced to do
                   so by any fraudulent scheme, trick, device or false
                   pretense.
      ...

             m.    Neglect of an insured to use all reasonable means to save
                   and preserve property from further damage at and after the
                   time of loss.
      ...

      3.     We will not pay for loss or damage caused by or resulting from
             any of the following, 3.a. through 3.c. However, if an excluded
                                        -10-
      Case 1:21-cv-00707-JPB Document 1-1 Filed 02/18/21 Page 203 of 239



            cause of loss that is listed in 3.a. through 3.c. results in a Covered
            Cause of Loss, we will pay for the loss or damage caused by that
            Covered Cause of Loss
      ...
            c.     Faulty, inadequate or defective:

                   (1)   Planning, zoning, development, surveying, siting;
                   (2)   Design, specifications, workmanship, repair,
                         construction, renovation, remodeling, grading,
                         compaction;
                   (3)   Materials used in repair, construction, renovation or
                         remodeling; or
                   (4)   Maintenance

                   of part or all of any property on or off the described
                   premises.

                  TWENTY-EIGHTH AFFIRMATIVE DEFENSE

      To the extent Plaintiff seeks payment under any of the coverages afforded by

the Policy, Plaintiff is circumscribed by the applicable Policy limits for those

coverages. (See Policy, BUILIDNG AND PERSONAL PROPERTY COVERAGE

FORM, C – LIMITS OF INSURANCE, (1)).

                  TWENTY-NINTH AFFIRMATIVE DEFENSE

      Plaintiff is unable to recover because the Plaintiff’s claim was not payable in

accordance with the terms and provisions of the Policy. The Policy provides:

      4.    Loss Payment

            ...

            g.     We will pay for covered loss or damage within 30 days
                   after we receive the sworn proof of loss, if you have
                   complied with all of the terms of this Coverage Part and:

                                         -11-
      Case 1:21-cv-00707-JPB Document 1-1 Filed 02/18/21 Page 204 of 239



                   (1)    We have reached agreement with you on the amount
                          of loss; or
                   (2)    An appraisal award has been made


                    THIRTIETH AFFIRMATIVE DEFENSE

      To the extent Plaintiff seeks benefits for repairs to the structure of the property

and/or the replacement of items of business personal property, Plaintiff is limited to

the amount actually incurred to effectuate these repairs and/or replacements.

                  THIRTY-FIRST AFFIRMATIVE DEFENSE

      To the extent Plaintiff seeks benefits for additional damages to the structure ,

business personal property and/or loss of business income, Plaintiff is barred from

recovering benefits for which it did not provide supporting evidence or information

during the claim adjustment process.

                THIRTY-SECOND AFFIRMATIVE DEFENSE

      Plaintiff may not recover from Defendants because Plaintiff failed to mitigate

its damages.

                  THIRTY-THIRD AFFIRMATIVE DEFENSE

      Defendants respond to the specific allegations of Plaintiff’s complaint as

follows:




                                          -12-
      Case 1:21-cv-00707-JPB Document 1-1 Filed 02/18/21 Page 205 of 239



                              FACTUAL ALLEGATIONS1

                                     PARTIES

      1.     Upon information and belief, Defendants admit the allegations

contained in Paragraph 1 of Plaintiff’s Complaint.

      2.     Defendants admit the allegations contained in Paragraph 2 of Plaintiff’s

Complaint.

      3.     Defendants admit the allegations contained in Paragraph 3 of Plaintiff’s

Complaint.

      4.     Defendants admit the allegations contained in Paragraph 4 of Plaintiff’s

Complaint.

      5.     Defendants admit the allegations contained in Paragraph 5 of Plaintiff’s

Complaint.

                         JURISDICTION AND VENUE

      6.     In response to the allegations contained in Paragraph 6 of Plaintiff’s

Complaint, Defendants admit that this Court has subject matter jurisdiction over this

action and personal jurisdiction over Defendants. Except as otherwise herein

admitted, all remaining allegations contained in Paragraph 6 are denied, including

any implication that this Court is the only court to have subject matter jurisdiction


      1
        Defendants contend that Defendant Auto-Owners Insurance Company is an
improper party to this action. Defendants raised the appropriate affirmative defenses
to pursue this defense. However, Defendants respond to these factual allegations
subject to this defense.
                                        -13-
      Case 1:21-cv-00707-JPB Document 1-1 Filed 02/18/21 Page 206 of 239



over this action and/or personal jurisdiction over Defendants and/or that Defendants’

registered agents are located in Henry County, Georgia.

      7.     In response to the allegations contained in Paragraph 7 of Plaintiff’s

Complaint, Defendants admit that venue is proper in this Court but deny all

remaining allegations contained in Paragraph 7 of Plaintiff’s Complaint.

                            GENERAL ALLEGATIONS

      8.     Upon information and belief, Defendants admit the allegations

contained in Paragraph 8 of Plaintiff’s Complaint. Defendants deny that Defendant

Auto-Owners is a proper party to this action.

      9.     In response to the allegations contained in Paragraph 9 of Plaintiff’s

Complaint, Defendant Property-Owners admits only that it issued policy number

114618-80881833-18 (the “Policy”) to Plaintiff and that the Policy was in effect at

the time of the loss. Except as otherwise herein admitted, all remaining allegations

contained in Paragraph 9 of Plaintiff’s Complaint are denied, including but not

limited to any allegations that the Policy offered unfettered and unrestricted

insurance coverage for the Property and any allegations that Defendant Auto-Owners

issued any insurance policy to Plaintiff.

      10.    In response to the allegations contained in Paragraph 10 of Plaintiff’s

Complaint, Defendants admit only that the Policy provided insurance coverage to

property located at 3581 Cameron Parkway, Henry County, Stockbridge, Georgia

302811 (the “Property”), subject to its terms and conditions, and that the terms and
                                            -14-
       Case 1:21-cv-00707-JPB Document 1-1 Filed 02/18/21 Page 207 of 239



provisions of the Policy speak for themselves. Defendants deny all remaining

allegations contained in Paragraph 10 of Plaintiff’s Complaint, including but not

limited to, any and all allegations in direct contradiction to the express terms and

provisions of the Policy. Defendants deny that the Policy provided unfettered and/or

unrestricted insurance coverage for the Property. .

      11.    Defendants admit the allegations contained in Paragraph 11 of

Plaintiff’s Complaint.

      12.    In response to the allegations contained in Paragraph 12 of Plaintiff’s

Complaint, Defendants admit only that the Property sustained a fire loss on January

15, 2019. Defendants admit that portions of the Property were damaged by water and

that Plaintiff submitted a claim for loss of business income. Except as otherwise

herein admitted, all remaining allegations contained in Paragraph 12 are denied,

including, but not limited to, any allegations regarding the severity of the damages

claimed.

      13.    In response to the allegations contained in Paragraph 13 of Plaintiff’s

Complaint, Defendants admit only that the Policy was in full force and effect at the

time of the loss, subject to the terms and conditions contained therein and applicable

Georgia law. By way of further response, Defendants state that the Policy speaks for

itself and any attempt to characterize or interpret its provisions in direct contradiction

to their plain and express meaning is expressly denied. Except as otherwise herein

admitted, all remaining allegations contained in Paragraph 13 are denied.
                                           -15-
          Case 1:21-cv-00707-JPB Document 1-1 Filed 02/18/21 Page 208 of 239



        14.    In response to the allegations contained in Paragraph 14 of Plaintiff’s

Complaint, Defendants admit only that Plaintiff initiated claim number 300-

0018468-2019 (the “Claim”) on or about January 16, 2019, relative to a fire loss that

occurred on January 15, 2019. Except as otherwise herein admitted, all remaining

allegations contained in Paragraph 14 are denied, including, but not limited to, any

allegation that there was coverage under the Policy for all damages asserted by

Plaintiff and that Plaintiff immediately and properly mitigated its damages and

losses.

        15.    In response to the allegations contained in Paragraph 15 of Plaintiff’s

Complaint, Defendants admits only that Defendant Property-Owners assigned Claim

number 300-18468-2019 to the Claim. Except as otherwise herein admitted, all

remaining allegations contained in Paragraph 15 of Plaintiff’s Complaint are denied.

        16.    Defendants deny the allegations contained in Paragraph 16 of Plaintiff’s

Complaint.

        17.    In response to the allegations contained in Paragraph 17 of Plaintiff’s

Complaint, Defendants admit only that the terms and provisions of the Policy and

applicable Georgia law speak for themselves and deny all allegations contained in

Paragraph 17 of Plaintiff’s Complaint in direct contradiction thereto. Defendants

deny any allegations contained in Paragraph 17 that Defendants failed to conduct a

proper claim investigation or capriciously denied Plaintiff’s claim in whole or in

part.
                                          -16-
       Case 1:21-cv-00707-JPB Document 1-1 Filed 02/18/21 Page 209 of 239



       18.   Defendants deny the allegations contained in Paragraph 18 of Plaintiff’s

Complaint.

       19.   Defendants deny the allegations contained in Paragraph 19 of Plaintiff’s

Complaint.

       20.   In response to the allegations contained in Paragraph 20 of Plaintiff’s

Complaint, Defendants admit only that the terms and provisions of the Policy and

applicable Georgia law speak for themselves and deny all allegations contained in

Paragraph 20 of Plaintiff’s Complaint in direct contradiction thereto. Defendants

deny that they violated any term or provision of the Policy or any applicable Georgia

law.

       21.   In response to the allegations contained in Paragraph 21 of Plaintiff’s

Complaint, Defendants admit only that the terms and provisions of the Policy and

applicable Georgia law speak for themselves and deny all allegations contained in

Paragraph 21 of Plaintiff’s Complaint in direct contradiction thereto. Defendants

deny all allegations contained in Paragraph 21 that Defendants have devalued the

Claim or have otherwise based any claim decision on any standards known to be

impermissible or on an interpretation contrary to established law. Defendants deny

that they violated any term or provision of the Policy or any applicable Georgia law.

       22.   Defendants deny the allegations contained in Paragraph 22 of Plaintiff’s

Complaint.


                                         -17-
      Case 1:21-cv-00707-JPB Document 1-1 Filed 02/18/21 Page 210 of 239



      23.    Defendants deny the allegations contained in Paragraph 23 of Plaintiff’s

Complaint.

                                 COUNT I
                           (BREACH OF CONTRACT)

      24.    To the extent a response is required to the allegations contained in

Paragraph 24 of Plaintiff’s Complaint, Defendants incorporate herein by reference

their responses to Plaintiff’s enumerated Paragraphs 1 through 23.

      25.    In response to the allegations contained in Paragraph 25 of Plaintiff’s

Complaint, Defendants admit that this action is, in part, a breach of contract action

and that the Policy was in full force and effect at the time of the loss, subject to the

terms and conditions contained therein and applicable Georgia law. Except as

otherwise herein admitted, all remaining allegations contained in Paragraph 25 are

denied including any allegations that Defendants violated any term of the Policy or

otherwise acted in bad faith.

      26.    In response to the allegations contained in Paragraph 26 of Plaintiff’s

Complaint, Defendants admit only that the Property sustained a fire loss on January

15, 2019 and that portions of the Property were damaged. Except as otherwise herein

admitted, all remaining allegations contained in Paragraph 26 are denied, including,

but not limited to, any allegations regarding the extent of the damages claimed or

that there was coverage under the Policy for all of the damages asserted by Plaintiff.



                                          -18-
      Case 1:21-cv-00707-JPB Document 1-1 Filed 02/18/21 Page 211 of 239



      27.   In response to the allegations contained in Paragraph 27 of Plaintiff’s

Complaint, Defendants admit only that Plaintiff initiated the Claim on or about

January 16, 2019, relative to a fire loss that occurred on January 15, 2019. Except as

otherwise herein admitted, all remaining allegations contained in Paragraph 27 are

denied.

      28.   In response to the allegations contained in Paragraph 28 of Plaintiff’s

Complaint, Defendants admit only that the mitigation contractor submitted an

invoice to Defendants for mitigation services performed at the Property, which

invoice totaled $356,410.29. Except as otherwise herein admitted, all remaining

allegations contained in Paragraph 28 are denied, including, but not limited to, any

allegations that Plaintiff “incurred” costs related to mitigation or that Plaintiff

immediately and properly mitigated its damages and losses.

      29.   In response to the allegations contained in Paragraph 29 of Plaintiff’s

Complaint, Defendants admit only that Plaintiff permitted Defendant Property-

Owners to inspect the Property and provided some of the documents and information

requested by Defendants. Except as otherwise herein admitted, all remaining

allegations contained in Paragraph 29 are denied.

      30.   In response to the allegations contained in Paragraph 30 of Plaintiff’s

Complaint, Defendants admit that claim representative Matt Marden was initially

assigned as the principal claim handler for the Claim. Except as otherwise herein

admitted, all remaining allegations contained in Paragraph 30 are denied.
                                         -19-
      Case 1:21-cv-00707-JPB Document 1-1 Filed 02/18/21 Page 212 of 239



      31.   In response to the allegations contained in Paragraph 31 of Plaintiff’s

Complaint, Defendants admit only that Defendant Property-Owners retained third-

party, independent salvage company Shamrock Salvage to inspect the business

personal property items in the Property following the loss. Except as otherwise

herein admitted, all remaining allegations contained in Paragraph 31 of Plaintiff’s

Complaint are denied.

      32.   In response to the allegations contained in Paragraph 32 of Plaintiff’s

Complaint, Defendants admit only that Defendant Property-Owners inspected the

Property following the loss. Except as otherwise herein admitted, all remaining

allegations contained in Paragraph 32 of Plaintiff’s Complaint are denied.

      33.   In response to the allegations contained in Paragraph 33 of Plaintiff’s

Complaint, Defendants admit that Defendant Property-Owners issued payment for

elevator repairs in the amount of $18,122.22 and mitigation repairs in the amount of

$356,410.29. Defendants deny that such payments were issued on February 12,

2019. By way of further response, Defendants state that payment was issued for

mitigation repairs on February 8, 2019, and for elevator repairs on April 8, 2019.

Except as otherwise herein admitted, all remaining allegations contained in

Paragraph 33 are denied.

      34.   In response to the allegations contained in Paragraph 34 of Plaintiff’s

Complaint, Defendants admit that, on or about March 8, 2019, Mr. Marden prepared

an initial estimate for structural repairs, which estimate was based on information
                                         -20-
       Case 1:21-cv-00707-JPB Document 1-1 Filed 02/18/21 Page 213 of 239



available to Mr. Marden at the time the estimate was prepared. Except as otherwise

herein admitted, all remaining allegations contained in Paragraph 34 are denied.

       35.   In response to the allegations contained in Paragraph 35 of Plaintiff’s

Complaint, Defendants admit that on or about April 11, 2019, payment was issued to

Plaintiff for structural repairs, which payment totaled $634,729.79.       Except as

otherwise herein admitted, all remaining allegations contained in Paragraph 35 are

denied, including, but not limited to, any allegation that the payment was inadequate

or improper pursuant to the information available to Defendants at the time said

payment was issued. Defendants deny any allegations contained in Paragraph 35 that

they have failed to pay any benefits owed to Plaintiff.

       36.   In response to the allegations contained in Paragraph 36 of Plaintiff’s

Complaint, Defendants admit only that Plaintiff notified Defendant Property-Owners

that it disputed Defendants Property-Owners’ valuation of the damages. Defendants

admit further that that Plaintiff, through its public adjuster, provided Defendant

Property-Owners with certain documents. Except as otherwise herein admitted, all

remaining allegations contained in Paragraph 36 are denied, including, but not

limited to, any allegation that Plaintiff promptly submitted such information and

documents, that Plaintiff submitted all of the documents requested by Defendant

Property-Owners and/or that Defendants have failed to pay any benefits owed to

Plaintiff.


                                         -21-
      Case 1:21-cv-00707-JPB Document 1-1 Filed 02/18/21 Page 214 of 239



      37.    Defendants deny the allegations contained in Paragraph 37 of Plaintiff’s

Complaint.

      38.    In response to the allegations contained in Paragraph 38 of Plaintiff’s

Complaint, Defendants admit only that Plaintiff claimed that certain items of

Plaintiff’s damaged business personal property have been discarded and seeks

payment for those items from Defendants. Except as otherwise herein admitted, all

remaining allegations contained in Paragraph 38 are denied, including, but not

limited to, any allegation that Defendants, and/or anyone retained by Defendants,

discarded Plaintiff’s damaged business personal property items.

      39.    In response to the allegations contained in Paragraph 39 of Plaintiff’s

Complaint,    Defendants    admit    that   Defendant    Property-Owners,    or   its

representatives, have communicated in a timely manner with Plaintiff and/or its

representatives regarding the Claim. Except as otherwise herein admitted, all

remaining allegations contained in Paragraph 39 are denied, including, but not

limited to, any mischaracterization of correspondence between Defendants and

Plaintiff, which correspondence speaks for itself and/or any allegations that

Defendant acted untimely.

      40.    In response to the allegations contained in Paragraph 40, Defendants

admit that Plaintiff transmitted a purported appraisal demand to Defendant Property-

Owners on September 25, 2019. By way of further response, Defendants specifically

deny that Plaintiff’s purported appraisal demand was proper and/or that the disputes
                                        -22-
       Case 1:21-cv-00707-JPB Document 1-1 Filed 02/18/21 Page 215 of 239



in this matter are subject to appraisal. Except as otherwise herein admitted, all

remaining allegations contained in Paragraph 40 are denied, including, but not

limited to, any allegation that Defendants violated any duty set forth by the Policy.

      41.    In response to the allegations contained in Paragraph 41 of Plaintiff’s

Complaint, Defendants admit that, on October 8, 2019, Defendant Property-Owners

acknowledged receipt of Plaintiff’s purported appraisal demand and indicated that a

reply was forthcoming. Except as otherwise herein admitted, all remaining

allegations contained in Paragraph 41 are denied, including, but not limited to, any

allegations that the Plaintiff’s purported appraisal demand was proper, timely, or that

the issues in dispute in this matter are subject to appraisal.

      42.    In response to the allegations contained in Paragraph 42 of Plaintiff’s

Complaint, Defendants admit only that there was a difference in scope of work for

the structural repairs to the Property between Plaintiff and Defendant Property-

Owners.     Defendants    further   admit     that   Defendant   Property-Owners    and

representatives of Plaintiff exchanged communications during the claim, but state

that these communications speak for themselves and deny all allegations contained in

Paragraph 42 in direct contravention thereto. Except as otherwise herein admitted, all

remaining allegations contained in Paragraph 42 of Plaintiff’s Complaint are denied.

      43.    In response to the allegations contained in Paragraph 43 of Plaintiff’s

Complaint, Defendants state that the written documents exchanged in this Claim

speak for themselves and denies all allegations in direct contravention to the plain,
                                            -23-
       Case 1:21-cv-00707-JPB Document 1-1 Filed 02/18/21 Page 216 of 239



express language of the documents.

      44.    In response to the allegations contained in Paragraph 44 of Plaintiff’s

Complaint, Defendants admit only that Plaintiff and Defendants disagree as to the

scope of repairs to the Property. Except as otherwise herein admitted, all remaining

allegations contained in Paragraph 44 are denied, including, but not limited to, any

allegations that appraisal is an appropriate avenue to resolve issues as to scope of

repairs.

      45.    Defendants admit the allegations contained in Paragraph 45 of

Plaintiff’s Complaint.

      46.    In response to the allegations contained in Paragraph 46 of Plaintiff’s

Complaint, Defendants admit only that Defendant Property-Owners rejected

Plaintiff’s purported appraisal demand as premature, untimely, unsupported, and

legally improper. Except as otherwise herein admitted, all remaining allegations

contained in Paragraph 46 are denied, including, but not limited to, any allegation

that Defendants violated any duty set forth by the Policy.

      47.    In response to the allegations contained in Paragraph 47 of Plaintiff’s

Complaint, Defendants state that the written documents exchanged in this Claim

speak for themselves and denies all allegations in direct contravention to the plain,

express language of the documents.

      48.    Defendants deny all allegations contained in Paragraph 48 of Plaintiffs’

Complaint.
                                         -24-
      Case 1:21-cv-00707-JPB Document 1-1 Filed 02/18/21 Page 217 of 239



      49.    Defendants deny all allegations contained in Paragraph 49 of Plaintiffs’

Complaint.

      50.    All allegations contained in Paragraph 50 of Plaintiff’s Complaint are

denied, including, but not limited to, any allegations that Defendants failed to

conduct a proper claim investigation or that they have failed to issue payment for

covered damages to the Property pursuant to the terms and conditions of the Policy

and applicable Georgia law.

      51.    In response to the allegations contained in Paragraph 51 of Plaintiff’s

Complaint, Defendants admit only that Plaintiff sent a letter to Defendants dated

November 14, 2020, and that the letter speaks for itself. Defendants specifically deny

that the letter constituted a proper demand under O.C.G.A. § 33-4-6. Except as

otherwise herein admitted, all remaining allegations contained in Paragraph 51 are

denied.

      52.    In response to the allegations contained in Paragraph 52 of Plaintiff’s

Complaint, Defendants admit only that Defendant Property-Owners issued payment

of $88,854.39 as payment for part of the undisputed damages in this matter. Except

as otherwise herein admitted, all remaining allegations contained in Paragraph 52 of

Plaintiff’s Complaint are denied.

      53.    In response to the allegations contained in Paragraph 53 of Plaintiff’s

Complaint, Defendants admit only that Plaintiff is claiming a replacement cost value

of $630,336.58 for allegedly damaged business personal property.           Except as
                                         -25-
       Case 1:21-cv-00707-JPB Document 1-1 Filed 02/18/21 Page 218 of 239



otherwise herein admitted, all remaining allegations contained in Paragraph 53 of

Plaintiff’s Complaint are denied.

      54.    Defendants deny the allegations contained in Paragraph 54 of Plaintiff’s

Complaint as stated. By way of further response, Defendants state that payment was

issued in the amount of $42,616.22 for recoverable depreciation and costs to repair

damage to the roof area. Except as otherwise herein admitted, all remaining

allegations contained in Paragraph 54 are denied.

      55.    In response to the allegations contained in Paragraph 55 of Plaintiff’s

Complaint, Defendant admits only that Plaintiff requests that Defendants pay for a

complete roof replacement for the Property. Except as otherwise herein admitted, all

remaining allegations contained in Paragraph 55 of Plaintiff’s Complaint are denied,

including but not limited to any allegation that the entire roof of the hotel requires

replacement.

      56.    Defendants deny the allegations contained in Paragraph 56 of Plaintiff’s

Complaint. By way of further response, Defendants state that the January 8, 2021

letter speaks for itself and specifically deny any attempts by Plaintiff to

mischaracterize the letter.

      57.    Defendants deny the allegations contained in Paragraph 57 of Plaintiff’s

Complaint.

      58.    Defendants deny the allegations contained in Paragraph 58 of Plaintiff’s

Complaint.
                                         -26-
      Case 1:21-cv-00707-JPB Document 1-1 Filed 02/18/21 Page 219 of 239



      59.    In response to the allegations contained in Paragraph 59 of Plaintiff’s

Complaint, Defendants admit only that the Property sustained a fire loss and that

portions of the Property were damaged. Defendants lack sufficient information to

either admit or deny any allegation as to whether Plaintiff “continues to suffer the

loss,” and, thus, Defendants deny that allegation. Except as otherwise herein

admitted, all remaining allegations contained in Paragraph 59 are denied.

      60.    Defendants deny the allegations contained in Paragraph 60 of Plaintiff’s

Complaint.

      61.    Defendants deny the allegations contained in Paragraph 61 of Plaintiff’s

Complaint.

      62.    Defendants deny the allegations contained in Paragraph 62 of Plaintiff’s

Complaint.

      63.    Defendants deny the allegations contained in Paragraph 63 of Plaintiff’s

Complaint.

      64.    Defendants deny the allegations contained in Paragraph 64 of Plaintiff’s

Complaint.

      65.    In response to the allegations contained in Paragraph 65 of Plaintiff’s

Complaint, Defendants admit only that Plaintiff has provided some of the documents

requested by Defendant Property-Owners. Except as otherwise herein admitted, all

remaining allegations contained in Paragraph 65 are denied, including, but not

limited to, any allegations that Defendants have not paid Plaintiff all owed insurance
                                         -27-
      Case 1:21-cv-00707-JPB Document 1-1 Filed 02/18/21 Page 220 of 239



benefits and all allegations that Plaintiff complied with all of the terms and

provisions of the Policy.

      66.    In response to the allegations contained in Paragraph 66 of Plaintiff’s

Complaint, Defendants admit only that Plaintiff permitted Defendant Property-

Owners to inspect the Property and provided some of the documents requested by

Defendant Property-Owners. Except as otherwise herein admitted, all remaining

allegations contained in Paragraph 66 are denied including, but not limited to, any

allegations that Defendants have not paid Plaintiff all owed insurance benefits and all

allegations that Plaintiff complied with all of the terms and provisions of the Policy.

      67.    Defendants deny the allegations contained in Paragraph 67 of Plaintiff’s

Complaint

      68.    Defendants deny the allegations contained in Paragraph 68 of Plaintiff’s

Complaint.

      69.    Defendants deny the allegations contained in Paragraph 69 of Plaintiff’s

Complaint.

      70.    In response to the allegations contained in Paragraph 70 of Plaintiff’s

Complaint, Defendants admit only that Plaintiff has provided some of the documents

requested by Defendant Property-Owners and that the terms and provisions of the

Policy and applicable Georgia law speak for themselves. Thus, Defendants deny all

allegations contained in Paragraph 70 in direct contradiction thereto. Except as

otherwise herein admitted, all remaining allegations contained in Paragraph 70 are
                                          -28-
      Case 1:21-cv-00707-JPB Document 1-1 Filed 02/18/21 Page 221 of 239



denied.

      71.    In response to the allegations contained in Paragraph 71 of Plaintiff’s

Complaint, Defendants admit only that Plaintiff has provided some of the documents

and information requested by Defendant. Except as otherwise herein admitted, all

remaining allegations contained in Paragraph 71 are denied.

      72.    Defendants deny all allegations contained in Paragraph 72 of Plaintiff’s

Complaint.

      73.    Defendants deny the allegations contained in Paragraph 73 of the

Complaint. Defendants deny that they breached the Policy and/or otherwise violated

any duty set forth by the Policy.

      74.    In response to the allegations contained in Paragraph 74 of the

Complaint, Defendants admit only that Georgia law speaks for itself and deny all

allegations contained in Paragraph 74 in direct contradiction thereto. Defendants

deny that they breached the Policy and/or otherwise violated any duty set forth by the

Policy.

      75.    Defendants deny the allegations contained in Paragraph 75 of the

Complaint.

      76.    Defendants deny the allegations contained in Paragraph 76 of the

Complaint.

      77.    In response to the allegations contained in Paragraph 77 of Plaintiff’s

Complaint, Defendants admit only that the terms and provisions of the Policy and
                                         -29-
      Case 1:21-cv-00707-JPB Document 1-1 Filed 02/18/21 Page 222 of 239



applicable Georgia law speak for themselves and deny all allegations contained in

Paragraph 77 in direct contradiction thereto. Defendants deny any allegations

contained in Paragraph 77 that they have failed to issue payment for covered

damages to the Property pursuant to the terms and conditions of the Policy and

applicable Georgia law. Defendants deny all remaining allegations contained in

Paragraph 77 of Plaintiff’s Complaint.

      78.    In response to the allegations contained in Paragraph 78 of Plaintiff’s

Complaint, Defendants admit only that the terms and provisions of the Policy and

applicable Georgia law speak for themselves and deny all allegations contained in

Paragraph 78 in direct contradiction thereto. Defendants deny any allegations

contained in Paragraph 78 that they failed to conduct a proper claim investigation

and that Defendants ignored evidence that would support Plaintiff’s claim.

Defendants deny all remaining allegations contained in Paragraph 78 of Plaintiff’s

Complaint.

      79.    In response to the allegations contained in Paragraph 79 of Plaintiff’s

Complaint, Defendants admit only that the terms and provisions of the Policy and

applicable Georgia law speak for themselves and deny all allegations contained in

Paragraph 79 in direct contradiction thereto. Defendants deny all remaining

allegations contained in Paragraph 79 of Plaintiff’s Complaint.

      80.    Defendants deny all allegations in Paragraph 80 of Plaintiff’s

Complaint.
                                         -30-
      Case 1:21-cv-00707-JPB Document 1-1 Filed 02/18/21 Page 223 of 239



      81.    Defendants deny all allegations contained in Paragraph 81 of Plaintiff’s

Complaint.

      82.    Defendants deny the allegations contained in Paragraph 82 of Plaintiff’s

Complaint.

      83.    Defendants deny the allegations contained in Paragraph 83 of Plaintiff’s

Complaint.

      84.    Defendants deny the allegations contained in Paragraph 84 of Plaintiff’s

Complaint.

      85.    Defendants state that no response is required to the jury demand set

forth in Paragraph 85 of Plaintiff’s Complaint. Defendants deny, however, that

Plaintiff is entitled to recover any additional proceeds from Defendants related to the

claims set forth herein and deny all allegations set forth in Plaintiff’s Prayer for

Relief for Plaintiff’s Breach of Contract Claim and Bad-Faith Claim.

                              COUNT II
                (BAD FAITH DAMAGES AGAINST INSURER
               PURSUANT TO O.C.G.A. §§ 13-6-11 AND 33-4-6)

      86.    To the extent a response is required to Paragraph 86 of Plaintiff’s

Complaint, Defendants incorporate herein by reference their responses to Plaintiff’s

enumerated Paragraph 1 through 85.

      87.    Defendants deny the allegations contained in Paragraph 87 of Plaintiff’s

Complaint.


                                         -31-
      Case 1:21-cv-00707-JPB Document 1-1 Filed 02/18/21 Page 224 of 239



      88.    Defendants deny the allegations contained in Paragraph 88 of Plaintiff’s

Complaint.

      89.    Defendants deny the allegations contained in Paragraph 89 of Plaintiff’s

Complaint. Defendant’s only legal duties are set forth in the Policy.

      90.    Defendants deny the allegations contained in Paragraph 90 of Plaintiff’s

Complaint.

      91.    Defendants deny the allegations contained in Paragraph 91 of Plaintiff’s

Complaint.

      92.    In response to the allegations contained in Paragraph 92 of Plaintiff’s

Complaint, Defendants admit only that the terms and provisions of the Policy and

applicable Georgia law speaks for themselves and denies all allegations contained

therein in direct contravention to the terms and provisions of the Policy and

applicable Georgia law. Defendants deny all remaining allegations contained in

Paragraph 92 of Plaintiff’s Complaint.

      93.    Defendants deny the allegations contained in Paragraph 93 of Plaintiff’s

Complaint.

      94.    Defendants deny the allegations contained in Paragraph 94 of Plaintiff’s

Complaint.

      95.    Defendants deny the allegations contained in Paragraph 95 of Plaintiff’s

Complaint.


                                         -32-
      Case 1:21-cv-00707-JPB Document 1-1 Filed 02/18/21 Page 225 of 239



      96.    Defendants deny the allegations contained in Paragraph 96 of Plaintiff’s

Complaint.

      97.    Defendants deny the allegations contained in Paragraph 97 of Plaintiff’s

Complaint.

      98.    In response to the allegations contained in Paragraph 98 of Plaintiff’s

Complaint, Defendants admit only that Defendant Property-Owners inspected the

Property on several occasions. Except as otherwise herein admitted, all remaining

allegations contained in Paragraph 98 are denied.

      99.    Defendants deny the allegations contained in Paragraph 99 of Plaintiff’s

Complaint.

      100. Defendants deny the allegations contained in Paragraph 100 of

Plaintiff’s Complaint.

      101. Defendants deny the allegations contained in Paragraph 101 of

Plaintiff’s Complaint. The duties and obligations of Plaintiff and Defendant

Property-Owners Insurance Company are set forth in the insurance policy.

      102. Defendants deny the allegations contained in Paragraph 102 of

Plaintiff’s Complaint.

      103. Defendants deny the allegations contained in Paragraph 103 of

Plaintiff’s Complaint.

      104. Defendants deny the allegations contained in Paragraph 104 of

Plaintiff’s Complaint.
                                        -33-
      Case 1:21-cv-00707-JPB Document 1-1 Filed 02/18/21 Page 226 of 239



      105. In response to Paragraph 105 of Plaintiff’s Complaint, Defendants admit

that Plaintiff has retained an attorney. All remaining allegations contained in

Paragraph 105 are denied.

      106. Defendants deny all allegations contained in the Prayer for Relief of

Plaintiff’s Complaint for Plaintiff’s Breach of Contract Claim.

      107. Defendants deny all allegations contained in the Prayer for Relief of

Plaintiff’s Complaint for Plaintiff’s Bad Faith Claim.

      108. Except as otherwise herein admitted, Defendants deny all remaining

allegations contained in Plaintiff’s Complaint.

      WHEREFORE, having fully answered, Defendants respectfully request that

this Court:

        (a)   Deny Plaintiff’s prayer for damages;

        (b)   Dismiss this action with prejudice and cast all costs upon Plaintiff; and

        (c)   Award Defendants any other relief that this Court deems just and

              equitable.



       This 18th day of February, 2021.

                                    Respectfully submitted,

                                    SWIFT, CURRIE, McGHEE & HIERS, LLP

                                    /s/ Mark T. Dietrichs
                                    Mark T. Dietrichs
                                    Georgia Bar No. 221722
                                          -34-
     Case 1:21-cv-00707-JPB Document 1-1 Filed 02/18/21 Page 227 of 239



                               Jessica M. Phillips
                               Georgia State Bar No. 922902
                               Heather E. Obelgoner
                               Georgia Bar No. 278063
                               Attorneys for Defendants
The Peachtree – Suite 300
1355 Peachtree Street, NE
Atlanta, Georgia 30309
OFFICE: (404) 874-8800
FAX: (404) 888-6199
Mark.Dietrichs@swiftcurrie.com
Jessica.Phillips@swiftcurrie.com
Heather.Obelgoner@swiftcurrie.com




                                    -35-
         Case 1:21-cv-00707-JPB Document 1-1 Filed 02/18/21 Page 228 of 239




                            CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that I have this day electronically filed
 DEFENDANTS AUTO-OWNERS INSURANCE COMPANY AND PROPERTY-
 OWNERS INSURANCE COMPANY’S ANSWER AND AFFIRMATIVE
 DEFENSES TO PLAINTIFF’S COMPLAINT with the Clerk of Court using the
 PeachCourt e-filing system, which will automatically send e-mail notification and
 service of such filing to counsel of record follows:
                               William F. Merlin, Jr., Esq.
                                Merlin Law Group, P.A.
                       777 S. Harbour Island Boulevard, Suite 950
                                 Tampa, Florida 33602
                             cmerlin@merlinlawgroup.com
                                  Counsel for Plaintiff

          This 18th day of February, 2021.

                                     SWIFT, CURRIE, McGHEE & HIERS, LLP

                                   /s/ Mark T. Dietrichs
                                   Mark T. Dietrichs
                                   Georgia Bar No. 221722
                                   Jessica M. Phillips
                                   Georgia State Bar No. 922902
                                   Heather E. Obelgoner
                                   Georgia Bar No. 278063
                                   Attorneys for Defendants
1355 Peachtree Street, NE, Ste. 300
Atlanta, Georgia 30309
OFFICE: (404) 874-8800
FAX: (404) 888-6199
Mark.Dietrichs@swiftcurrie.com
Jessica.Phillips@swiftcurrie.com
Heather.Obelgoner@swiftcurrie.com
4820-6806-5243, v. 1




                                             -36-
      Case 1:21-cv-00707-JPB Document 1-1 Filed 02/18/21 Page 229 of 239




                IN THE SUPERIOR COURT OF HENRY COUNTY
                           STATE OF GEORGIA

KISNA ENTERPRISES, LLC, DBA LA)
QUINTA INN & SUITES,          )
                              )
     Plaintiff,               )
                              )
v.                            )                     CIVIL ACTION FILE NO.:
                              )
AUTO-OWNERS INSURANCE COMPANY )                      SUCV2021000137
COMPANY and PROPERTY-OWNERS   )
INSURANCE COMPANY,            )
                              )
     Defendants.              )

                          NOTICE OF FILING REMOVAL

TO:   William F. Merlin, Jr., Esq.
      Merlin Law Group, P.A.
      777 S. Harbour Island Boulevard, Suite 950
      Tampa, Florida 33602
      cmerlin@merlinlawgroup.com

      PLEASE TAKE NOTICE that Defendants Auto-Owners Insurance Company and

Property-Owners Insurance Company have, on this date, filed their Notice of Removal in

the Office of the Clerk of the United States District Court for the Northern District of

Georgia, Atlanta Division. A copy of the Notice of Removal is attached hereto as Exhibit

A.


       This 18th day of February, 2021.


                                    SWIFT, CURRIE, McGHEE & HIERS, LLP

                                    /s/ Mark T. Dietrichs
                                    Mark T. Dietrichs
                                    Georgia Bar No. 221722
                                    Jessica M. Phillips
      Case 1:21-cv-00707-JPB Document 1-1 Filed 02/18/21 Page 230 of 239



                                    Georgia State Bar No. 922902
                                    Heather E. Obelgoner
                                    Georgia Bar No. 278063
                                    Attorneys for Defendants
The Peachtree – Suite 300
1355 Peachtree Street, NE
Atlanta, Georgia 30309
OFFICE: (404) 874-8800
FAX: (404) 888-6199
Mark.Dietrichs@swiftcurrie.com
Jessica.Phillips@swiftcurrie.com
Heather.Obelgoner@swiftcurrie.com
         Case 1:21-cv-00707-JPB Document 1-1 Filed 02/18/21 Page 231 of 239



                              CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that I have electronically filed and served Defendants’

 Notice of Removal with the Clerk of Court using the PeachCourt e-filing system, which

 will automatically send e-mail notification and service of such filing to counsel of record

 follows:

                                  William F. Merlin, Jr., Esq.
                                   Merlin Law Group, P.A.
                          777 S. Harbour Island Boulevard, Suite 950
                                    Tampa, Florida 33602
                                cmerlin@merlinlawgroup.com
                                     Counsel for Plaintiff

          This 18th day of February, 2021.

                                       SWIFT, CURRIE, McGHEE & HIERS, LLP

                                       /s/ Mark T. Dietrichs
                                       Mark T. Dietrichs
                                       Georgia Bar No. 221722
                                       Jessica M. Phillips
                                       Georgia State Bar No. 922902
                                       Heather E. Obelgoner
                                       Georgia Bar No. 278063
                                       Attorneys for Defendants
The Peachtree – Suite 300
1355 Peachtree Street, NE
Atlanta, Georgia 30309
OFFICE: (404) 874-8800
FAX: (404) 888-6199
Mark.Dietrichs@swiftcurrie.com
Jessica.Phillips@swiftcurrie.com
Heather.Obelgoner@swiftcurrie.com


4827-1433-0844, v. 1
Case 1:21-cv-00707-JPB Document 1-1 Filed 02/18/21 Page 232 of 239




                        EXHIBIT A
     Case 1:21-cv-00707-JPB Document 1-1 Filed 02/18/21 Page 233 of 239




              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

KISNA ENTERPRISES, LLC, DBA LA
                            )
QUINTA INN & SUITES,        )
                            )                 CIVIL ACTION
        Plaintiff,          )                 FILE NO.:
                            )
v.                          )                 [On removal from the Superior
                            )                 Court of Henry County,
AUTO-OWNERS INSURANCE       )                 Georgia;
COMPANY and PROPERTY-OWNERS )
INSURANCE COMPANY,          )                 Civil Action
                            )                 File No.: SUCV2021000137
        Defendants.         )

                           NOTICE OF REMOVAL

      COME      NOW,     AUTO-OWNERS           INSURANCE        COMPANY       and

PROPERTY-OWNERS INSURANCE COMPANY (collectively, “Defendants”),

Defendants in the above-styled action, and within the time prescribed by law, file

this Notice of Removal, respectfully showing the Court the following facts:

      1.    On January 15, 2021, Plaintiff KISNA ENTERPRISES, LLC, DBA

LA QUINTA INN & SUITES (“Plaintiff”), by and through counsel, filed a

Complaint against Defendants in the Superior Court of Henry County, Georgia,

styled as KISNA ENTERPRISES, LLC DBA LA QUINTA INN & SUITES v. AUTO-

OWNERS INSURANCE COMPANY AND PROPERTY-OWNERS INSURANCE


                                       -1-
     Case 1:21-cv-00707-JPB Document 1-1 Filed 02/18/21 Page 234 of 239




COMPANY, assigned Case No. SUCV2021000137 (the “State Court Action”).

True and correct copies of all process, pleadings, and other orders served upon

Defendants to date in the State Court Action are collectively attached hereto as

Exhibit A.

      2.     The Complaint and Summons in this action were served upon

Defendants on January 19, 2021, the date on which Defendants first received the

Complaint and notice of this lawsuit. Thus, removal is timely under 28 U.S.C. §

1446(b).

      3.     The United States District Court for the Northern District of Georgia,

Atlanta Division, embraces Henry County, Georgia. Removal to this Court is

therefore proper under 28 U.S.C. § 1441(a).

      4.     Pursuant to 28 U.S.C. § 1446, promptly after filing of this Notice of

Removal, Defendants will give written notice to Plaintiff by notifying its attorney

of record, William F. Merlin, Jr., Esq., of Merlin Law Group, P.A., and will file a

copy of this Notice of Removal with the Clerk of Superior Court of Henry County,

which shall effect the removal.

                         DIVERSITY JURISDICTION

      5.     The United States District Court for the Northern District of Georgia,

Atlanta Division possesses diversity jurisdiction over this matter pursuant to 28


                                       -2-
        Case 1:21-cv-00707-JPB Document 1-1 Filed 02/18/21 Page 235 of 239




U.S.C. § 1332.

        6.    Upon information and belief, Plaintiff is a corporation organized

under the laws of the State of Georgia, with its principal place of business in the

State of Georgia. Thus, Plaintiff is a citizen of the State of Georgia. (Complaint,

¶ 1).

        7.    Defendant Auto-Owners Insurance Company is a corporation

organized under the laws of the State of Michigan, with its principal place of

business in the State of Michigan. Thus, Defendant Auto-Owners Insurance

Company is a citizen of the State of Michigan. Auto-Owners is not a citizen of

Georgia.

        8.    Defendant Property-Owners Insurance Company is a corporation

organized under the laws of the State of Indiana, with its principal place of

business in the State of Michigan. Thus, Defendant Property-Owners Insurance

Company is a citizen of the State of Michigan and/or Indiana. Property-Owners is

not a citizen of Georgia.

        9.    Because Plaintiff and Defendants are citizens of different states,

complete diversity exists between Plaintiff and Defendants in accordance with 28

U.S.C. § 1332(a)(1).




                                       -3-
     Case 1:21-cv-00707-JPB Document 1-1 Filed 02/18/21 Page 236 of 239




      10.     Plaintiff’s Complaint seeks recovery of insurance proceeds allegedly

owed under a policy of insurance for damage to the Property.

      11.     Based on the allegations in the Complaint, Plaintiff seeks to recover in

excess of $75,000.00. (See Complaint, ¶¶ 53, 54, 55, 56).

      12.     Furthermore, based on statements made by Plaintiff throughout the

course of the claim, Plaintiff seeks to recover in excess of $75,000.00 from this

litigation. For example, in correspondence dated November 14, 2020, Plaintiff

sought benefits totaling $3,487,291.99, including replacement cost benefits and

loss of business income benefits. Plaintiff made a demand for these amounts under

Property-Owners policy of insurance, policy no. 114618-80881833-18. (See

Exhibit B, Declaration of Houston Mabray, ¶¶ 5-6, Exhibit 1 to Exhibit B).

      13.     During the course of the Claim, Plaintiff submitted two purported

signed, sworn proofs of loss which sought damages for the structural repairs and

allegedly damaged business personal property items which totaled, collectively,

$1,907,291.33. (See Exhibit B, Declaration of Houston Mabray, ¶8, Exhibit 2 to

Exhibit B).

      14.     In connection with the claim, Property-Owners issued payments, less

the insured’s deductible, including $1,075,028.12 for the building and $209,443.15

for the business personal property. Property-Owners also issued payment for loss


                                         -4-
     Case 1:21-cv-00707-JPB Document 1-1 Filed 02/18/21 Page 237 of 239




of business income for a 12-month period following the date of loss. It is Property-

Owners’ position that it has paid all amounts owed under the Policy and that

Plaintiff is not entitled to recover any additional payments. (See Exhibit B,

Declaration of Houston Mabray, ¶8).

      15.    Based on the allegations in the Complaint, the November 14, 2020

demand letter, and the signed, sworn proofs of loss submitted by Plaintiff, Plaintiff

is seeking an amount in excess of $75,000 from this litigation. As such, the

amount-in-controversy requirement of 28 U.S.C. § 1332(a) is satisfied.

      16.    Venue is proper in this Court for purposes of removal under 28 U.S.C.

§ 1441(a), but not necessarily for purposes of 28 U.S.C. § 1391 or any other

applicable venue provision. By filing this Notice of Removal, Defendants do not

waive any of their jurisdictional objections or affirmative defenses

      WHEREFORE, Defendants pray that this action proceed in this Court as an

action properly removed pursuant to 28 U.S.C. § 1332 and 28 U.S.C. § 1446, and

that no further proceedings be had in said case in the Superior Court of Henry

County, Georgia.


       This 18th day of February, 2021.




                                          -5-
     Case 1:21-cv-00707-JPB Document 1-1 Filed 02/18/21 Page 238 of 239




                                Respectfully submitted,

                                SWIFT, CURRIE, McGHEE & HIERS, LLP

                                /s/ Mark T. Dietrichs
                                Mark T. Dietrichs
                                Georgia Bar No. 221722
                                Jessica M. Phillips
                                Georgia State Bar No. 922902
                                Heather E. Obelgoner
                                Georgia Bar No. 278063
                                Attorneys for Defendants
The Peachtree – Suite 300
1355 Peachtree Street, NE
Atlanta, Georgia 30309
OFFICE: (404) 874-8800
FAX: (404) 888-6199
Mark.Dietrichs@swiftcurrie.com
Jessica.Phillips@swiftcurrie.com
Heather.Obelgoner@swiftcurrie.com




                                    -6-
        Case 1:21-cv-00707-JPB Document 1-1 Filed 02/18/21 Page 239 of 239




                            CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that I have this day electronically filed

 Defendants’ Notice of Removal with the Clerk of Court using the CM/ECF e-

 filing system, which will automatically send e-mail notification and service of

 such filing to counsel of record follows:

                               William F. Merlin, Jr., Esq.
                                Merlin Law Group, P.A.
                       777 S. Harbour Island Boulevard, Suite 950
                                 Tampa, Florida 33602
                             cmerlin@merlinlawgroup.com
                                  Counsel for Plaintiff

          This 18th day of February, 2021.

                                     SWIFT, CURRIE, McGHEE & HIERS, LLP
                                     /s/ Mark T. Dietrichs
                                     Mark T. Dietrichs,
                                     Georgia Bar No. 221722
                                     Jessica M. Phillips
                                     Georgia State Bar No. 922902
                                     Heather E. Obelgoner
                                     Georgia Bar No. 278063
                                     Attorneys for Defendants
1355 Peachtree Street, NE, Ste. 300
Atlanta, Georgia 30309
OFFICE: (404) 874-8800
FAX: (404) 888-6199
Mark.Dietrichs@swiftcurrie.com
Jessica.Phillips@swiftcurrie.com
Heather.Obelgoner@swiftcurrie.com
4822-2995-4268, v. 1



                                             -7-
